ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_09_FR.txt. 582

OPINION DISSIDENTE DE M. TORRES BERNÂRDEZ

TABLE DES MATIÈRES

AVANT-PROPOS

CHAPITRE I. LA SINGULARITE DE LA PROCEDURE

CHAPITRE IJ. LES FAITS GENERATEURS DU DIFFEREND

CHAPITRE II. L'OBJET DU DIFFEREND

A.

La notion de l’objet du différend et ses composantes

B. L'objet du différend à la lumière de la «causa petendi» et du «peti-

mo

F.

tum» du demandeur

. Le titre comme cause de l’action en justice à la lumière de la juris-

prudence de la Cour relative au droit de la mer

. La position du défendeur sur l’objet du différend

La nouvelle définition faite par l’arrêt de l’objet du différend est-
elle conforme au droit applicable et à la jurisprudence de la
Cour?

Conclusion sur le chapitre III

CHAPITRE IV. LA COMPETENCE DE LA COUR DANS L’AFFAIRE

A.

154

Questions générales

1. La manifestation du consentement 4 la juridiction dans le sys-
téme de la clause facultative: les déclarations

2. Se pose-t-il dans le présent incident une question quelconque
relative au principe du consentement à la juridiction ou a la
non-présomption de ce consentement

3. La liberté des Etats d’insérer des conditions et des réserves dans
les déclarations a-t-elle des limites?

4. La bonne foi et la confiance mutuelle comme principes essen-
tiels du systéme de la clause facultative du Statut de la Cour

5. Règles et méthodes d’interprétation des déclarations invoquées par
les Parties et position générale adoptée par l'arrêt sur la question

6. Les fonctions respectives des Parties et de la Cour dans une
procédure préliminaire sur la compétence

. La question de la recevabilité ou de l’opposabilité à Espagne de la

réserve de lalinéa d) du paragraphe 2 de la déclaration du Canada
dans les circonstances de l’espèce

L’interprétation de la déclaration du Canada du 10 mai 1994, y
compris de la réserve de l’alinéa d) de son paragraphe 2

1. La déclaration canadienne comme objet de l’interprétation à
faire par la Cour

Pages
584

584
590

601
601

603
609
613

616
628

629
629

629

631
634
638
639
644

646
656

656
583

10.

COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

. La question de l’interprétation restrictive ou extensive de la

réserve de l’alinéa d) du paragraphe 2 de la déclaration

. L'économie générale de la déclaration du Canada
. L’intention juridiquement pertinente pour l'interprétation de

la déclaration du Canada

. L'interprétation de bonne foi de la déclaration du Canada, y

compris de la réserve de son alinéa d)

Le sens ordinaire des termes de la réserve de l’alinéa d) dans
leur contexte et à la lumière de l’objet et du but de la déclara-
tion du Canada

. Le rôle du droit international dans l'interprétation de la réserve

de l’alinéa d) de la déclaration du Canada

. Les circonstances entourant le dépôt de la déclaration du

Canada comme moyen complémentaire d’interprétation

a) Les déclarations faites le 12 mai 1994 au Sénat par le mi-
nistre canadien des affaires étrangères et du commerce
international

b} Les déclarations du ministre canadien des pêches et des
océans

c} Le communiqué de presse du 10 mai 1994

. Autres moyens complémentaires d’interprétation

a) La déclaration du Canada du 7 avril 1970
b) La convention de l'OPANO de 1978

L'interprétation de la réserve de l’alinéa d) de la déclaration
canadienne à lumière des règles, éléments et méthodes d’inter-
prétation du droit international

a) Les «mesures» prévues par la réserve

b) Les «navires péchant» de la réserve

c) Les «mesures de gestion et de conservation» de la réserve
et la non-définition de ces mesures dans la déclaration

d) Les mots l’«exécution de telles mesures» dans la réserve et
le silence sur l’usage de la force dans les matières réservées
par la déclaration

e) L'expression «différends auxquels pourraient donner lieu
les mesures...» de la réserve et l’objet du différend soumis
par l'Espagne

CHAPITRE V. AUTRES QUESTIONS

1.

La compétence de la compétence de la Cour

2. Les objections ou exceptions n’ayant pas un caractère exclusive-

ment préliminaire

3. La portée de la res judicata du présent arrét

CONCLUSION GENERALE

155

659
662

666
670

674
681

685

686

688
689

689

689
691

693

693
698

703

721

733
735
735

736
737

737
584 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)
AVANT-PROPOS

Dire que je me dissocie du présent arrét rendu par la Cour est peu dire
tant les divergences entre la majorité et moi-méme sont profondes. C’est
la raison de la longueur de la présente opinion dissidente dans laquelle je
me suis fait le devoir d’exposer, avec le détail requis, mes vues sur les
diverses questions de fait et de droit qui, 4 mon avis, se posent dans le
présent incident préliminaire sur la compétence, car il arrive soit qu’un
certain nombre de ces questions ne trouvent pas de réponse dans larrêt,
soit que les réponses qu’on y trouve ne sont pas, pour moi, bien fondées,
compte tenu de l’objet du différend soumis par l'Espagne, du droit appli-
cable à l'interprétation et à l’application de la déclaration canadienne
d'acceptation de la juridiction obligatoire de la Cour et d’autres circons-
tances de l’espèce.

CHAPITRE I. LA SINGULARITÉ DE LA PROCEDURE

1. La requête introductive d’instance déposée par l'Espagne le 28 mars
1995 contre le Canada fonde la compétence de la Cour en l’affaire sur le
paragraphe 2 de l’article 36 du Statut de la Cour, les deux pays étant des
«Etats déclarants» dans le cadre du système de la clause facultative,
l'Espagne par le dépôt de sa déclaration du 15 octobre 1990 et le Canada
par le dépôt de sa déclaration du 10 mai 1994. La qualité d’Etat déclarant
des deux Parties n’est pas en question dans la présente procédure comme
c’est parfois le cas. Par exemple, dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), où l'existence ou la validité de la déclaration du demandeur
était au centre même du débat juridictionnel. Rien de tel dans la présente
affaire.

2. Toutefois, le défendeur, dans un premier temps, s’est opposé à la
requête de l'Espagne en alléguant dans sa lettre du 21 avril 1995 l’incom-
pétence manifeste de la Cour. Invoquer in limine l’incompétence mani-
feste de la Cour entre Etats déclarants dans le cadre du systéme de la
clause facultative est une attitude qui ne peut pas, et ne doit pas, étre
passée sous silence dans la mesure où elle représente une atteinte, au sein
de ce système, à la compétence de la compétence dévolue à la Cour par le
paragraphe 6 de l’article 36 du Statut, ainsi que par le droit international.

3. Tout Etat a le choix d’être ou de ne pas être Etat déclarant confor-
mément au paragraphe 2 de l’article 36 du Statut, mais aucun Etat décla-
rant n’a le droit d’accepter la juridiction obligatoire de la Cour avec la
réserve mentale de pouvoir exclure unilatéralement, le moment venu, la
compétence de la compétence de la Cour. La déclaration du Canada ne le
fait d’ailleurs pas. Au contraire, elle contient une réserve de compétence
nationale dont le sens doit étre déterminé objectivement et non pas de
manière subjective. Dans ces conditions, des allégations d’incompétence
manifeste (qui trouvent leur origine historique dans des cas relevant de

156
585 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

l’article 53 du Statut) ne sont pas de mise et doivent être dénoncées car
elles sont, en effet, peu compatibles avec les principes de la bonne foi et
de la confiance mutuelle qui président aux rapports entre Etats déclarants
dans le cadre du système de la clause facultative.

4, Ce qu’un Etat déclarant défendeur est censé faire, s’il s'oppose in
limine à une requête d’un autre Etat déclarant, c’est de déposer en bonne
et due forme un acte introductif d’exception préliminaire, conformément
à l’article 79 du Règlement de la Cour, contenant l'exposé de fait et de
droit sur lequel l’exception est fondée. Cet acte introductif d'exception est
le «chaînon manquant», le «missing link» de la présente procédure et
cette absence a eu des conséquences procédurales regrettables tant dans
la phase écrite que dans la phase orale.

5. La position initiale du Canada sur l’incompétence manifeste fut
modifiée à la suite de l’accord intervenu entre les Parties lors d’une réu-
nion que le président de la Cour a tenue avec leurs représentants le
27 avril 1995, ainsi qu’il est expliqué dans l’ordonnance du 2 mai 1995
prise par le président; c’est par cette ordonnance que la présente phase
incidente a été ouverte. Le Canada a donc admis qu’il appartient à la
Cour, en vertu du paragraphe 6 de l’article 36 du Statut, de se prononcer
sur Pobjection à la compétence qu'il avait soulevée. Le contre-mémoire et
les plaidoiries du Canada l’ont aussi confirmé.

6. L’ordonnance du 2 mai 1995 signale qu’«il a été convenu qu’il serait
statué séparément, avant toute procédure sur le fond, sur la question de
la compétence de la Cour en l'espèce; et que les Parties sont également
convenues, au cours de la même réunion, des délais pour le dépôt des
pièces de la procédure sur cette question». Dès lors, compte tenu de cet
accord, la même ordonnance fixait la date d’expiration des délais pour le
dépôt d’un mémoire de l'Espagne et d’un contre-mémoire du Canada sur
la question de la compétence de la Cour.

7. Il est donc clair que le demandeur, l'Espagne, a donné son accord à
l’ordre de présentation des pièces écrites fixé par l’ordonnance du 2 mai
1995. Toutefois, par lettre du 1° mai 1995, parvenue au Greffe sous le
couvert d’une lettre du 3 mai 1995 de l’ambassadeur d’Espagne aux Pays-
Bas, agent de l'Espagne, sans revenir sur l’ordre du dépôt convenu des
pièces écrites, proposa que le Canada devrait être invité par la Cour à
présenter par écrit, avant une date déterminée, un exposé sommaire
contenant des indications, en termes généraux, sur le ou les points sur
lesquels le Canada se fonderait pour soutenir que la Cour n’a pas com-
pétence en l'espèce ou que l’objet de la requête est irrecevable. A Pappui
de cette proposition, la lettre de l’agent de l'Espagne signala que, s’il en
allait autrement,

«il ne serait] pas possible de maintenir l'égalité des Parties et cela
pourrait rendre difficile de mener à bien un exposé méthodique et
ordonné des vues des Parties de façon à aider la Cour dans sa tâche,
qui est de se prononcer sur sa compétence en vertu des dispositions
de l’article 36, paragraphe 6, du Statut».

157
586 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

En d’autres termes, l’agent de Espagne proposa une procédure qui pré-
sentait mutatis mutandis certaines analogies avec celle adoptée depuis lors
dans l’ordonnance de la Cour dans l’affaire de la Délimitation maritime
et des questions territoriales entre Qatar et Bahrein pour ce qui est des
documents argués de faux par Bahreïn.

8. Par lettre du 15 mai 1995, transmise au Greffe sous le couvert d’une
lettre du 17 mai 1995 de l’ambassadeur du Canada aux Pays-Bas, l’agent
du Canada s’est opposé à la proposition de l’Espagne dans les termes sui-
vants:

«Cette ordonnance [celle du 2 mai 1995] traduit exactement l'accord
auquel sont parvenus les deux Parties et le président de la Cour lors
de la réunion du 27 avril 1995, en ce qui concerne l’ordre, les dates
limites de dépôt et l’objet des pièces de procédure écrite. La proposi-
tion de Espagne n’est pas acceptable pour le Canada. Nous considé-
rons que la procédure prévue dans l’ordonnance doit être respectée.»

Dans cette lettre, ’agent du Canada revient encore une fois sur l’incom-
pétence manifeste de la Cour «pour les raisons indiquées» dans la lettre
du 21 avril 1995, signale que la procédure convenue et exposée dans
l’ordonnance du 2 mai 1995 traduit «ie principe que la compétence de la
Cour internationale de Justice ne peut être présumée, mais dépend du
consentement des deux Parties», et se termine par un commentaire sur les
questions de recevabilité rappelant à ce propos que l'ordonnance du
2 mai 1995 ne parle que de la question de la compétence et que, dès lors,

«{ill s’ensuit que les questions ne portant pas sur la compétence ne
pourront pas être abordées au stade actuel. Il est entendu que les
Parties conservent le droit de soulever au cours d’une phase appro-
priée les questions relatives à la recevabilité. »

9. Sa proposition n’ayant pas eu de suite, l'Espagne rédigea son
mémoire sans connaître les considérations de fait et de droit fondant
l’objection du Canada à la compétence de la Cour. Elle a eu à sa disposi-
tion, en tout et pour tout, la lettre du 21 avril 1995 du Canada (une page)
où le défendeur affirmait l’incompétence manifeste de la Cour en excipant
de la réserve de l’alinéa d) du paragraphe 2 de sa déclaration du 10 mai
1994. L'Espagne émit donc dans son mémoire des hypothèses quant aux
motifs de l’objection du Canada, alors que pour elle — Etat demandeur
— la déclaration canadienne du 10 mai 1994 ne soulevait pas un pro-
bléme de compétence, étant donné son texte et l’objet du différend sou-
mis à la Cour par la requête espagnole. L'Espagne a dû aussi, dans son
mémoire, traiter d'éventuelles questions relatives à la recevabilité de la
requête, en raison des propos figurant in fine dans la lettre de l’agent du
Canada du 15 mai 1995. Le Canada, lui, par contre, a pu rédiger son
contre-mémoire en ayant à sa disposition deux actes formels de procé-
dure de l'Espagne, à savoir la requête et le mémoire sur la compétence.

158
587 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

10. Cela enléve beaucoup de poids a certains commentaires faits dans
le contre-mémoire du Canada qui, par ailleurs, feint d’ignorer l’objet et la
nature du différend soumis par l’Espagne. Il n’est pas normal que le
contre-mémoire sur la compétence du Canada ne contienne aucun cha-
pitre ou section sur ’«objet du différend» alors que le défendeur affir-
mait que la Cour n’était pas compétente pour connaître dudit différend
sur la base d’une réserve formulée en fonction d’une catégorie déterminée
de différends mentionnée dans sa déclaration du 10 mai 1994. Au lieu de
cela, le chapitre I du contre-mémoire du Canada sur la compétence, inti-
tulé «Le contexte factuel et historique», porte sur la crise de la conserva-
tion des ressources halieutiques dans l’Atlantique Nord-Ouest. Ces consi-
dérations seraient à leur place dans une demande reconventionnelle ou
comme moyen de défense au fond dans la mesure où elles pourraient ser-
vir à justifier une sorte d’état de nécessité face aux faits illicites interna-
tionaux que l'Espagne reproche au Canada d’avoir commis à son égard,
mais, comme telles, elles n’ont rien à voir avec la question de la définition
de l’objet du différend soumis à la Cour par la requête de l'Espagne du
28 mars 1995.

11. Mieux encore, le Canada a soulevé dans son contre-mémoire une
nouvelle objection d’irrecevabilité (de non-lieu d’après la toute dernière
terminologie de la Cour) dont il n’a été question ni dans sa lettre du
21 avril 1995, ni dans l’ordonnance du président de la Cour du 2 mai
1995, ni dans la lettre du Canada du 15 mai 1995. Le Canada a en effet
consacré tout un chapitre de son contre-mémoire, le chapitre IV, à «atti-
rer l’attention» de la Cour sur le fait que le différend aurait été réglé
depuis le dépôt de la requête espagnole au motif que celle-ci était désor-
mais sans objet étant donné l’accord conclu le 20 avril 1995 entre le
Canada et la Communauté européenne. Cela confirme, si besoin est, que
le Canada a toujours voulu redéfinir l’objet du différend malgré sa condi-
tion de défendeur dans l'instance.

12. Le Canada s’est ensuite opposé au deuxième tour de procédure
écrite (réplique et duplique) demandé par l'Espagne. La décision de la
Cour (ordonnance du 8 mai 1996) de ne pas ordonner un tel deuxième
tour n’a pas contribué non plus à remédier aux défaillances signalées
dans l’application du principe de la contradiction pendant la phase écrite.

13. Il a donc fallu attendre jusqu’à la phase orale pour que les posi-
tions respectives des Parties puissent vraiment être mises en opposition et
pour que le principe de la contradiction fasse sentir pleinement ses effets
bienfaisants dans le déroulement de l'instance. L'article 43 du Statut de la
Cour veut, cependant, que cela se fasse tant durant la phase orale que
durant la phase écrite de la procédure.

14. Ce n’est donc que durant la phase orale qui s’est déroulée en juin
1998 que l’Espagne a pu répondre aux arguments de fait et de droit du
défendeur concernant la compétence. Et quelle fut alors la réaction du
Canada? Se plaindre des thèses et argumentations espagnoles qui, a-t-on
dit, ne seraient pas compatibles avec les exigences d’une procédure judi-
ciaire internationale. Mais, à qui la faute de cette surprise affichée? Une

159
588 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

partie qui au cours de la phase écrite s’est systématiquement opposée à
faire jouer le principe de la contradiction n’est pas dans la meilleure des
positions pour faire de tels commentaires lors de la phase orale.

15. Dans ce contexte, des conseils du Canada ont aussi affirmé que le
demandeur a le devoir de placer le défendeur devant des thèses juridiques
bien définies. Mais, alors, un défendeur qui soulève une objection et qui
en plus est un Etat déclarant dans le cadre du système de la clause facul-
tative, n’a-t-il pas une obligation procédurale similaire dès la phase écrite
de l'instance? Le Canada qui, dans la présente affaire, défend une concep-
tion subjective et unilatérale de la règle de droit voudrait, semble-t-il,
étendre aussi cette manière de voir à la procédure judiciaire de la Cour
elle-même.

16. Maïs ce n’est pas tout. Le Canada après avoir «attiré l’attention»
de la Cour, dans le chapitre IV de son contre-mémoire, sur sa thèse selon
laquelle le différend était réglé, a fait marche arrière lors de la phase
orale. Sans doute, s’est-il rendu compte qu’une telle thèse a permis aux
conseils de Espagne d’approfondir lors de la phase orale ce qu’il avait
voulu éviter à tout prix, à savoir le traitement détaillé de l’objet du dif-
férend soumis à la Cour par la requête espagnole. Dans la phase orale, en
effet, ’agent adjoint du Canada a déclaré:

«En conséquence, la recevabilité, y compris la question de l’épui-
sement des recours internes, la question de savoir si la procédure est
sans objet — savoir si le différend a été réglé — et la question du
locus standi de l'Espagne pour engager la présente instance ne sont
pas en cause à ce stade. Le Canada n’a donc pris aucune position sur
ces questions.» (CR 98/14, p. 8.)

17. Dire que le Canada n’a pris aucune position sur la question de
savoir si la procédure est sans objet après avoir affirmé dans tout un cha-
pitre de son contre-mémoire que le différend était réglé n’est pas une
affirmation qui correspond aux faits. Le Canada a bel et bien abandonné
au cours de la phase orale cette allégation de non-lieu. L'Espagne, dans
ses conclusions sur la présente procédure incidente, a pris acte de l’aban-
don par le Canada de lallégation selon laquelle le différend qui l’oppose
à l'Espagne n’aurait plus d’objet (voir paragraphe 12 de l'arrêt).

18. I convient aussi de souligner ici que l’abandon du non-lieu par le
Canada s’est produit après que l'Espagne eut épuisé son premier tour de
parole aux audiences, le Canada étant le deuxième orateur lors de la
phase orale. De ce fait, l'Espagne a consacré un temps considérable de
son premier tour de parole à réfuter une allégation de non-lieu qui, par la
suite, a disparu de l’instance. Il n’est pas logique, pour le déroulement
normal d’une instance, de devoir attendre jusqu’au deuxième tour de
parole de la phase orale pour être à même de connaître l’objet et la portée
d’une objection préliminaire relevant de l’article 79 du Règlement de la
Cour.

160
589 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

19. Dans la déclaration de l’agent adjoint du Canada citée au para-
graphe 16 ci-dessus, il est aussi question de l’épuisement des recours in-
ternes ainsi que du /ocus standi de l'Espagne pour engager la présente
instance. En ce qui concerne cette dernière question, il convient de sou-
ligner que le Canada a reconnu dans la présente procédure incidente
l'existence d’un différend l’opposant à l'Espagne à la date de l’enregistre-
ment de la requête espagnole le 28 mars 1995 et que, lors de la phase
orale, comme je viens de le dire, il a abandonné son allégation de non-lieu.
Dans le paragraphe 88 de l’arrêt, la Cour considère qu’elle n’a pas, dans
les circonstances de l'espèce, à rechercher d’office si le présent différend
est ou non distinct de celui ayant fait l’objet de ’accord du 20 avril 1995
entre la Communauté européenne et le Canada.

20. Quant à la référence à la règle de l’épuisement des recours internes
(mentionnée aussi dans le contre-mémoire canadien), le moins que l’on
puisse dire est qu’elle semble déplacée, car, comme il ressort de la requête
introductive d’instance, du mémoire et des plaidoiries du demandeur,
l’action que l’Espagne a introduite par le dépôt de sa requête n’est pas un
exercice de protection diplomatique en raison des dommages causés à des
personnes, à des biens ou à des intérêts privés espagnols par le compor-
tement du Canada.

21. L’instance introduite par l’Espagne le 28 mars 1995 concerne des
comportements du Canada qui, d’après le demandeur, lèsent directement
des droits et des intérêts de l’Espagne en tant qu’Etat souverain, notam-
ment son droit à l’exercice de sa juridiction exclusive en haute mer sur les
navires battant son pavillon et son droit de voir aussi le Canada respecter
les libertés de la haute mer et les normes relatives à l’interdiction du
recours à la force dans les relations internationales. Il ne s’agit donc pas
d’un différend en responsabilité internationale assujetti à la règle de
l'épuisement préalable des voies de recours internes.

22. Il est vrai qu’à présent le Gouvernement du Canada fait l’objet
devant ses propres tribunaux d’une action en dommages et intérêts
intentée par les armateurs de l’Estai pour voies de fait en haute mer, actes
dangereux en haute mer, piraterie, saisie illégale, etc. (voir le texte de la
déclaration, en date du 28 juillet 1995, déposée auprès de la Cour fédérale
du Canada par les avocats des armateurs de l’Esfai relativement aux agis-
sements du Canada à l'égard de ce bateau (mémoire de l'Espagne,
annexes, vol. II, annexe 31). Mais la requête de Espagne du 28 mars
1995 n’est pas un exercice de protection diplomatique en raison des dom-
mages causés aux armateurs de l’Estai. Cela ne préjuge en rien le droit de
l'Espagne d’exercer éventuellement, le moment venu, une telle protection
diplomatique moyennant le dépôt d’une nouvelle requête. Lors des plai-
doiries, Espagne a réservé ses droits à cet égard.

23. Je voudrais enfin à l’occasion de la présente affaire faire valoir
mon point de vue en ce qui concerne la nécessité du recours aux notes
écrites des juges en particulier dans les affaires concernant une procédure
préliminaire sur la compétence de la Cour. L'expérience acquise dans la
présente affaire me conduit à penser que la rédaction de telles notes cons-

161
590 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

titue en pareil cas la seule méthode de travail qui doit étre retenue. Les
notes écrites procurent en effet les mémes garanties objectives aux deux
Parties, car les allégations d’incompétence sont, en régle générale, beau-
coup plus simples que celles qui affirment la compétence.

CHAPITRE IJ. LES FAITS GENERATEURS DU DIFFEREND

24. Les faits générateurs du différend soumis par la requête de l’Es-
pagne se sont produits au début du mois de mars 1995. En effet, le 3 mars
1995, le règlement canadien sur la protection des pêcheries côtières, dans
sa rédaction du 25 mai 1994, fut modifié par l’adjonction, notamment,
aux «classes réglementaires de bateaux de pêche étrangers» visées par la
loi de 1985 sur la protection des pêches côtières du Canada, telle que
modifiée par la loi du 12 mai 1994 (projet de loi C-29), d’une nouvelle
classe: «les bateaux de pêche étrangers qui naviguent sous le pavillon [du
Portugal ou de l’Espagne]» pêchant dans la zone de réglementation de
POPANO.

25. Il convient de rappeler que la zone de réglementation de l'OPANO
est une zone de la haute mer située en dehors des 200 milles de la zone
économique exclusive du Canada. La convention sur la future coopéra-
tion multilatérale dans les pêches de l’Atlantique Nord-Ouest du 24 oc-
tobre 1978 (a laquelle le Canada et l’Union européenne sont parties) la
définit comme suit au paragraphe 2 de son article premier:

«La zone ci-aprés appelée «zone de réglementation» désigne la
partie de la zone de la convention qui s’étend au-delà des régions
dans lesquelles les Etats côtiers exercent leur juridiction en matière
de pêche.»

Dans la définition de la loi canadienne les mots: «au-delà des régions
dans lesquelles les Etats côtiers exercent leur juridiction en matière de
pêche» n'y figurent pas. Ces mots sont pourtant bien significatifs dans la
convention de lOPANO!

26. Cette extension, le 3 mars 1995, de la législation canadienne à des
navires battant pavillon espagnol se trouvant dans la zone de réglementa-
tion de l'OPANO en haute mer — constituant en elle-même une préten-
tion manifeste de juridiction du Canada en haute mer à l’encontre des
navires espagnols et des droits souverains de l’Espagne dans un tel espace
maritime — fut suivie quelques jours plus tard de voies de fait commises
par les garde-côtes ou patrouilleurs canadiens à l’encontre des bateaux de
pêche espagnols qui péchaient, à ce moment-là, légitimement dans ladite
zone de réglementation de l'OPANO. Ce n'est qu’au début du mois
de. mai 1995 que le règlement du 3 mars 1995 fut abrogé par le Canada.

27. En effet, six jours seulement après l’adoption du règlement du
3 mars 1995, l’Estai, bateau de pêche espagnol, fut arraisonné en haute
mer dans la région des Grands Bancs, à 245 milles approximativement
des côtes canadiennes, par le patrouilleur Leonard J. Cowley et le garde-

162
591 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

côtes Sir Wilfred Grenfell du Canada. Il le fut après une poursuite com-
mencée aussi en haute mer, des tentatives successives d’abordage par des
vedettes rapides avec des individus munis d’armes automatiques et des
manœuvres d’intimidation avec tirs de semonce au moyen d’un canon de
50 millimètres monté sur le patrouilleur Leonard J. Cowley. Une fois
arraisonné par l’usage de la force, l’Estai fut conduit par les patrouilleurs
canadiens au port de St. John’s (Terre-Neuve) et son capitaine arrêté et
poursuivi devant la Provincial Court of Newfoundland pour prétendue
«résistance à l’autorité» en application de la loi sur la protection des
pêches côtières du Canada, dans sa rédaction modifiée du 12 mai 1994.

28. Le jour même de l’arraisonnement de l’Estai, c’est-à-dire le 9 mars
1995, l'ambassade d’Espagne au Canada a adressé deux notes verbales au
ministère canadien des affaires étrangères et du commerce international.
Aux termes de la seconde, le Gouvernement espagnol condamnait caté-
goriquement la poursuite et le harcèlement d’un vaisseau espagnol par
des vaisseaux de la marine canadienne, en flagrante violation du droit
international en vigueur, puisque ces faits s'étaient produits au-delà des
200 milles (voir paragraphe 20 de l’arrêt).

29. En outre, le 10 mars 1995, le ministère espagnol des affaires étran-
gères a fait tenir à l'ambassade du Canada en Espagne une note verbale
ainsi conçue:

«En effectuant ledit arraisonnement [celui de l’Estail, les autorités
canadiennes ont violé la norme universellement acceptée de droit
international coutumier, codifiée aux articles 92 et concordants de la
convention de 1982 sur le droit de la mer, conformément à laquelle
l'Etat du pavillon possède une juridiction exclusive sur les navires en
haute mer. Vu ce grave incident, qui a causé des dommages impor-
tants à des ressortissants espagnols, Espagne présente sa protesta-
tion la plus énergique, et simultanément elle exige la libération
immédiate de l’équipage et du navire et se réserve le droit de récla-
mer les indemnisations pertinentes.

Le Gouvernement espagnol considère que l'acte illicite commis
par des navires de la marine canadienne ne peut en aucune manière
être justifié par de présumées préoccupations de conservation des
pêcheries de la zone, car elle viole ce qui est établi dans la convention
[OPANO] dont le Canada est partie.

L’arraisonnement du navire est une infraction grave au droit
international, qui ne correspond pas au comportement usuel d’un
Etat responsable, effectuée sous le couvert d’une législation unilaté-
rale non opposable aux autres Etats. Le Gouvernement espagnol
exige, en conséquence, l’annulation de la législation en question.

Le Gouvernement espagnol se voit forcé, à la lumière de ces évé-
nements, à reconsidérer ses relations avec le Canada, en se réservant
le droit de prendre les mesures qu’il estime pertinentes.» (Mémoire
de l'Espagne, annexes, vol. I, annexe 8.)

163
592 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

(Le paragraphe 20 de l’arrêt ne reproduit que le premier paragraphe (en
partie) et le deuxième paragraphe de la note ci-dessus.)

30. Comme il ressort de la simple lecture de cette note verbale, l'Es-
pagne n’a soulevé durant ces premiers jours (et elle ne le fera pas non
plus par la suite) aucune question relative à la conservation ou à la gestion
des ressources biologiques dans la zone de réglementation de POPANO.
Son différend avec le Canada concerne des questions relatives au titre, aux
juridictions ou aux droits des Etats souverains en haute mer et, notam-
ment, à la règle de la juridiction exclusive de Etat du pavillon sur ses
navires en haute mer et à la non-opposabilité à l'Espagne de la législation
canadienne. En fait, dans cette note verbale du 10 mars 1995, on peut
déjà trouver tous les éléments principaux qui configureront la requête
introductive d'instance que l'Espagne déposera le 28 mars 1995. A ce
propos, il convient de rappeler aussi qu'aucun des éléments constitutifs
du différend soumis à la Cour par Espagne ne concerne des compé-
tences transférées en tout ou en partie à l’Union européenne par ses Etats
membres dans le cadre de la politique commune de pêche de la Commu-
nauté.

31. Le 10 mars 1995, le ministère canadien des affaires étrangères et du
commerce international a, à son tour, adressé une note verbale à l’ambas-
sade d’Espagne au Canada, confirmant «que le Canada a[vait] dû procé-
der à l'arrestation d’un chalutier espagnol, l’Estai, le 9 mars vers 16 h 50»
et indiquant que |’Estai avait résisté aux tentatives d’arraisonnement que
les inspecteurs canadiens avaient effectuées conformément à la pratique
internationale et que l'arrestation de l’Esfai avait été rendue nécessaire
pour mettre fin à la surpêche du flétan du Groenland pratiquée par les
pêcheurs espagnols (voir paragraphe 20 de l’arrêt). Cette note verbale
canadienne présente aussi un intérêt pour pouvoir apprécier certains
autres aspects importants concernant les faits générateurs du présent dif-
férend entre l'Espagne et le Canada ainsi que la suite des événements.

32. En effet, dans les derniers paragraphes de cette note verbale cana-
dienne (dont le texte n’est pas non plus reproduit dans l’arrêt), il est dit ce
qui suit:

«Le communiqué ci-joint du 9 mars exprime la déception de
Phonorable André Ouellet, ministre des affaires étrangères, quant à
la position de l Union européenne qui a forcé le Canada à prendre des
mesures coercitives à cette fin.

«Le ministère rappelle également que le premier ministre du
Canada a proposé au président de la Commission européenne un
moratoire de soixante jours sur la pêche au flétan du Groenland au-
delà de la zone des 200 milles du Canada, afin de permettre la
recherche d’une solution négociée. En signe de bonne foi, l’hono-
rable Brian Tobin, ministre des pêches et des océans, a annoncé le
9 mars que le Canada ne permettrait pas à ses propres pêcheurs de
pêcher le flétan du Groenland pendant soixante jours, et ce tant à
l’intérieur qu’à l’extérieur de la zone de 200 milles. A l’heure actuelle,

164
593 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

le ministére croit comprendre qu’aucun bateau espagnol ne péche le
flétan du Groenland sur le Nez et Ja Queue des Grands Bancs. Le
ministère sollicite la coopération de l’ambassade pour que cette
situation soit maintenue afin de permettre la reprise des négocia-
tions.» (Mémoire de l’Espagne, annexes, vol. I, annexe 9, p. 46-47;
les italiques sont de moi.)

33. Ainsi donc, c’est la position adoptée par l’Union européenne qui
aurait forcé le Canada à prendre les mesures coercitives qui ont conduit à
l’arraisonnement de l’Estai le 9 mars 1995, plutôt que les activités de
pêche du bateau espagnol lui-même. Il s’agissait de prendre en otage
PEstai et éventuellement la flotte de pêche espagnole se trouvant à ce
moment-là dans la zone de réglementation de lOPANO en vue de faire
pression sur l’Union européenne pour que celle-ci change sa position sur
le différend existant alors au sein de l'OPANO entre le Canada et l’Union
européenne.

34. Par ailleurs, toujours le 10 mars 1995, la Communauté européenne
et ses Etat membres ont saisi le ministre canadien des affaires étrangéres
de la note verbale mentionnée à la fin du paragraphe 20 de l’arrêt. Le
texte de cette note verbale se lit comme suit:

«La Communauté et ses Etats membres souhaitent condamner
dans les termes les plus énergiques l’acte illégal et totalement inac-
ceptable que constitue l’arraisonnement, avec usage de la force, de
VEstai, bateau de pêche battant pavillon espagnol, par des
patrouilleurs et garde-côtes canadiens dans les eaux internationales
le 9 mars 1995.

L’arraisonnement d’un bateau dans les eaux internationales par
un Etat autre que celui dont le bateau bat pavillon et de la juridic-
tion duquel il relève constitue un acte illégal tant au regard de la
convention de l'OPANO que du droit international coutumier et ne
saurait se justifier de quelque façon que ce soit. Par cette action, le
Canada non seulement viole de façon flagrante le droit international,
mais ne respecte pas non plus le comportement normal des Etats res-
ponsables.

Cet acte est particulièrement inacceptable parce qu’il sape tous les
efforts déployés par la communauté internationale, notamment dans
le cadre de la FAO et de la conférence de Organisation des Nations
Unies sur les stocks de poissons chevauchants et les stocks de pois-
sons grands migrateurs, pour parvenir 4 une conservation efficace
par le renforcement de la coopération en matière de gestion des res-
sources halieutiques.

Cette grave violation du droit international dépasse de loin la
question de la conservation des pécheries. Cet arraisonnement est un
acte illégal portant atteinte 4 la souveraineté d’un Etat membre de la
Communauté européenne. De surcroit, les navires canadiens ont,
par leur comportement, manifestement mis en danger la vie de
Péquipage et la sécurité du bateau espagnol en cause.

165
594 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

La Communauté européenne et ses Etats membres exigent que le
Canada restitue immédiatement le bateau, répare les dommages
occasionnés, cesse de harceler les bateaux battant pavillon des Etats
membres de la Communauté et abroge sans délai la loi sous le cou-
vert de laquelle il prétend prendre cette mesure unilatérale.

La Communauté européenne et ses Etats membres sont forcés
de réexaminer leurs relations avec le Canada compte tenu de cette
situation déplorable et réservent leur droit de prendre toute mesure
qu'ils jugent indiquée.» (Mémoire de l'Espagne, annexes, vol. J, an-
nexe 11; le premier et le dernier paragraphe de cette note ne sont pas
reproduits non plus dans l’arrêt.)

35. La note verbale de ia Communauté européenne et de ses Etats
membres distingue, comme il se doit, entre «la question de la conserva-
tion des pêcheries» et celle des actes «portant atteinte à la souveraineté
d’un Etat», confirmant ainsi l'autonomie de ces deux questions. La
requête introductive d’instance déposée en l’espèce par l'Espagne ne
s'occupe que des actes du Canada qui, d’après le demandeur, ont porté
atteinte en mars et en avril 1995 à la souveraineté de l'Espagne en tant
qu’Etat. Ajoutons que quelques jours après le 10 mars 1995, l’Estai fut
restitué à l’Espagne et des négociations entre la Communauté européenne
et le Canada sur leur différend au sein de POPANO purent s’ouvrir à
Bruxelles. Par contre, abrogation du règlement du 3 mars 1995 et
l’abandon des poursuites pénales contre le capitaine de l’Estai ne se sont
produits qu’aprés la conclusion de l’accord du 20 avril 1995 entre la
Communauté européenne et le Canada sur les pêches dans le cadre de la
convention de POPANO.

36. Depuis l’épuisement des ressources biologiques dans la zone des
200 milles du Canada adjacente à Ja zone de réglementation de POPANO,
qui s’est produit dans les années quatre-vingt — du fait de l’expansion
excessive des pêches côtières canadiennes qui a suivi la déclaration de
l’Extended Fisheries Jurisdiction (EFJ) de 1977 (voir, par exemple, à ce
propos l’article de l’auteur canadien William E. Schruauk, «Extended
Fisheries Jurisdiction, Origins of the Current Crisis in Atlantic Canada’s
Fisheries», Marine Policy, 1995, vol. 19, n° 4, p. 285-299) —, et au fur et
a mesure de l’aggravation de la crise dans sa zone exclusive, le Canada
devient de plus en plus exigeant dans ses prétentions concernant les
pêches dans la zone de réglementation de POPANO, c’est-à-dire en haute
mer. Cela a donné lieu à des divergences au sein de YOPANO entre le
Canada et d’autres parties à la convention de l'OPANO, notamment
l’Union européenne.

37. Il faut aussi avoir présent à l'esprit l'arrière-plan du conflit
de février/mars 1995 entre le Canada et l’Union européenne dans le cadre
de POPANO. En février 1995, le Canada agit au sein de POPANO en vue
de réduire considérablement le total admissible de captures (TAC) du flé-
tan noir (ou flétan de Groenland) dans la zone de réglementation de
POPANO et de le ramener à 27000 tonnes pour l’année, tout en se fai-

166
595 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

sant attribuer la part du lion (16300 tonnes), à savoir 10300 tonnes de
plus qu’en 1994. Soixante pour cent environ du TAC de 1995 sont donc
ainsi réservés au Canada dans la zone de réglementation de ’OPANO.
En même temps, il réussit, toujours au sein de l'OPANO, à une voix de
majorité, a faire fixer la part réservée aux pêcheurs de l’Union euro-
péenne à douze pour cent environ du TAC de 1995, soit 3400 tonnes de
flétan noir seulement. Une quantité misérable d’après la presse cana-
dienne elle-même, non rentable et bien inférieure au volume traditionnel
de captures des pêcheurs de l’Union européenne dans la zone et à leurs
besoins, alors que le volume attribué au Canada dépassait ses capacités
de pêche (voir, par exemple, l'éditorial du 18 avril 1995 du journal The
Globe and Mail; mémoire de Espagne, annexes, vol. I, annexe 23). On
voit déjà que, dans cette crise de 1995 entre l’Union européenne et le
Canada, il n’est pas seulement question de «conservation» mais bel et
bien de «répartition» des ressources.

Devant une telle situation, la Communauté européenne a eu recours à
la procédure d’objection, procédure légitime prévue dans la convention
de POPANO, de façon à ce que les arrangements de POPANO prônés
par le Canada ne lui fussent pas opposables, et, sans changer le TAC éta-
bli, elle a fixé elle-même à 18 630 tonnes le quota de flétan noir dans la
zone pour les pêcheurs des Etats membres de la Communauté, pêcheurs
espagnols y compris. Les quotas fixés par l'OPANO ne sont pas appli-
cables à une partie qui fait objection conformément aux dispositions per-
tinentes de la convention de lOPANO.

38. La première réaction du Canada à la position adoptée par l’Union
européenne dans ce conflit de février/mars au sein de lOPANO fut, sous
prétexte de surpêche, l'adoption du règlement du 3 mars 1995 étendant la
législation nationale canadienne sur la protection des pêches côtières aux
navires portugais et espagnols. Cette prétention de juridiction en haute
mer fut suivie de la proposition d’un moratoire de soixante jours sur la
pêche au flétan noir, dont il est question dans la note verbale canadienne
du 10 mars 1995 citée au paragraphe 32 ci-dessus.

39. Le 6 mars 1995, l’Union européenne accepta d'entamer des négo-
ciations bilatérales avec le Canada sur leur conflit au sein de l'OPANO),
mais non sur le moratoire proposé, et rappela son opposition à la législa-
tion canadienne en matière de contrôle des activités de pêches de navires
non canadiens au-delà des 200 milles (déclaration du Conseil «affaires
générales» de l’Union européenne du 6 mars 1995; mémoire de l’Es-
pagne, annexes, vol. I, annexe 10). C’est alors que la deuxième réaction
canadienne se produisit et que l’Esfai fut arraisonné par le recours à la
force.

40. C’est à cette déclaration du.6 mars 1995 de l’Union européenne
que fait allusion la note verbale canadienne du 10 mars 1995 (voir para-
graphe 32 ci-dessus) lorsqu'elle se réfère à la déception ressentie le 9 mars
1995 par le ministre Ouellet et à la position de l’Union européenne qui,
selon ses termes, aurait forcé le Canada à prendre des mesures coercitives
dans la zone de réglementation de ’OPANO à l’encontre des bateaux de

167
596 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

pêche espagnols et dont la première cible fut le 9 mars 1995, comme nous
venons de le voir, l’Estai.

41. Les considérations qui précèdent (que d’autres documents soumis
à la Cour et des publications dans le domaine public confirment) per-
mettent d’avoir une idée suffisamment précise de ce que le Canada cher-
chait en fait à atteindre en février/mars 1995, à savoir changer les règles
de jeu dans la zone de réglementation de l'OPANO au détriment des
droits dont l’Union européenne et ses Etats membres jouissent dans la-
dite zone en vertu de la convention de l'OPANO et du droit international
général de la mer. Le Canada voulait modifier en sa faveur la situation juri-
dique existante dans la zone au moins sur trois points, à savoir: 1) se
voir reconnaître par l’Union européenne des droits juridictionnels ou
de contrôle privilégiés dans les pêcheries de la zone de réglementation de
POPANO; 2) se voir reconnaître par l’Union européenne des droits pré-
férentiels dans la répartition des quotas du TAC sur la base de sa condi-
tion d’Etat côtier sans se soucier des équilibres établis en la matière par
la convention de l'OPANO; 3) modifier la procédure d’objection pré-
vue par la convention de lOPANO ou limiter son exercice au détriment
de l’Union européenne. Si l’on garde cela à l'esprit, il devient évident
que les mesures prises au début du mois de mars 1995 à l’encontre des
bateaux de pêche espagnols (adoption du règlement du 3 mars 1995;
arraisonnement de l’Estai; harcèlement d’autres bateaux de pêche espa-
gnols) constituaient en réalité des mesures contre l’Union européenne qui
n'avaient pour but que d’obtenir des concessions de celle-ci afin d’at-
teindre les objectifs que je viens d’énumérer. L’enjeu n’était donc pas /a
conservation, mais la modification du droit dans la zone de réglementation
de POPANO.

42. La note verbale de la Communauté européenne et de ses Etats
membres du 10 mars 1995 ne se trompe pas lorsqu’elle se réfère à «la loi
sous le couvert de laquelle [le Canada] prétend prendre» des mesures
unilatérales contre les bateaux de péche espagnols. Cela n’est pas sans
pertinence pour la tâche qui est celle de la Cour dans la présente procé-
dure incidente, quoique l’arrêt l’ignore tout a fait. Voila un bon exemple
d’une question qui aurait mérité une réponse, que l’on ne trouve pas dans
Parrêt.

43. Dans les jours qui ont suivi l’arraisonnement de l’Estai, d’autres
bateaux espagnols (Monte Agudo, Freiremar Uno, José Antonio Nores,
Verdel, Arosas, Mayi Cuatro et Pescamaro Uno) ont fait l’objet de dif-
férentes mesures de harcèlement et de contrôle par plusieurs garde-côtes
ou patrouilleurs canadiens. Tous ces actes de harcèlement ont eu lieu
dans la zone de réglementation de ’OPANO, c’est-à-dire en haute mer.
Devant l’accroissement de la tension dans la zone et pour mieux protéger
sa flotte de pêche, l'Espagne envoya un certain nombre de navires de sa
marine qui commencèrent à arriver dans la zone à partir du 17 mars
1995. Dans le document intitulé «Rapports sur la participation de la
marine espagnole dans les zones de pêche de la zone [OPANO]», il est
dit, en guise d’observation finale, ce qui suit:

168
597

COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

«Pendant pratiquement tout notre séjour dans la zone [entre le
17 mars et le 4 avril environ], les navires de péche espagnols ont été
harcelés, avec plus ou moins d’intensité, par les patrouilleurs cana-
diens. Ne respectant pas dans certaines occasions la convention
internationale pour prévenir les abordages en mer.» (Mémoire de
l'Espagne, annexes, vol. I, annexe 5.)

44. Dans le cas du bateau Pescamaro Uno, le patrouilleur Leonard J.
Cowley a sectionné les funes de son chalut, ce qui a causé la perte de
l’engin et mis en danger la vie des marins à bord. Le document susmen-
tionné décrit, comme suit, le harcèlement du Pescamaro Uno qui a eu lieu
le 26 mars 1995:

«Vers 21h30 ce même jour, cinq patrouilleurs canadiens revien-
nent, à mesure qu'ils s’approchent de la flotte espagnole, ils se dis-
persent et harcèlent différents navires de pêche avec leurs projec-
teurs. Le Pescamaro Uno nous informe qu’un remorqueur et le L. J.
Cowley se trouvent à côté de lui, un membre de l’équipage de ce der-
nier communique, en espagnol, au chalutier espagnol «qu’il est en
train de violer les réglementations visant la protection de la pêche
côtière canadienne. Il lui ordonne d’arrêter immédiatement ses ma-
chines et de placer l’échelle pour pouvoir aborder son embarcation.
Conformément à la législation du Canada ils ne sont pas autorisés
à pêcher du flétan noir dans cette zone.» Nous lui communiquons,
depuis le Vigia, qu’ils sont en train d’enfreindre la réglementation
OPAN[O] ainsi que le droit international. Ils nous répondent qu’ils
obéissent aux lois canadiennes et non à celles de lOPANTO]. Vu
la négative du capitaine du navire espagnol, le L. J. Cowley lui
donne un délai pour retirer l'équipage du pont car il va lui couper les
funes de chalut; le remorqueur canadien illumine le Pescamaro Uno
avec de puissants projecteurs et en même temps passe de la proue à
la poupe, à peu de mètres de son flanc et après avoir dépassé la
poupe du navire de pêche espagnol, il vire de quatre-vingt-dix degrés
pour passer perpendiculairement à sa poupe, moment où il largue un
objet coupant (sans doute un grappin) qui sectionne les funes du
chalutier espagnol, avec la perte subséquente de tout l’engin et le
risque subséquent pour les marins qui se trouvaient sur le pont à ce
moment-là. Après cet incident, la flotte et nous-mêmes mettons le
cap vers l’est, en laissant les patrouilleurs canadiens derrière nous.

A aucun moment les patrouilleurs impliqués dans les événements
du 26 n’ont hissé les pavillons d'inspection OPAN[O}, ils hissèrent
seulement deux pavillons et un autre indiquant le numéro de code
international (S Q 3 — stoppez ou mettez les machines au point
mort. Je vais monter à bord de votre embarcation) et en même
temps, ils répétaient sans cesse qu’ils agissaient conformément à la
loi côtière canadienne.» (Ibid. )

45. Ces actes de harcèlement, postérieurs à l’arraisonnement de I’ Estai,

169
598 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

commis par le Canada à l’égard des bateaux espagnols péchant dans la
zone de réglementation de l'OPANO), se sont produits tant avant qu’aprés
l'introduction de la présente instance ainsi qu’il ressort des notes verbales
adressées au Canada par l'Espagne le 27 mars et le 7 avril 1995 (mémoire
de l'Espagne, annexes, vol. I, annexes 3 et 4). Le Canada n’a pas répondu
à ces notes. La négociation bilatérale n’a pas été possible en mars 1995
entre l'Espagne et le Canada en ce qui concerne l’objet du présent diffé-
rend. L’arrêt garde le silence le plus total sur tous ces développements
ultérieurs à l’arraisonnement de l’Estai, voire à l'introduction de lins-
tance.

46. Ainsi, le 28 mars 1995, l’Espagne, compte tenu de la condition
d'Etat déclarant des deux pays dans le cadre du système de la clause
facultative, a enregistré au Greffe de la Cour une requête introductive
d'instance contre le Canada «au sujet d’un différend relatif à certains
aspects de la compétence exercée par le Canada en matière de pêcheries »
(paragraphe 2 de l’ordonnance du 2 mai 1995; les italiques sont de moi)
et l’affaire reçut le titre de Compétence en matière de pêcheries (Espagne
c. Canada}. La requête précise que la question soumise à la Cour n'est
pas la conservation et la gestion des ressources de pêche [mais] le titre
pour exercer une juridiction sur des espaces en haute mer et [son] oppo-
sabilité à l'Espagne, notamment l’opposabilité à Espagne de la préten-
tion du Canada d’exercer une juridiction sur les navires battant pavillon
espagnol en haute mer et la responsabilité du Canada du fait de l’arrai-
sonnement de l’Estai par la force en haute mer.

47. Par lettre, datée du 31 mars 1995, du représentant permanent
de Espagne auprès des Nations Unies, distribuée comme document offi-
ciel de l’Assemblée générale et du Conseil de sécurité (doc. A/50/98,
S/1995/252), le Gouvernement espagnol informe le Secrétaire général de
VOrganisation des Nations Unies du différend existant entre l'Espagne
et le Canada comme suit:

«D’ordre de mon gouvernement, j'ai Phonneur de vous faire
savoir que ces derniéres semaines se sont produits en haute mer dans
le nord-ouest de l’Atlantique un certain nombre d’incidents entre des
bateaux de pêche battant pavillon espagnol et des patrouilleurs
canadiens, incidents au cours desquels ces derniers ont fait usage de
la force.

Je souhaite en particulier me référer au fait que, le 9 mars dernier,
le bateau de pêche Estai, battant pavillon espagnol, a été arraisonné
par des patrouilleurs canadiens faisant usage de la force armée, alors
qu’il se trouvait dans des eaux internationales. Le bateau ainsi que
l'équipage furent conduits au port de Saint John’s où ils ont été rete-
nus jusqu’à leur mise en liberté sous caution judiciaire. Il convient de
souligner que cette caution a été versée par l’armateur du bateau
arraisonné, qui a expressément fait savoir qu’il ne reconnaissait pas
la compétence des tribunaux canadiens.

Postérieurement à ces faits se sont produits divers actes de harcè-

170
599 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

lement de la part de patrouilleurs canadiens contre des embarcations
espagnoles pratiquant la péche hauturiére, notamment un incident
sérieux, le 26 mars, au cours duquel les filets du bateau de pêche
espagnol Pescamar 1 ont été délibérément sectionnés par un
patrouilleur canadien.

Ces faits, qui constituent une violation flagrante par le Canada du
droit international et de la Charte des Nations Unies, ont causé de
graves préjudices à des citoyens espagnols et, dans certains cas, ont
mis en danger leur vie ou leur intégrité physique, ce qui a amené le
Gouvernement espagnol à réagir sous la forme de protestations
immédiates par la voie diplomatique, dans lesquelles il a pleinement
réservé ses droits et réclamé les indemnisations pertinentes au titre
des dommages et torts subis.

Soucieux de défendre ses nationaux, le Gouvernement espagnol a
décidé en outre d’envoyer deux unités de l’armée espagnole dans la
zone où s'étaient produits les faits, afin de protéger les embarcations
espagnoles qui exercent leurs activités en se prévalant du principe de
la liberté de la haute mer, dans le cadre des réglementations appli-
cables établies par les organisations internationales compétentes en
la matière.

Par ailleurs, le Gouvernement espagnol, résolu à résoudre pacifi-
quement les différends internationaux conformément aux disposi-
tions de la Charte des Nations Unies, a introduit le 28 mars dernier
une requête de l'Espagne contre le Canada à la Cour internationale
de Justice pour que celle-ci puisse rendre son arrêt et que soient réta-
blis les droits ainsi foulés au pied.

Je vous serais reconnaissant de bien vouloir faire distribuer le
texte de la présente lettre comme document de l’Assemblée générale,
au titre des points 39 et 98 c) de la liste préliminaire, et du Conseil
de sécurité. »

48. Comme dans la présente procédure incidente se posent aussi cer-
taines questions d’interprétation relatives à l'exécution des mesures dites
de gestion et de conservation par des moyens coercitifs, 4 savoir par
l'usage de la force à l’encontre des bateaux de pêche espagnols en haute
mer, il convient de rappeler ici qu’il y a eu des «menaces de l’emploi de la
force» par la marine canadienne pendant la période où les bateaux espa-
gnols ont continué à pêcher dans la zone de réglementation de l'OPANO
après l’arraisonnement de l’Estai (environ jusqu’au début du mois d’avril
1995). Il y a eu des moments de considérable tension entre les deux pays
qui ne sont pas sans rapport d’ailleurs avec les hauts et les bas qu’ont
connus les négociations qui se déroulaient parallèlement à Bruxelles entre
PUnion européenne et le Canada pour résoudre leur conflit au sein de
POPANDO. Des publications et des nouvelles de presse et d’autres moyens
d’information publique ont parlé à l’époque de menaces, d’intimidation,
de guerre du flétan, des «rules of engagement» de la marine de guerre
canadienne, etc.

171
600 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

49. Un seul exemple qui se passe de commentaire suffira pour illustrer
les faits que je viens de relater. Dans un article publié le 17 avril 1995
dans le journal The Globe and Mail de Toronto, intitulé « Naval Threat
Brought Turbot Deal. Diplomacy Prevailed as Canadian Warships Sailed
towards Confrontation with Spain» («Menace navale: entente sur le flé-
tan noir. Victoire de la diplomatie alors que les navires de guerre cana-
diens allaient vers un affrontement avec l'Espagne»), on peut lire notam-
ment ce qui suit:

[Traduction du Greffe]

«Ottawa a mis en ceuvre un dispositif d’intervention navale mis au
point quelque temps plus tôt et qui, selon tous les représentants
canadiens, présentait des risques de confrontation armée.

Deux navires fortement armés de la marine canadienne, la frégate
Gatineau et le contre-torpilleur Nipigon, se sont dirigés vers la zone
contestée pour apporter leur appui à six patrouilleurs et garde-côtes
stationnés dans l’Atlantique Nord-Ouest.

La flottille de pêche espagnole composée de seize chalutiers était
protégée par deux patrouilleurs espagnols équipés uniquement de
canons de petit calibre. Les Espagnols ne pouvaient pas rivaliser
avec la puissance de feu des navires canadiens.

Selon certaines sources, le commandement maritime canadien a
tenu l’armée espagnole parfaitement informée de la position des
navires canadiens de manière à éviter tout affrontement accidentel.

Lorsque l'Espagne a été informée de l’entrée en action du Gati-
neau et du Nipigon, le sérieux des intentions canadiennes ne faisait
plus aucun doute pour les Espagnols, a déclaré une source diploma-
tique.

Au moment même où les navires canadiens convergeaient vers la
zone contestée, des hauts fonctionnaires canadiens à Ottawa et à
Bruxelles ont averti des diplomates européens importants que le
Gouvernement canadien était à bout de patience.

Les diplomates de haut rang de l’Union européenne, de l'Espagne
et de la France, postés à Ottawa, ont été convoqués au ministère des
affaires étrangères tard vendredi soir pour se faire dire par le sous-
ministre, M. Gordon Smith, que le temps passait et que le Canada se
remettrait «bientôt» à appliquer les mesures de contrôle de la pêche,
et notamment à saisir les chalutiers ou couper les filets.» (Mémoire
de l'Espagne, annexes, vol. I, annexe 23.)

50. La présentation des faits de Pespéce par l’arrêt n’opére pas de dis-
tinction entre les «faits générateurs» du différend devant la Cour et
d’«autres faits» qui sont aussi pertinents dans la présente procédure inci-
dente, mais pour d’autres fins, notamment pour l’interprétation de la
réserve de l’alinéa d) du paragraphe 2 de la déclaration du Canada du

172
601 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

10 mai 1994. Ces derniers types de faits sont exposés d’une façon suffi-
samment détaillée dans l'arrêt. On ne peut pas en dire autant de la
relation des «faits générateurs» du différend devant la Cour. C’est peut-
être une des raisons de la surprenante conclusion de l’arrêt sur la ques-
tion de l’«objet du différend» soumis par l’Espagne à la Cour. Cela
explique aussi les développements de la présente opinion dissidente sur
les «faits générateurs» du différend. Après tout, l'arrêt s'occupe tant de
la question de la définition de l’objet du différend que de l’interprétation
de la déclaration du Canada et il y a des faits pertinents aussi bien pour
la première question que pour la seconde.

51. Par ailleurs, il faut en l'espèce prêter une attention particulière à la
distinction des faits. Autrement, l’intention sous-jacente invoquée par le
défendeur pourrait encore créer plus de confusion. L’intention relative
aux «faits générateurs» du différend de mars 1995 n’est pas nécessaire-
ment la même que celle que le défendeur a pu ou dit avoir eue en mai
1994 lorsqu'il a procédé au dépôt de sa déclaration d’acceptation de la
juridiction obligatoire de la Cour. Je passe maintenant à l’examen de la
question de l’objet du différend devant la Cour.

CHAPITRE III. L'OBJET DU DIFFEREND

A. La notion de l'objet du différend et ses composantes

52. C’est un principe reconnu que:

«L'existence d’un différend international demande à être établie ob-
Jectivement. Le simple fait que l’existence d’un différend est contestée
ne prouve pas que ce différend n'existe pas.» ({nterprétation des
traités de paix, C.J. Recueil 1950, p. 74; les italiques sont de moi.)

Dans la présente procédure incidente préliminaire, l’«existence» d’un dif-
férend entre les Parties à la date du dépôt au Greffe de la Cour de la
requête de l'Espagne du 28 mars 1995 n’est pas contestée. Les Parties
sont d’accord à ce sujet. Mais elles sont loin de l'être sur une autre ques-
tion qui demande également à être «établie objectivement» par la Cour,
à savoir l’«identification» du différend soumis par le demandeur et de
son «objet». Comment l’objet du différend doit-il être apprécié? La juris-
prudence de la Cour ne permet pas de nourrir de doutes à cet égard: «La
Cour rappelle que l’objet du présent litige est indiqué dans la requête
aussi bien que dans la conclusion finale principale du Gouvernement
suisse...», la Suisse étant dans l’affaire l'Etat demandeur ({nterhandel,
arrêt, C.J. Recueil 1959, p. 21; les italiques sont de moi).

53. D'ailleurs, l’article 40 du Statut exige que la requête indique l’«ob-
jet du différend», ce que le paragraphe 1 de l’article 38 du Règlement de
la Cour confirme. En outre, d’après le paragraphe 2 de cette disposition
du Règlement, la requête doit notamment, d’une part, indiquer «la
nature précise de la demande», c’est-à-dire la chose demandée ou le peti-
tum, et, d’autre part, contenir «un exposé succinct des faits et moyens sur

173
602 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

lesquels [la] demande repose», c’est-à-dire les motifs de fait et de droit de
la demande ou la causa petendi. I ne faut donc pas réduire |’« objet du
différend» a l’« objet de la demande» (voir, par exemple, G. Guyomar,
Commentaire du Règlement de la Cour internationale de Justice, 1983,
p. 236). L’«objet de la demande» n’est qu’une des composantes de
«lobjet du différend».

54. Déjà en 1927, M. Anzilotti soulignait que parmi les trois éléments
traditionnels d'identification d’un différend soumis à la Cour, à savoir
persona, petitum et causa petendi, ceux qui déterminaient l’objet du dif-
férend étaient les deux derniers. Comme le dit l’éminent juge, l’expression
«le cas qui a été décidé» à l’article 59 du Statut «comprend aussi bien la
chose demandée que la cause de la demande» et:

«C’est dans ces limites que larrêt de la Cour est obligatoire, et
c’est dans ces mêmes limites que l’article 60 prévoit le droit pour
toute Partie d’adresser à la Cour, en cas de contestation, une demande
en interprétation.» ({nterprétation des arrêts n°* 7 et 8 (usine de
Chorzow), arrêt n° 11, 1927, C.P.J.I série À n° 13, p. 23.)

55. A son tour, comme on vient de le dire, la causa petendi comprend,
à la fois, les éléments de fait et de droit visés au paragraphe 2 de l’ar-
ticle 38 du Règlement de la Cour. Sous des différentes formules, les pas-
sages cités ci-dessous, tirés d’opinions de M. Anzilotti et de M. Read, confir-
ment aussi que la causa petendi d’un demandeur est constituée par des
éléments de fait et de droit:

«dans une demande en justice, l'indication de l’objet du différend ne
peut être que l’indication de ce que le demandeur veut obtenir de la
Cour et des motifs de droit ou de fait, pour lesquels il croit avoir le
droit de l'obtenir (petitum et causa petendi)» (Interprétation du sta-
tut du territoire de Memel, fond, arrêt, 1932, C.P.J.I. série AIB
n° 49, p. 350, opinion dissidente de M. Anzilotti).

«le fond d’un différend comprend les points de fait et de droit qui
donnent lieu à une cause d’action et qu’un Etat demandeur doit éta-
blir pour avoir le droit à la réparation demandée» (Anglo-Iranian
Oil Co., exception préliminaire, arrêt, C.LJ. Recueil 1952, p. 148,
opinion dissidente de M. Read).

56. Il découle de ce qui précède que la causa petendi d’une requête est
toujours constituée par un ensemble de faits ou de situations générateurs
juridiquement qualifiés par le demandeur par rapport à certains principes
généraux de l’ordre juridique qu’il affirme avoir été violés par le défen-
deur à son détriment. Il est très important donc d’avoir à tout moment
présent à l'esprit tant les éléments de fait que les éléments de droit de la
causa petendi que le demandeur fait valoir dans sa requête à l'appui de sa
demande, pour être à même d’identifier et d’apprécier l’objet du différend
dont il s’agit. Cela est particulièrement vrai dans la phase préliminaire
d’une affaire, car le petitum peut faire l’objet de conclusions qui, sans

174
603 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

dépasser le cadre global de l’objet du différend tel qu’il ressort de la
requête, sont susceptibles de modification par le demandeur jusqu’à la fin
de la phase orale sur le fond. La causa petendi, elle, n’est pas susceptible
de modification sans changer d’affaire.

57. L'arrêt de la Cour dans l'affaire des Terres à phosphates à Nauru
confirme, si besoin est, cet aspect des choses en rapport avec la question
posée par la nouvelle demande de Nauru relative aux biens d’outre-mer
des British Phosphates Commissioners (C.1.J. Recueil 1992, p. 264-267,
par. 62-71). Comme il est rappelé dans cet arrét, il faut que la demande
additionnelle soit implicitement contenue dans la requéte (C LJ. Recueil
1962, arrêt, p. 36) ou découle directement de la question qui fait l’objet
de la requête (CL J. Recueil 1974, p. 203, par. 72). La jurisprudence de la
Cour permanente le confirme aussi amplement (voir, par exemple, C. P.J.L.
série AIB n° 52, p. 14, et n° 78, p. 173).

58. A la nécessité générale de toujours tenir compte des deux compo-
santes de l’objet du différend pour identifier ce dernier, il s’ajoute, dans la
présente instance incidente, le fait de la rédaction même du titre de juri-
diction en cause qui emploie le terme «différends» (disputes) et non pas
celui de «demandes» (claims) (voir paragraphe 2 de la déclaration du
Canada du 10 mai 1994). En fait, ce paragraphe de la déclaration cana-
dienne mentionne cinq fois le terme «différends», y compris dans la
réserve de l’alinéa d) du paragraphe 2. C’est donc sur le terme «diffé-
rends» que l'attention du juge doit se porter et non sur le terme
«demande» (claim), qui est un terme d’une portée juridique bien plus
étroite, qui ne figure pas dans la déclaration canadienne et qui est sus-
ceptible, sans transformer l’objet global du différend de la requête, de
modifications par le requérant jusqu’à la fin de la phase orale sur le fond.

B. L'objet du différend à la lumière de la «causa petendi»
et du «petitum» du demandeur

59. Comme nous l’avons vu ci-dessus lors de l’examen des faits géné-
rateurs du présent différend, les éléments de fait de la causa petendi de
l'Espagne sont essentiellement au nombre de deux, à savoir: 1) existence
d’une législation canadienne sur la protection des pêches côtières autori-
sant, dans l’ordre juridique interne du Canada, l’exercice de certains actes
de juridiction de ce pays sur des navires non canadiens dans la zone de
réglementation de lOPANO (zone située en haute mer), législation ren-
due applicable (en mars/avril 1995) aux navires espagnols pêchant dans
ladite zone par le règlement canadien du 3 mars 1995; et 2) l’arraisonne-
ment par Pusage de la force dans ladite zone de la haute mer, le 9 mars
1995, du bateau espagnol, l’Estai, par des garde-côtes ou patrouilleurs
canadiens, après avoir reçu les «autorisations nécessaires» des autorités
canadiennes compétentes (arraisonnement qui a été suivi en mars/avril
1995 du harcèlement d’autres bateaux espagnols pêchant dans la zone de
la haute mer en question).

175
604 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

60. La loi canadienne sur la protection des pêches côtières cessa d’être
appliquée aux bateaux de péche espagnols au début du mois de mai 1995
lorsque le Canada abrogea le réglement du 3 mars 1995, mais la loi est
toujours en vigueur et son application pourrait dès lors à nouveau être
étendue par le Canada aux bateaux espagnols comme il l’avait fait en mars/
avril 1995. En outre, le demandeur considére que la seule existence de la
législation canadienne en question est un fait illicite international, indé-
pendamment de tout acte concret d’application. Cela est conforme a la
jurisprudence de la Cour dans l’avis consultatif concernant l’ Applicabilité
de l’obligation d’arbitrage en vertu de la section 21 de l'accord du 26 juin
1947 relatif au siège de l'Organisation des. Nations Unies (C.J. Recueil
1988, p. 12). En effet, dans cet avis, et à propos de la loi américaine contre
le terrorisme promulguée le 22 décembre 1987, la Cour rejeta l’argumenta-
tion des Etats-Unis selon laquelle le différend allégué n’existait pas du fait
que la loi contre le terrorisme en question n’avait pas encore été appliquée
(ibid., p. 29-30, par. 39-44)'. Il va de soi que la non-opposabilité d’une loi
ou législation nationale peut être l’objet d’une action en justice devant la
Cour comme ce fut le cas dans des affaires concernant la juridiction en
matière des pêcheries des années 1973-1974.

61. En ce qui concerne les éléments de droit de la causa petendi, la
requête de l'Espagne (point 2 de la requête, p. 6-8) invoque certains prin-
cipes bien connus de droit international général dont certains ont été
codifiés. Il s’agit, pour l’essentiel, de principes de droit international rela-
tifs au régime de la haute mer (statut juridique de res communis de la
haute mer; juridiction exclusive de l’Etat du pavillon sur ses bateaux en
haute mer; exercice par les Etats des libertés de la haute mer; coopération
dans la gestion et la conservation des ressources de la haute mer; sécurité
en mer...) et de principes de la Charte des Nations Unies et du droit inter-
national général concernant l’interdiction de la menace ou de l’emploi de
la force dans les relations internationales, la bonne foi dans Pexécution
des obligations internationales des Etats et la primauté du droit interna-
tional sur le droit interne dans les relations internationales. La requéte
n’invoque pas comme motifs de droit de la demande les dispositions de la
convention de TOPANO de 1978.

62. Ces motifs de droit de la requête de Espagne sont largement suf-
fisants, compte tenu des éléments de fait signalés, pour établir la causa
petendi du requérant. Ce sont ces motifs de droit, et non d’autres tou-
jours possibles, que le demandeur a choisis aux fins de fonder la demande
contenue dans la requéte. Parmi ces motifs, ceux qui occupent le devant
sont incontestablement ceux relatifs à la juridiction exclusive de l’Etat du

' L’on constate ici un infléchissement de la jurisprudence de la Cour. Ce n’est qu’un
exemple, il y en a d’autres dans le présent arrêt qui touchent à des questions d’intérét
général pour le règlement judiciaire international. En fait, l’arrêt abonde en innovations
jurisprudentielles qui atteignent un nombre jamais vu dans un seul et même arrêt. Le
Canada a été un plaideur bien chanceux, car tous ces infléchissements et innovations sont
tombés de son côté de la barre. Cela n'arrive pas tous les jours.

176
605 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

pavillon sur ses navires en haute mer et à l’interdiction de la menace ou
l'emploi de la force contre des navires étrangers qui exercent en haute
mer les libertés ou les activités pacifiques reconnues dans un tel espace
maritime a tous les Etats par le droit international et les conventions
internationales.

63. A ce propos, le requérant affirme: 1} que ces principes juridiques
existent en droit international; 2) qu’en l’espèce ils octroient certains
droits à ’Espagne, et 3) qu’en lespéce ces droits de l'Espagne ont été
violés par le Canada.

64. Quant au petitum, la requête de l’ Espagne (point 5) réclame:

A) que la Cour déclare que la législation canadienne, dans la mesure ou
elle prétend exercer une juridiction sur les navires battant pavillon
étranger en haute mer, au-dela de la zone économique exclusive du
Canada, est inopposable à Espagne;

B) que la Cour dise et juge que le Canada doit s’abstenir de réitérer les
actes dénoncés, ainsi qu’offrir à l’Espagne la réparation due, concré-
tisée en une indemnisation dont le montant doit couvrir tous les dom-
mages et préjudices occasionnés:

C) que, en conséquence, la Cour déclare aussi que l’arraisonnement en
haute mer, le 9 mars 1995, du navire sous pavillon espagnol Estai et
les mesures de coercition et l’exercice de la juridiction sur celui-ci et
sur son capitaine constituent une violation concréte des principes et
normes de droit international indiqués dans la requête (voir: les élé-
ments de droit de la causa petendi).

65. Aux fins de la présente phase juridictionnelle, l'intérêt de cette
réclamation du requérant réside dans le fait qu’elle confirme, tout comme
la causa petendi, le genre de différend sur lequel le demandeur demande a
la Cour de statuer dans la présente affaire. On constate sans difficulté que
le différend n’est pas un différend concernant la péche ou des mesures de
conservation et/ou de gestion de ressources biologiques de la haute mer.
Comme il est dit expressément dans la requête (point 4), le différend sou-
mis a la Cour par le demandeur:

«ne se référe pas exactement aux différends concernant ces mesures,
sinon à leur origine, à la législation canadienne qui est leur cadre de
référence. La requête espagnole attaque directement le titre allégué
pour justifier les mesures canadiennes et leurs actes d’exécution, une
législation qui, allant beaucoup plus loin que la simple gestion et
conservation des ressources de pêche, est en soi un fait illicite inter-
national du Canada, car elle est contraire aux principes et normes
fondamentales du droit international; une législation, qui ne relève
pas non plus exclusivement de la juridiction du Canada, selon sa
propre déclaration (point 2, lettre c), de la déclaration); une législa-
tion, en outre, qu’uniquement à partir du 3 mars 1995 on a voulu
élargir de façon discriminatoire aux navires battant pavillon espa-
enol et portugais, ce qui a produit les graves infractions au droit des

177
606 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

gens ci-dessus exposées. La question n'est pas la conservation et la
gestion des ressources de pêche sinon le titre pour exercer une juri-
diction sur des espaces de la haute mer et leur opposabilité à l’Es-
pagne.» (Les italiques sont de moi.)

Il s’agit bel et bien d’une demande en responsabilité internationale
pour des faits qui, d’après le demandeur, seraient autant de faits interna-
tionalement illicites imputables au défendeur et que celui-ci aurait com-
mis au détriment du respect dû à la souveraineté de l'Espagne et à la
juridiction exclusive de Espagne sur les navires battant son pavillon se
trouvant en haute mer.

66. La première réclamation principale (point A) du petitum demande
à la Cour de déclarer l’inopposabilité de la législation canadienne à
l'Espagne dans la mesure où cette législation a été invoquée et peut être
invoquée encore pour justifier l’exercice de la juridiction du Canada sur
des navires battant pavillon espagnol se trouvant en haute mer. Elle ne
demande pas cependant à la Cour de déclarer l’invalidité de ladite législa-
tion. Il s’agit seulement d’inopposabilité à l'Espagne. La réclamation n’a
donc pas la même portée, sur ce point, que celles du Royaume-Uni et de
la République fédérale d'Allemagne dans les affaires de la Compétence en
matière de pêcheries des années 1973-1974. I] y a lieu aussi de noter que
la réclamation parle des «navires» et non des «bateaux de péche» et
qu’elle vise «la haute mer» dans son ensemble, n’étant pas limitée à une
zone déterminée quelconque de cet espace maritime.

67. Ayant précisé ci-dessus la causa petendi et le petitum du deman-
deur, on est maintenant en mesure d’apprécier l’objet du différend, c’est-
à-dire le véritable problème en cause devant la Cour, la vraie question
que lui a soumise le demandeur. Cette question est du plus haut intérêt
pour le présent incident juridictionnel car, comme la Cour l’a déclaré en
1960, dans son arrêt en l’affaire du Droit de passage sur le territoire
indien: «Pour apprécier la compétence de la Cour, il faut considérer quel
est l’objet du différend» (C.ZJ. Recueil 1960, p. 33). Pourquoi la requête
affirme-t-elle qu’il existe entre l'Espagne et le Canada un différend:

«qui, dépassant le cadre de la pêche, affecte gravement l'intégrité
même du mare liberum de la haute mer et de ses libertés comme
concept et catégorie de base de l’ordre international depuis des
siècles, et implique, en outre, une atteinte très grave contre les droits
souverains de l'Espagne, un précédent inquiétant de recours à la
force dans les relations inter-Etats...» (point 3 de la requête).

68. Parce que, d’aprés le demandeur, la législation canadienne invo-
quée par le défendeur pour justifier l’exercice par le Canada de sa juridic-
tion en haute mer sur des navires étrangers et appliquée en 1995 par lui à
des bateaux de pêche espagnols, en ayant en plus recours à l’usage de la
force, ne saurait valoir titre en droit international dans les relations entre

178
607 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

les deux Etats, et ceci quelle que soit la qualification ou la portée des
mesures adoptées par le Canada dans son ordre juridique interne et de
Vexécution, dans ce cadre juridique, de telles mesures par ses autorités et
ses agents.

69. Le Canada oppose à cette thèse juridique du demandeur sa propre
thèse, d’où la naissance d’un désaccord à cet égard entre les deux Etats
ayant pour objet la question du titre ou du défaut de titre du Canada
pour agir en haute mer contre des navires espagnols. Le demandeur a
précisé qu’il emploie la notion de «titre» dans le sens de la jurisprudence
de la Cour dans l'affaire du Différend frontalier, où il est dit que la
notion de titre:

«peut également et plus généralement viser aussi bien tout moyen de
preuve susceptible d’établir l'existence d’un droit que la source même
de ce droit» (Différend frontalier (Burkina Faso! République du Mali),
CI J. Recueil 1986, p. 564, par. 18).

La question du titre ou du défaut de titre du Canada comme objet du
différend soumis à la Cour par le demandeur fut confirmée dans le
mémoire de l'Espagne sur la compétence et, à défaut de réplique, ample-
ment exposée par l’agent et les conseils de l’Espagne au cours des plai-
doiries.

70. D’après l'argumentation de l'Espagne, il y aurait défaut de titre
international du Canada et ceci entraînerait toute une série de consé-
quences importantes pour la tâche qui est celle de la Cour dans le présent
incident juridictionnel préliminaire, notamment:

a) que les mesures adoptées par le Canada à l’égard des navires espa-
gnols en haute mer, et l'exécution de telles mesures par les autorités et
les agents canadiens par l'emploi de la force, constitueraient des faits
illicites internationaux engageant la responsabilité internationale du
Canada vis-à-vis de l'Espagne et ne sauraient être considérées, en
droit international, comme des mesures de gestion et de conservation
de ressources ou l’exécution de telles mesures par un Etat, qu'il soit
ou non Etat côtier ou riverain de la zone de la haute mer en question;

b) que le différend soumis à la Cour par l'Espagne en qualité d’Etat du
pavillon ne concerne ni la pêche ni la gestion ou la conservation de
ressources biologiques dans la zone de réglementation de FOPANO),
mais bel et bien un conflit de compétences souveraines en haute mer
entre le Canada et l'Espagne en raison de l’existence d’une législation
canadienne, toujours en vigueur, qui a créé une situation où un fait
illicite international continu, qui est à la base de l’atteinte grave
portée en 1995 à la souveraineté de l'Espagne par le Canada en haute
mer;

c) que, de par son objet, le différend soumis à la Cour par l’Espagne ne
tombe pas dans le champ d’application de la réserve de l’alinéa d) du
paragraphe 2 de la déclaration du Canada, car il concerne un préa-
lable logique et juridique (un prius), une prémisse fondamentale,

179
608 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

ayant en droit international une existence tellement autonome et
séparée des mesures de gestion et de conservation de ressources qu'il
ne saurait étre considéré comme implicitement compris dans un tel
type de réserve compte tenu de l’économie générale de la déclaration;

d) que l’objet du différend soumis à la Cour ne concerne pas la gestion
et la conservation des pêcheries, mais la question de l'exercice de la
juridiction et du contrôle de l'Etat du pavillon sur ses navires en
haute mer; il s’agit d’ailleurs d’une matière qui ne relève pas des com-
pétences transférées à la Communauté européenne par ses Etats
membres, d’où il suit que l’accord conclu en 1995 entre la Commu-
nauté et le Canada dans le cadre de l'OPANO n’a pas pu rendre sans
objet (moot) le présent différend, comme le Canada l’affirme au cha-
pitre IV de son contre-mémoire.

71. D’après Espagne, ni l’exercice de la pêche par des bateaux espa-
gnols, canadiens ou d’un pays tiers — ni la conservation et la gestion de
ressources biologiques de la haute mer dans la zone de réglementation de
lOPANO ou ailleurs — ne font partie de l’objet du différend qu'elle a
soumis à la Cour. Celui-ci concernerait, comme on vient de le dire, le titre
ou le défaut de titre international du Canada pour prétendre exercer sa
juridiction en haute mer sur des navires espagnols et/ou pour employer la
force contre ces navires dans un tel espace maritime sans l’accord de
l'Espagne. Pour le demandeur, le Canada n'aurait pas un tel titre et
Pemploi de la force contre l’Estai en invoquant la législation canadienne
ne saurait non plus être conforme ni au droit international général ni à la
Charte des Nations Unies.

72. Dans ce contexte, ’agent de Espagne a rappelé que d’après la
jurisprudence de la Cour l’adjacence naturelle ne génère pas de titre inter-
national sur la haute mer, ainsi que l’a précisé la Chambre de la Cour
dans l'affaire du Golfe du Maine:

«il est donc correct de dire que le droit international attribue à l'Etat
côtier un titre juridique sur un plateau continental adjacent ou sur
une Zone maritime adjacente à ses côtes, il ne le serait pas de dire que
le droit international reconnaît le titre attribué à l'Etat par l'adja-
cence de ce plateau et de cette zone, comme si le seul fait naturel de
l’adjacence entraînait par lui-même des conséquences juridiques»
(Délimitation de la frontière maritime dans la région du golfe du
Maine, arrêt, C.LJ. Recueil 1984, p. 296, par. 103; les italiques sont
dans l’original).

73. Ajoutons que la législation canadienne en question (y compris les
règlements) n’indique pas, par voie de renvoi ou autrement, un titre inter-
national quelconque du Canada — même sous forme de prétention —
comme fondement des mesures envisagées (ou de leur exécution) à l’égard
des bateaux non canadiens se trouvant en haute mer. La législation cana-
dienne garde le silence sur le titre international du Canada pour agir uni-
latéralement dans la zone de réglementation de l'OPANO en haute mer.

180
609 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

La réserve de l’alinéa d) du paragraphe 2 de la déclaration du Canada est
aussi muette a cet égard. Ainsi le titre international éventuel du Canada
ne fait partie ni de la Jégislation sur la protection des pêches côtières, ni
de la déclaration du 10 mai 1994.

74. I convient aussi de rappeler que la règle de la juridiction exclusive
de l'Etat du pavillon sur ses navires en haute mer est une règle coutu-
mière de droit international établie de longue date que la Cour perma-
nente dans son arrêt concernant l’affaire du Lotus énonça en ces termes:

«Le principe de la liberté de la mer a pour conséquence que le
navire en haute mer est assimilé au territoire de l’Etat dont il porte le
pavillon, car, comme dans le territoire, cet Etat y fait valoir son
autorité, et aucun autre Etat ne peut y exercer la sienne. Tout ce
qu'on peut dire est que, en vertu du principe de la liberté de la mer,
un navire est placé dans la même situation que le territoire de
PEtat...» (Lotus, arrêt n° 9, 1927, C.P.J.I. série À n° 10, p. 25.)

C. Le titre comme cause de l'action en justice à la lumière
de la jurisprudence de la Cour relative au droit de la mer

75. Pour pouvoir exercer une juridiction dans un espace maritime
quelconque, les Etats doivent être en possession d’un titre. La jurispru-
dence de la Cour relative au droit de la mer abonde en passages consacrés
à cette question, éminemment juridique, du titre, question qui relève
d’ailleurs du droit international et qui, comme telle, rentre dans la com-
pétence générale de la Cour et est aussi comprise dans la notion de «dif-
férends d’ordre juridique» du paragraphe 2 de l’article 36 du Statut.

76. Le titre des Etats pour exercer une juridiction dans un espace mari-
time quelconque est de surcroît une question parfaitement détachable
d’autres questions concernant aussi des principes du droit international
de la mer. Elle est douée de l’existence et de l’autonomie requises pour
pouvoir constituer à elle seule l’objet d’une demande en justice devant la
Cour internationale de Justice. La jurisprudence de la Cour confirme
amplement cette conclusion.

77. A ce propos, s’agissant dans la présente affaire de la haute mer et
seulement de la haute mer, c’est-à-dire d’un espace maritime ayant le sta-
tut de res communis en droit international, il convient de commencer
l'examen de cette jurisprudence en rappelant ce que la Cour a dit dans
arrêt de 1993 dans l’affaire de la Délimitation maritime dans la région
située entre le Groenland et Jan Mayen:

«La côte de Jan Mayen, tout autant que celle du Groenland orien-
tal, génère un titre potentiel sur les espaces maritimes reconnus par
le droit coutumier, c’est-à-dire en principe jusqu'à la limite des
200 milles à partir de ses lignes de base.» (CL J. Recueil 1993, p. 69,
par. 70; les italiques sont de moi.)

Il est donc correct de présupposer, aux fins du présent incident préli-
minaire, que les côtes du Canada géographiquement adjacentes à la zone

181
610 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

dite de «réglementation de l'OPANO» génèrent un titre potentiel sur les
espaces maritimes reconnus par le droit coutumier jusqu’à la limite des
200 milles à partir de leurs lignes de base. L’Estai fut arraisonné le 9 mars
1995 — il convient de le rappeler — à 245 milles des côtes canadiennes
approximativement. Le défendeur n’a pas nié ce fait dans la présente
phase incidente de l’affaire.

Et il est également correct, s'agissant de la haute mer, d’adopter
comme point de départ que cet espace maritime est ouvert à tous les
Etats, qu'il est affecté à des fins pacifiques et qu’aucun Etat ne peut /égi-
timement prétendre en soumettre une partie quelconque à sa souveraineté
(articles 87, 88 et 89 de la convention sur le droit de la mer de 1982).

78. Quelques exemples serviront largement à illustrer la conclusion
que le titre comme catégorie juridique du droit de la mer peut justifier à
lui seul une action en justice devant la Cour. Dans l’arrêt de 1985 dans
l'affaire du Plateau continental (Jamahiriya arabe libyenne/ Malte), il est
dit:

«[L]es Parties à la présente instance ont longuement débattu de la
portée à attribuer à la pratique étatique en matière de délimitation
du plateau continental — ainsi d’ailleurs que du titre sur le plateau
— question qui sera approfondie dans la suite du présent arrêt. Il est
néanmoins indéniable que, ayant été adoptée par l’écrasante majo-
rité des Etats, la convention de 1982 revêt une importance majeure,
de sorte que, même si les Parties ne l’invoquent pas, il incombe
manifestement à la Cour d’examiner jusqu’à quel point l’une quel-
conque de ses dispositions pertinentes lie les Parties en tant que règle
de droit international coutumier. Dans ce contexte, en particulier, les
Parties se sont attachées à distinguer entre le droit applicable au fon-
dement du titre sur des zones du plateau continental — autrement dit
les règles régissant l'existence «ipso jure et ab initio» et l'exercice de
droits souverains de l'Etat côtier sur des étendues de plateau conti-
nental situées devant ses côtes — et le droit qui gouverne la délimita-
tion de ces étendues de plateau entre Etats voisins.» (C.IJ. Recueil
1985, p. 30, par. 27; les italiques sont de moi.)

On voit bien que ce passage de l’arrêt distingue nettement entre «le
droit applicable au fondement du titre» et «le droit qui gouverne la déli-
mitation du plateau». Il les considère comme deux catégories juridiques
distinctes.

Il est donc évident que la question du fondement du titre du Canada
pour exercer sa juridiction nationale en haute mer sur des navires battant
pavillon espagnol — objet du différend soumis par l'Espagne — n’est pas
une question que l’on est autorisé, en droit, à confondre avec celle des
règles de droit international gouvernant la conservation et la gestion des
ressources biologiques de la haute mer ou avec celles des mesures adop-
tées et/ou exécutées à ces fins par les Etats. Elle a une existence propre et
distincte.

182
611 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

79. Le titre est d’autre part un préalable juridique indispensable pour
agir en mer, c’est le titre ou droit à l’exercice d’une juridiction dans un
espace maritime donné qui est déterminant pour trancher les questions
qui peuvent se poser concernant d’autres questions juridiques relevant du
méme espace et non pas vice versa. Et pourquoi? Parce que le droit inter-
national de la mer est un ordre juridique cohérent. Par exemple, dans
Vaffaire du Plateau continental (Jamahiriya arabe libyennel Malte) men-
tionnée ci-dessus, l’arrét de la Cour nous dit:

«La Cour n’a guére de doute quant au critére et 4 la méthode
qu'elle doit employer en premier lieu pour parvenir à une position
provisoire à propos du présent litige. Le critère est lié au droit relatif
au titre juridique d’un Etat sur le plateau continental. Comme la
Cour l’a constaté plus haut, le droit applicable au présent litige,
c’est-à-dire à des prétentions portant sur des plateaux continentaux
situés à moins de 200 milles des côtes des Etats en question, ne se
fonde pas sur des critères géologiques ou géomorphologiques, mais
sur un critère de distance de la côte, ou, pour reprendre l'expression
traditionnelle d’adjacence, sur le principe d’adjacence mesurée par la
distance. La Cour estime donc logique que le choix du critère et de la
méthode qu'elle doit employer en premier lieu pour parvenir à un
résultat provisoire soit effectué d'une manière cohérente avec les
concepts à la base de l'attribution du titre juridique.» (C.J. Recueil
1985, p. 46-47, par. 61; les italiques sont de moi.)

80. Les arrêts de 1974 dans les affaires de la Compétence en matière de
pêcheries(fond) entre le Royaume-Uni et Islande et entre la République
fédérale d'Allemagne et l'Islande distinguent aussi nettement entre la
question du titre juridique (les désaccords sur «l'élargissement unilatéral
par l’Islande de sa juridiction sur les pêcheries [jusqu’à 50 milles marins]»)
et la question de la répartition des ressources halieutiques et des mesures
de conservation visant celles-ci (les désaccords «quant à l'étendue et à la
portée defs] ... droits respectifs [des Parties] sur les ressources halieutiques
et quant aux mesures propres à conserver ces ressources» (C.I.J. Recueil
1974, p. 21, par. 47).

81. La possibilité de fonder une action en justice devant la Cour sur la
question du titre pour agir en haute mer est aussi reconnue dans les arrêts
de 1973 concernant la Compétence en matière de pêcheries (compétence
de la Cour) où on lit ce qui suit:

«Le fait que l'Islande est exceptionnellement tributaire de ses
pêcheries et le principe de la conservation des stocks de poisson
ayant été reconnus, il reste le point de savoir si l’Islande a la com-
pétence voulue pour s’attribuer unilatéralement une juridiction exclu-
sive en matière de pêcheries au-delà de 12 milles. En la présente
phase de l'instance la Cour n'a à se prononcer que sur sa compétence
pour trancher ce point.» (C.I.J. Recueil 1973, p. 20, par. 42; les ita-
liques sont de moi.)

183
612 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

C’est justement la «compétence voulue» du Canada pour «s’attribuer
une juridiction» dans la zone de réglementation de l'OPANO de la haute
mer sur des navires espagnols qui constitue l’objet du différend soumis
par l'Espagne à la Cour et c’est sur la compétence de la Cour pour tran-
cher cette question que l’on doit se prononcer dans la présente procédure
incidente compte tenu de la réserve de l’alinéa d} du paragraphe 2 de la
déclaration du Canada.

Dans son opinion individuelle jointe à ces arrêts de 1973, M. Fitzmau-
rice fait la distinction qui s’impose, lorsqu'il s’agit de la haute mer, entre
le problème du titre, d’une part, et les mesures de conservation en matière
de pêcheries, d’autre part, dans les termes suivants:

«Padoption concertée de mesures de conservation concernant la
haute mer en vue de protéger des pêcheries communes dont l’exploi-
tation est ouverte a tous est évidemment tout autre chose que la pré-
tention émise unilatéralement par un Etat riverain d’interdire com-
plétement la pêche aux navires étrangers ou de ne l’autoriser qu’à
son gré et sous son contrôle. La question de la conservation est donc
sans rapport avec le problème juridictionnel dont la Cour est saisie et
qui concerne sa compétence pour trancher un différend résultant de
la prétention émise par l'Islande de proclamer unilatéralement sa
juridiction exclusive, en matière de pêche, sur une zone s'étendant
autour de ses côtes jusqu’à une distance de 50 milles marins.» (C. IJ.
Recueil 1973, p. 26-27; les italiques sont de moi.)

82. Ainsi, même si les thèses exposées par le Canada, dans la pré-
sente procédure incidente, relativement à l’interprétation de la réserve de
l'alinéa d) du paragraphe 2 de sa déclaration étaient correctes pour les
besoins de l’argument, il resterait encore à déterminer si ces mesures et
leur exécution peuvent de par leur nature même donner lieu, en droit
international, à un différend dont l’objet ne porte que sur la question du
titre nécessaire pour pouvoir adopter ou exécuter les mesures en question
et si, en cas de silence du texte de la réserve sur cette matière, celle-ci
peut quand même être interprétée comme comprenant dans la catégorie
de différends qu’elle exclut ceux résultant des comportements du Canada
prima facie sans titre ou contre un titre de l’Espagne d’après le droit inter-
national.

83. Ce qui est toutefois certain à la lumière de la jurisprudence de la
Cour ci-dessus, c’est que l'Espagne, en tant que demandeur, est en pos-
session d’un droit procédural l’autorisant à soumettre à la Cour un dif-
férend dont l’objet n’est, en dernière analyse, que le titre ou le défaut de
titre du Canada pour agir comme il l’a fait à l’égard de l'Espagne en
haute mer. Celle-ci a le droit d’intenter une action en justice contre le
Canada ne portant que sur cette question du titre en tant que catégorie
juridique différenciée et autonome du droit de la mer. L’intérét juridique
de Espagne, en sa qualité d’Etat souverain, d’obtenir que la Cour se
prononce sur un différend n’ayant qu’un tel objet saute aux yeux. Il est

184
613 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

incontestable et se passe de commentaire. L’arrét cependant méconnait
cet intérét juridique du demandeur. C’est grave, trés grave méme de la
part d’un organe juridictionnel international comme la Cour.

D. La position du défendeur sur l’objet du différend

84. Le Canada a eu des difficultés avec l’objet du différend de la
requête de l'Espagne. Lors de la phase écrite du présent incident, il a
biaisé sur ledit objet, tout en essayant en même temps de le remplacer par
un autre objet relatif, celui-ci, à la gestion et à la conservation des pêches.
Le Canada s’est abstenu cependant de déposer une demande reconven-
tionnelle ou une requête principale contre l'Espagne sur cet autre objet
éventuel. Comme je l’ai déjà dit au chapitre I de la présente opinion dis-
sidente («La singularité de la procédure»), le contre-mémoire canadien
traite non pas de l’exercice de la juridiction étatique en haute mer, mais
de la crise de la conservation des ressources halieutiques dans l’Atlan-
tique Nord-Ouest comme «contexte factuel et historique» du présent
différend. Pour le Canada, l’objet du différend avec Espagne serait la
conservation et la gestion des péches dans la zone, question qui selon le
contre-mémoire aurait d’ailleurs été réglée (argument du non-lieu). Ces
arguments du défendeur illustrent bien son refus de reconnaître le véri-
table objet du différend dont la Cour a été saisie par l'Espagne.

85. Pourquoi le défendeur a-t-il cherché à redéfinir ou à contourner
dans son contre-mémoire le véritable objet du différend devant la Cour?
Tout simplement par manque de confiance dans la portée de sa réserve de
Palinéa d) du paragraphe 2 de la déclaration dont il excipe. Le Canada a
voulu remplacer le véritable objet du différend devant la Cour par un
autre objet qui tomberait tel quel dans le champ d’application de cette
réserve. Pour en arriver là, il fallait plaider la coïncidence entre l’objet du
différend soumis par l'Espagne et l’objet des différends visés par la
réserve d) du paragraphe 2 de la déclaration du Canada.

86. Ainsi, en ce qui concerne la phase écrite, on peut conclure que,
pour le Canada, le différend soumis par l'Espagne était un différend sur
la gestion et la conservation des ressources. Mais c'était tout de même
solliciter un peu trop la requête et la réserve. Alors, au cours de la phase
orale, devant les plaidoiries espagnoles, le Canada a changé quelque peu
son argument sur l'identité entre l’objet du différend et l’objet de la
réserve, tout en gardant évidemment à l'esprit son but de faire entrer le
différend soumis à la Cour dans les différends exclus par la réserve de
l’alinéa d) du paragraphe 2 de sa déclaration d’acceptation de la juridic-
tion obligatoire de la Cour.

87. En effet, pendant les audiences, le Canada va élaborer une thèse
sur l’objet du différend différente de celle de son contre-mémoire. C’est
dans ce nouveau contexte que les conseils canadiens parleront, finale-
ment, du véritable objet du différend soumis à la Cour par l'Espagne.
Bien entendu, selon ces conseils, l’objet du différend de la requête ne
serait plus qu’un simple argument du demandeur, à savoir «la thèse espa-

185
614 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

gnole». De la a s’arroger eux-mémes le droit de présenter une autre thése
ayant dans la procédure une fonction similaire 4 celle du demandeur, il
n’y avait qu'un pas à faire et ce pas a été franchi. C’est ainsi que la ques-
tion de l’objet du différend va s’entreméler dans les plaidoiries avec celle
du rôle respectif du demandeur et du défendeur dans la définition de
l’objet d’un différend. Mais, tout de même, les conseils canadiens parle-
ront enfin lors des audiences de l’objet du différend de la requête de
l'Espagne et reconnaitront que: «le critère de la réserve — ligne de par-
tage entre ce qui relève de la compétence de la Cour et ce qui n’en relève
pas — c’est l’objet du différend» (CR 98/14, p. 25).

En fait, pendant la phase orale, le Canada va défendre la thèse que
j'appelle de ’«aussi». L’objet du différend soumis par l’Espagne ne por-
terait pas exclusivement sur la pêche ou sur la gestion ou la protection
des ressources biologiques, mais aussi sur ces dernières questions. Et les
conseils du Canada de conclure que ledit différend était alors exclu par la
réserve de l’alinéa d) du paragraphe 2 de la déclaration canadienne. Pour
en arriver là, ils vont tout simplement méconnaître tant le concept de dif-
férend que celui de Pobjet du différend.

88. Tout d’abord, le Canada va remplacer le concept de différend,
terme qui figure dans la réserve de l’alinéa d) du paragraphe 2 de la
déclaration, par « catégorie de faits»:

«La première chose à retenir au sujet de la réserve canadiénne ...
est qu’elle vise une catégorie de faits. Elle exclut de la juridiction de
la Cour tout ce qui relève d’une catégorie définie de situations de
fait, à savoir: tout ce qui concerne directement ou indirectement les
mesures de conservation et de gestion des ressources halieutiques
prises par le Canada contre les navires pêchant dans la zone de régle-
mentation de POPANO ... tout différend concernant cette loi [le pro-
jet de la loi C-29] ou des mesures prises en vertu de celle-ci entre
dans le champ d’application factuel de la réserve canadienne et
échappe dès lors a la juridiction de la Cour.» (CR 98/11, p. 46; les
italiques sont de moi.)

Cette première opération a donc consisté à réduire la notion de «dif-
férend» aux éléments de fait de la causa petendi. On laisse simplement de
côté rien de moins que les éléments de droit de la causa petendi et le peti-
tum du demandeur. «Différend» serait ainsi l’équivalent des «éléments
de fait» de la causa petendi. Pourtant, la jurisprudence de la Cour nous
enseigne que «les faits et les situations qui ont mené à un différend ne
sauraient être confondus avec le différend même» ({nterhandel, arrêt,
CI J. Recueil 1959, p. 22). D’autre part, la jurisprudence de la Cour ne
nous dit pas qu’à partir de certains faits ou situations ne puisse s’établir
qu'un seul et même différend entre deux Etats, ou que la Cour ne puisse
être saisie que d’un seul différend par ces Etats, ou encore que la Cour
puisse être compétente pour un de ces différends tout en ne l’étant pas,
éventuellement, pour un autre.

Et pourquoi la jurisprudence ne dit-elle pas et ne peut-elle dire cela?

186
615 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

Parce que, dans le réglement judiciaire, les éléments de fait invoqués en
vue d’établir le droit subjectif par lequel se traduit juridiquement la
demande, prétention ou petitum, doivent toujours étre accompagnés par
des éléments ou allégations de droit ou d’un intérêt légitime, ou bien
encore par Vindication d’un texte ou d’un principe juridique en cause,
c’est-à-dire des moyens de droit sur lesquels le petitum ou la demande
repose.

89. Cela fait, l'opération a continué par une reformulation de la notion
d’«objet du différend» du règlement judiciaire international. La causa
petendi et le petitum de la requête ne seraient pas suffisants pour l’iden-
tification de l’objet du différend. On y ajoute en fait un troisième élément,
à savoir le droit applicable au fond par le juge. Mais, comment en arrive-
t-on 1a? En faisant valoir qu’«un différend est constitué par un ensemble
indivisible de données factuelles et de règles de droit» et en ajoutant
qu’«il ne peut pas y avoir compétence de la Cour pour l’une de ses com-
posantes et incompétence pour l’autre» (CR 98/12, p. 40). Or, ces «règles
de droit» qui deviendraient dans la thèse canadienne un des deux élé-
ments constitutifs de la définition de l’objet du différend international,
engloberaient tant les éléments de droit de la causa petendi que le droit
applicable au fond par le juge! Ce faisant, le Canada introduit un nouvel
élément général additionnel pour établir la compétence de la Cour, élé-
ment qui n’est exigé ni par les textes ni par la jurisprudence et qui peut
seulement intervenir au stade de la compétence lorsqu’il est explicité dans
les titres juridictionnels en cause.

90. Les éléments de droit de la causa petendi ne sont pas le droit appli-
cable au fond par la Cour pour régler le litige entre les Parties quoi qu’en
dise le Canada, mais les principes de droit international, les points de
repère juridiques utilisés par le demandeur sur le plan judiciaire pour la
qualification juridique de l’ensemble des faits dans le but de fonder la
demande (petitum) qu’il soumet au juge dans sa requête. Certes, le droit
international comme ordre juridique, et même la notion de «différend
international» dûment comprise (persona, causa petendi et petitum),
répond a un concept d’unité, mais le concept de «compétence» du juge
international, qui est fondé sur la volonté des justiciables, ne fait pas par-
tie de cet «ensemble indivisible» dans le sens dont parle le Canada. Au
contraire, la compétence du juge international est fragmentaire et c’est le
droit international qui le veut. La thése du Canada est ainsi échafaudée
sur une confusion entre les éléments de droit de la causa petendi, qui par-
ticipent de la définition du différend et de son objet et qui, a ce titre,
interviennent dans l’établissement ou la détermination in casu de la
«compétence» du juge international, et le droit appliqué au fond par ce
même juge pour régler le litige en question.

91. Les titres juridictionnels peuvent bien sûr écarter ou modifier le
droit applicable au fond par le juge international, bien qu’il n’en soit pas
ainsi dans le présent incident juridictionnel, mais le droit applicable au
fond n’est en aucun cas un élément de la définition ou de l'identification

187
616 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

d’un différend comme tel ou de son objet dans le réglement judiciaire
international. Evidemment, le but recherché par la thése canadienne
n’était pas théorique. Il s’expliquait par le souhait du Canada d’élargir
autant que possible la portée de la réserve de l’alinéa d) du paragraphe 2
de sa déclaration d’acceptation de la juridiction obligatoire de la Cour,
bien qu’elle fût formulée dans la déclaration comme «une exception» à
une juridiction obligatoire autrement acceptée. Je ne saurais souscrire à
une thèse qui ferait d’une réserve formulée en termes de la conservation et
de la gestion des ressources biologiques de la mer une sorte de trou noir
(black hole), pour utiliser la terminologie des conseils espagnols, qui
aspirerait tout différend sur le régime de la haute mer et sur les droits
qu'ont les Etats dans un tel espace maritime d’après le droit international
de la mer et, pourquoi pas, l’ensemble du droit international et des obli-
gations énoncées dans la Charte des Nations Unies.

92. L'Espagne s’est opposée, à juste titre à mon avis, à ces tentatives
d'intervention canadiennes dans la définition de l’objet du différend de la
requête du 28 mars 1995. Je ne peux qu'être d’accord avec le principe que
le défendeur ne saurait redéfinir ou modifier l’objet du différend soumis
par un Etat demandeur à la Cour par voie de requête.

Il s’agit bien là d’un droit procédural du demandeur. Les moyens pro-
céduraux du défendeur sont l’exception préliminaire, la demande recon-
ventionnelle et la possibilité, qui lui est ouverte, de présenter une autre
requête principale contre le demandeur de la première. Le Canada n’a uti-
lisé aucune de ces trois possibilités. A la place, il a prétendu ignorer l’objet
du différend tel que défini par la requête de l'Espagne ou le remplacer par
l’objet des différends dont il est question dans la réserve de la déclaration
dont il excipe. Mais le défendeur n’a pas un tel droit procédural sous
réserve évidemment de sa faculté de faire connaître à la Cour son point de
vue sur l’objet du différend défini par le demandeur dans sa requête.

E. La nouvelle définition faite par l'arrêt de l’objet du différend
est-elle conforme au droit applicable et à la jurisprudence
de la Cour?

93. Dans le paragraphe 35 de l’arrêt, l’objet du différend devant la
Cour est défini comme suit:

«Les actions spécifiques ... ayant donné naissance au présent dif-
férend sont les activités canadiennes en haute mer qui ont trait à la
poursuite de l’Estai, aux moyens employés pour l’arraisonner, à
l’arraisonnement lui-même, ainsi qu’à la saisie du navire et à l’arres-
tation de son capitaine en vertu de la législation canadienne sur les
pêches côtières et de sa réglementation d’application telles que modi-
fiées. Dans son essence, le différend entre les Parties porte sur la
question de savoir si ces actions ont violé les droits que l'Espagne
tient du droit international et s’ils exigent réparation. Il appartient
maintenant à la Cour de décider si les Parties lui ont conféré une
compétence pour connaître de ce différend.»

188
617 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

Cette définition, acceptée apparemment par la majorité, ne correspond
cependant ni a celle qui résulte de la lecture — naturelle et raisonnable —
du texte de la requête de l’Espagne du 28 mars 1995 compte tenu de
Pintention du demandeur au moment où il l’a déposée au Greffe de la
Cour, ni à son mémoire et à ses plaidoiries, voire aux conclusions
déposées par Espagne à la fin de la présente phase incidente prélimi-
naire, dans lesquelles son agent a confirmé que:

«l’objet du différend est le défaut du titre du Canada pour agir en
haute mer à l’encontre des navires battant pavillon espagnol, l’inop-
posabilité à l'Espagne de la législation canadienne des pêches, et la
réparation des faits illicites perpétrés à l’égard des navires espa-
gnols» [notamment l’arraisonnement de l’Estai avec usage de la
force et le harcèlement d’autres bateaux espagnols] (voir le para-
graphe 12 de l’arrêt).

94. Rien de nouveau donc dans ces conclusions espagnoles qui confir-
ment l’objet du différend tel que le petitum et la causa petendi de la
requête du 28 mars 1995 le définissent. Par contre, la définition du para-
graphe 35 de l’arrêt est une formulation qui pose des problèmes très
sérieux, tant par son nouveau contenu (par rapport à l’objet du différend
de la requête) que par le fait que la Cour s’est substituée au demandeur
pour ce faire.

*

95. L’arrét arrive à la définition de l’objet du différend dans son para-
graphe 35 a partir de la conclusion suivante en son paragraphe 34:

«Le dépôt de la requête a été suscité par certaines actions spéci-
fiques du Canada dont l'Espagne prétend qu’elles ont violé ses droits
en vertu du droit international. Ces actions ont été prises sur le fon-
dement de certains textes législatifs et réglementaires adoptés par le
Canada, que l'Espagne estime contraires au droit international et
inopposables à elle-même. C’est dans ce contexte qu’il faudrait consi-
dérer les textes législatifs et réglementaires du Canada.»

96. Une telle conclusion pose tout d’abord la question: que veut dire
l’arrêt avec une telle rédaction? Il semblerait que l’on voudrait écarter
des prononcés judiciaires sur des principes de droit international in abs-
tracto. Or, si cela était le cas, je ne vois pas le rapport avec la requête
de l'Espagne du 28 mars 1995. La requête du demandeur ne parle que des
faits du Canada. Il s’agit de comportements ou d’actions spécifiques
du Canada, bien concrets et admis par le défendeur. Ce sont ces com-
portements du Canada qui sont les faits générateurs du présent diffé-
rend. Il s’agit avant tout du fait de l’adoption du règlement du 3 mars
1995 (étendant aux navires espagnols pêchant dans la zone de réglemen-
tation de l'OPANO application d’un autre fait du Canada, à savoir la
loi sur la protection des pêches côtières dans sa rédaction modifiée du

189
618 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

12 mai 1994) et du fait de l’arraisonnement de l’Estai. C’est cet ensemble
de comportements ou de faits canadiens, et non pas comme tels des
textes législatifs, réglementaires ou autres du Canada qui sont en cause.
Il n’est pas question des textes en tant que tels, mais bel et bien des
comportements canadiens précis dont l’Espagne a été la victime. Pour
l'Espagne, ces comportements ont porté atteinte en mars/avril 1995 à ses
droits en haute mer et pourraient le faire encore à l’avenir car la loi mo-
difiée en 1994 est toujours en vigueur au Canada. Voila les actions spéci-
fiques auxquelles la requête de l'Espagne demande à la Cour de remédier
par un arrêt. Ces actions n’oht rien d’abstrait.

97. Ajouto 1S que, el posant la question en termes de non-opposabilité
à l'Espagne de la législation canadienne en cause, il n’y a pas le moindre
doute que, pour la requête, l’objet du différend soumis à la Cour est le
titre international du\Canada pour agir à l’égard de navires espagnols en
haute mer comme IMs fait en mars/avril 1995. L’arraisonnement de
PEstai n’est qu’un aspect particulier, un épiphénomène dudit objet prin-
cipal de la requête. L’arrêt inverse l’ordre naturel des choses pour ce qui
est de la définition de l’objet du différend.

98. Les deux catégories de faits du Canada visés par l’objet de la
requête et les conclusions du demandeur sont donc:

1) le fait d’avoir adopté le règlement du 3 mars 1995 rendant applicable
aux navires espagnols pêchant dans la zone de réglementation de
POPANO (en haute mer) la loi canadienne sur la protection des
pêches côtières dans sa rédaction modifiée de 1994;

2) les faits d’avoir poursuivi et arraisonné le 9 mars 1995 l’Estai en ayant
recours a l’usage de la force et d’avoir harcelé par la suite d’autres
navires espagnols péchant aussi légitimement dans la zone de régle-
mentation de ’OPANO, à savoir en haute mer.

La requéte espagnole nie que le Canada soit en possession d’un titre
international quelconque pouvant justifier tant le premier fait que les
seconds.

99. Ainsi, le présent différend est un différend entre l’Espagne et le
Canada concernant l’exercice de certaines compétences étatiques a
lencontre des navires espagnols assumées proprio motu par le Canada en
haute mer sans le consentement de l’Espagne (conflit de juridiction) et
non pas un différend concernant des divergences entre l’Union euro-
péenne et le Canada ou entre l'Espagne et le Canada relatives à la gestion
et à la conservation des ressources biologiques dans la zone de réglemen-
tation de l'OPANO {conflit de gestion et de conservation au sein de
l'OPANO). La requête est très précise à cet égard. Il faut tout simple-
ment la lire ou, plutôt, vouloir la lire.

190
619 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

100. La réclamation de la requéte espagnole est fondée sur les deux
séries de faits reprochés au Canada que, par défaut de titre international
de ce dernier, le demandeur affirme étre autant de faits internationale-
ment illicites engageant la responsabilité internationale du Canada envers
l'Espagne. Ces faits violeraient, d’après le demandeur, des droits que
l'Espagne tient, en tant qu’Etat souverain, du droit international général
et, notamment, son droit à voir respecter les libertés de navigation et de
pêche en haute mer pour ses navires et celui de l'exercice exclusif de sa
juridiction sur lesdits navires en haute mer.

*

101. Si l’on compare ce que je viens de dire sur l’objet du différend
soumis par la requête espagnole avec la définition de l’objet du différend
qui découle des paragraphes 34 et 35 de l’arrêt, on constate que leurs
divergences sont frappantes et surprenantes. Il ne fait pas de doute que
l'arrêt façonne l’objet du différend d’une manière radicalement différente
de celle de la requête introductive d’instance, du mémoire, des plaidoiries
et conclusions du demandeur. La Cour se substitue ainsi à l'Espagne
pour ce qui est de la définition de l’objet du différend que celle-ci a sou-
mis le 28 mars 1995!

102. En effet, la première demande principale du point 5 de la requête
— demande A — qui commande le reste du petitum ou de la réclamation
de l’Espagne, à savoir l’inopposabilité de la législation canadienne en
question au demandeur, a tout simplement disparu de l’objet du diffé-
rend tel qu’il est reformulé par la Cour. Il ne resterait donc par rapport à
l’objet originel du différend que la demande C du petitum ou de la récla-
mation de la requête de l’Espagne. Mais ce n’est pas tout. La demande C
subit, elle aussi, une modification radicale par rapport à la requête. Elle
devient maintenant une demande concernant exclusivement les «me-
sures» prises par le Canada à l'égard de l’Estai sans référence à la ques-
tion fondamentale de la «souveraineté» posée par la requête en termes du
titre international du Canada pour ce faire. Le paragraphe 35 de l’arrêt se
garde bien en effet de faire une référence quelconque à la règle de la juri-
diction exclusive de l'Etat du pavillon sur ses navires en haute mer et à la
question du titre international du Canada pour adopter les mesures dont
il s’agit dans la demande C. Le but de cette nouvelle définition de l’objet
du différend par l’arrêt ne peut donc être plus clair. La majorité écarte la
causa petendi et le petitum principaux de la requête en supprimant toute
mention, directe ou indirecte, du titre ou du défaut de titre international
du Canada pour adopter les comportements qui lui sont reprochés par
l'Espagne et cela aussi bien en ce qui concerne l’opposabilité de la législa-
tion canadienne à l'Espagne que pour ce qui est de l’arraisonnement de
PEstai.

103. Cette transformation judiciaire de l’objet du différend est justifiée
dans larrêt par la considération suivante qui comporte, en fait, deux
volets:

191
620 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

«Il incombe à la Cour, tout en consacrant une attention particu-
lière à la formulation du différend utilisée par le demandeur, de
définir elle-même, sur une base objective, le différend qui oppose les
Parties, en examinant la position de l’une et de l’autre.» (Arrêt,
par. 30; les italiques sont de moi.)

C’est une justification, acceptée sans aucun doute par les juges compo-
sant la majorité, mais qui est dépourvue pour moi de tout fondement en
fait ou en droit. Je la rejette sans appel et sans remords car, à mon avis,
elles n’est conforme ni aux principes et règles de droit pertinents ni à la
jurisprudence de la Cour ni aux circonstances de l’espèce. Disons dès
maintenant que je ne saurais souscrire à une telle novation de l’objet d’un
différend dans le cadre du système de la clause facultative. Ma conviction
juridique m’oblige à la dénoncer compte tenu: des principes de ce sys-
téme; des principes juridiques généraux et de la logique qui gouvernent la
procédure judiciaire internationale; du Statut et du Règlement de la
Cour; de la condition d’Etat souverain du demandeur; et de la propre
jurisprudence de la Cour en la matière.

104. La définition de l’objet des différends que les Etats souverains
soumettent à la Cour par requête n’est pas une fonction de la Cour. Sou-
tenir le contraire, c’est assumer une grave responsabilité vis-à-vis de la
bonne administration de la justice internationale, car c’est une règle élé-
mentaire que l’on ne peut pas être à la fois juge et partie. En tout cas, si
le présent arrêt fait un jour jurisprudence, les Etats déclarants dans le
cadre du système de la clause facultative doivent se rendre compte qu’ils
peuvent désormais entrer au Palais de la Paix avec un différend déterminé
et en ressortir quelque temps après en étant obligés par la res judicata
d’un arrêt portant sur un différend ayant un autre objet. Que diront-ils
alors du droit souverain qu'ils avaient lorsqu'ils ont décidé de porter un
différend déterminé devant la Cour? Et même, plus généralement, de leur
consentement à la juridiction de la Cour? L’avenir répondra à ces ques-
tions inquiétantes. C’est le privilège du demandeur de «définir» le diffé-
rend qu’il soumet à la Cour, quitte à celle-ci d'apprécier, de préciser ou
d'interpréter l’objet du différend dont elle a été saisie. Là s'arrêtent les
pouvoirs de la Cour en la matière, car qui dit «définir» dit avoir compé-
tence pour «modifier». La compétence de la compétence du paragraphe 6
de l’article 36 du Statut ne comporte pas une telle faculté de modification.
Je serai toujours le dernier à nier le devoir de la Cour de circonscrire le
véritable problème en cause et, partant, sa faculté d'apprécier, de préciser
ou d'interpréter l’objet d’une requête. Mais modifier l’objet, ou le rem-
placer par un tout autre objet, c’est autre chose. L’on sort, en fait, du
règlement judiciaire des différends internationaux sans savoir vers quoi
Pon s’achemine à la place.

105. Ma position de principe sur cette question de la «définition» par
la Cour de l’objet du différend soumis par requête (premier volet de la
justification de l’arrêt) est développée, avec toute la précision requise,
dans l’opinion dissidente commune des juges Onyeama, Dillard, Jiménez

192
621

COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

de Aréchaga et sir Humphrey Waldock, jointe aux arréts de 1974 relatifs
aux affaires des Essais nucléaires. Je la fais mienne aux fins de la présente
opinion. Les paragraphes pertinents se lisent comme suit:

193

«11. Dans une affaire portée devant la Cour par requête les
conclusions formelles des Parties définissent l’objet du différend,
comme le reconnaît le paragraphe 24 de l’arrêt. Il faut donc consi-
dérer que ces conclusions correspondent aux objectifs que vise le
demandeur en introduisant l’instance judiciaire.

La Cour a certes le droit d'interpréter les conclusions des Par-
ties, mais rien ne l’autorise à les transformer radicalement. La Cour
permanente s’est exprimée ainsi sur ce point: «Si elle peut inter-
préter les conclusions des Parties, elle ne saurait se substituer à
celles-ci pour en formuler de nouvelles sur la base des seules thèses
avancées et faits allégués.» (C.P.J.T série À n° 7, p. 35, affaire rela-
tive à Certains intérêts allemands en Haute-Silésie polonaise.)
Au paragraphe 29, l’arrêt voit là une limitation du pouvoir de
la Cour d'interpréter les conclusions «quand la demande n’est pas
formulée comme il convient parce que les conclusions des parties
sont inadéquates». Si, toutefois, la Cour n’a pas le pouvoir de refor-
muler des conclusions inadéquates, elle ne saurait à fortiori refor-
muler des conclusions aussi claires et précises que dans la présente
espèce.

12. Les affaires invoquées par l’arrêt en son paragraphe 29 pour
écarter la première conclusion du demandeur en l’espèce ne justifient
selon nous en aucune manière un traitement aussi sommaire de «la
conclusion principale de la requête». Dans lesdites affaires les conclu-
sions que la Cour n’a pas considérées comme des conclusions véri-
tables étaient des développements précis qui avaient pour seul objet de
motiver la décision sollicitée de la Cour dans la «vraie» conclusion
finale. C’est ainsi que dans l'affaire des Pécheries le demandeur a
résumé, sous forme de conclusions, toute une série de propositions
juridiques, dont certaines n'étaient même pas contestées, pour amener
logiquement ses véritables conclusions finales (C.IJ. Recueil 1951,
p. 121-123 et 126). Dans l'affaire des Minquiers et Ecréhous, la «vraie»
conclusion finale a été énoncée en premier et suivie de deux arguments
juridiques qui visaient à fournir d’autres motifs pour que la Cour
retienne cette conclusion (C.1J. Recueil 1953, p. 52); dans l’affaire
Nottebohm une conclusion concernant la naturalisation de Nottebohm
au Liechtenstein n’a été considérée par la Cour que comme «une rai-
son à l’appui d’une décision de la Cour en faveur du Liechtenstein»
sur la «vraie question» de la recevabilité de la demande (C.J. Recueil
1955, p. 16). Dans la présente espèce, comme nous l'avons dit, la situa-
tion est entièrement différente. La question fondamentale soumise à
la décision de la Cour est celle du caractère licite ou illicite des expé-
riences nucléaires françaises en atmosphère dans l’océan Pacifique Sud,
622 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

et il nous paraît entièrement injustifié de traiter la demande de déclara-
tion dillicéité présentée par le requérant comme un simple motif à
l'appui de Pinterdiction de nouveaux essais qu’il sollicite également.

13. Conformément à ces principes de base, il aurait fallu détermi-
ner la véritable nature de la demande australienne et des objectifs
visés par le requérant en se fondant sur le sens clair et naturel du
texte de sa conclusion formelle. Dans l'interprétation qu’elle en a
donnée la Cour, selon nous, n’a pas vraiment interprété mais revisé
le texte, et éliminé pour finir ce que le requérant avait appelé «la
conclusion principale de la requête», c’est-à-dire la demande tendant
à ce que les essais nucléaires atmosphériques dans l’océan Pacifique
Sud soient déclarés illicites. Il est grave de modifier ou de mutiler
radicalement la conclusion d’un plaideur, sous couleur d’interpréta-
tion, car on frustre ainsi son attente légitime que l’affaire dont il a
saisi la Cour sera examinée et résolue.

\

14. Nous pensons que la Cour revise la conclusion du demandeur
en faisant appel a d’autres éléments et notamment aux communica-
tions diplomatiques et déclarations faites au cours de la procédure.
Ces éléments ne justifient cependant pas l'interprétation qu’en tire
l'arrêt. Il est fait état des demandes réitérées de l’Australie tendant à
obtenir de la France l'assurance qu'il serait mis fin aux essais. Ces
demandes ne sauraient cependant avoir l’effet que l’arrêt leur attri-
bue. Pendant qu’un procès se déroule, un demandeur peut prier son
adversaire de l’assurer qu’il ne poursuivra pas l’activité contestée,
mais on ne peut en conclure qu’une assurance sans réserve, à suppo-
ser qu’elle soit donnée, répondrait à tous les objectifs que visait le
demandeur en entamant la procédure judiciaire; encore moins
peut-on restreindre ou amender pour cette raison les prétentions for-
mellement soumises à la Cour. D’après le Règlement, ce résultat ne
pourrait être obtenu que si le demandeur donnait une indication pré-
cise dans ce sens en retirant l’affaire, en modifiant ses conclusions ou
par toute autre action équivalente. Ce n’est pas pour rien que les
conclusions doivent être présentées par écrit et porter la signature de
l’agent. Il est donc illogique d’interpréter les demandes d’assurances
comme une renonciation, une modification ou un retrait tacite de la
requête dont la Cour reste saisie et qui vise à faire déclarer judiciai-
rement que les essais atmosphériques sont illicites. Et puisque l’arrêt
attribue au demandeur des intentions et des renonciations implicites,
la Cour aurait dû pour le moins lui donner la possibilité d’expliquer
ses desseins et objectifs véritables, au lieu d’entreprendre de les déter-
miner inaudita parte.» (C.LJ. Recueil 1974, p. 316-317.)

106. Le présent arrêt cite justement à l’appui de la définition qu’il
donne de l’objet du différend les arrêts de la Cour de 1974 sur les Essais

194
623 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

nucléaires. Ces arrêts ont une place de choix dans le présent arrêt (voir les
paragraphes 30, 31 et 32). Voyons alors ce qu’ils disent sur la question
sans couper le passage pertinent:

«C’est donc le devoir de la Cour de circonscrire le véritable pro-
blème en cause et de préciser l’objet de la demande. Il n’a jamais été
contesté que la Cour est en droit et qu’elle a même le devoir d’inter-
préter les conclusions des parties; c’est l’un des attributs de sa fonc-
tion judiciaire. Assurément, quand la demande n’est pas formulée
comme il convient parce que les conclusions des parties sont inadé-
quates, la Cour n’a pas le pouvoir de «se substituer [aux parties]
pour en formuler de nouvelles sur la base des seules thése avancées et
faits allégués» (C.P.J.I. série A n° 7, p. 35), mais tel n’est pas le cas
en l’espèce et la question d’une formulation nouvelle des conclusions
par la Cour ne se pose pas non plus. En revanche, la Cour a exercé
à maintes reprises le pouvoir qu'elle possède d’écarter, s’il est néces-
saire, certaines thèses ou certains arguments avancés par une partie
comme élément de ses conclusions quand elle les considère, non pas
comme des indications de ce que la partie lui demande de décider,
mais comme des motifs invoqués pour qu’elle se prononce dans le
sens désiré. C’est ainsi que, dans l’affaire des Pécheries, la Cour a dit
de neuf des treize points que comportaient les conclusions du deman-
deur: «Ce sont là des éléments qui, le cas échéant, pourraient fournir
les motifs de l’arrêt et non en constituer l’objet. (C.LJ. Recueil 1951,
p. 126).» (CLS. Recueil 1974, p. 262-263, par. 29; p. 466-467,
par. 30.)

A la lecture de ce passage on constate qu’il n’est nullement question de
«définition» par la Cour de l’objet du différend. Tout au contraire, les
arrêts de 1974 distinguent très nettement entre, d’une part, «circonscrire
le véritable problème en cause et ... préciser l’objet de la demande» et,
d’autre part, «la question d’une formulation nouvelle des conclusions par
la Cour». Il est même souligné que Ja Cour n’a pas le pouvoir de se subs-
tituer aux parties pour formuler de nouvelles conclusions lorsque les
parties elles-mêmes ont formulé leurs conclusions d’une façon inadé-
quate. Le seul pouvoir que se reconnaît la Cour dans ce passage est celui
de faire la distinction entre «thèses ou arguments» et «demandes» pour
ce qui est des «conclusions» des parties et entre des éléments relevant des
«motifs» ou de l’«objet» pour ce qui est de son arrêt.

107. Il faut également rappeler que, dans les arrêts relatifs aux Essais
nucléaires de 1974, la question alors considérée se posait dans le contexte
d’un éventuel «non-lieu superveniens» et non pas en rapport avec la
détermination de la «compétence» de la Cour comme en l’espéce. En
outre, le défendeur avait fait défaut. La procédure appliquée était donc
celle de Particle 53 du Statut qui impose à la Cour des devoirs de vigi-
lance particuliers. Ce n’est pas le cas non plus de la présente affaire.
Malgré tout cela, des juges dissidents, en 1974, ont critiqué très durement
l’application que la Cour a faite, à l’époque, de son devoir d’apprécier, de

195
624 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

préciser ou d’interpréter les conclusions des parties malgré les circons-
tances très particulières du cas d’espéce. C’est pour dire que l’exercice d’un
tel devoir n’est pas non plus à labri d’appréciations subjectives des majo-
rités au sein de la Cour. Le présent arrêt est à cet égard un exemple
d'école. Il en découle que l’opposition que l'arrêt fait entre «la formula-
tion du différend utilisée par le demandeur», d’une part, et la définition
par la Cour elle-même «sur une base objective» de l’objet du différend,
d’autre part, est bien loin d’emporter ma conviction dans le présent inci-
dent préliminaire.

*

108. Je ne saurais non plus souscrire aux conclusions du présent arrét
concernant la prise en considération de la position du demandeur et de
celle du défendeur dans une opération visant a faire définir ou préciser,
selon les cas, l’objet du différend par la Cour (deuxième volet de la jus-
tification au paragraphe 30 de l'arrêt). L’arrét place à toutes fins utiles sur
un même pied les positions des Parties à cet égard. Or il ne s’agit pas de
cela dans la jurisprudence de la Cour. Par exemple, dans l’arrêt concer-
nant l’affaire de Certaines terres à phosphates à Nauru (Nauru c. Aus-
tralie), on lit ce qui suit:

«69. Le paragraphe 1 de l’article 40 du Statut de la Cour stipule
que l’«objet du différend » doit être indiqué dans la requête, et le para-
graphe 2 de l’article 38 du Règlement de la Cour requiert que la
«nature précise de la demande» soit indiquée dans la requête. Ces
dispositions sont tellement essentielles au regard de la sécurité juri-
dique et de la bonne administration de la justice qu’elles figuraient
déjà, en substance, dans le texte du Statut de la Cour permanente de
Justice internationale adopté en 1920 (art. 40, premier alinéa) et dans
le texte du premier Règlement de cette Cour adopté en 1922 (art. 35,
deuxième alinéa), respectivement. La Cour permanente a, à plusieurs
reprises, eu l’occasion de préciser la portée de ces textes. Ainsi, dans
son ordonnance du 4 février 1933, rendue en l'affaire relative a
P Administration du prince von Pless (exception préliminaire), elle a
affirmé

«qu'aux termes de l’article 40 du Statut, c’est la requête qui in-
dique l’objet du différend; que le mémoire, tout en pouvant éclair-
cir les termes de la requête, ne peut pas dépasser les limites de la
demande qu'elle contient...» (C.P.J.I série AIB n° 52, p. 14).

La même Cour a déclaré, dans l'affaire de la Société commerciale de
Belgique:
«I y a lieu d’observer que la faculté laissée aux parties de modi-

196
625 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

fier leurs conclusions jusqu’à la fin de la procédure orale doit être
comprise d’une manière raisonnable et sans porter atteinte à l’ar-
ticle 40 du Statut et à l’article 32, alinéa 2, du Règlement, qui dis-
posent que la requête doit indiquer l’objet du différend ... il est
évident que la Cour ne saurait admettre, en principe, qu’un diffé-
rend porté devant elle par requête puisse être transformé, par voie
de modifications apportées aux conclusions, en un autre différend
dont le caractère ne serait pas le même. Une semblable pratique
serait de nature à porter préjudice aux Etats tiers qui, conformé-
ment à l’article 40, alinéa 2, du Statut, doivent recevoir commu-
nication de toute requête afin qu’ils puissent se prévaloir du droit
d'intervention prévu par les articles 62 et 63 du Statut.» (C.P.J.I
série AIB n° 78, p. 173; cf. Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), compétence et recevabilité, C.LJ. Recueil 1984, p. 427,
par. 80.).» (C.LJ. Recueil 1992, p. 266-267.)

109. Cette jurisprudence confirme sans aucun doute possible qu’il
appartient au demandeur de définir l’objet du différend à cette seule
réserve près que les conclusions ne peuvent pas dépasser les limites de la
demande formulée dans la requête. Pourquoi? Parce que le différend
porté devant la Cour par requête pourrait alors, par voie de modifica-
tions ultérieures apportées aux conclusions, se transformer en un autre
différend dont le caractère et l’objet ne seraient pas les mêmes. Cela pour-
rait avoir alors des incidences sur le droit d’intervention des Etats tiers.
Mais, aussi, et surtout, parce qu’un changement de l’objet du différend
Soumis peut avoir une répercussion sur la compétence de la Cour. C’est
précisément ce qui arrive dans la présente affaire du fait de la nouvelle
définition de l’objet du différend faite par la Cour dans l’arrêt. En tout
cas, si la Cour s’engage dans la formulation de «définitions nouvelles»,
ou de «précisions» modificatrices de l’objet du différend de la requête
d’un demandeur, n'est-elle pas tenue, pour le moins, d’être guidée par les
critères qu’elle a même appliqués dans le passé aux demandeurs, par
exemple dans l’affaire de Certaines terres à phosphates à Nauru? J'ai le
droit de me le demander.

110. Le défendeur a évidemment le droit procédural de prendre posi-
tion sur l’objet du différend de la requête du demandeur et la Cour peut,
évidemment, tenir compte des observations du défendeur lorsqu'elle
apprécie, précise ou interprète l’objet du différend soumis par le deman-
deur, mais le défendeur ne participe pas à la définition de l’objet du dif-
férend par le demandeur et il ne saurait pas y participer lorsque, comme
dans le présent arrêt, la Cour se substituant au demandeur, assume elle-
même la tâche et la responsabilité de «redéfinir» l’objet du différend ou
d’en formuler une «nouvelle définition». En tout état de cause, la pré-
sente affaire réduit le rôle fondamental du demandeur dans la définition
de l’objet du différend à celui d’un simple participant à une opération tri-
partite, tout en le tranquillisant, en lui disant que sa position sera exa-

197
626 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

minée par la Cour avec une «attention particulière» lorsqu’elle entre-
prendra de définir l’objet du différend! (Voir paragraphe 30 de l’arrêt.)

111. A l'appui de cette extraordinaire conclusion d’une sorte de parti-
cipation paritaire du demandeur et du défendeur à une nouvelle défini-
tion de l’objet du différend par ia Cour, l'arrêt cite un passage de l'arrêt
de 1960 sur le fond dans laffaire du Droit de passage sur territoire indien
{paragraphe 30 de l’arrêt), et de nouveau les arrêts de 1974 sur les Essais
nucléaires. Cette dernière jurisprudence est bien mal choisie pour en faire
la démonstration car la France, qui avait fait défaut, n’avait pas participé
alors à la tâche que s'était assignée la Cour de préciser l’objet du diffé-
rend. Le passage ci-après ne peut être plus clair:

«c’est à la Cour qu’il appartient de s’assurer du but et de l’objet véri-
table de la demande et elle ne saurait, pour ce faire, s’en tenir au sens
ordinaire des termes utilisés; elle doit considérer l’ensemble de la
requête, les arguments développés devant la Cour par le demandeur,
les échanges diplomatiques qui ont été portés à son attention et les
déclarations publiques faites au nom du gouvernement demandeur.»
(Essais nucléaires (Australie c. France), arrêt, C.LJ. Recueil 1974,
p. 263, par. 30; les italiques sont de moi.)

112. Par ailleurs, la citation de l’arrêt sur le Droit de passage sur ter-
ritoire indien ne prouve pas non plus ce que le présent arrêt vou-
drait qu’elle prouve. Dans le cas d’espéce, il s’agissait de l’interprétation
d’une condition ratione temporis de la déclaration de l’Inde qui avait
été jointe au fond lors de la phase préliminaire de 1959, étant donné
quelle posait des problèmes d’un ordre non exclusivement préliminaire,
compte tenu de l'objet du différend de la requête du Portugal. Les termes
«les conclusions des Parties et les déclarations faites à l’audience»
(CL J. Recueil 1960, p. 33) concernent la phase sur le fond de l’affaire
et ils sont évoqués aux fins de «confirmer» l’objet du différend de la
requête du Portugal. Dans le présent incident préliminaire, le Canada n’a
présenté aucune conclusion sur le fond et l’Espagne, étant donné la
singularité de la procédure suivie, n’a pas non plus soumis de mémoire
sur le fond.

113. Il est vrai que lorsque, dans un cas d’espèce, un demandeur
accompagne ses conclusions de «thèses» ou d’«arguments», non pas
comme des indications de son petitum ou de sa demande (ou comme
cause ou fondement de ceux-ci), mais plutôt comme des considérations ou
motifs invoqués pour que la Cour se prononce dans le sens désiré, celle-
ci peut les écarter en tant que demande ou fondement de la demande.
Toutefois, dans la pratique, cette distinction n’est pas facile à manier. Le

198
627 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

présent arrêt en est la meilleure preuve. D'ailleurs, en invoquant les arrêts
de 1974 sur les Essais nucléaires, le paragraphe 32 de l’arrêt attire juste-
ment l’attention sur ceux qui ont donné le plus matière à controverse à
cet égard. De plus, que disent ces arrêts de 1974 lorsqu'on les examine
de près? Que la Cour a tenu compte de certaines déclarations publiques
faites par des ministres des parties demanderesses, mais non pas du défen-
deur, pour conclure qu’une des demandes des demandeurs «ne serait
qu'un moyen utilisé en vue d’une fin {l’autre demande] et non une fin en
soi». La Cour ajouta même dans ces arrêts qu’elle avait bien «conscience
du rôle joué par les jugements déclaratoires mais [que] la présente affaire
n’[était] pas de celles où un tel jugement [était] demandé» (C.I.J. Recueil
1974, p. 263, par. 30).

114. En l'espèce, les autorités espagnoles n’ont pas fait, après l’enre-
gistrement de la requête du 28 mars 1995, de déclarations susceptibles
d’être considérées comme modifiant l’objet du différend soumis par
l'Espagne à la Cour. Par ailleurs, les autorités canadiennes n’ont pas non
plus fait savoir à l'Espagne qu’elles s’engageaient à ne plus appliquer
à l’avenir leur législation nationale relative à la protection des pêches
côtières à des navires espagnols en haute mer ni fait non plus une décla-
ration unilatérale en ce sens comme celle faite par la France en 1974. Le
Canada n’a pas déclaré qu’il renonçaïit à tout jamais à invoquer sa législa-
tion sur la protection des pêches côtières à l’égard des navires espagnols
en haute mer. La question de l’opposabilité à l'Espagne de cette législa-
tion continue donc à se poser. En outre, dans l’accord conclu le 20 avril
1995 à Bruxelles entre la Communauté européenne et le Canada, il est dit
que les deux parties:

«maintiennent leurs positions respectives sur la conformité de
l'amendement de la loi canadienne sur la protection de la pêche
côtière du 25 mai 1994, et des règlements suivants, avec le droit cou-
tumier international et la convention OPANO» (point D, 1, du
compte rendu concerté (agreed minutes} qui fait partie de l’accord de
Bruxelles).

*

115. Les demandes A et C du petitum de la requête de l'Espagne gar-
dent donc toute leur raison d’étre et la Cour n’a a décider que si elle est
compétente ou incompétente pour statuer à leur égard. L’arrét ne le fait
pas. Je ne peux pas accepter cette manière de répondre au demandeur.

116. La jurisprudence de la Cour dans l’avis consultatif concernant
l'affaire de l’Applicabilité de l'obligation d'arbitrage en vertu de la sec-
tion 21 de l'accord du 26 juin 1947 relatif au siège de l'Organisation des
Nations Unies est particulièrement pertinente pour comprendre le sens et
la portée de ladite demande A de la requête de l'Espagne, ainsi que le fait
que cette demande fasse partie de Pobjet du différend devant la Cour tant

199
628 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

subjectivement qu’objectivement’. En outre, cette demande n’est pas non
plus devenue sans objet (moot} au moment du prononcé du présent
arrêt. Dès lors, à quel titre l’arrêt l’écarte-t-elle de la définition de l’objet
du différend? Peut-on sérieusement croire que l’adoption, l'application et
le maintien en vigueur de la législation canadienne sont des questions
abstraites de droit international dans la présente affaire? Ou encore qu'il
y a une identité quelconque — je dis bien quelconque — entre les cir-
constances de l’affaire du Cameroun septentrional et celles de la présente
affaire?

117. Dans la procédure arbitrale, des questions sur l’objet du différend
comme celles que je viens de signaler peuvent être invoquées comme
motif de nullité des sentences arbitrales. Toujours est-il que, pour ce qui
est de la Cour, l’article 56 du Statut tranche la question: «L'arrêt est
motivé.» Ajoutons que, pour les procédures judiciaires internationales,
les législations nationales sont des «faits» et la question de savoir si, dans
un cas donné, la législation adoptée par un Etat constituerait une viola-
tion d’une obligation internationale de l’Etat vis-à-vis d’un autre Etat est
sans aucun doute susceptible de générer un différend international et
d’être tranchée par la Cour sur la base de son Statut. Finalement, en ce
qui concerne les compromis et autres titres de juridiction de nature
conventionnelle (paragraphes 29 et 31 de l’arrêt), il convient d’observer
que la référence est également inappropriée. Dans ces situations, l’objet
du différend n’est pas défini en fonction du petitum et de la causa petendi
de la requête du demandeur, ou des conclusions, mais par le compromis
ou l’accord des parties en question. Dès lors, il faut effectivement que la
Cour interprète la volonté commune des parties exprimée dans le com-
promis ou l’accord s’il existe à cet égard des divergences entre elles.

F. Conclusion sur le chapitre HI

118. Compte tenu des considérations exposées dans l’ensemble du pré-
sent chapitre, j'arrive à la conclusion que l’objet du différend est bien
celui formulé dans la requête de l’Espagne en date du 28 mars 1995 et
confirmé dans son mémoire et dans ses plaidoiries et conclusions au cours
de la présente procédure incidente préliminaire. Je rejette donc la défini-
tion que donne de l’objet du différend le paragraphe 35 de l’arrêt, ainsi

2 Comme il est dit dans cet avis consultatif:

«si l'existence d’un différend suppose une réclamation trouvant son origine dans un
comportement ou une décision de l’une des parties, elle n’implique nullement que
toute décision contestée ait été matériellement exécutée. Bien plus, un différend peut
naître même si la partie en cause donne l’assurance qu’aucune mesure d’exécution ne
sera prise tant qu’elle n’aura pas été ordonnée par une décision des tribunaux natio-
naux» (C.LJ. Recueil 1988, p. 30, par. 42).

200
629 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

que toutes les considérations et conclusions y relatives (paragraphes 29 à
34 de l’arrét). .

119. J’ai la conviction que la compétence de la compétence de la Cour
(paragraphe 6 de l’article 36 du Statut) ne l’autorise pas à «redéfinir »
l’objet des différends que les Etats demandeurs lui soumettent par voie de
requête dans l’exercice de leur souveraineté. La Cour peut certes appré-
cier, préciser ou interpréter l’objet du différend d’une requête dans un
incident préliminaire, mais elle ne peut pas le modifier ou le remplacer
par un autre objet. Ce n’est pas à elle de «définir» l’objet du différend de
la requête. Cela est également vrai lorsque, par exemple, une demande
faisant partie de l’objet d’un différend de la requête n’est pas rédigée
d’une façon adéquate. La Cour ne peut pas non plus se substituer au
demandeur pour la corriger. Elle invite le demandeur à le faire et, si
celui-ci ne le fait pas, la Cour ne se prononcera pas sur la demande en
question (C.P.J.I. série À n° 7, p. 34-35). On est bien loin de la jurispru-
dence établie dans le présent arrêt. Celui-ci ne corrige même pas l’objet
du différend soumis par l'Espagne, il présente à sa place un nouvel objet
du différend. L’objet de la requête est donc dénaturé.

120. Dans le chapitre suivant de la présente opinion, le chapitre IV, je
me prononcerai sur la compétence de la Cour en l’espèce, compte tenu de
la réserve de l’alinéa d) du paragraphe 2 de la déclaration du Canada, en
gardant présent à l’esprit l’objet du différend que je considère comme
étant le véritable objet du différend soumis à la Cour par la requête que
l'Espagne a déposée au Greffe le 28 mars 1995.

CHAPITRE IV. LA COMPETENCE DE LA COUR DANS L’AFFAIRE
A. Questions générales

1. La manifestation du consentement à la juridiction dans le système de
la clause facultative: les déclarations

121. La Cour ainsi que sa devancière, la Cour permanente, ont
confirmé maintes fois le principe fondamental du consentement à la juri-
diction inscrit dans le Statut. Par exemple, dans ce passage de l’arrêt de
1928 dans l’affaire des Droits de minorités en Haute-Silésie (écoles mino-
ritaires):

«La juridiction de la Cour dépend de la volonté des Parties. La
Cour est toujours compétente du moment où celles-ci acceptent sa
juridiction, car il n’y a aucun différend que les Etats admis à ester
devant la Cour ne puissent lui soumettre.» (Arrêt n° 12, 1928,
C.P.J.I. série À n° 15, p. 22.)

La «juridiction obligatoire» du système de la clause facultative ne fait
pas exception au principe du consentement à la juridiction. Les types de
juridiction admis par le Statut se distinguent les uns des autres seulement
par les formes autorisées de manifestation du consentement et le moment

201
630 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

où cette manifestation a lieu, mais le consentement de l’une et de l’autre
partie est toujours nécessaire pour que la Cour soit compétente dans une
affaire donnée, y compris dans le cadre du système de la clause faculta-
tive.

122. Dans ce système, le consentement des parties doit se manifester
par le dépôt des déclarations unilatérales faites conformément au para-
graphe 2 de l’article 36 du Statut. Les Etats sont libres de faire ou de ne
pas faire ces déclarations, de les rédiger, de les modifier, de les retirer, de
les remplacer ou d’y mettre fin, mais pendant leur existence, les déclara-
tions en question ont pour effet juridique de valoir acceptation par l'Etat
déclarant de la juridiction obligatoire de la Cour dans les termes exprimés
dans la déclaration, en vertu précisément de la norme conventionnelle
énoncée au paragraphe 2 de l’article 36 du Statut de la Cour.

Un des traits les plus caractéristiques du système de la clause faculta-
tive est que le consentement du déclarant se manifeste avant la naissance
du litige. Entre déclarants l'instance peut être introduite par requête uni-
latérale. Dans les cas relevant de ce système, il y a en conséquence un
demandeur et un défendeur, positions qu’occupent respectivement l’Es-
pagne et le Canada dans la présente affaire.

123. Les déclarations faites en vertu du paragraphe 2 de l’article 36 du
Statut doivent être déposées auprès du Secrétaire général de l’Organisa-
tion des Nations Unies. Elles sont aussi enregistrées au Secrétariat des
Nations Unies, tout comme les traités, et publiées ensuite dans le Recueil
des traités des Nations Unies et dans l’ Annuaire de la Cour. Les décla-
rations sont des actes unilatéraux qui comportent pour l'Etat déclarant
un engagement juridique international vis-à-vis des autres Etats décla-
rants, engagement qui relève du Statut de la Cour, partie intégrante de la
Charte des Nations Unies et du droit international. En d’autres termes, il
s’agit d'engagements internationaux incorporés dans des instruments
internationaux unilatéraux appelés «déclarations», dont les effets sont
régis par le Statut de la Cour et le droit international. Une fois faite et
déposée, la déclaration constitue pour l’État déclarant un engagement
juridique international donné par écrit et formel d'acceptation de la juri-
diction obligatoire de la Cour. Toute déclaration de ce genre a pour objet
et but de produire certains effets, juridiquement contraignants, dans les
relations internationales pour ce qui est de l’acceptation de la juridiction
obligatoire de la Cour aux fins du règlement des différends entre Etats
souverains, conformément au droit international.

124. Mais l'engagement assumé par l'Etat déclarant n’est pas un enga-
gement erga omnes. Il a un caractère mutuel et aussi réciproque. I ne
produit d'effet que dans les relations avec d’autres Etats déclarants non
exclus par la déclaration elle-même (mutualité) et seulement, en outre,
dans le cas où le différend dont il s’agit in casu entre tant dans la sphère
du consentement exprimé par la déclaration de l’Etat demandeur que
dans celle du consentement exprimé par la déclaration de l'Etat défen-
deur (réciprocité). Comme il est dit au paragraphe 2 de l’article 36 du
Statut, il faut que «la méme obligation» ait été acceptée par le deman-

202
631 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

deur et par le défendeur, expression qui renvoie à la fois à la mutualité et
a Ja réciprocité. Dans la présente affaire, il ne se pose pas de problémes de
mutualité, l'Espagne ayant déposé sa déclaration le 15 octobre 1990 et le
Canada le 10 mai 1994.

125. La requête de ’Espagne du 28 mars 1995 s’étant fondée unique-
ment sur ces deux déclarations pour établir la compétence de la Cour, la
présente affaire est une affaire qui, en ce qui concerne le consentement à
la compétence de la Cour, relève exclusivement du système de clause
facultative du Statut.

2. Se pose-t-il dans le présent incident une question quelconque relative
au principe du consentement à la juridiction ou à la non-présomption
de ce consentement ?

126. L’amalgame fait dans le contre-mémoire du Canada entre le prin-
cipe du consentement à la juridiction et la question toute différente de
l'interprétation de sa déclaration du 10 mai 1994 ne saurait créer un pro-
blème là où il n’existe pas autrement. Malheureusement, à la lecture de
l'arrêt, force est de constater que cette stratégie a porté ses fruits dans la
présente affaire. La majorité de la Cour s’est posée la question de la com-
pétence, objet de la présente procédure incidente préliminaire, en fonc-
tion du principe de consentement à la juridiction, plutôt que dans l’op-
tique de l'interprétation du consentement du Canada tel qu’il s’exprime
dans sa déclaration du 10 mai 1994. C’est justement la où l’on doit aller
chercher la véritable ratio decidendi du présent arrêt pour ce qui est de
l'interprétation de ladite déclaration par la majorité.

127. Le moyen que le Canada a utilisé pour persuader la majorité de
sa thèse consiste à mélanger deux choses qui sont en elles-mêmes fort dif-
férentes. Il a opposé d’emblée la notion de «consentement réel» à celle de
«consentement présumé». Mais l'Espagne, dans la présente affaire,
n’invoquait aucun «consentement présumé» du Canada et la question
objective de mutualité entre les Parties ne se posait pas non plus. Le
Canada comme l’Espagne ont donné un «consentement réel» lorsqu'ils
ont fait leurs déclarations respectives d'acceptation de la juridiction obli-
gatoire de la Cour et les ont déposées auprès du Secrétaire général de
l'Organisation des Nations Unies.

La réalité d’un consentement du Canada et d’un consentement de
l'Espagne ne fait pas de doute dans la présente affaire. Le seul pro-
blème qui se posait à la Cour était celui de la portée du consentement
exprimé par le Canada dans sa déclaration (étant donné son opposition à
la compétence) et, pour régler ce problème, la seule chose à faire était
d'interpréter ladite déclaration conformément au droit international.
Mais le consentement comme tel du Canada exprimé dans sa déclaration
wa rien de présumé. Il est si réel qu’il a pu être déposé, enregistré et
publié.

128. Pourquoi le Canada cherchait-il alors à opposer à son «consen-
tement réel» un prétendu «consentement présumé» que personne n’invo-

203
632 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

quait? Les choses deviennent tout à fait claires à la lecture du contre-
mémoire du Canada et en particulier de la section intitulée «Les
déclarations en vertu de la clause facultative doivent être interprétées
d’une manière naturelle et raisonnable, de façon à donner plein effet à
l'intention de l'Etat déclarant» (les italiques sont de moi). Ce que le
Canada voulait avec cette référence à l’intention de l’État déclarant, c’est
que la Cour, par voie d'interprétation, assume la tâche de bâtir à poste-
riori, pour le besoin de la cause du Canada dans la présente instance inci-
dente, un «consentement présumé» du Canada qui viendrait se substituer
au «consentement réel» qu'il a manifesté dans sa déclaration du 10 mai
1994 et sur lequel l’Espagne s’est fondée au moment du dépôt de sa
requête !

129. C’était quand même une prétention si extraordinaire du Canada
que l’on aurait pu penser qu’elle ne pourrait pas être retenue par la Cour,
surtout si l’on a présent à l’esprit que l'intitulé susindiqué ne correspond
pas au passage de l’arrêt dans l’affaire de l’Anglo-Iranian Oil Co. dont il
s'inspire. En effet, dans ce passage il est question de «la manière naturelle
et raisonnable de lire /e texte, eu égard à l’intention de l'Iran à l’époque
où celui-ci a accepté la compétence obligatoire de la Cour» (exception
préliminaire, C.J. Recueil 1952, p. 104). Il s’agit donc de la manière
naturelle et raisonnable de lire le texte de la déclaration, eu égard à
l'intention lors du dépôt, et non pas de lire d’une manière naturelle et
raisonnable une prétendue intention du déclarant que celui-ci qualifie
d’ailleurs, dans le contre-mémoire, d’« intention sous-jacente». En fait, le
Canada l’a reconnu lui-même dans d’autres paragraphes de son contre-
mémoire et surtout lors de ses plaidoiries dans la phase orale. D’autre
part, cette jurisprudence de l’arrêt de l Anglo-Iranian Oil Co. fut aussi
invoquée systématiquement par l’Espagne à l’appui de son interprétation
de la déclaration du Canada, mais toujours dans son intégralité, c’est-
à-dire sans jouer à cache-cache avec les mots «le texte».

130. L’ambivalence que le Canada a entretenue tout au long de la pro-
cédure sur la manière naturelle et raisonnable de lire soit sa prétendue
intention sous-jacente, soit le texte de sa déclaration, accompagnée de
l'argument psychologique du «consentement réel» opposé au «consente-
ment présumé», a certainement porté ses fruits au sein de la Cour. La
majorité a cru le Canada par une sorte d’acte de foi. Ce faisant, elle a
introduit dans le processus interprétatif de la déclaration du Canada tel
qu'il résulte de larrét les arguments et les thèses que ce pays avancait et
que je viens de signaler. Je ne saurais l’accepter, car ces thèses et argu-
ments ne sont pas des éléments interprétatifs que le droit international
positif contemporain fait intervenir dans l'interprétation des instruments
internationaux, qu'ils soient multilatéraux ou bilatéraux, ou qu’ils aient,
comme les déclarations, une origine unilatérale. En acceptant l'invitation
à peine voilée du Canada, la majorité s’est attachée dans les motifs de
Parrêt à reconstruire le consentement exprimé dans la déclaration cana-
dienne dans le sens recherché par le Canada dans la présente procédure
incidente, sans trop se soucier de l’intention de celui-ci en mai 1994,

204
633 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

lorsqu’il a déposé sa déclaration. Or le consentement à la juridiction de la
Cour est une chose et l’interprétation juridique d’une déclaration en est
une autre. Le but de l'interprétation d’une déclaration est de rechercher
l'intention exprimée dans la déclaration elle-même et la démarche inter-
prétative doit se faire sans à priori. L'opération interprétative se déve-
loppe à partir du texte de la déclaration et elle est inductive. En tout cas,
elle n’est point une opération déductive à partir des à priori juridiques,
politiques ou psychologiques.

Le principe du consentement à la juridiction et de la non-présomption
du consentement n’est pas une règle d'interprétation des déclarations
faites conformément au paragraphe 2 de l’article 36 du Statut. Il n’est pas
censé intervenir dans l’opération juridique d'interprétation des déclara-
tions proprement dite, opération qui obéit à des règles juridiques de droit
international, à des considérations logiques et aux systèmes de valeurs
reconnus et protégés par le droit international dans son ensemble. Je
crains fort que l'interprétation faite par le présent arrêt de la déclaration
du Canada de 1994 est non seulement, dans sa démarche, déductive à
partir d’un postulat extérieur au texte, mais aussi une interprétation libre
qui ne se soucie guère des règles du droit international positif régissant
l'interprétation des instruments internationaux. En d’autres termes, l’ar-
rêt se place, en matière d'interprétation, comme si l’on était encore en
droit international dans une phase prénormative en matière d’interpréta-
tion.

131. Du moment où un Etat se reconnaît Etat déclarant dans le cadre
du système de la clause facultative, cela n’a pas de sens de poser le prin-
cipe du consentement à la juridiction et de la non-présomption du consen-
tement comme une sorte de préalable commandant l'interprétation de la
déclaration par la Cour. Quel est l’intérêt pour l'interprétation de la
déclaration de proclamer que la Cour tire son autorité de la volonté des
Etats, ou que la compétence ne se présume jamais, ou encore que les
Etats sont totalement libres de participer ou non au système de la clause
facultative? Ni le demandeur ni personne ne peut dire autre chose, car le
principe en question est une règle objective incorporée au Statut de la
Cour.

132. Dans le système de la clause facultative, lorsque l’on parle du
consentement d’un Etat déclarant à la juridiction obligatoire de la Cour,
on se réfère toujours par définition à un consentement dudit Etat, incor-
poré dans sa déclaration, antérieure au différend et à la date de l’intro-
duction de l'instance, c’est-à-dire 4 un consentement préétabli donné en
forme écrite et solennelle. Dans la présente affaire, ce consentement
préétabli du Canada s’est manifesté le 10 mai 1994 lors du dépôt de sa
déclaration. Il ne s’agit maintenant que d'interpréter cette déclaration
conformément aux règles du droit international relatives à l’interpréta-
tion des instruments internationaux et non pas d’opposer au consente-
ment préétabli de la déclaration du Canada un prétendu consentement
«sous-jacent» du Canada, politique ou psychologique, qui, en plus, pré-
vaudrait sur celui manifesté dans la déclaration en question.

205
634 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

3. La liberté des Etats d’insérer des conditions et des réserves dans les
déclarations a-t-elle des limites?

133. La liberté des Etats d’insérer des conditions et des réserves dans
les déclarations relevant du système de la clause facultative est reconnue
depuis les années vingt, au temps de la Société des Nations, et a été
confirmée expressément à la conférence de San Francisco comme une
pratique établie.

134. Les Parties à la présente affaire sont évidemment d’accord sur le
principe général de la liberté des Etats déclarants d’insérer des conditions
et des réserves dans les déclarations faites conformément au paragraphe 2
de Particle 36 du Statut de la Cour. Elles ont d’ailleurs exercé cette liberté
lorsqu'elles ont formulé leurs déclarations en vigueur. Mais, tandis que le
Canada affirme que la possibilité d'émettre des réserves est la pierre
angulaire de la clause facultative et que les réserves aux déclarations sont
des manifestations de la liberté absolue des Etats d'accepter ou de limiter
la compétence obligatoire, Espagne a parlé d’interprétations automa-
tiques, subjectives, antistatutaires, antijuridiques et même d’interprétations
allant à l’encontre de la Charte des Nations Unies, s’agissant de la réserve
de l’alinéa d) du paragraphe 2 de la déclaration du Canada de 1994.

Ainsi, le débat entre les Parties sur cette question concerne plutôt la
manière d'interpréter les réserves formulées que la liberté des Etats de
formuler des réserves dans leurs déclarations. Toutefois, la question de
principe a été posée. Ma position à cet égard est que la souveraineté des
Etats a peu de sens excepté dans le cadre d’un ordre juridique que nous
appelons «droit international» et qu’en conséquence il n’y a pas de
«libertés absolues» des Etats, y compris en ce qui a trait à la question
considérée, mais des libertés devant s’exercer dans le cadre dudit ordre. En
matière de réserves dans les déclarations relevant du système de la clause
facultative, cette liberté est très large, mais elle n’est pas sans limites.

135. La première limitation découle du Statut même de la Cour,
Pexemple classique étant les réserves de compétence nationale dites «sub-
jectives». Mais l’on peut en imaginer d’autres encore, par exemple, des
réserves qui concerneraient des compétences incidentes ou dérivées de la
Cour, de base exclusivement statutaire, ou des réserves relatives à la force
obligatoire ou à la res judicata des arrêts, ou des réserves ayant trait à des
principes fondamentaux de la procédure judiciaire comme celui de l’éga-
lité des parties, etc.

En devenant parties au Statut, les Etats acceptent la compétence géné-
rale de la Cour et les principes et règles établis du règlement judiciaire.
Aucun Etat n’est obligé de devenir partie à la Charte des Nations Unies
et au Statut de la Cour. Ainsi, lorsqu'ils le font, ils exercent leur liberté
souveraine. Cela comporte pour eux à la fois des droits et des obligations.
Il est donc contraire aux principes juridiques les plus élémentaires et
notamment à celui de la bonne foi de prétendre par la suite invoquer ces
droits tout en oubliant les obligations assumées. Il convient de rappeler,

206
635 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

dans ce contexte, que le dépôt des déclarations dans le cadre du système
de la clause facultative résulte aussi d’un choix souverain et libre et que
ces déclarations sont faites en application du paragraphe 2 de l’article 36
du Statut et conformément a cette disposition conventionnelle.

136. Je considére donc qu’en présence d’une réserve contraire au Sta-
tut la Cour est dans son droit de Pécarter, car aucun Etat n’a le droit ni
de dénaturer le règlement judiciaire par l'insertion de réserves antistatu-
taires dans une déclaration faite dans le cadre du systéme de la clause
facultative, ni d’abuser de la bonne foi et des attentes des autres Etats
déclarants. Il reste la question, moins étudiée, de la limitation éventuelle
de la liberté de faire des réserves qui seraient contraires a des principes ou
normes fondamentaux de la Charte des Nations Unies ou du droit inter-
national général. Je pense que, dans ce domaine, il existe également des
limitations mais que les conclusions doivent étre plus nuancées, étant
donné le principe du consentement a la juridiction de la Cour qui fait
aussi pattie de la Charte des Nations Unies et du Statut de la Cour.

137. Il se pourrait que, dans certains cas, une réserve de ce type serait
a écarter, mais non dans d’autres cas. Par exemple, serait-il légitime
d’exclure par une réserve une disposition structurelle comme celle de
l’article 103 de la Charte des Nations Unies? Ou les pouvoirs et compé-
tences que le Conseil de sécurité tient de la Charte? Ou le principe de
Pégalité souveraine des Etats? Quant au droit international général, il
pourrait également y avoir des réserves qui, par leur objet ou par leur
but, pourraient être dénuées d’effet. Je pense, par exemple, à des réserves
faites avec l’intention de promouvoir une guerre d’agression, le génocide,
la traite d’esclaves ou des actes de piraterie en haute mer, etc. Il reste en
outre la question particulière qui pourrait se poser du fait de l’existence
de règles du jus cogens, car les déclarations aboutissent en dernière ana-
lyse à des accords juridictionnels avec chacun des autres Etats déclarants.

138. L’Etat animé d’une telle intention doit s’abstenir de faire une
déclaration ou de la faire pour une ou des catégories des différends déter-
minés seulement à l’exclusion de tous les autres, comme c’est son droit le
plus strict. Ce qu’il n’a pas le droit de faire vis-à-vis des autres Etats
déclarants, c’est de bouleverser le système de la clause facultative, c’est-
à-dire commettre un abus de droit par le dépôt d’une déclaration trom-
peuse par son ampleur et par son libellé, tout en se réservant le pouvoir
d’invoquer, le moment venu, des interprétations allant à l’encontre du
Statut, de la Charte des Nations Unies ou du droit international général.
On a le droit d'accepter ou non le système de la clause facultative et
d'insérer des conditions et des réserves dans les déclarations, mais sans
dépasser les limites des principes de bonne foi et de confiance mutuelle à
la base du système. Dans l'exercice de sa compétence de la compétence, la
Cour ne devrait pas hésiter à exercer un tel contrôle. Le présent arrêt
renonce à le faire. Cela est pour moi aussi grave que la redéfinition par la
Cour elle-même de l’objet du différend soumis par l'Espagne le 28 mars
1995.

139. L'arrêt fait mention de la question de l’invalidité ou du caractère

207
636 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

inopérant des réserves en raison de leur incompatibilité éventuelle avec le
Statut, la Charte des Nations Unies et le droit international. Telle qu’elle
est rédigée, la réserve de l’alinéa d} du paragraphe 2 de la déclaration du
Canada ne pose pas pour moi un problème d’incompatibilité. D’autre
part, la réserve de l’alinéa c) du même paragraphe n’énonce pas non plus
une réserve de compétence nationale subjective ou automatique qui empé-
cherait la Cour d’exercer sa compétence de la compétence conformément
au paragraphe 6 de l’article 36 du Statut de la Cour. À mon avis, la
réserve de l’alinéa d) du paragraphe 2 de la déclaration canadienne,
comme telle, ne rentre pas dans la catégorie de ces réserves qui pourraient
être considérées prima facie comme étant exclues de la liberté d'émettre
des réserves dont jouissent les Etats déclarants. La question soulevée par
l'Espagne concernait une autre question, à savoir celle des interprétations
de la réserve allant à l’encontre du Statut, de la Charte des Nations Unies
ou du droit international. L'Espagne a défendu la thèse, à laquelle je
souscris, qu’en cas de doute entre deux interprétations possibles d’une
déclaration il faut, comme principe général, interpréter la déclaration, y
compris ses réserves, en conformité avec le Statut de la Cour, la Charte
des Nations Unies et le droit international. La question de l’incompati-
bilité de la réserve canadienne en tant que telle, voire de sa nullité éven-
tuelle, ne fut pas posée par le demandeur et l’arrêt ne s’en occupe pas.
Toutefois, l'arrêt tombe dans le piège de l’interprétation automatique des
réserves du moment où le prétendu effet voulu par le Canada commande
en fait l’interprétation qu’il fait de la réserve, car cet effet voulu est pour
l'arrêt celui que le défendeur affirme dans le présent incident préliminaire
avoir eu lorsqu'il a fait sa déclaration en 1994.

140. Ajoutons que la possibilité d'appliquer le principe de la divisibi-
lité aux différents éléments composant une déclaration d’acceptation de
la juridiction obligatoire de la Cour ne saurait, sur le plan des principes,
être remise en question. Le principe comme tel est admis. Le commen-
taire de la Commission du droit international sur l’article 41 de son pro-
jet final d’articles sur le droit des traités l’admet d’ailleurs explicitement
pour les déclarations dans le passage qui suit:

«La question de la divisibilité des dispositions d’un traité aux fins
d'interprétation soulève des difficultés toutes différentes de celles de
Papplication du principe de la divisibilité en matière de nullité des
traités ou dans les cas où il est mis fin à un traité. Toutefois, si la
jurisprudence des deux Cours ne projette pas beaucoup de lumière
sur ces dernières questions, il est certain que quelques juges dans
l'affaire des Emprunts norvégiens [C.I.J. Recueil 1957, p. 55-59] et
dans l’affaire de l’Interhandel[C.I.J. Recueil 1959, p. 57, 77, 78, 116
et 117] ont admis que le principe de la séparation des dispositions

208
637 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

d’un traité s’appliquait dans un cas où était alléguée la nullité d’une
déclaration unilatérale faite en vertu de la clause facultative, cela en
raison d’une réserve dont la validité était contestée.» (Nations Unies,
Documents officiels de la conférence des Nations Unies sur le droit
des traités, documents de la conférence, p. 62.)

141. La Cour ne s’est pas prononcée sur les effets de la non-validité
établie d’une réserve sur la déclaration elle-même. Mais lors des affaires
des Empruntis norvégiens et de l’Interhandel, certains juges (Lauterpacht,
Spender) ont conclu à la nullité de la déclaration tout entière, mais
d’autres juges (Klaestad, Read) ont été d’un avis contraire. Par exemple,
dans son opinion dissidente jointe à l’arrêt dans l’affaire de l’ Interhandel
(exceptions préliminaires), le président Klaestad est arrivé à la conclu-
sion suivante:

«Ces considérations m’ont amené à la conclusion que la Cour,
tant par son Statut que par la Charte, est empéchée d’agir en
conformité de la partie de la réserve qui est en contradiction avec
l'article 36, paragraphe 6, du Statut, mais que cette circonstance
n'implique pas nécessairement qu’il est impossible pour la Cour de
donner effet aux autres parties de la déclaration d’acceptation qui
sont conformes au Statut. À mon avis, la partie a) de la quatrième
exception préliminaire doit donc être rejetée.» (CJ. Recueil 1959,
p. 78.)

En ce qui concerne les traités, la convention de Vienne de 1969, dans
son article 44, admet (avec quelques exceptions) la divisibilité des dispo-
sitions d’un traité en cas d’invocation de la nullité ou de l’extinction, de
retrait d’une des parties ou de la suspension d’application du traité à la
condition que la disposition soit séparable du reste du traité et qu’elle ne
constitue pas une base essentielle du consentement des parties à être liées
par le traité dans son ensemble. Savoir quand l’on est en présence d’une
telle condition devient ainsi une question d’espèce qui doit être résolue
par interprétation. Je pense que cette solution est applicable mutatis
mutandis aux déclarations. La nullité de la déclaration ne saurait être
automatique. Il s’agit d'interpréter l'intention du déclarant compte tenu
des circonstances de l'espèce.

142. En ce qui concerne certaines catégories de réserves aux déclara-
tions, par exemple, celles dites subjectives ou automatiques, certains
auteurs modernes évitent la sanction de nullité pour l’ensemble de la décla-
ration et proposent à sa place d’autres solutions, comme la non-opposa-
bilité ou Pirrecevabilité. Disons, finalement, que la Cour européenne des
droits de l’homme a écarté des déclarations (réserves) relatives à cer-
taines dispositions de la convention européenne des droits de l’homme et
des libertés fondamentales, tout en acceptant comme valides les déclara-
tions d’acceptation de la compétence de la Cour sur des différends
concernant la convention en question (arrêt du 23 mars 1995 dans
Paffaire Loizidou c. Turquie, exceptions préliminaires).

209
638 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

4. La bonne foi et la confiance mutuelle comme principes essentiels du
systéme de la clause facultative du Statut de la Cour

143. La jurisprudence de la Cour est riche en prononcés sur la bonne
foi et la confiance mutuelle comme principes essentiels du systéme de la
clause facultative. Par exemple, dans l’arrêt de 1984 sur la compétence et
la recevabilité dans l’affaire relative aux Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Améri-
que) où il était aussi question de déclarations relevant du paragraphe 2
de l’article 36 du Statut, il est dit:

«En fait les déclarations, bien qu’étant des actes unilatéraux, établis-
sent une série de liens bilatéraux avec les autres Etats qui acceptent
la méme obligation ... en prenant en considération les conditions,
réserves et stipulations de durée. Dans l’établissement de ce réseau
d’engagements que constitue le systéme de la clause facultative, le
principe de la bonne foi joue un rôle essentiel; et Ja Cour a souligné
la nécessité de respecter, dans les relations internationales, les régles
de la bonne foi et de la confiance en termes particuliérement nets...»
(C.LJ. Recueil 1984, p. 418, par. 60; les italiques sont de moi.)

144. Le paragraphe 2 de l’article 36 du Statut établit un véritable «sys-
tème de juridiction» dit «juridiction obligatoire» à caractère facultatif en
ce sens que les Etats parties au Statut sont entièrement libres d’y parti-
ciper ou de s’abstenir de le faire. Il est dans la nature des choses qu’au
cours de l’examen par la Cour des affaires qui lui sont soumises les décla-
rations des Etats acceptant la juridiction obligatoire de la Cour occupent
tout le terrain. Mais les déclarations ne sont que le moyen par lequel les
Etats qui le souhaitent participent au système avec une ampleur plus ou
moins grande et pendant des périodes de temps plus ou moins longues.
Les déclarations, actes unilatéraux des Etats participants, ne sont qu’un
moyen de mise en œuvre d’un système qui a une base de nature conven-
tionnelle, le Statut de la Cour, qui fait partie intégrante de la Charte des
Nations Unies. Or, comme il est dit au paragraphe 2 de l’article 2 de la
Charte, les Membres de l'Organisation, afin d’assurer à tous la jouissance
des droits et avantages résultant de leur qualité de Membre, «doivent
remplir de bonne foi les obligations qu’ils ont assumées aux termes de la
présente Charte».

145. Ainsi, si l’on assume, en toute liberté et par un choix propre et
délibéré, aux termes du paragraphe 2 de l’article 36 du Statut, des obli-
gations juridictionnelles solennelles à l’égard des autres Etats déclarants
par le dépôt d’une déclaration, l’on assume une obligation que, par sa
nature, par ses origines et par sa base conventionnelle, l'Etat déclarant en
question est tenu remplir de bonne foi. Par exemple, ne serait pas
conforme à la bonne foi du système le comportement d’un Etat déclarant
trompeur pour les autres Etats déclarants ou visant à lui servir de dégui-
sement respectable pour commettre des faits internationalement illicites.
Ces visées éventuelles d’un Etat déclarant ne sont pas compatibles avec le

210
639 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

systéme de la clause facultative. L’Etat qui aurait de tels desseins doit
s'abstenir de participer au système de la clause facultative, car il n’a pas
le droit d’abuser de la confiance des autres Etats déclarants ni de tromper
les attentes que ceux-ci ont fondées sur la déclaration qu’il a déposée. Les
principes de bonne foi et de confiance mutuelle ne se situent pas du tout
hors du système de la clause facultative. Au contraire, ils font corps avec
le système à l’intérieur duquel ils agissent en tant qu’éléments de contrôle
des comportements ou de la conduite des Etats déclarants et ils ont, à ce
titre, des effets normatifs susceptibles d'appréciation judiciaire.

146. Tant qu’il participe au système de la clause facultative et demeure
dans ce système, l'Etat déclarant doit se conformer — et on doit présumer
qu’il se conforme — aux principes de bonne foi et de confiance mutuelle
qui président à ce système. Le présent arrêt néglige la dimension normative
de ces principes au sein du système de la clause facultative. Il s’agit la d’une
grave lacune, car les circonstances de la présente affaire, d’après certains
aveux, confirmés par des informations dans le domaine public, soulèvent
des questions inquiétantes sur l’utilisation que le Canada aurait fait du sys-
tème de la clause lorsqu'il a rédigé puis déposé sa déclaration le 10 mai
1994 auprès du Secrétaire général de l'Organisation des Nations Unies.

147. C’est pour dire, comme nous le verrons dans la suite de la pré-
sente opinion, que dans le cas d’espèce la bonne foi n'intervient pas
seulement en tant qu’élément d'interprétation de la déclaration cana-
dienne. Elle a aussi un deuxième rôle à jouer, en rapport avec la question
différente de la recevabilité ou de l’opposabilité à l'Espagne dans les cir-
constances de l’espèce de la réserve de l’alinéa d) du paragraphe 2 de la-
dite déclaration du Canada.

5. Règles et méthodes d'interprétation des déclarations invoquées par
les Parties et position générale adoptée par l'arrêt sur la question

148. Comme je l’ai dit, le présent incident préliminaire ne pose aucun
problème véritable en ce qui concerne le principe de l’existence d’un
consentement du Canada à la juridiction de la Cour. Outre la question de
la recevabilité ou de l’opposabilité à l'Espagne de la réserve de la déclara-
tion du Canada, qui est d’une autre nature, la question qui se pose est en
fait celle de déterminer, par interprétation, le sens et la portée dudit
consentement du Canada tel qu’il l’a exprimé dans sa déclaration. En effet,
la Cour doit interpréter cette déclaration pour être à même de conclure à sa
compétence ou à son incompétence dans le différend soumis par l'Espagne,
compte tenu du fait que le Canada s’oppose à la compétence de la Cour sur
la base de la réserve de l’alinéa d) du paragraphe 2 de sa déclaration.

Ce différend interprétatif entre les Parties est au cœur même du présent
incident préliminaire. Or, qui dit interprétation dit règles, éléments et
méthodes d’interprétation. Il est donc dans la nature des choses que les
Parties aient débattu ces règles, ces éléments et ces méthodes.

211
640 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

149. D’une maniére générale, on peut dire que l'Espagne a défendu
une interprétation à partir du texte de la déclaration du Canada par
Vapplication de règles, d’éléments et de méthodes d’interprétation objec-
tifs, analogues mutatis mutandis a ceux du systéme d’interprétation de la
convention de Vienne de 1969 sur le droit des traités. D’après l'Espagne,
cette fagon de procéder correspondrait a la jurisprudence de la Cour et de
la Cour permanente relative à l'interprétation des déclarations relevant
du système de la clause facultative. Soulignons que l’Espagne défend le
système de l'interprétation objective de Vienne et de la jurisprudence de
la Cour avec tous ses éléments interprétatifs et non pas une interprétation
purement grammaticale ou littérale. Elle n’écarte pas non plus du tout les
moyens complémentaires pourvu que leur rôle dans le processus interpré-
tatif soit celui que le droit international leur reconnaît.

150. Par contre, dans son contre-mémoire, le Canada a mis l’accent
sur ce qu’il appelle l’«intention sous-jacente» du déclarant. Tous les élé-
ments des écoles d’interprétation subjectivistes sont présents dans les
règles, les éléments et les méthodes d’interprétation proposés dans le
contre-mémoire du Canada. Je n’hésite pas à qualifier ledit système inter-
prétatif du Canada de «système d'interprétation subjective». A y regar-
der de plus près, il s’agit même d’un système subjectif extrême:

a) subjectivisme quant à l’objet de l’opération interprétative, qui ne
serait pas la déclaration déposée mais ce que le contre-mémoire
dénomme l’«intention sous-jacente» du Canada lorsqu'il a déposé sa
déclaration, c’est-à-dire qu'il s’agirait d’une intention «psycholo-
gique» ou de motifs d’ordre «politique» (on parle même de «libre
arbitre politique») tels que le Canada les formule dans la présente in-
stance (au lieu de le faire lors du dépôt dans sa déclaration) et que
l’on serait censé aller chercher en dehors de la déclaration et de l’acte
de son dépôt;

b) subjectivisme quant au bur de l’opération interprétative que doit
effectuer la Cour, qui ne saurait être celui de donner plein effet au
consentement exprimé par le Canada dans sa déclaration, mais celui
de donner plein effet à une intention non manifestée du Canada, à
savoir la prétendue «intention sous-jacente» mentionnée ci-dessus;

c) subjectivisme quant à la méthode générale à suivre pour l’interpréta-
tion du consentement donné par le Canada, qui ne saurait consister à
rechercher une interprétation qui soit en harmonie avec la «manière
naturelle et raisonnable de lire le texte» de la déclaration, mais avec
une «manière naturelle et raisonnable» d'interpréter l’«intention sous-
jacente» invoquée par le Canada dans la présente instance;

d) subjectivisme quant à la définition de l'instrument que la Cour doit
interpréter qui ne saurait étre la déclaration du Canada dans son
ensemble, mais plutôt la réserve de l’alinéa d) de son paragraphe 2
prise isolément, avec le résultat que la déclaration pourrait être inter-
prétée, sans que l’on sache pourquoi, d’une façon restrictive, tandis

212
641 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

que la réserve pourrait l’être d’une façon plus large ou libérale; et,
finalement,

e) subjectivisme aussi quant aux éléments interprétatifs qui intervien-
draient dans l'opération interprétative, en donnant une valeur inter-
prétative similaire, au moins, à la déclaration et aux «circonstances
ayant entouré son dépôt» (certaines déclarations ministérielles faites
au cours des débats parlementaires sur le projet de loi C-29), c’est-
a-dire sans faire la distinction qui s'impose entre les éléments inter-
prétatifs incorporés à la règle générale d’interprétation (bonne foi;
texte; contexte; objet et but; droit international, etc.) et les moyens
complémentaires (travaux préparatoires; circonstances).

151. Tout cela n’a rien à voir, à mon avis, avec la jurisprudence anté-
rieure de la Cour relative à linterprétation des déclarations relevant du
système de la clause facultative, ni avec les règles de droit international
relatives à l'interprétation d'engagements internationaux sous forme écrite,
lesquels distinguent entre le texte et les autres éléments interprétatifs de la
règle générale d'interprétation d’une part, et les moyens complémentaires,
d’autre part. Cela est particulièrement vrai lorsque les déclarations unila-
térales, comme celles relevant du paragraphe 2 de l’article 36 du Statut,
sont faites dans le contexte d’une convention ou d’un traité ou en applica-
tion de ses dispositions, sont déposées et enregistrées et sont ensuite
publiées dans des recueils et annuaires internationaux officiels. Je ne vois
pas en quoi les trois arrêts, appelés «grands arrêts» par le Canada (Phos-
phates du Maroc, 1938, C.P.J.T. série AIB n° 74, p. 10; Anglo-Iranian Oil
Co., exception préliminaire, CI.J. Recueil 1952, p. 93; Plateau continental
de la mer Egée, C.I.J. Recueil 1978, p. 3) peuvent étayer un subjectivisme
interprétatif comme celui prôné dans le contre-mémoire du Canada.

152. Lors de la phase orale, le Canada n’a pas renoncé à ce que la
Cour interprète la réserve de l'alinéa d) du paragraphe 2 de la déclaration
en introduisant dans le processus interprétatif des éléments des critères et
des méthodes d'interprétation propres à l’interprétation subjective, car il
a toujours parlé d’une intention sous-jacente qui n’est explicitée ni dans
la déclaration ni dans des instruments ou documents canadiens y relatifs
antérieurs au dépôt de la déclaration ou concomitants de ce dépôt. Et elle
n’a pas non plus été explicitée après le dépôt, malgré le paragraphe 3 de
la déclaration de 1994, relatif à des modifications de la déclaration en
vigueur. Mais, lors de la phase orale, le Canada a fait des présentations
générales de la question qui sembleraient admettre que le point de départ
de l’opération interprétative est la déclaration déposée. Ainsi, l’on peut
conclure qu’à la fin des plaidoiries le système d’interprétation prôné par
le Canada était ambivalent. Il oscillait entre la prétendue intention sous-
jacente et la déclaration et son texte, la première ayant toujours la préfé-
rence du défendeur.

213
642 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

153. Pourtant, l’invocation par le défendeur de son intention sous-
jacente, sous la forme qu’elle revét dans le contre-mémoire ou sous celle
plus édulcorée qui lui est donnée dans les plaidoiries, comportait cer-
taines conséquences négatives pour lui, que l'arrêt n’aurait pas dû pas-
ser sous silence. Il s’agit de l’aveu indirect, mais tout de même notoire,
que cela implique, à savoir que la déclaration du 10 mai 1994, telle que
formulée et déposée, pourrait après tout être insuffisante pour étayer la
conclusion d’incompétence du Canada. Sinon, il est certain que le Canada
aurait insisté pour que la Cour interprète sa déclaration sur la base des
présupposés, des règles, des éléments et des méthodes de l’interprétation
objective. Il n’est pas raisonnable de penser que le Canada, ses conseils et
ses avocats, ignorent ces présupposés, ces règles, ces éléments et ces
méthodes d’interprétation. Le Canada était donc bien loin des certitudes
de l’incompétence manifeste dont il a fait part à la Cour et à l’Espagne
dans sa première lettre du 21 avril 1995! C’est une constatation impor-
tante. Or la majorité de la Cour n’en tire aucune conclusion pour ce qui
est de son interprétation de la réserve canadienne. Au contraire, larrét
est lui-même une fuite en avant par rapport à la direction qui avait été
tracée par le défendeur en ce qui concerne l’application à la déclaration
canadienne d’un système subjectif d'interprétation.

154. En fait, l'arrêt réussit le tour de force d’adopter un système
d'interprétation de la déclaration canadienne encore plus subjectif que
celui prôné par le défendeur lors de la phase écrite! Pourtant, c’était bien
difficile à faire. Ainsi, le paragraphe 46 de l’arrêt nous dit que la Cour
«relève que les dispositions de la convention de Vienne peuvent s'appliquer
seulement par analogie dans la mesure où elles sont compatibles avec le
caractère sui generis de l'acceptation unilatérale de la juridiction de la
Cour»! Et nous voilà revenus aux écoles d’interprétation subjectivistes
extrêmes et minoritaires qui existaient avant la codification du droit des
traités en 1969. C’est ce qu’affirme l’arrêt après que la jurisprudence de la
Cour, dès 1991, a affirmé à plusieurs reprises que les dispositions perti-
nentes de la convention de Vienne étaient déclaratoires du droit interna-
tional général.

155. Le caractère sui generis des déclarations (instrument unilatéral
rédigé par son auteur en vue de participer à un système de base statutaire
conventionnelle) n’est pas invoqué par l’arrêt par rapport à des particu-
larités dans l’application de l’un ou de l’autre élément interprétatif admis
par le droit international. Ce qui est sui generis pour l’arrêt, c’est « l’accep-
tation unilatérale de la juridiction de la Cour»! C’est le système de la
clause facultative tout entier qui est en fait visé par le sui generis de
l'arrêt. Je n’ai aucune difficulté à affirmer que cet arrêt est en fait hostile
à cette forme d’acceptation par les Etats de la juridiction de la Cour.

156. A partir de 1a, tout se comprend, y compris la question fonda-
mentale de ce qui est l’objet de l'interprétation pour l’arrêt. Cet objet
n’est plus, dans l’arrêt, pour l’essentiel, la déclaration rédigée et déposée
par le Canada auprès du Secrétaire général de l'Organisation des Nations

214
643 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

Unies, comme on aurait pu le croire, mais «l’acceptation unilatérale de la
juridiction de la Cour» par le Canada. C’est-a-dire les considérations, les
motifs ou les raisons, politiques ou autres, qui ont conduit le Canada a
déposer sa déclaration du 10 mai 1994. La déclaration comme telle est
écartée ou joue un rôle d’appoint mineur dans l’arrêt pour ce qui est de
Vinterprétation du consentement juridiquement pertinent du Canada à la
juridiction.

157. Le véritable objet de l'interprétation pour l’arrêt, du premier ins-
tant même de la mise en œuvre du processus interprétatif, ce sont les
motifs politiques ou psychologiques internes du Canada qui ont conduit
celui-ci à déposer la déclaration de 1994. I] ne s’agit plus d’interpréter la
déclaration gua instrument unilatéral international ou le consentement
du Canada objectivé dans la déclaration déposée et dégagé par interpreé-
tation, mais bel et bien les visées de son gouvernement lorsqu'il a fait sa
déclaration. Voilà où nous en sommes avec l'interprétation des déclara-
tions relevant du système de la clause facultative près de quatre-vingts
ans après l’adoption du premier Statut. II serait bien difficile de porter un
coup plus grave à la sécurité juridique et au modus operandi du système
de la clause facultative.

158. L'arrêt accepte donc que ce que la Cour doit interpréter c’est
«intention sous-jacente» dont parlait le Canada, mais elle définit celle-ci
d’une façon encore plus floue et plus subjective que le Canada ne l’a fait
dans son contre-mémoire et dans ses plaidoiries. L'interprétation ayant
un tel objet dans l’arrêt et la Cour ayant, évidemment, la compétence
nécessaire pour interpréter la déclaration canadienne, tout devient pos-
sible, car l'opération interprétative à réaliser n’est plus une opération
assujettie aux contraintes normatives que le droit international établit
en matière d'interprétation d’instruments internationaux. On est donc en
face d’une interprétation libre d’une prétendue «intention sous-jacente»
du Canada.

159. Je ne saurais accepter un tel système d’interprétation des déclara-
tions relevant du système de la clause facultative. Même si la Cour est
Pinterpréte, l'interprétation des déclarations doit se faire à partir de leur
texte, en dégageant l’intention du déclarant au moyen des règles norma-
tives d'interprétation qui énoncent de nos jours le droit international
positif et qui ont d’ailleurs été élaborées par les Etats en tenant dûment
compte de la jurisprudence de la Cour en la matière. Si le système d’inter-
prétation des déclarations retenu par le présent arrêt se confirmait à l’ave-
nir, les Etats déclarants devraient désormais, pour savoir à quoi s’en
tenir, faire dans chaque cas une recherche des visées ou raisons politiques
ou autres qui ont pu amener chacun d’entre eux à accepter la juridiction
de la Cour par le dépôt d’une déclaration.

160. La technique utilisée par l’arrêt pour étayer la méthode d’inter-
prétation qu’il applique consiste à faire rentrer le principe du consente-
ment à la juridiction dans l’opération interprétative comme s’il s'agissait
d’un principe qui serait en même temps un élément interprétatif des

215
644 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

déclarations. En d’autres termes, en créant un cercle vicieux. Ce qui doit
étre démontré par interprétation (le sens et la portée du consentement du
déclarant) devient partie intégrante de la démonstration, c’est-a-dire du
processus d’interprétation que doit réaliser Yinterpréte. On mélange
dès lors deux choses, pourtant bien différentes, à savoir d’une part le prin-
cipe du consentement à la juridiction et, d’autre part, l’interprétation
de l'instrument où il se manifeste. C’était une tendance déjà percep-
tible dans certaines opinions de juges (surtout à partir de 1994 environ)
en ce qui concerne l'interprétation des clauses compromissoires insérées
dans certains traités. La majorité, dans la présente instance, étend main-
tenant cette solution à l’interprétation de la déclaration du Canada du
10 mai 1994, même si en l’espèce les déclarations, tant du défendeur
que du demandeur, sont des déclarations d’acceptation de la juridiction
obligatoire de la Cour que l’on pourrait qualifier, malgré les réserves
qu’elles comportent, de larges ou générales.

161. C’est dans le système d'interprétation appliqué par l'arrêt à la
déclaration du Canada et dans sa redéfinition de l’objet du différend sou-
mis par l'Espagne qu’il faut chercher les causes profondes de la présente
opinion dissidente.

6. Les fonctions respectives des Parties et de la Cour dans une procé-
dure préliminaire sur la compétence

162. Je suis d’accord avec les critères généraux que larrêt dégage à ce
propos dans ses paragraphes 36 à 38, quoique leur application en l’espéce
laisse à désirer. Par contre, même si le rôle des Parties est d’essayer de
«persuader» la Cour de leurs points de vues respectifs et celui de la Cour
de trancher la question de l'existence ou non de sa compétence (para-
graphe 6 de l’article 36 du Statut), la distinction entre «persuasion» et
«preuve» reste, dans les faits, très théorique.

163. Il est plus important de rappeler que l’allégation initiale d’incom-
pétence manifeste formulée par le Canada et certains passages de son
contre-mémoire ont soulevé certains doutes quant à la position du défen-
deur sur le caractère automatique {self-judging) de la réserve de l’ali-
néa d) du paragraphe 2 de la déclaration canadienne. Mais les doutes du
demandeur ont été levés, à mon avis, pendant la phase orale. Par ailleurs,
PEspagne a confirmé dans ses conclusions la position qu’elle a soutenue à
son égard tout au long du présent incident, à savoir que:

«le Canada ne peut pas prétendre subordonner l'application de sa
réserve au seul critère de sa législation nationale et de sa propre
appréciation, sans méconnaître la compétence de votre propre com-
pétence, que vous détenez au titre du paragraphe 6 de Particle 36 de
votre Statut» (voir le paragraphe 12 de l’arrêt).

164. Ainsi, à la fin des audiences, les deux Parties ont reconnu d’une
manière générale qu’il appartenait à la Cour de décider de la question de
la compétence. Mais quel est le rôle des Parties par rapport à l’établisse-

216
645 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

ment par la Cour de sa compétence lorsque celle-ci est contestée, comme
le Canada le fait dans la présente affaire? La «persuasion» de chaque
Partie doit être mise sur un pied d’égalité, c’est-à-dire indépendamment
du fait d’être l’auteur ou non de la déclaration et de sa condition de
défendeur ou de demandeur à linstance. Le principe de l’égalité des
parties le veut ainsi. L’appréciation d’une réserve par la partie qui l’a
insérée dans sa propre déclaration ne devrait pas avoir, en tant que telle,
une force de persuasion relative ni supérieure ni inférieure a celle que fait
de cette réserve l’autre partie. En d’autres termes, le critère de preuve
rigoureux dont a parlé le Canada s’applique au même titre au défendeur
et au demandeur.

165. J’ai le regret de dire qu’à mon avis les choses ne semblent pas
s'être passées exactement comme cela dans le présent incident prélimi-
naire. Les allégations du défendeur se sont vu attribuer, consciemment ou
non, une force de «persuasion» supérieure additionnelle, dès le départ,
par rapport à celles du demandeur. Or, le système de la clause facultative
ne comporte pas et ne doit pas comporter de présomption quelle qu’elle
soit, ni pour ni contre la compétence, tout comme il ne comporte pas non
plus d’à priori sur l’interprétation extensive ou restrictive de la volonté de
s’engager de l’Etat déclarant. Le résultat pratique est qu’en fait la doc-
trine de lPinterprétation automatique des réserves est indirectement
assumée par l’arrêt malgré qu’elle eût été écartée lors de la phase orale
par le défendeur.

166. Je n’ai pas la conviction que l’arrêt s’en tienne strictement aux
principes de bonne administration de la justice internationale. La com-
pétence est certes «une question de droit» qui ressort à la Cour. Mais
évidemment la Cour n’a pas à ce propos de compétences qu’elle peut
exercer discrétionnairement. Elle doit déterminer sa compétence objecti-
vement «à la lumière des faits pertinents» (C.IJ. Recueil 1988, p. 76,
par. 16), ou, comme le dit le présent arrêt en son paragraphe 38, «compte
tenu de tous les faits et de tous les arguments avancés par les parties». A
la lumière des faits générateurs du différend et d’autres faits pertinents
comme l’objet du différend de la requête, je suis loin de pouvoir cons-
tater, il s’en faut, que tous les faits et tous les arguments pertinents ont
été véritablement mis en balance et mis sur un même pied avant de
conclure à l’incompétence. Bien au contraire. C’est la raison pour laquelle
ma conclusion sur la compétence est aux antipodes de celle à laquelle est
arrivée la majorité de la Cour.

167. Une dernière remarque sur le fait que, dans le présent incident, la
Cour a été appelée à exercer sa compétence de la compétence (para-
graphe 6 de l’article 36 du Statut) dans le cadre d’une procédure préli-
minaire (article 79 du Règlement de la Cour) et avant même que le deman-
deur ait déposé son mémoire sur le fond. Or, selon une jurisprudence bien
établie, il est inhérent aux procédures préliminaires sur la compétence ou
sur la recevabilité qu’un arrêt de la Cour sur Pobjection ou l’exception
soulevée, adopté dans ce contexte comme en l’espèce, ne peut trancher
ni préjuger aucune question de fond divisant les parties. Je ne suis pas

217
646 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

convaincu non plus que les motifs du présent arrêt n’empiètent pas parfois
sur des questions de fond au-delà de ce qui est admis comme raison-
nable dans une phase préliminaire ou qu’ils ne puissent pas faire l’objet
d’interprétations sollicitées en ce sens. Quoi qu’il en soit, de telles éven-
tuelles lectures ou interprétations des motifs du présent arrêt seraient sans
doute ultra vires. Le présent arrêt ex definitione ne peut pas avoir un tel
effet. Il est opportun de le dire dans la présente opinion pour éviter
des équivoques, car l’ensemble du fond du différend entre les Parties reste
non jugé par le présent arrét.

B. La question de la recevabilité ou de l’opposabilité à l'Espagne
de la réserve de l’alinéa d) du paragraphe 2 de la déclaration
du Canada dans les circonstances de l'espèce

168. Lorsqu'on lit le texte de la déclaration du Canada, y compris
celui de la réserve de l’alinéa d) du paragraphe 2, on pourrait être surpris
par son libellé. Il est manifeste que le texte, effet utile ou pas, ne corres-
pond pas à l'intention sous-jacente invoquée par le défendeur pour
échapper à la juridiction de la Cour dans le différend soumis par l’Es-
pagne. Le fait même que le Canada invoque une intention sous-jacente
est la meilleure preuve de ce que son texte ne fait pas l’affaire. En fait, tel
qu'il se présente, ce texte ouvre de grandes portes à la compétence de la
Cour, étant donné l’objet de la requête. La première question qui vient
alors tout naturellement à l’esprit est celle de se demander pourquoi le
Canada ne fut pas plus prudent lors de la rédaction du texte en 1994,
étant donné l'intention sous-jacente qu’il a invoquée dans le présent inci-
dent préliminaire.

Sur la base du dossier de l’affaire et des informations dans le domaine
public, je suis arrivé à certaines conclusions généraies dont je voudrais
faire état dans la présente opinion, car elles concernent directement la
question dont nous nous occupons à présent.

169. D’après les comptes rendus du débat parlementaire sur le projet
de loi C-29, modifiant la loi sur la protection des pêches côtières du
Canada, devenu loi le 12 mai 1994, des membres du Gouvernement cana-
dien ayant participé au débat ont reconnu qu'aucune étude, ni aucun avis
juridique de droit international, n’avaient été demandés à des avocats. Ce
n’est pas la première fois que les politiciens agissent ainsi. Ils se soucient
peu des détails juridiques lorsqu'ils ont la volonté d’agir vite sur le plan
politique. Leur pays peut ainsi, hélas, se retrouver un jour devant la jus-
tice internationale.

170. Il est aussi possible que, au milieu du courant politique qui s’est
manifesté de façon majoritaire dans le débat en question, beaucoup de
parlementaires aient pu croire qu’en donnant forme de loi nationale à
une nouvelle politique d’expansion visant une zone géographique adja-
cente de la haute mer le Canada se protégeait suffisamment dans le
domaine des relations internationales et du droit international par une

218
647 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

réserve à la juridiction obligatoire de la Cour comme celle de Palinéa d)
du paragraphe 2 de la déclaration de 1994.

171. Tlest vrai qu’il était surtout question, à ce moment-là, des navires
apatrides et des navires battant un pavillon de complaisance et que la
diplomatie canadienne allait expliquer les choses aux membres de
lOPANO (organisation internationale où, du fait de la politique com-
mune de pêche de l’Union européenne, les nombreuses voix dont dispo-
saient auparavant les Etats membres de l’Union ont été remplacées par
une seule voix, celle de l’Union). Il y avait en outre les nations amies et
alliées de toujours qui auraient pu prêter leur assistance ou faire montre
de compréhension en cas de crise.

172. Mais cette assurance s’est prolongée un peu trop quand le Canada
a décidé, en 1995, de faire un pas de plus et de s’attaquer aux navires
de pêche portugais et espagnols en haute mer sans modifier, remplacer,
ni retirer la déclaration de 1994, tout en sachant que le Portugal et l’Es-
pagne sont des Etats déclarants dans le cadre du système de la clause
facultative. Le Canada aurait pu prendre certaines dispositions quant à
sa rédaction, et cela même après l’utilisation de la force contre l’Estai le
9 mars 1995, car la requête introductive d’instance de l'Espagne ne fut
enregistrée au Greffe de la Cour que le 28 mars 1995, la Cour ne se
trouve donc pas devant une requête éclair comme celle du Portugal
contre l’Inde dans l’affaire du Droit de passage sur territoire indien.

173. A ce propos, il convient de rappeler que si, dans l’ordre juridique
canadien, le champ d’application d’une loi peut être modifié par l’adop-
tion de règlements lorsque ceci est prévu dans la loi, ce qui est en cause,
ici, c’est le consentement du Canada à la juridiction obligatoire de la
Cour, c’est-à-dire la déclaration du Canada du 10 mai 1994. Les fluctua-
tions du droit interne canadien n’ont aucun effet automatique sur le
consentement à la juridiction exprimé dans la déclaration du 10 mars
1994. Pour adapter ou changer ce consentement, il faut modifier la décla-
ration elle-même. Le Canada ne l’a pas fait.

174. Le contraire équivaudrait à reconnaître, comme l’a dit un conseil
de l'Espagne, que le consentement donné par le dépôt de la déclaration
est présumé être un consentement «à géométrie variable». Il n’y a rien de
tel dans le système de la clause facultative. Ce système est fondé sur la
bonne foi et les principes de mutualité et de réciprocité. Il faut respecter
les attentes légitimes suscitées chez les autres Etats déclarants par le dépôt
de la déclaration, d’où la nécessité de modifier la déclaration si l’on veut
changer, dans les rapports internationaux, le consentement qu’elle mani-
feste.

175. Mais le Canada n’a rien fait du tout en ce qui concerne son
consentement de 1994 à la juridiction obligatoire de la Cour, ni avant ni
après les événements de mars 1995. Il a pu se croire dans une position de
force ou faire confiance à son action diplomatique pour dénouer la crise
créée dans ses relations avec l’Union européenne au sein de POPANO et
par la suite avec l'Espagne. Le Gouvernement du Canada a-t-il pensé
que, comme Etat côtier, il était en droit d'adopter la conduite qu’il a

219
648 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

effectivement adoptée à l’égard de l'Espagne et des navires espagnols et
portugais lorsqu'il a décidé, dans les premiers mois de 1995, de remplacer
ce que la lettre du 15 février 1995 de M. Ron MacDonald, président du
comité permanent des pêches et des océans de la Chambre des com-
munes, appelle «subtilités juridiques» (mémoire de Espagne, annexes,
vol. I, annexe 20) par la «diplomatie de la canonnière» selon la presse
canadienne (ibid., annexe 23)? Ou bien ce gouvernement a-t-il pensé que
le Canada était suffisamment protégé par la réserve de l’alinéa d) du para-
graphe 2 de la déclaration de 1994, même dans la nouvelle situation créée
par lui en 1995?

176. Tout incline à penser que ce ne fut pas le cas. Ce qui est arrivé au
début de 1995, comme en mai 1994 lors du dépôt de la déclaration, c’est
que les autorités canadiennes se sont trouvées placées devant un dilemme.
Devant ce dilemme, l’«intention sous-jacente» du Canada a fait un
choix. Ce choix comportait des risques, mais il comportait aussi la pos-
sibilité de gagner sur tous les tableaux, car les compétences en matière de
pêche et de gestion et de conservation de ressources halieutiques dans la
zone de réglementation de POPANO avaient été transférées à la Com-
munauté européenne par les Etats membres de l’Union. Dans ces condi-
tions, le Canada étant un pays ami et allié de longue date, on pouvait
s'attendre à ce que, pendant la période chaude d’une éventuelle épreuve
de force avec l'Espagne ou le Portugal, la diplomatie des autres Etats
membres de l’Union européenne dissuaderait l'Espagne ou le Portugal de
saisir la Cour d’un différend contre le Canada. En tout cas, l'Union euro-
péenne elle-même n’avait pas qualité pour saisir la Cour.

177. Car l’autre branche du dilemme comportait des risques bien plus
graves pour les vraies intentions politiques du Canada dans la zone de
réglementation de POPANO, qui étaient de changer les règles du jeu
d’une façon permanente. Pourquoi? Parce qu’une réserve sans failles
dans la déclaration aurait été un aveu implicite de l’inexistence d’un titre
de droit international servant de fondement aux mesures adoptées à
l'égard des navires étrangers péchant dans les eaux libres de ladite zone.
Or, cette image pouvait avoir des effets très négatifs pour l’objectif poli-
tique majeur du gouvernement alors en place, dans un pays qui, ayant
épuisé les ressources biologiques de sa zone économique exclusive, vou-
lait se proclamer devant l'opinion «chef de file mondial en matière de ges-
tion des océans et des ressources maritimes» (mémoire de l'Espagne,
annexes, vol. I, annexe 26, p. 442).

178. Le véritable but du Gouvernement canadien, son intention poli-
tique sous-jacente, ne visait pas en 1995 la conservation du flétan noir, ni
lEstai, ni les autres navires espagnols ou portugais, mais la création
d'une situation d'incertitude sur le. droit en vigueur, les stocks chevau-
chants étant destinés à servir de fer de lance pour essayer de négocier une
modification de ce droit en faveur des Etats côtiers, notamment du
Canada, au détriment des équilibres de la convention de 1982 (que le
Canada n’a pas encore ratifiée). En d’autres termes, le Canada cherchait
et cherche un titre international pour étendre ses compétences étatiques

220
649 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

dans la zone de la «haute mer» de TOPANO adjacente aux eaux cana-
diennes, terme qui commence à être remplacé dans la législation cana-
dienne par un autre sans portée juridique précise en droit international, a
savoir le mot «océans». Or, si l’on cherche à obtenir un titre au cours de
négociations avec d’autres Etats, il n’est jamais bon de commencer par
reconnaître autour de la table, même implicitement, que le titre que l’on
cherche à se procurer n’existe pas, ni de près ni de loin, dans le droit
international en vigueur. Le Canada n’a pas voulu parler de titre inter-
national, même dans son contre-mémoire dans la présente affaire! D’où
la position qu’il a adoptée en feignant d'ignorer l’objet du différend sou-
mis par l'Espagne à la Cour.

179. Lorsqu'on est à la recherche d’un titre ou tout au moins d’une
tolérance généralisée de la part des autres Etats, ce que tout diplomatie
fait, c’est tout simplement de biaiser sur la question. Voilà ce qui explique
le silence de la réserve de l’alinéa d) du paragraphe 2 de la déclaration de
1994 (et de la législation canadienne) sur la question du titre international
servant de fondement aux mesures adoptées, ou à adopter, par le Canada
pour les navires battant d’autres pavillons, pêchant dans la zone de régle-
mentation de l'OPANO (autres que les navires apatrides ou battant un
pavillon de complaisance), malgré l’exemple que l’on avait sous la main
de la réserve de l’alinéa d) de la déclaration canadienne de 1970 (voir para-
graphe 290 ci-après).

180. L’allocution prononcée par le ministre Tobin le 4 août 1995, lors
de la dernière session de la conférence des Nations Unies sur les stocks de
poissons chevauchants et grands migrateurs (mémoire de l’Espagne,
annexes, vol. [, annexe 25), reflète clairement ce que je viens de dire. On
y lit, notamment, ce qui suit:

«Aux Canadiens, en particulier à ceux des provinces de l’Atlan-
tique et surtout de Terre-Neuve et Labrador, qu’il me soit permis
d'exprimer ma conviction que cette convention peut mettre un terme
à la surpêche étrangère de façon permanente. Et, en attendant que
cette nouvelle convention soit totalement et dûment appliquée, le
Gouvernement du Canada va conserver la loi C-29 et, au besoin,
s'appuyer à nouveau sur elle pour prendre des mesures. »? (Les ita-
liques sont de moi.)

*

181. Que la recherche d’un titre international pour pouvoir agir dans
les pêches de la zone de réglementation de POPANO était et est au centre
des préoccupations du Gouvernement canadien dans la zone ressort aussi

3 Dans le texte anglais de la déclaration du ministre Tobin reproduite dans les annexes
du mémoire, on semble avoir voulu biffer le mot «foreign» devant « overfishing », mais il
est parfaitement lisible. Voilà les problèmes qui se posent à l’interprète lorsqu’on invoque
le subconscient, les prétendues «intentions sous-jacentes».

221
650 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

du droit qu’a le Canada, s’il se soumet aux conditions pertinentes établies
par la convention sur le droit de la mer de 1982, d’étendre au-delà des
200 milles son plateau continental étant donné le bord extrême de la
marge continentale de ce plateau (articles 76 et suivants de la convention).
Dans un article publié le 22 décembre 1995 dans The Globe and Mail de
Toronto (p. Al) et intitulé «Le Canada pourrait gagner des étendues
aussi vastes que les Prairies. Les scientifiques préparent des arguments
décisifs pour revendiquer de grands espaces», après la mention de I’ar-
ticle 76 de la convention de 1982, on lit par exemple ce qui suit:

«Cette disposition, selon le rapport de trente-quatre pages dont
The Canadian Press a eu communication, pourrait étendre de ma-
nière significative la reconnaissance a l’échelle internationale de re-
vendications portant sur diverses ressources potentielles: pétrole
et gaz au large des côtes, minéraux des fonds marins et certaines
pêcheries. » (Les italiques sont de moi.) {Traduction du Greffe. ]

L'article du journal fait mention du différend avec l'Espagne et est
d’ailleurs accompagné de la carte reproduite ci-après, à la page suivante.

182. On constate encore une fois que les intérêts du Canada dans la
zone de réglementation de POPANO ne concernent pas seulement la
conservation des stocks chevauchants. Le Canada a d’autres objectifs
importants dans cette zone. Que va-t-il se passer en cas d’extension du
plateau continental canadien à la colonne d’eau sus-jacente où se trou-
vent les bancs de pêche du «nez» et de la «queue» des Grands Bancs et
ceux du «Bonnet flamand» où, à l’heure actuelle, il n’y a même pas, à ma
connaissance, de stocks chevauchants? La tentation de créer des «effec-
tivités» dans ladite colonne d’eau ne saurait, dans les circonstances, être
négligée.

183. Le présent arrêt ne veut rien savoir du titre international que le
Canada cherche à se tailler dans la zone de réglementation de l'OPANO.
C’est probablement à cause de cela que l’arrét a préféré redéfinir l’objet
du différend de la requête de l'Espagne. Mais le comportement du
Canada pose aussi un problème de bonne foi (abus de droit) qui aurait
da être considéré par l'arrêt étant donné que celui-ci affirme qu’établir la
compétence est une question de droit que la Cour doit trancher compte
tenu de tous les faits. Y a-t-il des faits plus pertinents que ceux qui peu-
vent receler un abus de droit éventuel de la part d’un Etat déclarant?

*

184. A ce propos, il faut commencer par rappeler toutes les ambiguités
de la loi modificatrice de 1994 et les rapports entre celle-ci et la réserve de
lalinéa d) du paragraphe 2 de la déclaration du Canada du 10 mai 1994.
Quelle est la portée de cette loi modificatrice, compte tenu du fait que le
Canada affirme avoir voulu protéger l'intégrité de celle-ci par la réserve

222
651 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

  
 
  
  
     
   
 
 
    
 
 
     

Québec

— LIMITE PROPOSEE

Océan

. Atlantique
DOME

D'ORPHAN

 

  

BONNET
FLAMAND

 

 

 

  

NEZ
DU BANC

 

 

Croquis établi d’après la carte dressée par la Commission géologique
du Canada et parue dans The Globe and Mail du 22 décembre 1995

223
652 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

en question? Au cours du présent incident, la thèse canadienne de l’«in-
tégrité de la loi» a été invoquée ad nauseam. Mais ni le Canada ni l’arrêt
ne se sont donné la peine d’approfondir la question. Essayons de le faire
ici en suivant, pour des fins de commodité, le professeur Douglas Day, de
PUniversité Dalhousie à Halifax. Se référant aux modifications apportées
en mai 1994 à la loi sur la protection des pêches côtières, l’auteur souligne
d’abord:

«Pour justifier au niveau international les mesures qu’elle énonce,
la loi modificatrice affirme que l’une des principales ressources mon-
diales renouvelables du domaine alimentaire est menacée de dispari-
tion du fait de sa surexploitation et que le Canada se donne donc le
pouvoir d'interdire à certaines catégories de bateaux de pêche
d'exploiter des stocks chevauchants de poissons déterminés dans la
zone de réglementation de lOPANO afin de garantir que les mesures
de gestion et de conservation prises d’un commun accord par le
Canada et !OPANO ne soient pas compromises. En inscrivant son
action dans le cadre institutionnel de ! OPANO, la loi s’est attaquée
principalement à la pêche illicite pratiquée par des pays n’apparte-
nant pas à cette organisation et a montré que le Canada était prêt à
soutenir celle-ci non pas simplement par des mesures de surveillance
et de contrôle, mais aussi par la mise en place d’un dispositif efficace
d'application de ces mesures. Les patrouilles effectuées par le Canada
au moyen d’avions Aurora, de bateaux de pêche et de bâtiments de
sa marine constituent le fer de lance du dispositif de surveillance et
de contrôle de POPANO, mais celle-ci ne disposait pas encore d’un
mécanisme international efficace de mise en œuvre de ses efforts de
gestion des stocks. Le Canada pouvait donc désormais faire valoir
qu’il montrait à lOPANO comment celle-ci pouvait éliminer son
point faible en faisant appel à tout l’arsenal des moyens d’action de
PEtat côtier. Son opposant le plus virulent était, il ne fallait guère
s’en étonner, l’Union européenne qui, lors de la réunion tenue par
l'OPANO en septembre 1994, a soutenu que le Canada aurait dû
attendre qu’un consensus se dégage parmi les membres de l’organisa-
tion avant d’agir.

Le Canada s'efforce aussi de réduire au minimum l'opposition à
son initiative en choisissant le bon moment pour agir et en prenant
d’abord pour cible certaines catégories de bateaux...» («Tending the
Achilles’ Heel of NAFO. Canada Acts to Protect the Nose and Tail
of the Grands Banks», Marine Policy, 1995, vol. 19, n° 4, p. 264; les
italiques sont de moi.)

Et il continue comme suit:

«Le réglement peut étre modifié 4 tout moment par le gouverneur
en conseil, la loi permettant de moduler la réponse face aux nouvelles
menaces qui pourraient peser sur différents stocks dans les mêmes
secteurs ou face aux menaces que représentent les navires battant le

224
653 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

pavillon d’un autre pays que ceux qui ont été énumérés en 1994. Bien
qu'elles aient apparemment pour cible les activités de la pêche des
pays non membres dans la zone de réglementation, les dispositions de
la loi modifiée pourraient être invoquées pour régler d'autres diffi-
cultés que le Canada connaît avec l OPANO. La loi a donné pouvoir
de contraindre d’autres membres à se conformer à la volonté de la
majorité au sein de l'OPANO. L'histoire de cette organisation est
émaillée de conflits opposant le Canada à la CEE/UE au sujet des
mesures de conservation pour les stocks chevauchants. Souvent mise
en minorité quand venait le temps des décisions fixant les totaux
admissibles de capture et les quotas, la CEE/UE (et avant 1986,
l'Espagne et le Portugal également) recourait alors à la procédure de
objection pour fixer ses propres quotas et ainsi surexploiter «léga-
lement» les stocks chevauchants (ou les stocks de poissons de haute
mer). Si la loi avait pour objectif initial de mettre un frein à la pêche
illégale pratiquée par les pays non membres (surtout par des bateaux
espagnols et portugais ayant changé de pavillon), elle n'en offrait pas
moins au Canada la faculté de modifier rapidement le règlement pour
autoriser la saisie de tout bateau immatriculé dans l’Union euro-
péenne violant les mesures de gestion et de conservation sur le Nez et
la Queue du Grand Banc et, dans le cas du flétan du Groenland,
dans la division 3M. La loi modifiée sur la protection des pêches
côtières permettait aussi le cas échéant de priver d’effet le recours à
la procédure d’objection mise en œuvre contre les décisions de
POPANO sur les stocks chevauchants...» (D. Day, p. 265; les ita-
liques sont de moi.) {Traduction du Greffe. ]

185. On voit donc clairement quelle était la «cible initiale manifeste»
du projet de loi C-29, devenu loi au mois de mai 1994, c’est-a-dire au
moment où celui-ci est invoqué par le Canada en tant que «circonstances
entourant le dépôt de la déclaration» du 10 mai 1994. Le texte de la
réserve de l’alinéa d), tel qu’il est formulé dans la déclaration, peut effec-
tivement protéger l’intégrité de la législation canadienne de 1994, car en
principe il n’y a pas de contradiction flagrante entre ladite législation et
les compétences que le Canada peut exercer, d’après le droit internatio-
nal, dans une zone appartenant a la haute mer pour les classes de navires
alors visées. Mais la question se pose autrement dès lors qu’on invoque la
réserve pour protéger non pas l’intégrité de la loi dans sa rédaction modi-
fiée du 12 mai 1994, mais l'extension de son application à des navires
ayant une nationalité et un pavillon réguliers, espagnols et portugais en
l’espèce, extension réalisée par le règlement du 3 mars 1995. Pour ces
nouvelles cibles, la réserve, telle qu’elle est formulée, devient de par son
propre texte un oxymoron en droit international.

186. Si ce n’était que cela, il n’y aurait qu’un problème d’interpréta-

225
654 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

tion. Mais ce dont il faut tenir compte, c’est que le Canada invoque, dans
le présent incident préliminaire, l’oxymoron de la rédaction de sa déclara-
tion du 10 mai 1994 pour essayer de persuader la Cour que l’intégrité de
la loi que cette déclaration était censée protéger vaut aussi pour l’exten-
sion qui est faite de son application par le règlement du 3 mars 1995. Si
telle était l'intention du Canada en mai 1994, il fallait l’exprimer avec
beaucoup plus de clarté dans la déclaration elle-même, instrument de
droit international ou, tout au moins, le dire nettement dans la déclara-
tion que le ministre des affaires étrangères, M. Ouellet, a faite au Sénat le
12 mai 1994 lors de la discussion du projet de la loi C-29. Mais le Canada
n’en a rien fait. Que devient alors son obligation de bonne foi dans le
cadre du système de la clause facultative vis-à-vis des autres Etats décla-
rants, y compris l'Espagne?

187. La question se pose parce que ni par le texte de la déclaration, ni
par la déclaration du ministre Ouellet, ni non plus par la voie diploma-
tique, le Canada n’a informé l’Espagne en temps utile de l'intention qu’il
attribue maintenant à sa déclaration du 10 mai 1994 pour ce qui est des
navires espagnols pêchant en mars/avril 1995 dans la zone de réglementa-
tion de POPANO. Le système de la clause facultative fondé sur la bonne
foi du déclarant dans l’exécution des obligations qu’il assume n’admet ni
les demi-mots ni les faux-semblants. Il se pose donc un problème d’abus
de droit que l’arrêt néglige. Les nouvelles cibles dont parle le professeur
Douglas Day, si elles existaient, sont restées bien cachées ou ont été
tenues dans l’ombre en mai 1994.

188. Lors du débat sur le projet de loi C-29, les ministres canadiens
n’ont pas précisé avec la clarté voulue par les «principes» de bonne foi du
droit international et du système de la clause facultative que la déclara-
tion canadienne d’acceptation de la juridiction obligatoire de la Cour
couvrait également d’éventuelles applications de la loi modifiée à des
navires des Etats membres de l'OPANO en général ou à des navires espa-
gnols ou portugais en particulier. Ils ont même rassuré les parlementaires
canadiens en leur disant que l'Espagne et le Portugal coopéraient totale-
ment avec l'OPANO. Des ambiguités sur les possibilités d'application de
la loi modifiée à des navires autres que des navires apatrides ou battant
un pavillon de complaisance ne dérogent point à ce que je viens de dire.
Le Canada n’a pas précisé lors du dépôt de sa déclaration que la loi
modifiée pouvait s’appliquer aux navires espagnols, ni que l'intégrité de
la loi modifiée couverte par sa déclaration du 10 mai 1994 embrassait
également des mesures adoptées et exécutées éventuellement à l’encontre
des navires espagnols. Tout le reste n’est que commentaire à posteriori
sans pertinence juridique en droit international pour la question que je
suis en train de considérer ici. ;

189. Mais, en mars 1995, le Canada est passé à l’action en s’attaquant
aux navires de pêche espagnols dans la zone de réglementation de
POPANO. Or, il est un principe de droit international bien établi et
reconnu par la jurisprudence de la Cour selon lequel /a mauvaise foi ne se
présume pas. Aussi un Etat déclarant, comme l'Espagne, était tenu jus-

226
655 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

qu’a ce moment par ce principe dans ses relations d’Etat déclarant avec le
Canada. Dans ce contexte, il n’était pas censé présumer des violations
du droit de la haute mer, voire des abus de droit, par le Canada sous le
couvert d’une réserve dans la déclaration canadienne qui, de par sa for-
mulation, n’était pas du tout claire 4 cet égard. La non-présomption
de la mauvaise foi ou de Vabus de droit est parfaitement reconnue par la
jurisprudence internationale. Par exemple, par la Cour permanente dans
son arrêt de 1932 dans l’affaire des Zones franches dans les termes sui-
vants:

«Une réserve doit être faite pour le cas d’abus de droit, car il est
certain que la France ne peut échapper à l'obligation de maintenir
les zones, en créant, sous le nom de cordon de surveillance, un cor-
don douanier. Mais la Cour ne saurait présumer l'abus du droit.»
(Zones franches de la Haute-Savoie et du Pays de Gex, 1932, C.P.JIL
série AIB n° 46, p. 167; les italiques sont de moi.)

190. L’Espagne, en tant qu’Etat déclarant, n’avait pas à présumer
avant mars 1995 des violations du droit international ou des abus de droit
de la part du Canada en rapport avec sa déclaration du 10 mai 1994. Cela
ne peut pas étre sans conséquence juridique en ce qui concerne la rece-
vabilité ou l’opposabilité à l'Espagne, dans le présent incident, de ladite
réserve canadienne, quelle que soit sa portée.

Il convient d’ajouter que l’Espagne était encore moins en mesure d’attri-
buer au Canada de telles intentions parce que: 1) la déclaration du
Canada de 1994 concernait une réserve objective de compétence nationale
(réserve de l’alinéa c) du paragraphe 2 qui, comme telle, renvoie au droit
international pour ce qui est de la définition des questions relevant exclu-
sivement de la juridiction du Canada, et 2) la règle de la juridiction exclu-
sive de l'Etat du pavillon protégeait les navires de celui-ci en haute mer,
règle coutumiére qui à ce titre s'impose tant au Canada qu’à l'Espagne.

191. Il est vrai que lors de la phase orale du présent incident, les con-
seils du Canada ont plutôt essayé de persuader la Cour que les mesures
adoptées par le Canada à l’encontre des navires espagnols n’étaient pas
des comportements délictueux en droit international (d’où les efforts
déployés pour insister sur la pratique des Etats en la matière). Mais dans
son contre-mémoire, face aux arguments du demandeur selon lesquels les
mesures en question et leur exécution étaient des faits illicites internatio-
naux du Canada et non des mesures de gestion et de conservation, ni
l’exécution de telles mesures, le Canada a répondu que le champ d’appli-
cation de sa réserve couvre le tout, à savoir les mesures tant licites qu’illi-
cites au regard du droit international. Cette affirmation ne s’accorde pas,
à mon avis, avec les principes de bonne foi et de confiance mutuelle sur
lesquels repose le système de la clause facultative, car le texte de la réserve
n’indique pas que les mesures en question peuvent être illicites. Il garde le
silence à cet égard, or l'Espagne ne saurait présumer ni la mauvaise foi du
Canada ni l'abus de droit par celui-ci.

192. Compte tenu de ce qui précède, j'estime que la réserve de l’ali-

227
656 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

néa d) du paragraphe 2 de la déclaration du Canada, indépendamment de
toute question de validité, ne saurait être admise ou opposée à l'Espagne
dans la présente procédure incidente préliminaire. A la rigueur, elle devrait
être réexaminée par la Cour lors de la phase sur le fond en pleine connais-
sance de tous les éléments de fait et de droit de l’affaire. L’arrét évite ainsi
de poser une question qui, par sa nature même et par son envergure,
aurait dû être examinée d’office par la Cour.

L’arrêt renonce au contrôle de l’abus de droit dans le cadre du système
de la clause facultative. Je ne saurais non plus le suivre sur cette voie. Il
ne s’agit pas ici d’une dérogation au principe du consentement à la juri-
diction, ni d’une limitation quelconque de la faculté d’insérer des réserves
dans les déclarations, mais il s’agit certainement de la conduite des Etats
déclarants dans l’exercice de ces libertés. En somme, de la bonne foi et de
la confiance mutuelle dans les rapports entre Etats déclarants dans le
cadre du système de la clause facultative.

193. Rappelons à ce propos qu’en 1945, le futur membre de nationalité
canadienne de la Cour, qui participa à l’élaboration du présent Statut,
M. Read, formula dans une lettre reproduite dans un article publié par
Shabtai Rosenne, intitulé «Judge John E. Read and the International
Court of Justice», l’observation suivante au sujet de la faculté qu’ont les
Etats d’insérer des réserves dans leur déclaration: « L’expérience acquise
enseigne que le risque de voir un pouvoir général de formuler des réserves
prêter à abus est nul.» (Annuaire canadien de droit international, t. XVII,
1979, p. 19. [Traduction du Greffe.]) Le présent incident préliminaire
montre malheureusement que cela est possible et, ce qui est beaucoup
plus inquiétant, en regardant vers l’avenir, c’est que la Cour, tout au
moins dans le présent arrêt, considère qu’il s’agit là d’un comportement
admissible de la part d’un Etat déclarant, dont les effets seraient oppo-
sables aux autres Etats déclarants.

C. L'interprétation de la déclaration du Canada du 10 mai 1994,
y compris de la réserve de l'alinéa d) de son paragraphe 2

1. La déclaration canadienne comme objet de l'interprétation à faire par
la Cour

194. Le Canada excipe de la réserve de l’alinéa d) du paragraphe 2 de
sa déclaration du 10 mai 1994 pour s’opposer à la compétence de la Cour
dans la présente affaire. La déclaration canadienne est en outre la seule
qui donne lieu à une divergence d’interprétation entre les Parties sur la
compétence de la Cour dans l’affaire et c’est ce désaccord qui doit être
tranché dans le présent incident préliminaire.

195. Ainsi, la première question qui se pose à cet égard est celle de
savoir quel est l’objet de l’opération interprétative que la Cour est censée
entreprendre”? J’ai déjà donné ci-dessus une première réponse principale à
cette question lorsque j’ai exprimé ma conviction que l’objet de l’inter-
prétation est la déclaration du Canada elle-même et non, comme le pré-

228
657 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

tend l’arrét, les motifs politiques ou autres qui ont mené le Canada a
accepter unilatéralement le 10 mai 1994 ja juridiction obligatoire de la
Cour (c’est-à-dire l’intention subjective du Canada de devenir Etat décla-
rant). Il faut maintenant compléter cette conclusion par une deuxième, à
savoir que l’objet de l'interprétation que la Cour doit faire est la déclara-
tion du Canada dans son ensemble, car comme l'arrêt le rappelle dans son
paragraphe 44:

«Tous les éléments d'une déclaration faite en vertu du para-
graphe 2 de l’article 36 du Statut qui, pris ensemble, comportent
l'acceptation de la compétence de la Cour par l’Etat auteur de la
déclaration, doivent être interprétés comme formant un tout, auquel
doivent être appliqués les mêmes principes juridiques d’interpréta-
tion.» (Les italiques sont de moi.)

196. Les deux Parties avaient reconnu d’ailleurs l’unicité de la déclara-
tion du Canada, à savoir que les réserves sont aussi la déclaration ou font
partie intégrante de la déclaration, mais elles n’en ont pas tiré les mêmes
conséquences pratiques en ce qui concerne l'interprétation de la réserve
de l’alinéa d). L'arrêt, quant à lui, après avoir fait état de l’unicité de la
déclaration canadienne, prend aussitôt ses distances avec une telle conclu-
sion. En fait, pour l’arrêt, si la déclaration du Canada forme un tout (une
unité), ce n’est que pour mieux souligner qu’il n’existe aucune raison de
donner une interprétation restrictive aux réserves d’une déclaration
d’acceptation de la jurisprudence obligatoire de la Cour.

197. L’arrét ne s’occupe alors plus que de la réserve de l’alinéa d) en
Visolant du reste de la déclaration. Il n’existe finalement plus que cette
réserve ou plutôt l'intention subjective ou les motifs politiques que le
Canada dit maintenant avoir eus lorsqu'il l’a insérée dans sa déclaration
du 10 mai 1994, Dans le raisonnement interprétatif de l’arrêt, au tout (la
déclaration) est substituée une de ses parties (la réserve de l’alinéa d)) ou,
mieux encore, l'intention que l’arrêt attribue au Canada lorsqu'il a fait la
déclaration le 10 mai 1994. Je ne saurais suivre l’arrêt ni dans son réduc-
tionnisme ni dans ses contradictions. Par exemple, lorsque l’arrêt men-
tionne le « contexte» de la réserve il ne renvoie pas du tout au contexte en
tant qu’élément interprétatif admis par le droit international mais à des
circonstances, c’est-à-dire à des moyens complémentaires d'interprétation.

Une déclaration faite dans le cadre du système de la clause facultative
forme effectivement un tout. Elle constitue une unité. L’objet de l’inter-
prétation est justement cette unité. C’est de cette unité que se dégage le
consentement à la juridiction donné par l'Etat déclarant vis-à-vis des
autres Etats déclarants. Les réserves dans une déclaration faite en vertu
de la clause facultative font corps avec la déclaration. C’est l’ensemble de
la déclaration qui exprime le consentement de Etat déclarant à la juri-
diction obligatoire de la Cour et c’est l’ensemble de la déclaration qui est

229
658 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

en cause lorsque la compétence est contestée, même si l’on excipe d’une
partie de la déclaration ou d’une seule condition ou réserve comme en
Vespéce pour justifier son opposition à la compétence de la Cour.

Le titre juridictionnel est la déclaration dans son ensemble. Les ré-
serves ou les conditions ne constituent pas des titres autonomes de non-
compétence. C’est pourquoi le principe d’intégration joue un rôle impor-
tant dans l'interprétation des déclarations relevant du système de la clause
facultative, qui sont des instrument unilatéraux, mais formels et solen-
nels. La requête de l'Espagne invoque la déclaration du Canada dans son
ensemble comme il se doit.

198. J’ai déjà signalé que le consentement qu’expriment les déclara-
tions est un consentement préconstitué par rapport au litige et donné par
écrit. Ainsi, dans le système de la clause facultative, il ne fait guère de
sens d’introduire dans le débat des présomptions négatives ou positives
de consentement. Le consentement de l’Etat déclarant, dans les limites
qu'il a tracées, est devant nous. Il s’exprime dans la déclaration. Il ne
s’agit donc que de préciser son sens et sa portée en interprétant la décla-
ration conformément aux règles de droit international applicables à
l'interprétation des instruments internationaux et auxquelles la jurispru-
dence de Ja Cour a fait une contribution historique notable.

199. La déclaration du Canada a été déposée conformément au para-
graphe 2 de l’article 36 du Statut. Qu'est-ce que cela veut dire? Que le
Canada l’a fait dans un but bien précis, à savoir accepter la juridiction
obligatoire de la Cour ainsi que l’énonce la déclaration. Le point de
départ du raisonnement juridique ne peut donc pas être, dans ces condi-
tions, que le Canada n’a donné son consentement à rien du tout sauf
preuve du contraire! I] a dû donner son consentement à quelque chose.
Alors, il est tout à fait légitime pour tout interprète de bonne foi d’adop-
ter comme point de départ de l’opération interprétative le fait qu’en
déposant sa déclaration le Canada a donné un consentement à la juridic-
tion obligatoire de la Cour tel que je l’ai déjà dit. Cela relativise dans le
système de la clause facultative la «preuve absolue du consentement» sur
laquelle le Canada a insisté à maintes reprises. Ainsi, des ‘affirmations
telles que: «[o]n ne peut pas partir d’une présomption de compétence qui
reposerait sur le fait qu’une déclaration a été faite» n’emporteront pas
ma conviction. En tout cas, aux fins de l’interprétation, «on peut partir
du fait qu’une déclaration a été faite».

200. En outre, dans le cas d’espèce, la déclaration canadienne elle-
même précise que,le Canada «accepte comme obligatoire de plein droit et
sans convention spéciale ... la juridiction de la Cour en ce qui concerne
tous les différends ... autres que» ceux énumérés aux alinéas a) à d) de
son paragraphe 2. Un interprète ne doit-il pas prendre en considération
dans son raisonnement interprétatif cette partie du texte de la déclaration
qui justement précède les alinéas concernant les réserves? Bien sûr qu’il le
peut. Il est même obligé de commencer par là son interprétation. Dire
que cela revient à adopter comme «règle générale» une présomption en
faveur de la juridiction de la Cour est une absurdité.

230
659 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

201. En revanche, je suis d’accord avec l’arrêt pour dire que les ré-
serves insérées dans des déclarations ne dérogent pas a une disposition ou
à un texte préalable comme c’est le cas des réserves aux traités. Tout de
même, en matière d’interprétation, il ne faut pas exagérer les effets de la
distinction entre ces deux types de réserves au risque de tomber dans des
contradictions. Or, le Canada justement a fondé certains de ses argu-
ments sur l’arrêt de la Cour concernant l’interprétation de la réserve de la
Grèce à l’Acte général de 1928 (Plateau continental de la mer Egée, C.LJ.
Recueil 1978, p. 3).

202. Mais, distinction ou pas entre types de réserves, une chose est cer-
taine: ni dans un cas ni dans l’autre l’objet de l’interprétation ne vise une
intention subjective ou politique sous-jacente aux réserves. On interprete
l'instrument dans son ensemble avec ses réserves conformément aux
règles d’interprétation du droit international. Cet ordre juridique ne com-
porte pas de règles particulières pour linterprétation des réserves. Il n’y a
pas une interprétation objective de la déclaration et subjective de ses
réserves. Il faut donc interpréter les réserves suivant les mêmes règles et
méthodes que pour le reste de la déclaration, compte tenu du principe
d'intégration mentionné. Or, Varrét semble s’inspirer d’un prétendu
«régime de réserves» lorsqu'il interprète la réserve canadienne, régime
qu’il semblerait distinguer d’ailleurs du «régime des déclarations» malgré
des affirmations de principe contraires.

2. La question de l'interprétation restrictive ou extensive de la réserve
de l'alinéa d) du paragraphe 2 de la déclaration

203. Selon le Canada, les interprétations espagnoles de l’alinéa d) du
paragraphe 2 de la déclaration privent la réserve de tout effet pratique, en
somme de son effet utile. L'Espagne voudrait donner à la réserve l’inter-
prétation la plus limitée ou restrictive possible en oubliant: que toutes les
composantes d’une déclaration ont exactement la même valeur; qu’il y a
un lien étroit et nécessaire entre une clause juridictionnelle et les réserves
dont elle fait l’objet; que l’acceptation de la compétence est liée à len-
semble de la déclaration de l'Etat, y compris les réserves; et qu’il n’existe
pas une règle d'acceptation générale de la compétence dont les réserves
seraient l’exception, de sorte que l’acceptation de la compétence serait
le principe et la réserve l’exception. Mais dans son contre-mémoire
(p. 34-35, par. 70-71) et dans ses plaidoiries le Canada a reconnu aussi
que «{lJa doctrine de l’effet utile n’autorise pas à lire dans le texte ce qui
n’y est pas».

204. Pour l’Espagne, le défendeur voudrait faire admettre qu’il faut
être restrictif quant à l'interprétation de la déclaration mais permissif
quant à celle des réserves, malgré l’affirmation rhétorique de leur unité, il
oublie ainsi que le point de départ est l’effet utile de la déclaration et
confond l'effet utile de la réserve avec son acceptation sur la base de la

231
660 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

simple invocation du défendeur. L’Espagne a nié avoir proposé une inter-
prétation restrictive des réserves comme a priori. Dans sa perspective,
l'interprétation restrictive ou extensive ne saurait être que le résultat de
l'application à la déclaration, y compris à ses réserves, des règles d’inter-
prétation valables pour les instruments internationaux du droit interna-
tional; en l'espèce, l’application desdites règles à la déclaration du Canada.
Or, la rédaction de la déclaration, y compris sa réserve de l’alinéa d),
était le fait du Canada et non pas de Espagne. L'Espagne a aussi donné
des exemples des effets utiles possibles de la déclaration canadienne et a
souligné dans ce contexte le rôle de la bonne foi et de la règle contra pro-
ferentem.

205. Sur ce point aussi l’arrêt prend fait et cause pour les thèses du
Canada. En fait, pour l’arrét, le but que le Canada attribue a la réserve
prévaudrait sur tout le reste aux fins de l’interprétation de la déclaration
du Canada. L’effet utile de la déclaration devient ainsi le but de la réserve
de Falinéa d), englobant d’ailleurs les motifs politiques que le Canada
aurait eus lorsqu’il a déposé sa déclaration du 10 mai 1994. C’est le
moment de rappeler que le Canada a fait allusion, dans ce contexte, à la
théorie politique des «intérêts vitaux». L’arrêt ne le mentionne pas. Mais,
en fait, en le lisant de près, il semble en avoir pris acte. Disons, en pas-
sant, qu’«effet utile» et «intérêts vitaux» ce n’est pas la même chose en ce
qui concerne l’interprétation d’un instrument international. Quoi qu’il en
soit, il est certain que l’arrêt fait une interprétation extensive de la réserve
de l’alinéa d) au détriment de l'effet utile de la déclaration du Canada
(réserve comprise) en partant d’un certain à priori qui ne transparaît pas
tout à fait dans les motifs mais qui est là. Pour l’arrêt, la portée à donner
à la réserve est celle que le Canada affirme dans le présent incident avoir
voulu lui donner lorsqu'il a fait la déclaration. Ainsi, en fait, l’arrêt
accepte, par Cour interposée, la doctrine dite de l'interprétation automa-
tique des réserves insérées dans les déclarations.

206. Je ne puis non plus suivre l’arrêt sur ce point. Comme je l’ai déjà
fait observer dans la présente opinion, Vinterprétation des déclarations
relevant du système de la clause facultative ne doit pas être entreprise
avec des réserves mentales ou des à priori restrictifs ou extensifs. Mais
bien entendu, cette conclusion est applicable à ensemble de la décla-
ration dont il s’agit. Il n’est pas question d’exclure seulement des inter-
prétations restrictives des réserves tout en acceptant, implicitement
ou explicitement, l'interprétation restrictive d’autres composantes de la
déclaration, par exemple, en l'espèce, de la phrase introductive du para-
graphe 2 de la déclaration du Canada et de la réserve de l’alinéa c) du-
dit paragraphe. Ce serait en contradiction avec le principe, reconnu
d’ailleurs par l'arrêt, que l’on doit toujours appliquer les mêmes principes
d'interprétation à toutes les composantes d’une déclaration. D’autre part,

232
661 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

Pexclusion d’a priori restrictifs ou extensifs au départ du processus inter-
prétatif ne veut nullement dire que le résultat d’une interprétation donnée
ne puisse pas être qualifié à posteriori de restrictif ou d’extensif par rap-
port à des paramètres déterminés. Il n’est pas question que l’interprète
s'attache à donner à tout prix au résultat de son interprétation d’une
partie d’une déclaration une portée extensive (ou vice versa), si le résultat
de l’application in casu des principes d’interprétation du droit interna-
tional ne le justifie pas. Un interprète n’est pas censé modifier l’intention
objectivée dans la déclaration interprétée.

207. Aussi la question de l’interprétation de la réserve de lalinéa d) du
paragraphe 2 de la déclaration canadienne ne doit-elle pas être approchée
en termes abstraits ou théoriques comme le fait le présent arrêt, mais, au
contraire, d’une façon bien concrète, à savoir en regardant de près le
résultat de l'application des éléments interprétatifs qui, en l'espèce, entrent
dans ce processus juridique. À ce propos, je constate que c’est le texte
même du paragraphe 2 de la déclaration qui fait de la réserve de l’ali-
néa d) une exception à la juridiction obligatoire autrement acceptée par le
Canada par le dépôt de sa déclaration. Dans ce paragraphe 2, le Canada
. accepte en effet la juridiction obligatoire de la Cour «pour tous les dif-
férends autres que» ceux qui sont ensuite énumérés, y compris ceux qui
sont mentionnés à la réserve d).

208. C’est donc le texte du paragraphe 2 de la déclaration du Canada
qui fait que les différends de la réserve d) sont une exception à la juridic-
tion obligatoire autrement acceptée par la Canada. Du fait qu'il s’agit
bien pour le texte de la déclaration d’une exception, le résultat de l’inter-
prétation de la réserve ne peut qu'être restrictif lorsque celle-ci est lue
dans le contexte de la déclaration. Quoi qu’il en soit, le résultat de l’inter-
prétation de la réserve de l’alinéa d) ne saurait empiéter sur la portée de
la juridiction obligatoire acceptée par le Canada en vertu du para-
graphe 2 de sa déclaration dans son ensemble sans trahir la volonté du
déclarant. Il faut aussi donner son effet utile à la juridiction obligatoire
assumée par le Canada en vertu de la déclaration, de toute la déclaration.
La limitation de la réserve de l’alinéa d) ne peut pas, et ne doit pas, faire
oublier ou négliger le consentement donné par le Canada à la juridiction
obligatoire en vertu du paragraphe 2 de la déclaration qui découle de
la manière naturelle et ordinaire de lire le texte du paragraphe dans l’en-
semble de la déclaration. Mais ce constat n’est la conséquence d’aucun à
priori, il résulte tout simplement du texte de la déclaration canadienne.

209. C’est le moment de rappeler, étant donné que nous parlons de la
réserve de l’alinéa d) et d’effet utile, qu’une conclusion en faveur de la
compétence de la Cour dans l’affaire soumise par la requête de l'Espagne
ne priverait point la réserve ni de son but ni de son effet véritable. La
thèse contraire est un faux argument démenti d’ailleurs par la propre
conduite, dès 1994, du Canada. Les mesures dites de gestion et de conser-
vation adoptées par le Canada dans la zone de réglementation de

233
662 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

l'OPANO à l’encontre des bateaux de pêche espagnols (et portugais)
n'ont été en vigueur que du 3 mars au début de mai 1995. Alors! Est-ce
qu'avant le 3 mars 1995 et après le début de mai 1995 la réserve n’avait
aucun but ou était insusceptible de produire un quelconque effet? Il suffit
de poser la question dans des termes simples pour voir que la thése que
développe l’arrêt sur la base de l'effet utile de la réserve ne tient pas.

210. Pour justifier son traitement de la question de l’interprétation de
la réserve de Palinéa d), l'arrêt invoque encore une fois la question dif-
férente du principe du consentement à la juridiction et s’avance aussi sur
le terrain doctrinal en prenant position en faveur de certaines thèses
d'école sur la nature des réserves dans les déclarations d’acceptation de la
juridiction obligatoire de la Cour. Je ne partage pas non plus, dans sa
généralité, les conclusions auxquelles l’arrêt arrive à cet égard. Tout
dépend, à mon avis, de la formule choisie, dans l'exercice de la souverai-
neté, par l'Etat déclarant lorsqu'il a rédigé et déposé l’instrument qui
incorpore sa déclaration.

211. Dans le cas d’espèce, je constate tout simplement que la déclara-
tion du Canada n’est pas un instrument d’après lequel le déclarant
accepte la juridiction obligatoire de la Cour seulement pour telle ou telle
catégorie de différends. Au contraire, il accepte cette juridiction pour tous
les différends postérieurs à la déclaration autres que ceux exclus par les
réserves. La présomption de non-consentement comme telle ne joue donc
pas dans le processus d’interprétation car le texte de la déclaration com-
mence par proclamer un tel consentement.

212. Finalement, je constate aussi que le paragraphe 3 de la déclara-
tion qualifie de «réserves» les alinéas a) à d) de son paragraphe 2 et que
le défendeur a invoqué dans le présent incident préliminaire la jurispru-
dence de la Cour dans l’affaire du Plateau continental de la mer Egée,
c’est-à-dire l'interprétation d’une réserve dans un instrument d’adhésion
à un instrument conventionnel (I’Acte général de 1928). Cette attitude du
défendeur montre bien que la distinction entre «réserves» aux traités et
«réserves» dans les déclarations ne semble pas aussi nette que le laisse
entendre l’arrêt.

3. L'économie générale de la déclaration du Canada

213. Le texte de la déclaration du Canada ne pose aucun problème
d’authenticité. Il a été publié dans le Recueil des traités des Nations
Unies et dans l’ Annuaire de la Cour. Le Canada ne conteste pas que le
texte ainsi publié est bien le texte de la déclaration remise au Secrétaire
général de l'Organisation des Nations Unies au nom du Gouvernement
canadien, déclaration faite à New York le 10 mai 1994 et signée par le
représentant permanent du Canada auprès des Nations Unies. Le Canada
ne conteste pas non plus que sa déclaration du 10 mai 1994 était en
vigueur lors de l'enregistrement de la requête de l'Espagne au Greffe de la
Cour le 28 mars 1995, ni que les situations ou les faits dont il est question

234
663 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

dans la requête sont postérieurs au dépôt de sa déclaration. Il ne se pose
donc aucun problème ratione temporis pour ce qui est de l'application de
la déclaration au différend soumis à la Cour par l'Espagne.

214. La déciaration du Canada du 10 mai 1994 commence par un para-
graphe 1 qui abroge sa déclaration de 1985 qui avait elle-même abrogé la
déclaration de 1970. Elle se termine par un paragraphe 3 qui réserve le
droit du Canada de compléter, modifier ou retirer les réserves qui y sont
formulées, moyennant une notification adressée au Secrétaire général de
POrganisation des Nations Unies (voir paragraphe 14 de l’arrêt).

Entre ces deux paragraphes se trouve le paragraphe 2 dont la sedes
materiae est précisément l'engagement juridique assumé par le Canada
vis-à-vis d’autres Etats déclarants concernant l’acceptation de la juridic-
tion obligatoire de la Cour, ainsi que les limites de cet engagement, car la
disposition en question contient quatre réserves. Ce paragraphe 2 est
ainsi rédigé:

«2) Nous déclarons que le Gouvernement du Canada, conformé-
ment aux dispositions du paragraphe 2 de l’article 36 du Statut de la
Cour, accepte comme obligatoire de plein droit et sans convention
spéciale, sous condition de réciprocité et jusqu’à ce qu’il soit donné
notification de l’abrogation de cette acceptation, la juridiction de la
Cour en ce qui concerne fous les différends qui s’élèveraient après la
date de la présente déclaration, au sujet de situations ou de faits pos-
térieurs à ladite déclaration, autres que:

a) les différends au sujet desquels les parties en cause seraient
convenues ou conviendraient d’avoir recours à un autre mode de
règlement pacifique ;

b) les différends avec le gouvernement d’un autre pays membre du
Commonwealth britannique des nations, différends qui seront
réglés selon une méthode convenue entre les parties ou dont elles
conviendront ;

c) les différends relatifs à des questions qui, d’après le droit inter-
national, relèvent exclusivement de la juridiction du Canada; et

d) les différends auxquels pourraient donner lieu [en anglais: « ari-
sing out of or concerning »] les mesures de gestion et de conserva-
tion adoptées par le Canada pour les navires péchant dans la
zone de réglementation de l'OPANIOI, telle que définie dans la
convention sur la future coopération multilatérale dans les péches
de Atlantique Nord-Ouest, 1978, et l’exécution de telles me-
sures.» (Les italiques sont de moi.)

Il découle de ce texte que le Gouvernement canadien a donné son
consentement à la juridiction obligatoire de la Cour d’une manière géné-
rale et très large (tout comme l'Espagne dans sa déclaration), à savoir :
pour tous les différends qui s’élèveraient après la date de cette déclara-
tion, au sujet de situations ou de faits postérieurs à ladite déclaration
autres que les différends exclus aux alinéas a), b), c) et d) du para-
graphe 2.

235
664 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

215. Le demandeur souligne tout naturellement l’ampleur de l’accepta-
tion de la juridiction obligatoire de la Cour qui résulte de la phrase intro-
ductive du paragraphe 2, tandis que le défendeur ne parle pratiquement
que de sa réserve de l’alinéa d). Il faut aussi noter que le paragraphe 2
ci-dessus ne définit aucun des termes ou expressions y employés. Il ne ren-
voie pas non plus expressément l'interprète à un texte national pour telle
ou telle autre finalité.

216. Il s’agit en fait d’une déciaration qui n’a rien de commun avec
celle de l'Iran dans l’affaire de |’ Anglo-Iranian Oil Co. (exception préli-
minaire, arrêt, C.ILJ., Recueil 1952, p. 93). La déclaration de l’Iran
n’était pas une déclaration acceptant la juridiction obligatoire de la Cour
pour «tous les différends», à exception de ceux faisant l’objet de quatre
réserves comme celles de la déclaration du Canada de 1994. C'était, au
contraire, une déclaration qui acceptait la juridiction obligatoire pour
une seule catégorie de différends, à savoir les différends qui s’élèveraient
«au sujet de situations ou de faits ayant directement ou indirectement
trait à l'application des traités ou conventions acceptés par la Perse et
postérieurs à la ratification de cette déclaration». Et cette catégorie
de différends était en plus accompagnée dans la déclaration de trois
réserves!

217. Si l’on veut parler des règles et des méthodes d’interprétation des
déclarations relevant du système de la clause facultative, il est manifeste
que ni le Canada ni larrêt n’ont intérêt à essayer d’analyser en détail
l’arrêt de 1952 dans l'affaire de  Anglo-Iranian Oil Co. I ne suffit pas de
rappeler que l’arrêt écarte des interprétations purement grammaticales ou
exégétiques, que personne ne défend en l'espèce, ainsi que l'indique la
phrase de l’arrêt qui dit que la Cour «doit rechercher l'interprétation qui
est en harmonie avec la manière naturelle et raisonnable de lire le texte,
eu égard à l'intention du Gouvernement de l'Iran à l’époque où celui-ci a
accepté la compétence obligatoire de la Cour» (CIJ. Recueil 1952,
p. 104). Cela est absolument vrai et exact. Mais ce qui doit faire réfléchir
est le fait que le demandeur, l'Espagne, invoque aussi cet arrêt, y compris
la phrase citée, pour étayer sa conclusion selon laquelle la Cour est com-
pétente dans la présente affaire, car il n’y est en effet pas question de la
manière raisonnable et naturelle de lire «l'intention du Gouvernement du
Canada» à l’époque du dépôt de sa déclaration, mais bel et bien de la
mañière naturelle et raisonnable de lire «le texte de la déclaration», eu
égard a l’intention du Gouvernement du Canada à l’époque où celui-ci a
accepté la compétence obligatoire de la Cour.

218. En fait, dans cet arrêt de 1952, la Cour donne d’abord l’interpré-
tation qu’elle considère en harmonie avec la manière naturelle et raison-
nable de lire le texte. C’est par la suite que l’arrêt examine l'intention du
Gouvernement de l’Iran à l’époque en vue de répondre à une interpréta-
tion grammaticale/littérale différente du demandeur (Royaume-Uni). La
Cour conclut que l’intention du déclarant avait trouvé «son expression
adéquate dans le texte de la déclaration tel qu'il a[ vait] été interprété par

236
665 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

la Cour», ainsi qu’une confirmation décisive de intention du gouverne-
ment déclarant lorsqu’il avait fait sa déclaration dans une clause de la loi
iranienne approuvant celle-ci (à l’époque de la Société des Nations les
déclarations n’étaient pas déposées) et avait notifié par la suite la déclara-
tion sans modifier son texte, c’est-à-dire dans des instruments iraniens
ayant trait directement à la déclaration interprétée. Des raisons parti-
culières déduites de l’ensemble de la pratique conventionnelle suivie à
l’époque par l'Iran en ce qui a trait aux traités concernant l’ancien régime
des capitulations confortent aussi l’interprétation du texte faite par la
Cour en 1952.

219. Les conclusions que lon peut tirer de Parrét de 1978 dans l'affaire
du Plateau continental de la mer Egée, invoqué tant par le défendeur que
par le demandeur pour l'interprétation des réserves, à la lumière de l’éco-
nomie générale de l'instrument où elles s’insèrent, ne confirment pas non
plus, tant s’en faut, les conclusions de l’arrêt sur le rôle du droit interna-
tional dans l'interprétation de certains termes et expressions de la réserve
de l’alinéa d) de la déclaration canadienne, ni n’expliquent leur silence
sur l’éventuelle incidence que pourrait avoir sur l’interprétation de cette
réserve le fait que la déclaration canadienne contient une réserve objec-
tive (réserve de l’alinéa c)) de compétence nationale tout comme linstru-
ment d’adhésion de la Grèce à l’Acte général de 1928. A l’époque, la
Cour avait cependant tiré certaines conclusions bien connues de ce der-
nier fait pour l'interprétation de l’expression «statut territorial» figurant
dans la réserve grecque.

220. Toujours est-il que la déclaration du Canada du 10 mai 1994, de
par son économie générale, n’est pas du tout une déclaration formulée en
«termes restrictifs» comme pourraient le faire croire, indirectement, cer-
taines considérations de l’arrêt. Le défendeur lui-même l’a reconnu à
l'audience lorsqu'un de ses conseils a déclaré que le champ d’application
de la réserve de l’alinéa d) est très limité, à savoir les pêcheries dans une
zone géographique définie et que sont potentiellement couverts par la
déclaration canadienne:

«les différends territoriaux, ceux relatifs aux frontières maritimes,
aux investissements, au droit humanitaire international, etc. La liste
est pratiquement infinie et rien de ceci n'est le moindrement affecté
par une interprétation qui permettrait à la réserve de déployer tous
ses effets.» (CR 98/12, p. 23, par. 102; les italiques sont de moi.)

Il est bien possible que ledit conseil canadien ne soit pas très familier
avec la terminologie de la Cour permanente dans l’arrêt du Lotus, car
l’on y qualifie les «navires» des Etats de «territoire». Qu'il s’agisse de
«territoire» selon l’ancienne terminologie ou de «juridiction exclusive de
PEtat du pavillon» selon celle aujourd’hui acceptée, la présente affaire
concerne un conflit de juridiction opposant les Parties au sujet de navires
se trouvant en haute mer. A ce titre elle présente un aspect territorial ou
spatial évident.

237
666 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

4. L'intention juridiquement pertinente pour l'interprétation de la décla-
ration du Canada

221. Comme je l’ai signalé tout au long de la présente opinion, la ques-
tion de l’intention juridiquement pertinente pour l'interprétation de la
déclaration du Canada du 10 mai 1994 est au centre du désaccord inter-
prétatif qui sépare les Parties. Celui-ci s’est manifesté d’une façon parti-
culièrement frappante pour ce qui est de l’interprétation de l'alinéa d) du
paragraphe 2 de la déclaration.

Pour le demandeur, l'intention juridiquement pertinente pour l’inter-
prétation de la déclaration est l’intention de l'Etat déclarant à la date
du dépôt telle qu’elle s’est objectivée dans la déclaration elle-même. Le
défendeur insiste, lui, sur une intention qui serait sous-jacente à la décla-
ration ou, en tout cas, sur une intention qui ne se confondrait pas néces-
sairement dans tous ses aspects avec celle qui résulte de la teneur du texte
de la réserve de l’alinéa d) lu dans le contexte de la déclaration. A cer-
tains égards on pourrait même penser que pour le défendeur l’intention
juridiquement pertinente aurait une autonomie telle vis-à-vis de la décla-
ration qu’elle pourrait évoluer après le dépôt sans que la déclaration soit
modifiée.

222. La position générale du Canada sur l'intention juridiquement
pertinente pour l'interprétation de la réserve de l’alinéa d) du para-
graphe 2 de la déclaration a maintes fois été critiquée par le demandeur.
Les conseils de ’ Espagne y ont vu une tentative du défendeur d’adultérer
le rôle capital que doit jouer dans l'interprétation de la réserve la règle
générale qui oblige à rechercher de bonne foi le sens courant des termes
dans leur contexte, à moins qu’il n’y revétent un sens particulier, et en
tenant compte de l’objet et du but de la déclaration. D’après l Espagne,
avec ses appels à l'intention subjective, le Canada prétend imposer comme
réelle ou véritable une intention qui ne s’ajuste pas au sens ordinaire, cou-
rant, naturel ou raisonnable des termes et expressions employés dans la
réserve de l’alinéa d) dans le contexte de cette dernière et dans celui de la
déclaration dans son ensemble.

223. Sai déjà expliqué en détail que l’arrêt va encore plus loin dans
son subjectivisme que la thèse interprétative avancée par le défendeur. La
persuasion canadienne a été si forte pour la majorité à l’égard de cette
question centrale pour la décision que, selon l'arrêt, l'interprétation à
laquelle la Cour doit se livrer n’a même pas pour objet et pour but la
découverte de la prétendue intention sous-jacente au texte de la réserve de
l'alinéa d) invoquée par le Canada, mais bel et bien les motifs ou les
visées qui ont conduit le Canada a accepter le 10 mai 1994 la juridiction
obligatoire de la Cour. Il existe donc un désaccord radical entre la posi-
tion de l’arrét et celle adoptée dans la présente opinion dissidente.

224. Pour moi, lintention juridiquement pertinente est celle objectivée
dans la déclaration du Canada, y compris dans la réserve de l’alinéa d) de
son paragraphe 2, et cette intention doit étre dégagée en appliquant les

238
667 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

régles d’interprétation d’instruments internationaux du droit internatio-
nal et, en particulier, tous les éléments interprétatifs admis par ces régles
qui jouent en l’espèce, à savoir: le principe de la bonne foi, la règle du
sens ordinaire à attribuer aux termes, la règle du contexte, l’objet et le but
de la déclaration, les règles pertinentes du droit international applicables
dans les relations entre les parties ainsi que les circonstances qui sont per-
tinentes en l’espèce en tant que moyens complémentaires d'interprétation.

225. Comme le dit l’arrêt «c’est la déclaration telle qu’elle existe qui, à
elle seule, constitue l’ensemble à interpréter» (paragraphe 45 de l’arrêt ).
Mais, l’arrêt n’applique pas cette règle. Je reconnais aussi que la réserve
de lalinéa d) du paragraphe 2 ne doit pas être interprétée comme limi-
tant la portée d’une acceptation antérieure plus générale préexistante, par
exemple, celle de la déclaration du Canada du 10 octobre 1985. Cette der-
nière déclaration a été abrogée et une nouvelle, celle de 1994, lui a été
substituée. Mais, ce que je dis est que la déclaration du 10 mai 1994, en
vigueur à la date du dépôt de la requête de l'Espagne, doit être interprétée
à partir de son texte conformément au droit international et non pas à
partir des motifs politiques ou autres que le Canada aurait pu avoir
lorsqu'il a fait la déclaration et l’a déposée auprès du Secrétaire général
de l'Organisation des Nations Unies.

226. Ce qui compte pour l'interprétation à faire, ce ne sont pas ces
motifs ou ces visées éventuels du déclarant, ni la nature unilatérale et sou-
veraine des actes de rédaction et de dépôt, ni le fait même d’insérer ou
non une réserve déterminée, mais l'intention manifestée par écrit en
forme solennelle dans l’instrument fait, déposé, enregistré et publié, y
compris toutes ses réserves et conditions, qui est la seule intention juri-
diquement pertinente portée 4 la connaissance des autres Etats, dont
l'Espagne.

227. Par exemple, dans l’affaire des Phosphates du Maroc, citée par le
défendeur, dans laquelle les titres interprétés étaient des déclarations, la
Cour permanente commence par affirmer que «la juridiction n’existe que
dans les termes où elle a été acceptée» (arrêt, 1938, C.P.J.L série AIB
n° 74, p. 23-24). J'ai déjà parlé des arrêts de la Cour dans l'affaire de l’ Anglo-
Iranian Oil Co. et dans celle de la Mer Egée. Il est clair qu’en interprétant
des déclarations relevant du paragraphe 2 de l’article 36 du Statut la Cour
n’a pas manqué d’attacher une certaine importance à l’intention du décla-
rant. Mais de quelle «intention» s’agit-il? Tout en citant ladite jurispru-
dence, le présent arrêt arrive à une conclusion qui est pour moi inédite:
«la Cour n’a pas manqué de mettre l’accent sur l'intention de l'Etat qui
dépose une telle déclaration» (paragraphe 48 de l’arrêt; les italiques sont
de moi). Cette affirmation est en fait un infléchissement de la jurispru-
dence dans la direction de l'interprétation subjective extrême, doctrine à

239
668 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

laquelle je ne peux me rallier ni de façon générale ni dans le cadre du sys-
téme de la clause facultative.

228. L’arrét ne laisse d’ailleurs aucun doute possible sur le fait que l’«in-
tention du Canada» qu’il interprète n’est pas celle qui est exprimée ou
objectivée dans la déclaration elle-même, mais une intention extrinséque
à celle-ci, à savoir les motifs politiques qui auraient amené le Canada à
faire et à déposer la déclaration. Une réponse générale à cette question se
trouve dans un passage de l’arrêt dans l'affaire du Temple de Préah
Vihéar (exceptions préliminaires), à savoir:

«elle [la Cour] doit interpréter la déclaration thaïlandaise de 1950
selon ses mérites et sans idée préconçue ou à priori, pour déterminer
quels en sont le sens et l’effet véritables, quand cette déclaration est
lue dans son ensemble et en tenant compte de son but connu, qui n’a
jamais fait de doute» (CLS. Recueil 1961, p. 32).

Ce passage exprime parfaitement l’intention juridiquement pertinente
aux fins de l'interprétation d’une déclaration. Ce n’est pas la position
qu’adopte l'arrêt. Ajoutons que dans l'affaire du Temple de Préah Vihéar
il n’était pas question de réserves. Il s’agissait bel et bien de l’interpréta-
tion de la déclaration thaïlandaise dans son ensemble. Le but dont parle
cet arrêt, par exemple, est celui de la déclaration et non pas d’une réserve
quelconque. Par contre, le présent arrêt, après avoir affirmé l’unité de la
déclaration du Canada, cherche toujours à rendre autonome l’interpréta-
tion de la réserve de l’alinéa d) du paragraphe 2 de la déclaration. Le
résultat est une contradiction peu commune dans un arrêt de la Cour
entre les considérations générales de départ et les applications pratiques
qui en sont faites ensuite à l’interprétation de la réserve.

*

229. En ce qui concerne la preuve de intention juridiquement perti-
nente telle que je l’entends, c’est-à-dire celle manifestée ou objectivée dans
la déclaration, il est évident qu’il faut prendre en considération tous les
autres éléments interprétatifs qui sont présents, notamment le droit inter-
national dans la mesure où il est pertinent et les moyens complémentaires
dinterprétation relatifs à l’élaboration et au dépôt de la déclaration.
Mais je ne saurais tenir compte dans l’interprétation de la déclaration
d’une «intention du Canada» comme celle que l’arrêt retient pour inter-
préter la réserve dont il s’agit.

Pour déterminer l'étendue du consentement du Canada à la juridiction
obligatoire dans la présente affaire, la Cour n’a pas à interpréter des chi-
mères mais bel et bien la déclaration du Canada du 10 mai 1994, réserves
comprises. Accepter la thèse de l'intention telle que l’arrêt l'entend équi-
vaudrait à mettre en danger l’ensemble du système de la clause faculta-
tive.

230. Des raisons élémentaires de sécurité juridique et d’ordre logique

240
669 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

commandent, pour interpréter l’intention de l’Etat auteur de la déclara-
tion, de partir du texte même de l’instrument où l’engagement est énoncé
et non pas de rechercher ab initio, pour ainsi dire, une intention psycho-
logique extérieure et insaisissable qui se placerait au-dessus de celle objec-
tivée dans l'instrument objet de l’interprétation et prévaudrait sur cette
dernière. Or, c’est ce que fait l’arrêt. Le passage suivant de l’arrêt confirme
bien l'interprétation subjective qui est à la base de ses conclusions sur
l’interprétation de la réserve canadienne:

«[SFagissant d’une réserve à une déclaration faite en vertu du para-
graphe 2 de l’article 36 du Statut, ce qui est exigé en tout premier lieu
est qu’elle soit interprétée d’une manière compatible avec l'effet
recherché par l'Etat qui en est l’auteur.» (Paragraphe 52 de larrêt;
les italiques sont de moi.)

231. La Cour, les Etats dans deux conférences de codification rela-
tives au droit des traités, la Commission du droit international et l’Ins-
titut de droit international ont écarté l'interprétation dite subjective des
instruments internationaux en adoptant un système objectif d’inter-
prétation, système qu’il ne faut pas confondre avec des interprétations
purement grammaticales ou littérales, mais qui adopte clairement comme
point de départ de l’interprétation le texte de l'instrument qui est pré-
sumé être l'expression authentique de l'intention de son ou de ses
auteurs.

232. Le droit international contemporain veille aussi, dans l’intérêt de
la sécurité juridique, à ce que ce système objectif d'interprétation ne com-
porte pas seulement des méthodes, des canons et des maximes de libre
application par le juge ou des critères de simple logique formelle, mais
aussi un ensemble de règles de droit international que l'interprète est
tenu d'appliquer. L'opération interprétative est devenue de nos jours une
opération authentiquement juridique du fait qu’elle est régie par le
droit international. L’arrêt est bien loin d’une telle conception de l’inter-
prétation. Il est en outre, à mon avis, en contradiction avec la juris-
prudence invoquée. C’est vraiment une première aux conséquences impré-
visibles.

233. Il est évident que dans le cas des déclarations relevant du système
de la clause facultative, il ne s’agit que de dégager l’intention objectivée
dans l'instrument par l'Etat déclarant, tandis que dans le cas des traités il
s’agit de dégager de l’«intention commune» des parties. Mais cela ne
change pas ce que je viens de dire. Au contraire, du fait qu’il ne s’agit que
d’un seul auteur, la méthode de l’interprétation objective est particulière-
ment stricte, règle contra proferentem ou pas, en matière d'interprétation
juridique des déclarations unilatérales.

24]
670 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

5. L’interprétation de bonne foi de la déclaration du Canada, y compris
de la réserve de son alinéa d)

234. J'ai déjà eu l’occasion de souligner toute l’importance qu’ont
les principes de la bonne foi et de la confiance mutuelle dans les cir-
constances de la présente affaire. Mais je n’ai considéré, jusqu'ici, ces
principes qu’en rapport avec la question de la recevabilité ou de l’oppo-
sabilité à l'Espagne de la réserve de l’alinéa d) du paragraphe 2 de la
déclaration canadienne. Il me reste maintenant à considérer le rôle de la
bonne foi en tant qu’élément interprétatif de cette déclaration.

235. Sur le plan des principes, les Parties sont d’accord pour dire que
la déclaration du Canada doit être interprétée et appliquée de bonne foi.
Mais, si l’on se demande quelle est la fonction de la bonne foi dans le
processus d’interprétation de la déclaration canadienne, l’accord des
Parties n’est pas évident du tout. En fait, leurs divergences sur l’objet, les
règles et les méthodes d'interprétation prennent, ici aussi, le dessus.

236. Pour le Canada, la bonne foi dans l’interprétation de sa déclara-
tion commanderait de rechercher ce qu’il appelle l’«intention véritable»
(lire «motifs subjectifs») du Canada comme celui-ci l’affirme dans la pré-
sente procédure incidente. Pour l’Espagne, la bonne foi commanderait de
rechercher l'intention du Canada manifestée ou objectivée dans la décla-
ration lors de son dépôt. Cette divergence sur la fonction de la bonne foi
dans l'interprétation de la déclaration canadienne transparait aussi, par
voie de conséquence, dans la présentation que les Parties ont faite du rôle
des règles ou des critères interprétatifs particuliers contrôlés par la bonne
foi, tels que l'effet utile et la règle contra proferentem. I] faut donc avoir
présent à l'esprit que lorsque le Canada ou l'Espagne parle de la fonction
de la bonne foi, de l’effet utile ou de la règle contra proferentem, ils ne
renvoient pas aux mêmes réalités juridiques. Par exemple, dans le cas de
l'effet utile, dont l’application est contrôlée à la fois par la bonne foi et
par l’objet et le but de la déclaration, ce n’est évidemment pas la même
chose de rechercher cet objet et ce but dans les prétendus motifs subjectifs
ou politiques du Canada que dans la déclaration qu’il a déposée le 10 mai
1994.

237. Notre position sur la fonction de la bonne foi dans l’interpréta-
tion et application de la déclaration du Canada est celle que lui attri-
buent les règles d’interprétation du droit international. C’est-a-dire une
fonction analogue à celle qu’elle exerce dans l’interprétation des traités.
Ainsi, la bonne foi aurait pour fonction de contribuer à dégager l’inten-
tion du Canada telle que celui-ci l’a exprimée dans la déclaration qu'il a
lui-même rédigée, faite et déposée en toute liberté, car engagement juri-
dictionnel assumé par le Canada vis-à-vis des autres Etats déclarants
ayant accepté la même obligation est celui qui se trouve dans la déclara-
tion et pas ailleurs.

238. Le Canada est seul responsable de la rédaction de la déclaration
qu'il a déposée en 1994 dans l'exercice de sa souveraineté. Dans ces cir-
constances, la bonne foi doit jouer un rôle fondamental dans l’interpréta-

242
671 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

tion et dans l’application de la déclaration. Sinon, face 4 une requéte d’un
Etat déclarant, l’Etat déclarant défendeur pourrait toujours répondre que
son intention n’était pas, tout compte fait, celle qu’il a exprimée dans sa
déclaration, mais des motifs subjectifs (politiques ou autres) qui pour-
raient d’ailleurs évoluer au fil des années.

239. Le rôle du principe de la bonne foi dans l'interprétation des décla-
rations unilatérales ne saurait être mis en doute par personne. Il est
encore plus fondamental que pour l'interprétation des traités, justement
parce que toute déclaration est le fait exclusif de l'Etat déclarant. C’est ce
qu’énonce la jurisprudence de la Cour même dans les cas où la déclara-
tion dont il s’agit ne relève pas du paragraphe 2 de l’article 36 du Statut,
mais du droit international général:

«[L]e caractère obligatoire d’un engagement international assumé
par déclaration unilatérale repose sur la bonne foi. Les Etats inté-
ressés peuvent donc tenir compte des déclarations unilatérales et
tabler sur elles; ils sont fondés à exiger que l'obligation ainsi créée
soit respectée.» (Essais nucléaires ( Australie c. France), arrêt, C.1_J.
Recueil 1974, p. 268, par. 46; Essais nucléaires ( Nouvelle-Zélande
c. France), arrêt, CI JT. Recueil 1974, p. 473, par. 49; les italiques
sont de moi.)

L'arrêt du 11 juin 1998 de la Cour dans l'affaire de la Frontière terrestre
et maritime entre le Cameroun et le Nigéria (exceptions préliminaires),
où il est question de déclarations relevant du système de la clause facul-
tative, contient aussi une série de considérations sur le principe de la
bonne foi en rapport avec la question de savoir s’il existe une obligation
d'informer à l’avance de l'acceptation de la juridiction obligatoire de la
Cour et de l’intention de déposer une requête. Dans ce contexte, la Cour
a observé:

«que le principe de la bonne foi est un principe bien établi du droit
international. Il est énoncé au paragraphe 2 de l’article 2 de la
Charte des Nations Unies; il a aussi été incorporé à l’article 26 de la
convention de Vienne sur le droit des traités du 23 mai 1969. Il a été
mentionné dès le début de ce siècle dans la sentence arbitrale du
7 septembre 1910 rendue en l’affaire des Pécheries de la côte septen-
trionale de I’ Atlantique (Nations Unies, Recueil des sentences arbi-
trales, vol. XI, p. 188). Il a en outre été consacré dans plusieurs
arrêts de la Cour...» (C.I.J. Recueil 1998, p. 296, par. 38.)

La Cour note ensuite que «si le principe de la bonne foi «est l’un des
principes de base qui président à la création et à l’exécution d'obligations
juridiques..., il n’est pas en soi une source d’obligation quand il n’en exis-
terait pas autrement» ...» (ibid., p. 297, par. 39; les italiques sont de moi).

240. Or, dans la présente affaire, il existe une obligation spécifique
pour un Etat déclarant dans le cadre du système de la clause facultative
du Statut de la Cour non pas, certes, de souscrire à ladite clause, qui est

243
672 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

un acte de souveraineté entièrement libre et volontaire, mais de ne pas le
faire en cachant ses intentions véritables ou en biaisant sur la portée de
lengagement juridictionnel qu’il semble assumer à la lumière de la teneur
de la déclaration. À mon avis, la chicane, pour employer la terminologie
des auteurs classiques, n’a pas sa place dans le système de la clause facul-
tative qui est un moyen de création d'obligations juridictionnelles assu-
mées par l’Etat déclarant vis-à-vis des autres Etats déclarants. Ce facteur
semblerait pour larrêt apparemment dénué de pertinence en ce qui
concerne l’interprétation d’une réserve insérée dans une déclaration rele-
vant du système de la clause facultative.

241. En effet, à la lecture des motifs de Parrêt, force est de conclure
que la bonne foi ne joue aucun rôle comme élément interprétatif de la
déclaration du Canada. Les paragraphes de l'arrêt consacrés à l'interpré-
tation de la réserve de l'alinéa d) ne mentionnent pas une seule fois la
bonne foi. Par contre, l’arrêt écarte la règle contra proferentem aux fins
d'interpréter cette réserve (paragraphe 51 de l’arrêt), bien que celle-ci fit
rédigée par le Gouvernement du Canada et qu’il faille appliquer le prin-
cipe de la bonne foi à l'interprétation des déclarations internationales uni-
latérales, principe qui ne saurait se réduire à une simple règle accessoire
de nature technique. L'arrêt écarte ensuite le principe général de droit de
la présomption de régularité des actes juridiques invoqué par le deman-
deur (paragraphes 53 à 55 de l’arrét), à savoir ia jurisprudence de la Cour
dans l’affaire du Droit de passage sur territoire indien, où il est dit:

«C’est une règle d'interprétation qu’un texte émanant d’un gou-
vernement doit, en principe, être interprété comme produisant et
étant destiné à produire des effets conformes et non pas contraires
au droit existant.» (C_LJ. Recueil 1957, p. 142; les italiques sont de
moi.)

Les considérations par lesquelles Parrét rejette cette règle d’interpréta-
tion illustrent particulièrement bien lesprit qui inspire l’ensemble des para-
graphes de l’arrêt concernant l’interprétation de ia réserve canadienne.
Ces considérations font d’ailleurs une présentation inexacte des alléga-
tions du demandeur fondées sur la règle d’interprétation en question.

242. L'Espagne n’a pas confondu, comme le prétend l'arrêt, « l’accep-
tation par un Etat de la juridiction de la Cour» et «la compatibilité de
certains actes avec le droit international» (par. 55). Le demandeur n’a
pas invoqué la règle en question aux fins de faire trancher par la Cour la
question de fond de la compatibilité ou non de certains comportements
du Canada à son égard avec le droit international. Pas du tout. L’Es-
pagne a invoqué la présomption de régularité des actes juridiques éma-
nant d’un gouvernement comme une règle d'interprétation exclusivement,
compte tenu de la rédaction donnée par le Canada au texte de la réserve
de l'alinéa d) du paragraphe 2 de sa déclaration. C’est aux fins d’une telle
interprétation que le demandeur invoque la règle consacrée par la Cour
dans la jurisprudence de l’affaire du Droit de passage.

244
673 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

243. Et pourquoi cette règle est-elle parfaitement applicable en
l’espèce? Parce qu’il est contraire au principe de l’interprétation de bonne
foi des déclarations que les ambiguités, les obscurités ou les silences du
texte d’une réserve, ou de n’importe quelle autre partie d’une déclaration,
puissent faire attribuer à ce texte par interprétation un sens ou une portée
contraire au droit existant. C’est dans ces hypothèses que la règle de la
présomption de régularité des actes juridiques émanant d’un gouverne-
ment devient applicable dans l'interprétation. Or, ces hypothèses sont
bien présentes en l'espèce. D’où l’applicabilité de la règle invoquée par le
demandeur dans le présent incident préliminaire.

244. Pour l'arrêt, Ul y aurait des situations (ce qui aurait été le cas,
semble-t-il, du Canada en 1994) — bien que le défendeur ne lait ja-
mais reconnu — où un Etat qui veut faire une déclaration dans le cadre du
système de la clause facultative pense qu’une réserve qu’il souhaite insérer
dans sa déclaration soulève ou pourrait soulever un problème de confor-
mité avec le droit international (paragraphe 54 de l'arrêt). Ce que l'Etat
déclarant est censé faire, à notre avis, dans ces situations, c’est d’être par-
ticulièrement prudent et soigneux dans la rédaction du texte de la réserve
en question, c’est-à-dire s'exprimer dans la déclaration d’une manière
conforme à une telle intention de sorte que la règle de la présomption de
régularité des actes juridiques n’ait pas l’occasion de déployer ses effets
s’il y a matière un jour à interprétation. Prétendre le contraire déroge au
principe de linterprétation de bonne foi. Mais la mauvaise foi d’un Etat
ne se présume pas même lorsqu'il s’agit de l'interprétation d’une réserve
dans une déclaration relevant du paragraphe 2 de l’article 36 du Statut de
la Cour. Il ne revient pas à l’interprète, en l’espèce à la Cour, de tenir
pour établi que la réserve de l’alinéa d), ou que la déclaration canadienne
dans laquelle celle-ci s’insère, puisse être interprétée aujourd’hui comme
si le Canada, lorsqu'il a fait sa déclaration, avait voulu lui faire produire
des effets contraires au droit international en vigueur.

245. Le ministre canadien des affaires étrangères a d’ailleurs déclaré au
Sénat, lors de l’examen du projet de loi C-29, que ladite loi «nous permet
d'agir, sur des bases solides de droit» (mémoire de l'Espagne, annexes,
vol. I, annexe 16, p. 231; les italiques sont de moi). Le Canada n’a pas
admis non plus (malgré les considérations de l’arrêt), ni avant ni après
l'introduction de la présente affaire, avoir commis en mars/avril 1995,
vis-à-vis de l'Espagne, des actes contraires au droit international. En tout
cas, en l’espèce, même une interprétation de la réserve de l’alinéa d)
fondée exclusivement sur la pratique du Canada postérieure à mai 1994
ne permettrait pas de conclure, dans le présent incident préliminaire, que
Pauteur voulait que la réserve produisit dès le début des effets contraires
au droit existant.

246. Il ne s’agit ni du consentement à la juridiction, ni de la liberté
d’insérer des réserves dans les déclarations, mais bel et bien de l’interpré-
tation de bonne foi des réserves insérées dans des déclarations déposées
par les Etats déclarants. Je me dissocie donc tout à fait de la thèse géné-

245
674 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

rale de l’arrêt d’après laquelle la licéité ne constitue pas un élément de
référence éventuel pour l’interprétation des ambiguités, des obscurités ou
des silences d’une déclaration, y compris des réserves qu’elle pourrait
contenir. Cela dit, je ne saurais faire prévaloir une acceptation générale
de la juridiction de la Cour sur une réserve ni vice versa. L’auteur de la
présente opinion croit fermement à l'intégrité et à l’unité des déclarations.
Je n’oppose pas la déclaration à la réserve ni la réserve à la déclaration.
Ce procédé est celui de l'arrêt, pas le mien.

6. Le sens ordinaire des termes de la réserve de l'alinéa d) dans leur
contexte et à la lumière de l’objet et du but de la déclaration du
Canada

247. Le texte de l’ensemble du paragraphe 2 de la déclaration du
Canada du 10 mai 1994 est reproduit au paragraphe 214 ci-dessus. Nous
pouvons maintenant l’examiner et apprécier les termes de la réserve de
Palinéa d) dans le contexte de l’obligation juridictionnelle acceptée par le
déclarant dans ledit paragraphe 2.

248. La déclaration déposée par le Canada est un instrument qui
relève du droit international. En outre, elle n’incorpore pas la législation
et les règlements canadiens dans son texte. Par exemple, la réserve de
l’alinéa d) du paragraphe 2 parle de «mesures de gestion et de conserva-
tion» adoptées par le Canada pour les bateaux pêchant dans une zone de
la haute mer définie dans la déclaration par renvoi à un traité internatio-
nal et de l’exécution de telles mesures sans plus, mais elle ne renvoie point
à aucune loi ni à aucun règlement canadien particulier pour une fin quel-
conque. Elle ne mentionne que des mesures de gestion et de conservation
adoptées et exécutées par le Canada dans une zone de la haute mer défi-
nie par un traité international.

249. Il est évident que le Canada, comme tout autre Etat, peut adopter
des mesures dans son ordre juridique interne ainsi que dans l’ordre juri-
dique international. Et il est aussi évident que l’ordre juridique interne
d’un pays déterminé ne se confond pas avec l’ordre juridique internatio-
nal ni par ses sources ni par ses destinataires. En tout cas, il découle de
Péconomie générale de la déclaration que celle-ci ne concerne que des dif-
férends éventuels entre le Canada et d’autres Etats déclarants dans le
cadre du système de la clause facultative, c’est-à-dire des différends inter-
nationaux et pourtant des différends où il est question du droit interna-
tional et non pas de l’ordre juridique interne du Canada.

250. Pour le juge international, comme une jurisprudence bien établie
de la Cour le confirme, la législation et les autres mesures internes du
Canada ne sont que des faits. Ces faits peuvent être générateurs d’un dif-
férend international certes, mais ils ne sont pas ex definitione le droit
applicable au règlement du différend international en question. Ce der-
nier est le droit international, y compris en ce qui concerne l’interpréta-
tion de titres juridictionnels et des expressions et termes qui y figurent,
sauf indication contraire dans le titre juridictionnel lui-même.

246
675 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

251. Or, si l’on se place comme il se doit sur le plan international, le
langage de la réserve de l’alinéa d) du paragraphe 2 de la déclaration n’a
de sens que pour autant que son interprétation est établie en fonction des
catégories et des termes du droit international. Si au contraire, comme le
faisaient certaines interprétations canadiennes, des expressions telles que
«mesures de gestion et de conservation adoptées par le Canada» sont
interprétées sans faire intervenir le droit international, le texte de la réserve
devient contradictoire, à savoir un véritable oxymoron comme il a été
souligné à juste titre par certains conseils de l’Espagne lors de la phase
orale.

Pourquoi? Parce que les mesures de la réserve visent une zone mari-
time qui fait partie de la haute mer et des bateaux s’y trouvant qui peu-
vent battre le pavillon d’autres Etats. Or, si un Etat, y compris le Canada,
qualifie dans un instrument international des mesures adoptées par
lui pour la haute mer de «mesures de gestion et de conservation», les
mesures en question doivent être de véritables «mesures de gestion
et de conservation» au regard du droit international relatif à la haute
mer. Autrement, elles seraient toujours, certes, des «mesures adoptées
par le Canada», mais non pas des «mesures de gestion et de conservation
adoptées par le Canada» comme il est dit dans la réserve. Dans l’inter-
prétation des instruments internationaux l'abus de langage, comme
l'abus de droit, n’est jamais présumé. La bonne foi est bien présente
ici, car les déclarations créent des attentes légitimes chez les autres Etats
déclarants.

*

252. Dans le cas d’espéce, il arrive aussi que «déclaration canadienne»
et «législation canadienne» ne renvoient pas, il s’en faut, aux mêmes réa-
lités juridiques ou matérielles. Il y a coincidence en ce qui concerne la
délimitation «géographique» de la réserve (zone de réglementation de
l'OPANO), mais non pas lorsqu'il s’agit d’autres éléments délimitant la
réserve du point de vue dit «fonctionnel» selon la terminologie du
contre-mémoire du Canada. La déclaration, par exemple, ne mentionne
pas les stocks chevauchants comme le fait la législation canadienne.

En outre, la législation et les règlements canadiens donnent des défini-
tions (en fait plus d’une) de l'expression «mesures de gestion et de conser-
vation», tandis que le texte de la réserve ne le fait pas, ni expressément ni
par renvoi. La réserve utilise les mots «et l’exécution de telles mesures»
sans plus. Il n’y est pas question de « mesures d'exécution». Par contre la
législation et les règlements canadiens distinguent «loi», «règlements»,
«mesures» et «moyens». D’autre part, l’usage de la force, les moyens dits
moins violents et les autres moyens de la législation et des règlements
canadiens ne font pas partie de leurs définitions de «mesures de gestion et
de conservation». Ils sont prévus dans des dispositions distinctes de celles
qui définissent les mesures en question.

247
676 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

253. Dans la législation canadienne, il est aussi question d’une pour-
suite entamée alors que le bateau de péche étranger se trouve dans la zone
de réglementation de l'OPANO, mais la réserve de la déclaration ne
contient pas la moindre référence a des poursuites dans ladite zone, ni
dans aucune autre zone de la haute mer. Notons 4 ce propos que le droit
international distingue nettement entre l’institution du droit de poursuite
de navires étrangers — qu’il ne reconnaît pas lorsque le navire se trouve
en haute mer lors du commencement de la poursuite — et le régime de
gestion et de conservation des ressources biologiques de la haute mer.

254. La législation canadienne s’occupe également de l’application du
droit pénal canadien à des faits commis dans la zone de réglementation
de l'OPANO par des personnes à bord ou au moyen d’un bateau de
pêche étranger, tandis que la réserve ne souffle pas un mot d’une quel-
conque application du droit pénal canadien. Notons aussi, à ce propos,
qu’en droit international général les infractions à la réglementation en
matière de pêche exposent plutôt leur auteur à des mesures administra-
tives. Elles ne sont pas traitées en tout cas comme des actes ou omissions
relevant du droit pénal.

255. Il est évident qu’un Etat déclarant peut exclure par des réserves
dans sa déclaration acceptant la juridiction obligatoire de la Cour toute
classe de matières indépendamment du fait qu’elles font ou ne font pas
l’objet de lois ou de règlements nationaux ou, lorsque ces règlements
existent, de la teneur ou de la portée de ces dispositions internes. Mais,
la question pour la Cour n’est pas ce que le Canada aurait pu exclure par
une réserve dans sa déclaration lorsqu'il l’a rédigée, mais ce qu’il a effec-
tivement exclu lorsqu’il l’a déposée auprès du Secrétaire général de l’Orga-
nisation des Nations Unies.

Il y a cependant une coincidence très révélatrice pour la présente
affaire entre le langage de l'alinéa d) du paragraphe 2 de la déclaration du
Canada de 1994 et celui de la législation et de la réglementation cana-
diennes: ni l’une ni l'autre ne s'occupent du titre international du Canada
pour exercer une juridiction en haute mer sur des navires battant le
pavillon d'un autre Etat.

+

256. En effet, la législation et la réglementation canadiennes sont
muettes sur le titre de droit international qu’aurait le Canada pour exer-
cer sa juridiction étatique sur des bateaux battant le pavillon d’un autre
Etat dans la zone de réglementation de lOPANO ou dans une autre par-
tie quelconque de la haute mer; même pas en termes de droits invoqués,
prétendus ou exercés de facto par le Canada en haute mer comme dans sa
déclaration de 1970 (voir paragraphes 288 à 293 de la présente opinion).
Sur le titre international du Canada, le silence aux deux niveaux —
réserve et droit canadien — est donc total.

257. En 1994, le ministre Tobin a parlé au Sénat de «la capacité que le
Canada s’est donnée au niveau national d’intervenir à l’extérieur de la

248
677 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

zone économique de 200 milles» (mémoire de Espagne, annexes, vol. I,
annexe 16, p. 231; les italiques sont de moi). Or, la requête de l'Espagne
a pour objet la capacité d’agir du Canada au niveau international en
haute mer à l’égard de bateaux espagnols. Pour cet aspect des choses, le
ministre Tobin expliqua que les pouvoirs vastes et élargis dépassant la
limite de 200 milles que le Canada s'était donnés au niveau national
Pétaient expressément à des fins de conservation, que le Canada allait
essayer de régler le problème de la surpêche par voie d’entente dans toute
la mesure du possible et mentionna la coopération au sein de l'OPANO),
mais il ajouta que le Canada allait «intervenir de façon unilatérale»,
quoique en tout dernier recours, et qu’il «n’a[vait] demandé l’autorisa-
tion de personne» pour adopter la nouvelle législation (ibid., p. 231-232).
A ce sujet, les propos du ministre ont été les suivants:

«Ni le Parlement ni le Gouvernement du Canada n’ont demandé à
d’autres pays la permission de promulguer ce projet de loi. Nous
n’avons pas l’intention de demander l’autorisation de chaque pays.
Si l’avenir de ces ressources, non seulement pour le Canada mais
pour le monde entier, dépendait du consentement unanime de tous
les pays du monde, je crains que cette mesure ne voie jamais le jour.»
Ubid., p. 232.)

Il est donc évident que le Canada s’est doté de pouvoirs internes pour
agir en haute mer sans se soucier d’un titre international quelconque pour
ce faire. Il avance des «justifications» éventuelles de son intervention uni-
latérale en haute mer fondées sur des doctrines comme celle de la «néces-
sité», de ’«urgence», voire des «intérêts vitaux» du Canada, mais pas
des «titres internationaux» servant de fondement aux comportements en
haute mer envisagés par sa législation nationale. Or, ces prétendues jus-
tifications relévent du fond de la présente affaire et non de la phase inci-
dente actuelle. Il s’agit de questions sans rapport avec l’interprétation de
la déclaration du Canada du 10 mai 1994.

258. En fait, le Canada a agi à titre de souverain même s’il était ques-
tion de la haute mer et, de ce fait, a pris des risques qu’il pensait pouvoir
éviter par la voie diplomatique ou par un certain laisser-faire des autres
Etats. Son assurance nationaliste était telle qu’il n’a même pas cru néces-
saire de rédiger sa nouvelle déclaration du 10 mai 1994 en tenant dûment
compte du régime international de la haute mer. Ce régime ne concerne
pas seulement les poissons, la conservation ou la gestion de ressources
biologiques. Il est beaucoup plus vaste ce régime de la haute mer! Et tous
les Etats du monde y ont un intérêt juridique et ont leur mot à dire à ce
propos, pas seulement le Gouvernement du Canada. Il aurait pu exclure
par une réserve dans sa déclaration le régime de la haute mer, mais il ne
Pa pas fait. Toute la question est là.

Or, comme je l’ai exposé au chapitre III de la présente opinion, l’objet
du différend devant la Cour est justement le titre ou le défaut de titre de
droit international du Canada pour agir comme il l’a fait, et pourrait

249
678 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

encore le faire a l’avenir (la loi modifiée du 12 mai 1994 est toujours en
vigueur) vis-à-vis des navires battant pavillon espagnol se trouvant en
haute mer.

*

259. L’arrét mentionne le contexte comme un critére d’interprétation
et proclame l’unité de la déclaration canadienne, mais sur le plan pra-
tique il n’en tire aucune conclusion pour l’interprétation de la réserve
sauf pour faire prévaloir celle-ci sur la déclaration dans son ensemble. Je
Vai déjà dit, analyse que l’arrêt fait de la réserve de l’alinéa d) aux fins
de son interprétation est justement le contraire de l’unité proclamée,
car l’arrêt s’efforce de sortir la réserve de son contexte. Pour l’arrêt le
contexte de la réserve n’est pas la déclaration (voir paragraphe 197 de la
présente opinion). En fait pour l’arrêt la seule réalité juridique à consi-
dérer dans le présent incident préliminaire n’est que la réserve et ses cir-
constances. Or, la réserve n’est pas l’instrument juridictionnel en cause. Il
n’y a pas des «déclarations» de non-compétence. Il y a des déclarations
comprenant des réserves, ce qui est une chose très différente, aux fins de
l'interprétation. En fait, sans l’avouer explicitement, l’arrêt remplace le
contexte de la réserve de l’alinéa d) par les circonstances entourant le
dépôt de la déclaration canadienne, c’est-à-dire par des moyens complé-
mentaires d'interprétation! Mais, quoi que l’arrêt fasse, il va de soi que le
texte du paragraphe 2 de la déclaration du Canada, tout comme la décla-
ration dans son ensemble, fait aussi fonction de contexte pour l’interpré-
tation de dispositions, réserves, conditions, phrases, expressions ou ter-
mes particuliers qui figurent dans ce paragraphe, y compris dans la
réserve de l’alinéa d).

260. Mais, par ailleurs, le droit international nous dit aussi que pour
interpréter un instrument international le texte de l’instrument en cause
n’est pas nécessairement le seul contexte possible dont il faut tenir compte.
Il peut arriver, et c’est souvent le cas, qu’il existe des instruments ou
d’autres éléments extérieurs au texte de l’instrument objet de l’interpréta-
tion qui, aux fins de l’opération juridique de l’interprétation, doivent être
pris en considération par l'interprète en tant que contexte.

La question se pose donc de savoir si, aux fins de l’interprétation de la
déclaration canadienne du 10 mai 1994, il y a des instruments ou des élé-
ments extérieurs à la déclaration pouvant faire fonction de contexte lors
de son interprétation. Disons tout. d’abord que la déclaration n’a fait
l’objet d’aucun débat préalable aux chambres. En tout cas, la Cour n’a
pas été informée du contraire. Il n’y a pas eu de loi ou d’acte de ratifica-
tion de la déclaration canadienne porté à la connaissance de la Cour, ni
de compte rendu formel relatif au dépôt ou à la remise de la déclaration
au Secrétaire général de l'Organisation des Nations Unies.

250
679 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

Il va sans dire que le Gouvernement du Canada a élaboré, rédigé, mis
en forme définitive, approuvé et déposé la déclaration du 10 mai 1994 en
vertu des pouvoirs qui sont les siens dans le cadre du systéme constitu-
tionnel canadien. Mais, s’agissant d’une interprétation selon le droit
international, la méthode que ce gouvernement a suivie fait qu’il n’existe
aucun instrument ou élément extérieur à la déclaration pouvant faire
fonction aujourd’hui de contexte aux fins de l’interprétation de la décla-
ration canadienne par la Cour. La situation est donc bien différente de
celles qui existaient lors de l’interprétation par la Cour de la déclaration
de l’Iran dans laffaire de l’Anglo-Iranian Oil Co. ou de la réserve de la
Grèce dans laffaire du Plateau continental de la mer Egée.

261. Quant à la réserve de l’alinéa c) du paragraphe 2 de la déclara-
tion, elle est l'exemple typique de réserve objective de compétence natio-
nale. Elle pourrait avoir une incidence sur l’interprétation de la réserve de
l'alinéa d} comme ce fut le cas dans l’affaire du Plateau continental de la
mer Egée surtout dans la mesure où l’on voudrait définir l'expression
«mesures de gestion et de conservation» en excluant le droit internatio-
nal en la matière. Par contre, si la déclaration canadienne relève du droit
international comme c’est le cas, la réserve de l’alinéa d) de son para-
graphe 2 doit étre, elle aussi, interprétée conformément au droit interna-
tional. La position du défendeur sur ces questions fut loin d’être claire.
En fait le défendeur n’a rien dit sur la réserve de l’alinéa c) ni sur le rap-
port éventuel entre celle-ci et la réserve de l’alinéa d) en tant que contexte
de cette dernière. Pour sa part, l’arrêt est muet sur cet aspect des choses
bien que le demandeur invoque dans l'affaire une règle de compétence
exclusive en ce qui concerne ses navires en haute mer. Pas de réponse
donc dans l’arrêt à toutes ces questions.

262. Il ne reste à examiner que les autres éléments extérieurs à la décla-
ration dont il faudrait éventuellement tenir compte en même temps que
le contexte. Il s’agit d'éléments extérieurs à l’instrument interprété qui,
tout en n'étant ni «texte» ni «contexte», doivent cependant être pris en
ligne de compte par l'interprète dans le processus interprétatif en même
temps que le contexte. Je parle de ces éléments interprétatifs que cer-
tains auteurs de langue anglaise appellent, au risque d’introduire des
ambiguités juridiques, «wide context», concept qu’il faut se garder de
confondre ou de mélanger avec celui de «moyens complémentaires d’in-
terprétation» (travaux préparatoires; circonstances de conclusion ou
d'élaboration).

Ces éléments extérieurs dont il faudrait éventuellement tenir compte en
même temps que le contexte sont constitués par des instruments et des

251
680 COMPETENCE PECHERIES (OP. DISS, TORRES BERNARDEZ)

pratiques ultérieurs a adoption de l’instrument interprété et relatifs a
son interprétation ou a son application, ainsi que par toute régle perti-
nente de droit international qui est applicable entre les parties.

263. Dans le cas d’espéce, le Canada n’a pas fait application, avant
lintroduction de la requête de l’Espagne, du droit qu’il s’est réservé au
paragraphe 3 de sa déclaration de compléter, modifier ou retirer les ré-
serves formulées dans sa déclaration du 10 mai 1994. Il n’a pas non plus
formulé d’autres réserves ni fait aucune notification à l'égard de l’inter-
prétation ou de l’application des réserves figurant dans ladite déclaration.
Il n’y a donc aucune notification de ce type du Canada dont il faudrait
tenir compte aux fins de l'interprétation de la déclaration du 10 mai 1994.
Il en est de même en ce qui concerne la pratique ultérieure au sujet de
l'interprétation ou de l’application de la déclaration du 10 mai 1994. Le
présent différend est la première affaire devant la Cour où la déclaration
canadienne du 10 mai 1994 est invoquée comme base de la compétence de
la Cour.

264. Il ne reste donc que les règles pertinentes de droit international
applicables dans les relations entre les Parties. A ce propos, je pense tout
d’abord que la déclaration du Canada, qui est un instrument interna-
tional destiné, de par son objet et son but, à produire certains effets
dans les relations internationales, doit être en général interprétée et ap-
pliquée en conformité avec le droit international positif que la Cour
applique. Mais il se peut aussi, étant donné certaines formules employées
* dans le texte de la déclaration, que le droit international soit appelé à
intervenir dans le processus interprétatif à des fins beaucoup plus précises
et concrètes.

*

265. J’ai mentionné la fonction importante qu’ont l'objet et le but dans
Vinterprétation des déclarations relevant du système de la clause faculta-
tive. Il s’agit évidemment de l’objet et du but de la déclaration en tant que
telle. Dans l’interprétation de la déclaration du Canada, il ne faut donc
pas confondre, comme le fait le présent arrêt, cet élément interprétatif (ni
la règle de l'effet utile) avec le propos ou l’intention de l'Etat déclarant
concernant une disposition, une condition ou une réserve déterminée
insérée dans la déclaration.

En fait, l'arrêt ne parle que de l’effet utile de la réserve de l’alinéa d) et
néglige tout à fait le rôle de l’objet et du but de la déclaration dans l’inter-
prétation de ladite réserve. Mieux encore, /’«effet utile» de la réserve
devient vite dans l'arrêt l’«effet recherché» ou l«effet voulu» de la
réserve (paragraphes 52 et 71 de l'arrêt). Une fois encore, le but de l’inter-
prétation serait de ne pas priver la réserve de l'effet «recherché» ou
«voulu» par la prétendue «intention sous-jacente» de l'Etat déclarant ou
par ses motifs. Les références à l’effet utile ne sont donc qu’un autre
mirage.

252
681 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

7. Le rôle du droit international dans l'interprétation de la réserve de
l'alinéa d) de la déclaration du Canada

266. Dans le domaine de l'interprétation d’un instrument juridique
international déterminé, le droit international a beaucoup à dire, même
lorsqu'il s’agit d’un titre juridictionnel comme c’est le cas avec la déclara-
tion du Canada de 1994. Le droit international a un rôle à jouer dans l’inter-
pretation des déclarations tant en ce qui concerne les mots et expres-
sions utilisés dans le texte qu’en ce qui concerne les silences du texte.

Les Etats déclarants eux-mêmes emploient normalement des termes et
des expressions de droit international dans la rédaction de leurs déclara-
tions. L’arrét de la Mer Egée en est un bon exemple. Il a été d’ailleurs
invoqué par les deux Parties dans le présent incident préliminaire.

267. Cela dit, rappelons que «toute règle pertinente de droit interna-
tional applicable dans les relations entre les parties» est un des éléments
interprétatifs qui sont intégrés dans la règle générale d’interprétation de
la convention de Vienne de 1969 (alinéa c) du paragraphe 3 de l’articie 31
de la convention) et que la réserve de l’alinéa c) du paragraphe 2 de la
déclaration du Canada de 1994 exclut de la juridiction obligatoire de la
Cour acceptée par ce pays: «les différends relatifs à des questions qui,
d'après le droit international, relèvent exclusivement de la juridiction du
Canada» (les italiques sont de moi).

268. Il découle de ce qui précède — dans la mesure où le défendeur
soutiendrait, directement ou indirectement, que les différends relatifs à
des mesures adoptées par le Canada pour des bateaux pêchant dans la
zone de réglementation de l'OPANO sont des différends qui, pour une
raison ou une autre, relèvent exclusivement de la juridiction du Canada
— que la réserve de l’alinéa c) du paragraphe 2 de la déclaration devien-
drait pleinement opérante dans la présente procédure incidente prélimi-
naire. A ce stade, il faudrait aller voir ce que le droit international a à dire
en la matière de façon à tirer les conséquences qui en découlent pour
l'interprétation de la réserve de l’alinéa d) du paragraphe 2. Car, comme
la Cour permanente l’a déclaré:

«il suffit de remarquer qu’il se peut très bien que, dans une matière
qui, comme celle de la nationalité, n’est pas, en principe, réglée par le
droit international, la liberté de l’Etat de disposer à son gré soit
néanmoins restreinte par des engagements qu’il aurait pris envers
d’autres Etats. En ce cas, la compétence de l'Etat, exclusive en prin-
cipe, se trouve limitée par des règles de droit international...» (Décrets
de nationalité promulgués en Tunisie et au Maroc, avis consultatif,
1923, C.P.J.I. série B n° 4, p. 24.)

269. Mais, en fait, lors de la phase orale du présent incident, le Canada
mest pas allé si loin. Pour rejeter des arguments espagnols relatifs aux
interprétations de la réserve de l'alinéa d) automatiques ou laissées à la
seule appréciation de leurs auteurs, les conseils du Canada ont fait plu-
sieurs fois des déclarations de ce genre:

253
682 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

«Nous n’avons jamais laissé entendre que quoi que ce soit qui
serait unilatéralement défini par le Canada ou la législation cana-
dienne comme une mesure de conservation et de gestion deviendrait
ipso facto une mesure de conservation et de gestion aux fins de la
réserve. Nous n’avons pas inclus, dans le texte de la réserve, les mots
«de l’avis du Canada» ou «au sens de la législation canadienne». Et
nous n’avons jamais donné a entendre que la réserve devait étre
interprétée comme si ces mots y figuraient.» (CR 98/14, p. 39.)

«Le Canada ne dit pas «il s’agit de mesures de conservation et de
gestion parce que nous le disons». Nous ne définissons pas «les
mesures de conservation et de gestion» par simple renvoi a la loi
canadienne. Nous admettons volontiers que la Cour a le pouvoir de
décider si les mesures canadiennes sont des mesures de conservation
et de gestion — au regard de la pratique générale. Et nous pouvons
aussi admettre que la Cour a le pouvoir de dire si les mesures d’exé-
cution canadiennes sont des mesures d’«exécution» — également au
regard de la pratique générale.» (CR 98/14, p. 11.)

Ces déclarations canadiennes sont autant d’aveux implicites du défen-
deur que le droit international et la pratique internationale ont un rêle
important à jouer dans l’interprétation de la réserve de l'alinéa d) du para-
graphe 2 de la déclaration du Canada. Ils valent aussi reconnaissance du
fait que la réserve est une réserve qui demande a étre interprétée avant de
pouvoir étre appliquée. En d’autres termes, on est bien loin de la maxime
du «sens clair» de Vattel. Or, s’il faut interpréter la réserve de la déclara-
tion, il faut le faire dans le cadre du droit international et conformément
à celui-ci. Dans le cas d’espéce, ce droit international est le droit interna-
tional général concernant l’interprétation d’instruments internationaux et
celui fixant le régime juridique de la haute mer, y compris en ce qui
concerne la conservation et la gestion des ressources biologiques dans cet
espace maritime.

Il y a en effet, dans la réserve d) de la déclaration canadienne, des
termes, des expressions et des silences qui, comme nous allons le voir,
exigent de l’interpréte le recours au droit international pour être à même
d’établir, par interprétation, leur sens et leur portée véritables dans la
réserve.

270. La Cour a dû interpréter des termes d’instruments internationaux
à la lumière du droit international à plusieurs reprises. Citons, comme
exemples, l’interprétation du mot «différend» dans l'affaire relative aux
Droits des ressortissants des Etats-Unis d’ Amérique au Maroc (1952), du
terme «mission sacrée de civilisation» dans les affaires du Sud-Ouest
Africain (1962, 1966) et du terme «statut territorial» dans la réserve b)
de l'instrument d’adhésion de la Grèce à l’Acte général de 1928 dans
l'affaire du Plateau continental de la mer Egée (1978). Le recours par les
tribunaux arbitraux au droit international pour interpréter des instru-
ments internationaux est très fréquent aussi et depuis fort longtemps. Par
exemple, en 1919, dans l'affaire des North Atlantic Coast Fisheries, le tri-

254
683 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

bunal arbitral interpréta le mot «bays» d’un traité de 1818 eu égard au
droit international de la mer au moment de la conclusion du traité.

271. Dans Vaffaire de la Délimitation maritime dans la région située
entre le Groenland et Jan Mayen (1993), la Cour a interprété accord de
1965 entre le Danemark et la Norvège «dans son contexte, à la lumière de
son objet et de son but» en commençant par rappeler à cet égard la défi-
nition du «plateau continental» donnée par la convention de Genève de
1958 sur le plateau continental (C.I.J. Recueil 1993, p. 50, par. 27). Le
droit international est bien présent dans le traitement par la Cour d’autres
questions d’interprétation considérées dans cet arrêt. Par exemple, à pro-
pos de la question des rapports entre la délimitation du plateau continen-
tal et des zones de pêche des parties. A cet égard, l’arrêt mentionne le
concept de zone économique exclusive «telle que proclamée par de nom-
breux Etats et définie à l’article 55 de la convention des Nations Unies sur
le droit de la mer de 1982» (ibid., p. 59, par. 47).

272. Quel est le sens de l'expression « mesures de gestion et de conser-
vation» dans le droit international général en vigueur en 1994 et
aujourd’hui? Pour répondre d’une façon sommaire, mais suffisante dans
le présent contexte, il faut se tourner vers le nouvel ordre juridique de la
mer que les Etats se sont donné eux-mêmes à partir de la troisième confé-
rence des Nations Unies sur le droit de la mer et de la conclusion de la
convention des Nations Unies sur le droit de la mer du 10 décembre 1982.

C’est dans cette convention que les normes générales concernant la ges-
tion et la conservation des ressources biologiques de la haute mer se sont
cristallisées. La jurisprudence de la Cour a confirmé à plusieurs reprises,
et dans des contextes différents, que d’une manière générale la conven-
tion de 1982 reflète la pratique des Etats dans les relations internationales
contemporaines relatives au droit de la mer, ainsi que leur opinio juris à
cet égard.

273. Les dispositions qui traitent de ces mesures sont les articles 116 à
120 de la convention. Il faut y ajouter, pour ce qui est des stocks chevau-
chants, l’article 63 de la convention. L'obligation générale établie par la
convention impose à chaque Etat, d’une part, de prendre à l'égard de ses
ressortissants des mesures pour assurer la conservation des ressources
biologiques de la haute mer et, d’autre part, de coopérer avec les autres
Etats à la prise de telles mesure en haute mer (art. 117). Cette obligation
est développée par la suite dans les articles 118, 119 et 120. Pour ce qui
est de stocks chevauchants, le paragraphe 2 de l’article 63 dispose que:

«VEtat côtier et les Etats qui exploitent ces stocks dans le secteur
adjacent s’efforcent, directement ou par l'intermédiaire des organi-
sations sous-régionales ou régionales appropriées, de s’entendre sur
les mesures nécessaires à la conservation de ces stocks dans le secteur
adjacent».

Aucune disposition de la convention de 1982 n'autorise un Etat, côtier
ou non, à exercer sa juridiction sur un navire battant pavillon d’un autre
Etat en haute mer ou à l’arraisonner par l’emploi de la force sans l’auto-

255
684 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

risation de l'Etat du pavillon, aux fins de la gestion ou la conservation
des ressources biologiques de la haute mer. Ces finalités ne dérogent pas
en droit international général à la juridiction de Etat du pavillon.
Comme il est dit au paragraphe 1 de l’article 92 de la convention de 1982:

«Les navires naviguent sous le pavillon d’un seul Etat et sont sou-
mis, sauf dans les cas exceptionnels expressément prévus par des
traités internationaux ou par la convention, à sa juridiction exclusive
en haute mer...» (Les italiques sont de moi.)

*

274. La réserve de l’alinéa d) de la déclaration du Canada ne concerne
pas toutes les mesures possibles et imaginables, mais une seule catégorie
de mesures, à savoir les «mesures de gestion et de conservation» adoptées
par le Canada pour les bateaux pêchant dans la zone de réglementation
de l'OPANO et l'exécution de telles mesures. On touche ici une limitation
de la réserve — voulue expressément par l'Etat déclarant — qui a une
grande importance pour apprécier la portée du consentement que le
Canada a exprimé en 1994 dans sa déclaration d’acceptation de la juridic-
tion obligatoire de la Cour.

275. Le Canada aurait pu formuler sa réserve en parlant tout simple-
ment des «mesures adoptées par le Canada...» Mais il ne l’a pas fait. La
question de savoir pourquoi il ne l’a pas fait est en dehors de la tâche
interprétative qui revient à la Cour dans la présente procédure incidente.
C’est une question qui entre dans le domaine des motifs politiques ou
autres du Canada lorsqu'il a formulé et déposé la déclaration du 10 mai
1994. La Cour n’a pas à déterminer ou à juger les motifs d’un Etat sou-
verain lorsqu'il fait une déclaration conformément au paragraphe 2 de
Particle 36 du Statut. Sa tâche consiste à apprécier la portée du consen-
tement de l’Etat manifesté dans la déclaration en question de façon à être
à même de lui donner son effet.

276. Quoi qu'il en soit, il serait incompatible avec les règles d’interpré-
tation généralement acceptées en droit international d’admettre que les
mots «de gestion et de conservation» qui qualifient le terme «mesures»
dans la réserve puissent être considérés comme dépourvus de tout but ou
de tout effet. A coup sûr, l'Etat déclarant à voulu dire quelque chose avec
les mots «de gestion et de conservation» et ce qu’il a voulu dire à ce pro-
pos fait aussi partie, dès ce moment-là, des éléments qui définissent la
portée de la réserve de l’alinéa d) et, en conséquence, du consentement du
Canada à la juridiction obligatoire de la Cour.

277. Ainsi, pour pouvoir déterminer le champ d’application de la
réserve de l’alinéa d), la Cour est appelée à interpréter le sens de l’expres-
sion «mesures de gestion et de conservation» dans la réserve de la décla-
ration canadienne. Elle doit le faire d’autant plus que les Parties sont en
désaccord sur le sens de cette expression dans cette réserve. C’est une
situation qui se produit très souvent dans des procédures juridictionnelles
incidentes relatives aux déclarations. Et comment la Cour doit-elle le

256
685 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

faire? La réponse pour moi ne saurait être que, en absence d’une défini-
tion — directe ou indirecte — dans la déclaration du Canada des «me-
sures de gestion et de conservation» de sa réserve de l’alinéa d) lui don-
nant un sens particulier, l'interprète ne peut que l’interpréter à la lumière
de son sens ordinaire dans le droit international général.

278. Que l'interprète se tourne ou non vers le droit international
dépend toujours, en dernière analyse, de l’intention manifestée, expressé-
ment ou par implication nécessaire, par l’auteur ou les auteurs de l’ins-
trument interprété ou appliqué, car en tant que maître(s) de l’instrument
en question il(s) aurai(en)t pu donner au terme juridique en cause un sens
différent de celui qu’il possède en droit international général, c’est-à-dire
un sens particulier. Mais, il faut qu’ils aient donné effectivement au terme
juridique en cause un tel sens. Le Canada ne l’a pas fait pour ce qui est
des «mesures de gestion et de conservation» de la réserve de l’alinéa d)
du paragraphe 2 de sa déclaration de 1994.

Le recours au droit international est fréquent dans l'interprétation d’ins-
truments juridiques internationaux unilatéraux ou conventionnels. Cela
arrive très souvent même lorsqu'il s’agit d'interpréter des termes employés
pour décrire certains concepts ou notions de base formant partie d’un
ensemble de normes, d’un régime ou d’un statut déterminé de droit inter-
national. Les espaces maritimes, comme la haute mer, en sont un bon
exemple.

8. Les circonstances entourant le dépôt de la déclaration du Canada
comme moyen complémentaire d'interprétation

279. La Cour n’a pas été saisie de travaux préparatoires concernant la
déclaration du Canada déposée auprès du Secrétaire général de lOrgani-
sation des Nations Unies le 10 mai 1994. La Cour a eu cependant à sa
disposition les comptes rendus des débats de la Chambre des communes
et du Sénat du Canada qui ont eu lieu immédiatement après sur le projet
de loi C-29 modifiant la loi sur la protection des pêches côtières du
Canada et le projet de loi C-8 modifiant le code criminel canadien,
adoptés le 12 mai 1994.

280. J’accepte, sans difficulté, qu’il existe un rapport entre la nouvelle
déclaration du Canada et l'adoption des projets de loi C-29 et C-8. Cela
découle des faits notoires suivants: a) la déclaration du Canada du
10 mai 1994 fut déposée deux jours seulement avant la sanction de la loi
modifiant la loi sur la protection des pêches côtières du Canada; b) dans
la déclaration de 1994 figure une réserve (la réserve de l’alinéa d) du para-
graphe 2 qui ne faisait pas partie de la déclaration du Canada du 10 sep-
tembre 1985; c) cette déclaration de 1985 fut abrogée par la nouvelle
déclaration du 10 mai 1994; et d) lors de la séance que le Sénat a tenue le
12 mai 1994, le ministre des affaires étrangères et du commerce interna-
tional du Canada, M. Ouellet, a établi expressément un rapport entre la
nouvelle déclaration de 1994 et le projet de loi C-29 (alors sur le point
d’être adopté). De plus, il y a un lien entre le projet de loi C-8 et l’adop-
tion du projet de loi C-29.

257
686 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

Bien entendu, les comptes rendus dont il s’agit ne sont pas des travaux
préparatoires de la déclaration elle-méme, ni non plus des circonstances
concernant l’«élaboration de la déclaration». Il ne s’agit, comme l’a fort
bien décrit le défendeur, que des circonstances «entourant le dépôt de la
déclaration».

a) Les déclarations faites le 12 mai 1994 au Sénat par le ministre cana-
dien des affaires étrangères et du commerce international

281. J’ai déjà mentionné, dans des contextes différents, des déclara-
tions faites par le ministre Tobin au cours de ces débats parlementaires. Il
y a aussi les interventions des parlementaires dont certaines ont fait
l’objet de commentaires de la part des Parties, surtout dans le mémoire et
dans le contre-mémoire. Mais, du point de vue de l'interprétation de la
déclaration du Canada du 10 mai 1994, les plus importantes, de loin,
comme preuve ou indice de l'intention qui anima le Canada pour ce qui
est de cette déclaration, ce sont les déclarations faites au Sénat, le 12 mai
1994, par le ministre des affaires étrangères et du commerce international
du Canada, M. Ouellet. Arrêtons-nous y un moment.

282. La meilleure méthode pour être à même de saisir le sens et la
portée des déclarations de M. Ouellet (l’arrêt se limite à reproduire seu-
lement deux phrases aux paragraphes 60 et 77) est de les lire dans le
contexte du débat, car le ministre n’a pas fait ses déclarations sua sponte,
mais en réponse a des questions posées par le sénateur Beaudoin. Ces
échanges sont reproduits dans le compte rendu (mémoire de l'Espagne,
annexes, vol. I, annexe 16, p. 231) comme suit:

Le sénateur Beaudoin

«Monsieur le ministre, j'accepte d'emblée le principe qui sous-
tend ce projet de loi. D’ailleurs, j’ai déjà voté à l’étape de la deuxième
lecture. À titre de juriste, je suis quelque peu préoccupé par la répu-
tation de notre pays au niveau international.

J'ai lu que certains juristes ont déclaré qu’à strictement parler, il se
pourrait que l’on agisse dans l’illégalité. Evidemment, d’autres ju-
ristes feront valoir que c’est vrai mais que nous sommes en situation
de crise, ce que je crois aussi, de sorte que, dans une certaine mesure,
la doctrine de l’urgence s’applique au-delà du territoire du Canada
et même au-delà de la limite de 200 milles.

Vos juristes vous ont-ils donné quelque garantie que ce soit qu’il
existe effectivement des précédents et que nous avons de bons argu-
ments pour agir de la sorte?»

Le ministre Ouellet

«Je rappellerai aux honorables sénateurs que le Canada a déjà uti-
lisé une procédure similaire dans les années soixante-dix au sujet de
l'Arctique. Donc, il y a un précédent.

Je rappellerai aussi qu’à certaines occasions, d’autres pays ont

258
687 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

adopté des lois similaires pour protéger ce qu’ils considéraient être
de l'intérêt national.

Nous basons notre projet de loi, qui est une loi qui nous permet
d'agir, sur des bases solides de droit. Afin de protéger l'intégrité de
cette loi, nous avons présenté une réserve, comme vous le savez,
auprès de la Cour internationale de Justice alléguant que, évidem-
ment, cette réserve serait temporaire, qu'elle ne s’appliquerait que
pour la période de temps que nous jugeons nécessaire d'exercer des
représailles contre ceux qui s'adonnent à la surpêche.

Nous avons toutes les raisons de croire que la loi donne au
Canada la capacité d’agir contre ces bateaux pirates et que les autres
pays ne contesteront pas, d'aucune façon, la capacité du Canada
d'agir.» (Les italiques sont de moi.)

Le sénateur Beaudoin

«Vous considérez que cette mesure sera nécessairement tempo-
raire, exceptionnelle et qu’elle est due à une crise?»

Le ministre Ouellet

«Oui. Nous pensons que la surpêche menace d’une façon très
grave des espèces de poisson et qu’à moins d’une intervention rapide
et complète nous ne pourrons sauver ces espèces.

Nous avons dit dès le début, et les représentants diplomatiques du
Canada à l'étranger dans les différentes ambassades ont expliqué à
nos partenaires européens et autres, que cette mesure s’adressait au
premier chef à l'endroit de bateaux qui n'ont pas de drapeau ou des
bateaux qui ont ce que l'on appelle des drapeaux de convenance. Par
conséquent, ce sont ces gens-la qui sont de véritables pirates irres-
ponsables qui doivent étre chassés de cette partie des Grands Bancs.»
(Les italiques sont de moi.)

283. De ces déclarations du ministre Ouellet on peut tirer deux conclu-
sions principales en ce qui concerne les intentions du Canada lorsque son
gouvernement a déposé la déclaration du 10 mai 1994. On pourrait les
résumer ainsi:

1) I y avait un rapport entre le dépôt de la nouvelle déclaration du
Canada et la protection de ce que le ministre a appelé « l'intégrité de la
loi». Or, le projet de la loi C-29 (comme d’ailleurs le projet de loi C-8) ne
traite pas du titre international du Canada pour exercer sa juridiction
nationale en haute mer à l’égard des bateaux étrangers, mais des mesures
dites de gestion et de conservation adoptées et exécutées par le Canada en
haute mer à l’encontre des navires qualifiés par le ministre de «pirates».
La question du titre international est laissée de côté. On en trouve confir-
mation dans les déclarations faites par le ministre Tobin. Pour le titre
international, 4 savoir pour le droit ou la capacité d’agir du Canada en
haute mer a l’égard du droit international, le ministre Ouellet comptait
sur la non-contestation d’autres Etats, y compris des Etats européens,

259
688 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

mais cette non-contestation présumée ne fait pas non plus partie des dis-
positions de la loi. La loi s’occupe d’établir un titre en droit canadien
pour habiliter le gouvernement à agir dans cet ordre juridique. Pour le
reste, le ministre se limite à affirmer que le projet de loi se fonde «sur des
bases solides de droit». De plus, il s'agissait, disait-il, de mesures néces-
saires, temporaires et exceptionnelles.

2) Le projet de loi C-29 porte sur l’exercice de la pêche dans une zone
déterminée de la haute mer (la zone de réglementation de lOPANO) aux
fins, selon son texte, de la conservation et de la gestion des stocks che-
vauchants dans cette zone, les bateaux visés étant au premier chef les
bateaux «sans nationalité» et les bateaux avec «des drapeaux de com-
plaisance». La qualification de ces bateaux par le ministre de pirates
visait, très probablement, à trouver dans le droit international, même à
leur propos, une base juridictionnelle et à dissiper ainsi les craintes de cer-
tains parlementaires. Le ministre parle aussi « d'exercer des représailles
contre ceux qui s'adonnent à la surpéche». Je reviendrai sur l’utilisation
par le ministre du terme «représailles» en rapport avec l’interprétation du
texte de la réserve de l'alinéa d) du paragraphe 2 de la déclaration, car
c’est une notion qui a aussi un sens précis en droit international. Cette
mention est importante.

b) Les déclarations du ministre canadien des péches et des océans

284. Le ministre des péches et des océans, M. Tobin, est intervenu a
plusieurs reprises dans les débats parlementaires sur le projet de loi C-29
et il a fait toutes sortes de déclarations. J’en ai déjà cité quelques-unes.
L'arrêt en cite d’autres aussi. M. Tobin a exclu, par exemple, expressé-
ment les bateaux de pêche espagnols et portugais du champ d’application
de la nouvelle législation car ils coopéraient à part entière avec l'OPANO,
ce qui est confirmé par la suite par le règlement d’application du 28 mai
1994. D’autre part, il a aussi déclaré, à un autre moment, que «(Je projet
de loi donnfait] au Parlement le pouvoir de désigner n’importe quelle
classe de bateaux de pêche, aux fins des mesures de conservation. On ne
précise pas contre qui ces dispositions seraient appliquées...» (voir arrêt,
par. 77; les italiques sont de moi). Ainsi pour les nouvelles classes de
bateaux, le ministre Tobin parle donc du Parlement (non pas seulement
des règlements d'application de l’exécutif); il ne parle pas non plus des
mesures de gestion et de conservation adoptées et exécutées par le Canada
indépendamment de ’OPANO ou en violation de la convention de
POPANO :; et surtout — ce n’était d’ailleurs pas sa tâche en tant que mi-
nistre des pêches et des océans — il. n’a pas pris position sur les rapports
éventuels entre la nouvelle législation canadienne sur la protection des
pêches côtières et la portée de la déclaration du Canada du 10 mai 1994.

285. Ce n’est que le ministre Ouellet qui l’a fait dans les termes indi-
qués, en tant que ministre des affaires étrangères. Or, sur le plan interna-
tional, ce qui pourrait compter aux fins de l’interprétation de la déclara-

260
689 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

tion canadienne ce sont, sans doute, les déclarations du ministre des
affaires étrangères. Ici, comme dans d’autres contextes, l’arrêt bouleverse
ordre naturel des choses sans avancer la moindre justification. On prend
quatre mots des déclarations de M. Ouellet et on les enchaîne à certains
passages d’une des déclarations de M. Tobin!

c) Le communiqué de presse du 10 mai 1994

286. S'agissant de l’intention du Canada, l'arrêt semble attribuer une
certaine valeur probante à un communiqué de presse canadien du 10 mai
1994 ainsi rédigé:

«Aujourd’hui, ie Canada a modifié son acceptation de la compé-
tence obligatoire de la Cour internationale de Justice à La Haye afin
d'empêcher toute situation qui pourrait anéantir les efforts du
Canada pour protéger ses stocks.» (Paragraphe 60 de l’arrét; les ita-
liques sont de moi.)

287. Je suis bien moins sûr que l’arrêt que «toute situation» est iden-
tique à «toute requête». Au demeurant, on constate que le communiqué
parle de la protection des stocks canadiens alors que la déclaration
concerne pour sa part la zone de réglementation de l'OPANO (haute
mer) et ne fait pas mention des «stocks» canadiens, chevauchants ou
autres. Quoi qu’il en soit, ce communiqué ne modifie en rien les conclu-
sions énoncées ci-dessus concernant les déclarations faites deux jours plus
tard au Sénat par le ministre Ouellet. De par sa nature, le communiqué
ne peut pas se voir attribuer une valeur probante supérieure à celle des
déclarations du ministre des affaires étrangères au Sénat, de même qu’un
communiqué de presse du Greffe ne saurait prévaloir sur ce qui est dit
dans un arrêt ou une ordonnance de la Cour. J’interprète ce communiqué
à la lumière des déclarations susvisées du ministre Ouellet.

9. Autres moyens complémentaires d'interprétation
a) La déclaration du Canada du 7 avril 1970

288. Il existe une preuve décisive du fait que l'intention qui animerait
le Canada lorsqu'il a rédigé la réserve de l'alinéa 4) du paragraphe 2 de
la déclaration du 10 mai 1994 ne visait pas la question du titre, des juri-
dictions ou des droits en haute mer du Canada, mais bien les différends
auxquels pourraient donner lieu les mesures de gestion et de conservation
adoptées et exécutées par le Canada. Cette preuve, c’est la déclaration du
Canada du 7 avril 1970.

Le ministre Ouellet cite Ja procédure de 1970 comme précédent. Il
reconnaît ainsi que, au moment où le Gouvernement canadien a rédigé la
déclaration du 10 mai 1994, celui-ci avait devant les yeux la déclaration
du Canada du 7 avril 1970 où, effectivement, il y avait une réserve d)
relative à des questions qui préoccupaient alors les autorités canadiennes
au sujet de l’établissement de zones de pêche exclusives et au sujet de la

261
690 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

pollution des eaux de l’Arctique. C’était un modèle tout prêt si l’inten-
tion du Gouvernement canadien avait été d’exclure par une réserve les
différends concernant le titre, les juridictions ou les droits du Canada
en haute mer. Mais ce modèle tout prêt n’a pas été adopté. A sa place on
a rédigé le texte nouveau de l’alinéa d) du paragraphe 2 de la décla-
ration en vigueur qui ne concerne que des mesures adoptées et exécu-
tées par le Canada. Les différences entre les deux textes sont tout à fait
concluantes.

289. En 1994, on a adopté la procédure de 1970, mais non le texte de
la réserve de l’alinéa d) de 1970. Ce dernier fut délibérément écarté en
1994. La conclusion pour l'interprète ne peut être plus claire: on n’a pas
adopté le texte de la réserve de l’alinéa d) de 1970 parce que l’intention
du Gouvernement du Canada en 1994 n’était pas celle de 1970. Le
Canada n’ayant donné à la Cour aucune explication satisfaisante de la
différence notable qui existe entre les textes de ces deux réserves, je consi-
dère prouvé aux fins de la présente procédure incidente que l'intention
qui animait le Canada lorsqu'il a rédigé la réserve de 1994 était d’une
portée beaucoup plus limitée que celle qui a présidé à la rédaction de la
réserve de 1970 et qu’elle ne concernait pas les différends sur le titre, les
juridictions ou les droits du Canada en haute mer (a propos de la déclara-
tion de 1970, voir l’opinion individuelle de sir Robert Jennings jointe à
l'arrêt que la Cour a rendu en 1984 dans l’affaire des Activités militaires
et paramilitaires au Nicaragua et contre celui-ci, compétence et recevabi-
lité, CEJ. Recueil 1984, p. 551).

290. Comment le Canada avait-il formulé alors la réserve de l’alinéa d)
de la déclaration de 1970 pour atteindre le but politique déclaré à l’époque
par son premier ministre? Il l’avait formulée de la façon suivante:

«d) les différends auxquels peuvent donner lieu ou qui concernent
[arising out of or concerning en anglais] la juridiction ou les
droits invoqués ou exercés par le Canada en ce qui concerne la
conservation, la gestion ou l’exploitation des ressources biolo-
giques de la mer, ou les mesures de prévention ou de lutte
contre la pollution ou la contamination du milieu marin dans
les zones marines adjacentes au littoral canadien» (C1 J.
Annuaire 1970-1971, p. 50).

Dans cette réserve. de 1970 il est donc question, d’abord, de la «juridic-
tion» et des «droits invoqués ou exercés par le Canada» et, ensuite, des
«mesures», alors que dans la déclaration du 10 mai 1994, la réserve
de l’alinéa d) ne parle que des «mesures» ou, plus précisément, des «me-
sures de gestion et de conservation adoptées par le Canada pour les na-
vires … et l’exécution de telles mesures». Dans la déclaration en vigueur
aujourd’hui, pas un mot sur la «juridiction» ou sur les «droits invoqués
ou exercés par le Canada». Aucune interprétation de bonne foi ne permet
d'attribuer à cet égard la même portée à la réserve de l’alinéa d) de la
déclaration de 1970 et à la réserve de l’alinéa d) de la déclaration de 1994.

262
691 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

291. La déclaration du 10 mai 1994 n’exclut pas de la compétence de
la Cour les différends concernant la juridiction ou les droits invoqués ou
exercés par le Canada, le titre international en derniére analyse, dans
aucune zone de la haute mer en rapport avec une matiére ou activité quel-
conque, y compris la gestion et la conservation de ressources biologiques
dans la zone de réglementation de POPANO.

292. Ainsi donc, les faits parlent d’eux-mémes, une méme procédure
en 1970 et en 1994, mais non pas la méme intention et, en conséquence,
des textes différents pour la réserve de l’alinéa d) dans l’une et dans
l’autre déclaration. Le Canada a fait un choix lorsqwil a rédigé sa nou-
velle déclaration en 1994. Ce choix ne fut sûrement pas la meilleure façon
de se protéger contre une requête comme celle enregistrée le 28 mars 1995
par l'Espagne. Mais c’est le choix que le Canada a fait et ce choix-la, tel
qu’il s’exprime dans la déclaration du 10 mai 1994, constitue pour moi le
consentement du Canada a la juridiction obligatoire de la Cour pour ce
qui est de la présente affaire.

293. Etant donné l’importance de cette circonstance comme élément
de preuve de l'intention du Canada en mai 1994, je ne peux pas m’expli-
quer le silence total du présent arrêt sur la déclaration de 1970 men-
tionnée comme précédent au Sénat par le ministre des affaires étrangères,
M. Ouellet. L'arrêt préfère parler d’un communiqué de presse! Ma sur-
prise tourne à l’étonnement lorsque je constate que l’arrêt lui-même
admet que les intentions du gouvernement intéressé peuvent s’établir «en
comparant les termes des deux instruments» (paragraphe 50 de l’arrêt) et
que l’arrét recourt effectivement à une telle méthode en ce qui concerne
les déclarations de 1985 et de 1994 (voir, par exemple, le paragraphe 59
de l’arrêt). Pour moi, la comparaison entre les déclarations de 1970 et de
1994 a une importance bien plus décisive quant à l’établissement de
l'intention du Canada par le recours à des éléments extrinséques à la
déclaration.

b) La convention de l'OPANO de 1978

294, La réserve de l’alinéa d) du paragraphe 2 de la déclaration du
Canada de 1994 limite géographiquement sa portée à la zone de régle-
mentation de l'OPANO telle que définie à l’article premier de la conven-
tion sur la future coopération multilatérale dans les pêches de l’Atlan-
tique Nord-Ouest, faite à Ottawa le 24 octobre 1978 (en vigueur depuis
le 1° janvier 1979). Le Canada et la Communauté européenne sont par-

“ties à cette convention (l'Espagne l’était aussi avant son entrée dans la
Communauté). Il est à noter que, pour sa portée géographique, la réserve
renvoie à un traité international. auquel le Canada est partie, tandis
qu’elle ne renvoie, dans aucun de ses aspects, à la législation nationale
canadienne comme elle aurait pu le faire.

295. Les mesures de gestion et de conservation adoptées par le Canada,
et l'exécution de telles mesures, dont il est question dans la réserve de
l'alinéa d) de la déclaration canadienne sont donc censées coexister dans

263
692 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

la zone de réglementation de POPANO avec celles adoptées par une
organisation internationale, l'Organisation des pêches de l’Atlantique
Nord-Ouest (OPANO), créée par l’article IT de la convention et qui se
compose notamment d’une commission des pêches. Cette commission est
justement chargée de la gestion et de la conservation des ressources
halieutiques de la zone de réglementation de J'OPANO (article XI de la
convention).

296. Le différend soumis par l'Espagne à la Cour ne concerne pas la
pêche ou la gestion et la conservation de ressources halieutiques de la
haute mer, dans la zone de réglementation de l'OPANO ou ailleurs.
Mais, dans la présente procédure incidente préliminaire, se pose une
question d’interprétation d’une réserve dans la déclaration du Canada de
1994 qui — elle — renvoie à la convention de l'OPANO de 1978 et à sa
zone de réglementation. On est donc parfaitement en droit de rechercher
pour le but indiqué si la convention de lOPANO présente une utilité
quelconque, à titre de moyen complémentaire, pour l'interprétation de la
réserve de lalinéa d) du paragraphe 2 de la déclaration du Canada de
1994,

297. La question se pose parce que le défendeur soutient que les me-
sures qu’il a prises contre l’Estai et d’autres bateaux battant pavillon
espagnol qui pêchaient en mars/avril 1995 dans la zone de réglemen-
tation de lOPANO (en haute mer) sont, aux fins de l’interprétation de
sa réserve, des «mesures de gestion et de conservation adoptées par le
Canada ... et l'exécution de telles mesures». Pour moi il est évident que
le droit international n’est pas du même avis. Mais, la lecture de la
convention de l'OPANO de 1978 prouve aussi que les mesures adoptées
par le Canada à l’encontre des bateaux espagnols et portugais en 1995 ne
constituaient pas, non plus, des mesures de gestion ou de conservation,
ou l’exécution de mesures de gestion ou de conservation, selon le régime
conventionnel de POPANO.

298. Cela pose un probleme que le présent arrêt écarte. I] concerne la
bonne foi. Est-il possible d’admettre une interprétation de certains termes
et expressions utilisés dans la réserve canadienne qui impliquerait néces-
sairement un manquement par le Canada à des dispositions d’un traité
international? Peut-on admettre par voie d’interprétation que le Canada,
lorsqu'il a déposé sa déclaration de 1994, avait l'intention de passer outre
aux dispositions de la convention de l'OPANO dans la zone de réglemen-
tation de l'OPANO pour des navires des Etats participant à cette orga-
nisation? Un interpréte international ne peut pas présumer une telle mau-
vaise foi de la part d’un Etat déclarant qui est partie a la convention en
question. Il n’y a d’ailleurs dans le dossier aucun élément de preuve qui
vienne le confirmer. Au contraire, le Canada se proclamait en mai 1994
champion de POPANO et des mesures de gestion et de conservation
approuvées au sein de celle-ci.

299. La convention de lOPANO ne porte point atteinte a l’exercice de
la juridiction de l’Etat du pavillon sur ses bateaux dans la zone de régle-
mentation de POPANO, elle ne prévoit pas non plus comme mécanisme

264
693 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

de contrôle l’utilisation de la force ou de moyens violents ou coercitifs
par d’autres Etats sans l’aval de l’Etat du pavillon contre les bateaux de
pêche de celui-ci et leurs équipages, etc. En un mot, la convention de
FOPANDO s'occupe de la gestion et de la conservation de ressources dans
une zone de la haute mer d’une manière conforme au droit international
général et à la convention sur le droit de la mer de 1982, c’est-à-dire par
voie de coopération et d’entente entre les Etats intéressés, dans le respect
de leur souveraineté. Lorsque, pour une raison ou pour une autre, les
Etats veulent aller plus loin dans les mesures de contrôle de la pêche en
haute mer que le droit international général, ils concluent des accords
comme celui d’avril 1995 entre le Canada et la Communauté européenne.
L’OPANO l’a adopté par la suite.

300. Je pose donc la question suivante: a-t-on le droit d’interpréter,
dans les circonstances de l’espèce, les expressions «mesures de gestion et
de conservation» et «exécution de telles mesures» dans la réserve de
l'alinéa d) du paragraphe 2 de la déclaration canadienne de 1994 d’une
manière qui serait en contradiction avec le sens et la portée que ces
notions ont dans la convention de POPANO qui s’appliquait en mars
1995 pour les mêmes buts à la même zone de la haute mer, à laquelle le
Canada est partie et dont il se faisait le champion en mai 1994? Peut-on
attribuer une telle intention sous-jacente au Canada à cette époque? C’est
grave d’attribuer à un Etat, par l'application de méthodes subjectives
d'interprétation, l'intention de vouloir violer un traité international afin
de pouvoir attribuer un certain sens à la réserve dont il s’agit. Je ne le
ferai pas. L’arrét n’en parle pas, mais son silence n’est pas une réponse à
une question qui se pose nécessairement dans le contexte de l’interpréta-
tion qu’il fait de la réserve de l’alinéa d) du paragraphe 2 de la déclara-
tion du Canada.

10. L'interprétation de la réserve de l'alinéa d) de la déclaration cana-
dienne à la lumière des règles, éléments et méthodes d'interprétation
du droit international

301. Les paragraphes 61 à 87 de l’arrêt développent les considérations
et conclusions de la majorité relatives à l’interprétation proprement dite
de la réserve de l’alinéa d) du paragraphe 2 de la déclaration du Canada
du 10 mai 1994, invoquée comme base de la compétence de la Cour par
la requête de l'Espagne du 28 mars 1995. Je suis aussi en désaccord total
avec l’ensemble de ces considérations et conclusions.

a) Les «mesures» prévues par la réserve

302. Le terme «mesures» apparaît deux fois dans la réserve de l’ali-
néa d) du paragraphe 2 de la déclaration du Canada avec le même sens.
Il n’est défini ni dans la réserve elle-même ni dans une autre partie quel-
conque de la déclaration. Il faut donc attribuer à ce terme, dans cette

265
694 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

réserve, son sens ordinaire. Or, dans son sens ordinaire, ou, si l’on veut,
courant ou naturel, une «mesure» est quelque chose qui est adopté ou
mis en œuvre en vue d’un résultat déterminé. La réserve précise le type
de mesures (de gestion et de conservation), qui doit prendre les me-
sures (le Canada), quel est l’objet des mesures adoptées ou exécutées
par le Canada (les navires pêchant dans la zone de réglementation de
POPANO) et l’espace maritime dans lequel les mesures sont censées s’ap-
pliquer et être exécutées (la zone de la haute mer définie par la convention
de POPANO comme étant «la zone de réglementation de POPANO»).

303. L'interprétation du terme «mesures» dans le contexte de la réserve
et de la déclaration ne me pose, comme telle, aucun problème. Le
mémoire de l'Espagne a beaucoup spéculé sur le sens du terme «mesu-
res» dans le contexte du droit canadien. Mais je m’occupe ici du sens
dudit terme dans la réserve d) de la déclaration du Canada, qui est un
instrument international, et non pas du sens que ce terme aurait, ou
pourrait avoir, dans l’ordre juridique interne du Canada.

Je suis d’accord que, dans la réserve, le terme «mesures» renvoie a tou-
tes les mesures adoptées par le Canada, y compris celles de nature légis-
lative, comme par exemple la loi modifiée sur la protection des péches
côtières. Mais alors il faut être cohérent, c’est-à-dire il faut reconnaître en
même temps que la réserve ne traite pas du tout du titre ou de la question
du titre, même pas en ce qui concerne l’ordre juridique interne du
Canada.

Rien n’autorise à confondre le sens du terme «mesures» avec celui du
«titre» du Canada ou de son «droit» pour adopter et exécuter les mesu-
res visées à la réserve de l’alinéa d). C’est justement pour cela que je ne
peux pas admettre l’argument canadien qu’«une exclusion de compétence
concernant une mesure ne fait pas qu’inclure l'exclusion des différends rela-
tifs au droit de prendre ces mesures: elle est avant tout cela» (CR 98/14,
p. 38). Pour moi, il se peut fort bien qu'à défaut de titre: «les mesures
ne peuvent étre des mesures, les droits revendiqués ne peuvent étre des
droits, la compétence exercée ne peut étre une compétence » (ibid., p. 37).

304. Autrement dit, pour moi, le terme «mesures» dans la réserve de
l’alinéa d) englobe tout ce qui est «mesures» dans le sens ordinaire ou
naturel du terme en droit international, mais rien d’autre. C’est une
conclusion importante, car il en découle, par implication nécessaire, que
la question du titre ne rentre pas dans les «mesures» dont il est question
à la réserve de Palinéa d) du paragraphe 2 de la déclaration du Canada.
Quoi qu’on puisse dire, une chose est certaine, le titre, les juridictions ou
les droits du Canada ne sont pas visés dans la réserve et le sens ordinaire
du terme «mesures» en droit international n’embrasse pas la notion de
titre. C’est probablement la raison pour laquelle la majorité de la Cour a
redéfini l’objet du différend soumis par la requête espagnole comme elle
l’a fait, à savoir en écartant de sa définition de l’objet du différend la
question du titre ou du défaut de titre du Canada en droit international
pour adopter les mesures dont il s’agit dans la réserve canadienne et/ou
les exécuter. C’est parfait si l’on cherche à écarter à tout prix la compé-

266
695 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

tence, mais la Cour a-t-elle la faculté d’agir ainsi? J'ai déjà répondu a
cette question au chapitre III de la présente opinion.

305. Le titre est la qualité, autorité ou le pouvoir donnant a une per-
sonne un droit, ou la capacité d’exercer celui-ci, ou encore de réclamer
Pexécution d’une obligation ou d’un comportement a une autre personne.
En d’autres termes, le titre est la source ou le fondement du droit, ou de
son exercice, ou de la réclamation, ou de la prétention que l’on fait valoir,
mais aucunement une mesure. Lorsque le «titre» existe, il précède la
«mesure». Les «mesures» sont adoptées et exécutées soit en vertu d’un
titre, soit contre le titre, soit sans titre. Telle est la question! Mais dans
tous les cas, adoptée ou exécutée avec un titre, contre un titre ou sans
titre, une «mesure» n’est pas un «titre» selon le sens ordinaire que revé-
tent l’un et l’autre terme en droit international. Or, la déclaration du
Canada de 1994 est un instrument de droit international.

306. Le contexte du terme «mesures» dans la réserve conforte le sens
ordinaire du terme que l’on vient de signaler. I] s’agit de mesures de
gestion et de conservation adoptées par le Canada «pour les navires
péchant...» et de l'exécution de telles mesures dans une zone de la haute
mer, à savoir dans la zone de réglementation de l'OPANO. Or, il est évi-
dent que des mesures destinées à s’appliquer à des navires pêchant dans
une zone de la haute mer n’ont rien à voir avec le titre ou les titres que
le Canada pourrait avoir vis-à-vis d’autres Etats souverains pour agir à
l'égard de leurs navires dans un espace maritime soumis à un régime de
res communis.

307. Le régime international de la haute mer, de toute la haute mer, et
les juridictions que les Etats peuvent y exercer, d’aprés ce régime, sur les
navires se trouvant dans un tel espace maritime, sont des questions qui
relévent du droit international et concernent au premier chef des relations
de souveraineté entre les Etats, leurs droits et leurs obligations en haute
mer.

Lorsqu’un texte international, comme celui de la réserve de l’alinéa d)
du paragraphe 2 de la déclaration du Canada, ne parle que des «me-
sures» adoptées par un seul Etat concernant non pas d’autres Etats,
mais des «navires» dans une zone de la haute mer, il est évident que ce
texte ne vise pas la question du titre ou des titres des Etats en tant que sou-
verains pour agir en haute mer ou pour exercer une juridiction étatique ou
nationale quelconque en haute mer à l’égard d’autres Etats souverains.

308. Ainsi, le terme «mesures» dans le contexte de la réserve de l’ali-
néa d) de la déclaration du Canada ne concerne pas le titre de droit inter-
national du Canada pour adopter ou pour exécuter les mesures en ques-
tion. Cette conclusion est confirmée par les moyens complémentaires
d’interprétation, à savoir par les circonstances entourant le dépôt de la
déclaration du Canada (y compris les déclarations des ministres Ouellet et
Tobin au Parlement), ainsi que par le libellé que le Canada a retenu pour
sa déclaration d’acceptation de la juridiction obligatoire de la Cour de 1970
lorsqu’il a voulu soustraire 4 la compétence de la Cour titres et mesures
concernant la conservation, la gestion ou l’exploitation des ressources bio-

267
696 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

logiques de la mer et la prévention ou la lutte contre la pollution du milieu
marin dans les zones maritimes adjacentes au littoral canadien.

309. Le Canada n’a pas donné à la Cour une explication satisfaisante
des raisons pour lesquelles la réserve de l’alinéa d) de la déclaration
de 1994 n’a pas suivi le modèle tout prêt de la réserve de l’alinéa d) de
la déclaration de 1970, malgré la référence à cette dernière comme
«précédent» dans les déclarations du ministre Ouellet au Sénat. Dire,
par exemple, qu’il convient d’éviter que les Etats adoptent des réserves
larges ne règle pas la question. Pas plus que l’affirmation que la réserve de
Palinéa d) de 1994 n’a rien de défectueux. C’est bien possible, mais il faut
alors conclure qu’elle n’exprime pas la même intention ni ne vise le même
objet que celle de 1970 en ce qui concerne la conservation, la gestion
ou l’exploitation des ressources biologiques.

310. Il se peut également que la réserve de l'alinéa d) de 1994 soit
fonctionnelle, concrète, spécifique ou précise pour ce qu'elle vise. Mais la
question n’est pas là. La question est justement de déterminer ce que cette
réserve de 1994 vise. Pourquoi, si la réserve adoptée en 1994 devait viser
le titre, les juridictions ou les droits du Canada pour adopter et exécuter
les mesures, son texte n'est-il pas similaire à celui de la réserve de 1970
que l’on avait devant les yeux ou ne le suit-il pas de près alors que le
ministre Ouellet mentionne ce dernier comme précédent? La question est
restée sans réponse de la part du défendeur. C’est un silence qui en dit
long sur la véritable intention du Canada lorsqu'il a déposé sa déclara-
tion du 10 mai 1994. L’arrét, quant à lui, préfère ne pas y regarder, ni de
près ni de loin. Il est bien plus commode de modifier l’objet du différend.

311. La question est cependant importante, car la réserve de 1994 ne
parle pas seulement des «mesures», mais des «mesures de gestion et de
conservation». Elle ne renvoie donc pas le lecteur à un concept «factuel»
ou «neutre», mais à une catégorie de mesures bien connues en droit
international de la mer, c’est-à-dire à une catégorie juridique objective. Il
ne suffit pas de dire que les mesures restent ce qu’elles sont, il faut encore
qu’elles soient et restent des «mesures de gestion et de conservation» en
tant que catégorie de droit international, car la déclaration ne donne à ses
propres fins aucune définition particulière de ces mesures de gestion et de
conservation.

*

312. Dans le chapitre [II de la présente opinion, j’ai fait un résumé de
la jurisprudence de la Cour concernant le titre en tant que catégorie juri-
dique en droit de la mer. La question du titre peut se poser pour toutes
sortes de matiéres et dans toutes sortes de contextes, y compris dans des
procédures incidentes préliminaires concernant la compétence de la Cour.
Il arrive souvent qu'il en soit ainsi lorsque la Cour doit répondre à des
questions soulevées par des exceptions ou des objections. Il en est ainsi
dans le cas d’exceptions de compétence nationale ou de compétence exclu-
sive des Etats, mais aussi dans d’autres occasions.

268
697 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

313. Ace propos, il ne faut pas oublier que Palinéa c) du paragraphe 2
de la déclaration du Canada de 1994 énonce une réserve objective de
compétence exclusive et que dans le système de la clause facultative opère
le principe de réciprocité en matiére de réserves dans des déclarations. En
outre, l’Espagne, dans sa requête et dans son argumentation, a invoqué
ladite réserve c). En tout état de cause, cette réserve de l’alinéa c) cons-
titue un contexte aux fins de l’interprétation de la réserve de l’alinéa d) de
la déclaration du Canada quoique l'arrêt garde aussi le silence le plus
complet sur le rapport entre les deux réserves.

Quelles sont les conséquences à en tirer pour la présente procédure
incidente? Que, dans la mesure où le défendeur prétendrait avoir une
compétence exclusive concernant le titre pour adopter ou exécuter les
mesures dont il est question dans la réserve de l'alinéa d) en haute mer
sans égard aux navires visés, ou pour interpréter ces mesures exclusive-
ment en fonction de son ordre juridique interne, la réserve de l’alinéa c)
de la déclaration du Canada deviendrait applicable. Or, pour trancher ce
point, la Cour devrait le faire, selon le texte même de la réserve de l’ali-
néa c), d’après le droit international. C’est ce que l’Etat déclarant a voulu
dans sa déclaration, quoiqu'il se cache maintenant derrière sa prétendue
intention sous-jacente.

314. Déjà en 1923, dans son avis consultatif n° 4 concernant un aspect
du différend entre la France et la Grande-Bretagne au sujet des décrets de
nationalité promuigués en Tunisie et au Maroc (zone française) le
8 novembre 1921 et leur application aux ressortissants britanniques, la
Cour permanente s'était prononcée sur la réserve objective de compé-
tence exclusive de l’article 15, paragraphe 8, du Pacte de la Société des
Nations comme suit:

«Il est également vrai que le seul fait que l’une des parties invoque
des engagements d’ordre international pour contester la compétence
exclusive de l’autre partie ne suffit pas pour écarter l’application du
paragraphe 8. Mais dès que les titres invoqués sont de nature à per-
mettre la conclusion provisoire qu’ils peuvent avoir une importance
juridique pour le différend soumis au Conseil, et que la question de
savoir si un Etat est compétent pour prendre telle ou telle mesure se
trouve subordonnée à l'appréciation de la validité et à l'interprétation
de ces titres, la disposition du paragraphe 8 de l’article 15 cesse
d’être applicable et l’on sort du domaine exclusif de l’Etat pour
entrer dans le domaine régi par le droit international.

Si l’on devait, pour répondre à une question de compétence exclu-
sive, soulevée en vertu du paragraphe 8, se prononcer au fond sur la
valeur des titres invoqués par les parties à ce sujet, cela ne serait
guère conforme au système établi par le Pacte en vue d’assurer le
règlement pacifique des différends internationaux.

269
698 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

En se basant sur les considérations qui précèdent, la Cour estime,
contrairement aux conclusions finales du Gouvernement français,
qu’elle n’est appelée à examiner les arguments et titres invoqués par
les gouvernements intéressés que dans la mesure nécessaire à l'appré-
ciation de la nature du différend. Sil est évident que ces titres et
arguments ne peuvent élargir ni les termes de la requête adressée à la
Cour par le Conseil, ni la compétence que le Conseil a conférée à la
Cour par sa résolution, il est également clair que la Cour doit les
examiner pour se former une opinion sur la nature du différend visé
par ladite résolution et au sujet duquel son avis est demandé.»
(Décrets de nationalité promulgués en Tunisie et au Maroc, C.P.J.I.
série B n° 4, p. 26; les italiques sont de moi.)

La majorité de la Cour a considéré plus commode de ne pas examiner
la question des titres du Canada pour prendre les mesures dont il s’agit
lors de son interprétation de la réserve de l’alinéa d) du paragraphe 2 de
la déclaration du Canada.

315. L’arrét laisse en effet totalement dans l’ombre la question du titre
ou du défaut de titre international du Canada pour adopter et/ou exécu-
ter les mesures prévues dans la réserve. Quelle est la raison de cette igno-
rance voulue? D’éviter justement que cette question, pourtant centrale
pour la requête du demandeur, n’entre en ligne de compte dans la déter-
mination de la compétence de la Cour dans l'affaire. Car le terme diffé-
rend est le premier mot de la réserve de l’alinéa d) du paragraphe 2 de la
déclaration du Canada que la Cour doit interpréter, et l’objet de ce dif-
férend est particulièrement déterminant pour trancher la question de la
compétence de la Cour dans l'affaire.

316. Le titre ou le défaut de titre international du Canada pour adop-
ter et/ou exécuter les mesures est certainement, dans la présente affaire,
une question qui intervient aussi, d’une manière décisive, dans la présente
procédure préliminaire sur la compétence de la Cour, quoiqu’en dise
l'arrêt. Je la tiens donc toujours pour présente dans l'interprétation que je
fais de la réserve de l’alinéa d) de la déclaration du Canada.

b) Les «navires péchant» de la réserve

317. La réserve de l’alinéa d) de la déclaration concerne des mesures
adoptées et exécutées par le Canada «pour les navires péchant» dans la
zone de réglementation de l’OPANO. Elle est donc limitée géographique-
ment à cette zone. Le texte le dit et les Parties sont d’accord. Il s’agit
d’une zone bien précise délimitée par la convention de lOPANO de 1978.
Elle est située à l’extérieur de la limite des 200 milles du Canada, c’est-
à-dire en haute mer.

318. La requête de l'Espagne vise l’ensemble de la haute mer en tant
qu’espace maritime soumis à un régime juridique qui lui est propre et pas
seulement la zone de réglementation de POPANO. C’est un point à ne
pas négliger dans la décision sur la compétence car l’objet du différend

270
699 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

soumis par la requête de l'Espagne ne concerne pas seulement le règle-
ment du 3 mars 1995 portant application de la loi modifiée sur la protec-
tion des pêches côtières, ou l’arraisonnement de l’Estai trois jours plus
tard (événements qui concernent effectivement la zone de réglementation
de POPANO), mais l'existence d’une législation canadienne qui prétend
ignorer le titre international de l'Espagne à l'exercice exclusif de sa juri-
diction sur ses navires en haute mer et qui pourrait s'étendre aussi, du
seul fait du Canada, à des zones de la haute mer autres que la zone de
réglementation de l'OPANO.

319. Indépendamment du fait que la législation canadienne devienne
un jour applicable, par décision du Canada, à d’autres zones de la haute
mer adjacentes aux zones maritimes exclusives du Canada, il y a aussi le
fait que l’Estai, par exemple, a été poursuivi par des garde-côtes ou des
patrouilleurs canadiens lorsqu'il péchait dans la zone de réglementation
de POPANO, et qu’une telle poursuite aurait pu avoir lieu en direction
d’autres zones de la haute mer situées en dehors de Ja zone de réglementa-
tion de POPANO. En fait, la législation nationale canadienne, telle
qu'elle se présente aujourd’hui, pourrait déjà viser en pratique, pour ce
qui est d’une poursuite donnée, des zones de la haute mer situées bien
au-delà de la zone de réglementation de ’OPANO. L'arrêt ne donne pas
de réponse à cette question que soulève la requête de l'Espagne.

*

320. En mai 1994, lors de l’examen par le Parlement canadien du pro-
jet de loi C-29, le Gouvernement canadien a indiqué qu’il visait les navi-
res apatrides et les navires battant un pavillon de complaisance. Dans les
déclarations qu’il a faites au Sénat le 12 mai 1994, le ministre Ouellet
qualifiait ces navires de navires pirates. Le ministre Tobin avait en outre,
dans ses déclarations au Parlement, exclu expressément les navires espa-
gnols et portugais. Toujours est-il que le premier réglement d’application
de la loi modifiée sur la protection des pêches côtières du Canada, celui
du 25 mai 1994, ne concernait que les navires apatrides et les navires bat-
tant un pavillon de complaisance. Or, les circonstances entourant le
dépôt de la déclaration du 10 mai 1994 sont justement celles-là. Il n’est
pas acceptable, pour interpréter la réserve de l’alinéa d) en droit interna-
tional, de tenir compte des circonstances telles qu’elles se présentaient au
mois de mars 1995! Alors, comment ceux qui adoptent comme objet de
interprétation la prétendue intention sous-jacente du Canada et non pas
le libellé de la réserve de l’alinéa d) répondent-ils à cette question? En
disant que d’après des mécanismes internes insérés dans la loi cana-
dienne, celle-ci pouvait être rendue applicable à d’autres navires pêchant
dans la zone de réglementation de l'OPANO moyennant l’adoption de
règlements (voir paragraphes 74-77 de l'arrêt). Cela est vrai en droit
canadien. Mais en quoi cela participe-t-il à l’établissement en droit inter-
national de l'intention juridiquement pertinente du Canada aux fins de
l'interprétation de la réserve de l’alinéa d)?

271
700 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

321. D’ailleurs, le moins que l’on puisse dire à ce propos, quoique
Parrêt soit d’un avis différent, c’est qu'en mai 1994 les messages parle-
mentaires des ministres canadiens étaient équivoques et trompeurs, car ils
semblaient limiter aux seuls «bateaux pirates» l’application de la législa-
tion canadienne en question. L’intention sous-jacente manifestée par les
ministres canadiens n’était ni nette ni claire. M. Tobin lui-même parla du
pouvoir du Parlement de désigner de nouvelles classes réglementaires de
bateaux qui pourraient à l’avenir être assujettis à la loi modifiée (para-
graphe 77 de l'arrêt).

322. Le principe de la bonne foi ne peut que jouer ici à plein dans
linterprétation d’une quelconque intention «sous-jacente» du Canada.
Mais, l’arrêt, nous le savons déjà, ignore tout simplement la bonne foi
dans l’interprétation qu'il fait de la réserve de l’alinéa d). Pour l’arrêt il
n’y a donc là aucune contradiction avec les exigences d’un comportement
de bonne foi. Mais dans la présente opinion, je base l’interprétation de la
réserve canadienne sur des règles et méthodes objectives d’interprétation
qui exigent que les termes de l’instrument soient interprétés de bonne foi.
En tout état de cause, que l’interprétation soit objective ou subjective, il
n’est pas raisonnable de conclure, à la lumière des moyens complémen-
taires d'interprétation invoqués par les Parties, que l’intention exprimée
dans le règlement adopté le 3 mars 1995, c’est-à-dire près d’un an après la
déclaration objet de l'interprétation, puisse être considérée comme une
circonstance entourant le dépôt de la déclaration canadienne le 10 mai
1994. Pour l'interprétation, il s’agit évidemment d’une intention bien trop
postérieure au dépôt de la déclaration.

*

323. Comme il est évident que l’interprétation subjectiviste de l’inten-
tion sous-jacente de mai 1994 ne lui permet pas d’aboutir au résultat
voulu pour l’interprétation des termes «navires péchant», le défendeur se
proclame sur ce point farouchement littéraliste, en allant méme jusqu’a
déclarer, en réponse à des arguments espagnols, qu'il faut respecter les
règles de grammaire! L'interprétation par le Canada du passage de l’arrêt
de l’Anglo-Iranian Oil Co. sur l'intention de l’Etat déclarant, cité ad nau-
seam par le défendeur, est mis quelque peu en sourdine dans le présent
contexte. Et que fait l’arrêt à cet égard? Il suit une fois de plus la position
du défendeur et change de méthode d'interprétation en fonction du point
à interpréter.

324. Pour le Canada comme pour l’arrêt, les mots «navires pêchant»
désignent dans la réserve de l’alinéa d) de la déclaration les navires
péchant dans la zone de réglementation de POPANO, car c’est ce que dit
le texte de la réserve. Ainsi, la déclaration faite à la Chambre des com-
munes le 11 mai 1994 par le ministre des pêches et des océans, M. Tobin,
dans laquelle il dit, notamment, qu’il n’y a pas d’exception, n’est utilisée
que pour confirmer le sens du texte. Mais il y a aussi les déclarations
faites au Sénat le 12 mai 1994 par le ministre des affaires étrangères et du

272
701 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

commerce international, M. Ouellet, qui soulèvent des doutes sérieux sur
l'interprétation que l’on fait du texte de la réserve de l’alinéa d). Com-
ment le Canada et l’arrêt règlent-ils alors cet aspect des choses? En uti-
lisant seulement quelques phrases choisies des déclarations de M. Ouellet
et en oubliant le reste.

325. Bien que le texte de la loi modifiée du 12 mai 1994 parle en géné-
ral des «bateaux de péche étrangers» qui continuent d’exploiter des
stocks dans la zone de réglementation de FOPANO d’une manière qui
compromet l’efficacité des «mesures valables» de conservation et de ges-
tion, notamment celles prises sous le régime de la convention de (OPANO
de 1978 (mémoire de l’Espagne, annexes, vol. I, annexe 14, p. 70), le
règlement d’application du 25 mai 1994 dit expressément que les classes
réglementaires de bateaux sont respectivement les bateaux sans natio-
nalité et les bateaux de péche étrangers qui naviguent sous le pavillon
d’un Etat visé au tableau JII de son article 21, à savoir le Belize, les îles
Cayman, le Honduras, le Panama, Saint-Vincent-et-Grenadines et la Sierra
Leone (ibid., annexe 17, p. 297-298). Ce n’est que dans le réglement du
3 mars 1995 que le Gouvernement canadien (et non le Parlement) a
ajouté aux classes réglementaires de bateaux de péche étrangers sus-indi-
quées «les bateaux de péche étrangers qui naviguent sous le pavillon d’un
Etat visé au tableau IV du présent article», à savoir le Portugal et l’Es-
pagne (ibid., annexe 19, p. 309 et 311)

326. Ces faits sont concluants sur un point, à savoir que la loi modifiée
ne s’est pas appliquée, entre mai 1994 et mars 1995, aux navires espagnols
et portugais ni aux navires d’un autre Etat participant à POPANO. A
cela il faut ajouter que intention juridiquement pertinente en l'espèce est
celle relative à la déclaration d’acceptation par le Canada de la juridiction
obligatoire de la Cour et non pas l’intention des ministres et parlemen-
taires canadiens concernant le champ d’application de la future loi modi-
fiée et ses possibilités d'évolution à l'avenir; évolution qui pourrait
d’ailleurs élargir ou limiter ladite application car, après l'accord d’avril
1995 entre le Canada et la Communauté européenne, on en est revenu à
la situation existant entre mai 1994 et mars 1995. A présent, la loi modi-
fiée ne s’applique à nouveau qu'aux navires «pirates» de mai 1994. Et
pourtant la déclaration canadienne du 10 mai 1994 est toujours la même!

327. Est-ce que cela veut dire que la réserve de l’alinéa d) de la décla-
ration de 1994 n’a à présent aucun effet utile comme voudrait le faire
croire le Canada lorsqu'il rejette telle ou telle interprétation espagnole de
la réserve? On est en droit de se le demander étant donné la facilité avec
laquelle le défendeur invoque l'effet utile à propos de l’interprétation de
ladite réserve. Car le Canada a plaidé que si les navires battant pavillon
espagnol ou portugais ou d’un autre Etat pêchant dans la zone de régle-
mentation de l'OPANO tombaient en dehors du champ d’application de
la réserve celle-ci n’aurait aucun effet utile. Encore une fois, je suis obligé
de le dire, le Canada plaide une chose et son contraire.

328. L’intention générale qui sous-tend en mai 1994 le débat du projet

273
702 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

de loi C-29 et du réglement du 25 mai 1994, quoique confuse, n’est pas
cependant que ces dispositions du droit canadien s’appliquent aux na-
vires des Etats membres de l’Union européenne péchant dans la zone de
réglementation de POPANO. Pour ces pays, en cas de besoin, on allait
faire appel à la diplomatie canadienne. Les déclarations que le ministre
des affaires étrangères, M. Ouellet, a faites au Sénat le 12 mai 1994 sont
concluantes à cet égard. Or, c’est le 10 mai 1994 que le Canada dépose sa
déclaration auprès du Secrétaire général des Nations Unies et non pas
en mars 1995.

329. L’intention du Canada en mai 1994 est donc loin de ce qui a été
fait en mars 1995. Or, si l’on examine l’intention sous-jacente, la seule
intention qui peut compter est celle qui sous-tend le dépôt de la déclara-
tion et non pas une intention quelconque postérieure à ce dépôt. C’est
sans doute pour éviter cette contradiction frappante que le Canada et
l'arrêt abandonnent sur le point considéré leur thèse interprétative géné-
rale sur l’intention et se tournent cette fois-ci vers le texte de la réserve de
l'alinéa d) de la déclaration du Canada.

*

330. Pour ma part, j’applique à l’interprétation de la déclaration du
Canada, l’interprétation objective, c’est-à-dire des règles et des méthodes
interprétatives qui partent du texte de l'instrument objet de l’interpréta-
tion, sans exclure pour autant des éléments relatifs à la détermination de
Pintention dans la mesure et pour les fins admises en droit international.
À ce propos, je constate que le texte comme tel est applicable à tous les
navires. L’intention sous-jacente du Canada est moins claire. Un doute
raisonnable est permis. C’est dans les limites de ce doute que doit jouer la
bonne foi dans l'interprétation.

En tout cas, le Canada n’a pas modifié en 1995 les termes dans lesquels
il a donné en 1994 son consentement à la juridiction obligatoire de la
Cour. Il n’a pas fait usage du droit de modification réservé dans le para-
graphe 3 de la déclaration. Modifier sa déclaration par voie interprétative
après dépôt de la requête de l'Espagne n’est compatible ni avec le système
de la clause facultative, ni avec une interprétation de bonne foi.

Il faut ajouter qu’en droit international une interprétation de bonne foi
ne peut pas non plus s’en tenir pour certains points au texte de la déclara-
tion et pour d’autres points renvoyer à l’intention dite sous-jacente du
Canada qui évoluerait en plus au fil des mois ou, encore, aux motifs que
le Canada aurait pu avoir lorsqu'il a fait et déposé la déclaration du
10 mai 1994. Il faut choisir.

*

331. La conclusion que les mots «pour les navires péchant» de la
réserve de l’alinéa d) de la déclaration du Canada s’applique à tous les

274
703 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

navires a cependant une conséquence négative pour l’argument de l'effet
utile de la réserve avancé par le Canada, car les «navires canadiens» tom-
bent aussi alors dans le champ d’application éventuel de la réserve.

Qu'est-ce que cela veut dire? Tout simplement que si le Canada un jour
adopte unilatéralement des mesures «dites» de gestion et de conservation
dans la zone de réglementation de lOPANO, mais favorables en fait aux
navires canadiens au détriment des navires des autres Etats ou de certains
de ceux-ci (par exemple en matière de répartition de quotas du TAC), les
différends qui pourraient en résulter entre Etats sont exclus du consente-
ment du Canada à la juridiction de la Cour exprimé dans la déclaration
de 1994.

332. Le Canada, par contre, garde le silence sur cet effet utile possible,
et pas du tout négligeable, des mots «pour les navires pêchant» de la
réserve. C’est l'évidence même que si l’on s’attache sur ce point à l’inter-
prétation littérale les navires canadiens pêchant dans la zone OPANO
entrent dans la réserve. Cette conclusion n’est pas absurde du tout. Car,
ce qui serait exclu de la juridiction de la Cour par la réserve, ce ne sont
pas les rapports entre le Canada et les navires canadiens, mais les rap-
ports entre le Canada et un autre Etat pour ce qui est des mesures adop-
tées ou exécutées par le Canada à l’égard des navires canadiens, mesures
qui pourraient bien être discriminatoires à l’égard des navires battant le
pavillon d’un autre Etat ou contraires aux intérêts de ce dernier Etat dans
les pêches en question. Si, à cela s’ajoutent les navires apatrides et ceux
battant pavillon de complaisance, on peut constater facilement que la
non-application de la réserve de l’alinéa d) à d’autres navires ne priverait
pas du tout celle-ci d’effet utile. En fait, c’est la situation qui existait
avant le 3 mars 1995 et qui existe après le début de mai 1995, c’est-à-dire
la situation actuelle.

c) Les « mesures de gestion et de conservation» de la réserve et la non-
définition de ces mesures dans la déclaration

333. Comme je l’ai déjà mentionné, le Canada aurait pu formuler la
réserve de l’alinéa d) de sa déclaration de 1994 en parlant tout simple-
ment des «mesures adoptées par le Canada...». Cette formule aurait alors
compris toutes les mesures possibles et imaginables adoptées par le
Canada. Mais le Canada ne l’a pas fait dans l’exercice de sa souveraineté.
Pour ma part, je me refuse, dans le contexte de l’interprétation de la
réserve, à entrer dans le débat qui consiste à se demander pourquoi le
Canada ne l’a pas fait. C’est un domaine qui concerne les choix politiques
internes du Canada, tout comme faire ou ne pas faire une déclaration
d'acceptation de la juridiction obligatoire de la Cour. Je ne saurais
admettre ce genre d’interprétations subjectives dans le cadre du système
de la clause facultative. C’est l'intention exprimée dans la déclaration que
j'interprète dans la présente opinion.

334. Au demeurant, on touche ici une limitation objective de la réserve

275
704 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

voulue expressément par l'Etat déclarant et qui fait partie du texte de la
réserve. Les mesures de la réserve doivent être des «mesures de gestion et

de conservation». Nous ne sommes pas devant des motifs ou même une

intention sous-jacente quelconque, mais bel et bien devant une intention

qui se manifeste dans le libellé du texte. Par ailleurs, ni la réserve de

lalinéa d) ni aucune autre partie de la déclaration canadienne ne définis-

sent l'expression «mesures de gestion et de conservation», directement ou

indirectement, ni n’attribuent un sens particulier à cette expression ou à

Pun quelconque des termes la composant.

335. En l’absence d’une définition particulière — directe ou indirecte
— donnée par le Canada, l’expression «mesures de gestion et de conser-
vation» utilisée dans la réserve de l’alinéa d) ne peut être interprétée qu’à
la lumière du droit international général. La qualification, dans le texte
de la réserve, du terme «mesures» par les mots «de gestion et de conser-
vation» et la non-définition de l’expression dans la déclaration elle-même
traduisent l’intention objective de l’Etat déclarant de lui attribuer le sens
qu’elle a en droit international, cadre juridique de référence des déclara-
tions relevant du système de la clause facultative. En outre, application
des règles d’interprétation conduit à la même conclusion car les règles
pertinentes de droit international applicables dans les relations entre les
parties sont un des éléments interprétatifs admis dont il faut tenir compte
«en même temps que du contexte».

336. De surcroît, le Canada lui-même a insisté lors des audiences sur le
caractère générique de expression «mesures de gestion et de conserva-
tion» de la réserve de l’alinéa d) de sa déclaration en invoquant la juris-
prudence de l’arrêt sur le Plateau continental de la mer Egée. Ce faisant,
il a reconnu dans le présent incident préliminaire le rôle du droit inter-
national dans l'interprétation de l’expression «mesures de gestion et de
conservation» de la réserve car, dans l'affaire de la Mer Egée, il est ques-
tion du sens que revêtent en droit international certains termes incor-
porés dans un instrument juridique international. Cet arrêt interprète
l’expression «statut territorial» d’après le droit international et l’évolu-
tion que celui-ci a connue.

337. Ainsi, pour apprécier si les mesures adoptées par le Canada
en mars 1995 à l’encontre des navires battant pavillon espagnol étaient
des «mesures de gestion et de conservation» au sens de la réserve de
lalinéa d) de la déclaration du Canada du 10 mai 1994, il faut se tourner
vers le droit international. Et il faut le faire parce que cela découle de la
déclaration elle-même et des règles d'interprétation du droit internatio-
nal.

*

338. L’arrét lui-même reconnaît que la Cour doit interpréter la réserve
de l’alinéa d) du paragraphe 2 de la déclaration du Canada en s’enqué-
rant du sens que l’expression «mesures de gestion et de conservation» y

276
705 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

revêt «à la lumière du droit international» (paragraphe 69 de l’arrêt). On
aurait pu croire que l’arrêt finissait par se mettre au diapason du droit
international, mais ce n’est pas du tout le cas. En effet, dans le para-
graphe suivant, l’arrêt nous dit que «[s]elon le droit international, pour
qu’une mesure puisse être qualifiée de «mesure de gestion et de conserva-
tion, il suffit qu’elle ait pour objet de gérer et de conserver des ressources
biologiques et réponde a diverses caractéristiques techniques» (les itali-
ques sont de moi). Pour l’arrêt, l’auteur des mesures, les zones maritimes
qu'elles affectent et/ou la manière dont leur exécution est prévue ne sont
pas des éléments de la définition des «mesures de gestion et de conserva-
tion» en droit international. Ces derniers éléments n’entreraient en ligne
de compte qu’aux fins d'apprécier la licéité des mesures dont il s’agit au
regard du droit international (paragraphe 70 de l’arrêt).

339. L'auteur de la présente opinion est en total désaccord avec cette
conclusion de l’arrêt. Les mesures «de gestion et de conservation» sont
définies en droit international par rapport à des critères juridiques et pas
seulement ou exclusivement selon des critères techniques. L'arrêt affirme
par contre tardivement que «file droit international qualifie donc les
«mesures de gestion et de conservation» par rapport à des critères fac-
tuels et scientifiques» (paragraphe 70 de l’arrêt), mais sans apporter la
preuve de la pratique internationale ni de l’opinio juris des Etats. L’arrét
confond ici, en fait, le droit international général avec les règlements
d'application de la loi canadienne sur la protection des pêches côtières et
leurs annexes ou, encore, avec d’autres législations nationales qu’il men-
tionne sans les analyser! Nous allons voir ci-dessous que le droit interna-
tional général cristallisé dans la convention sur le droit de la mer de 1982
ainsi que des accords internationaux y relatifs récemment conclus sont
d’un autre avis, par exemple, l’accord de la FAO de novembre 1993, inti-
tulé «Accord visant à favoriser le respect par les navires de pêche en
haute mer des mesures internationales de conservation et de gestion» et
l'accord des Nations Unies du 4 décembre 1995 dénommé «Accord aux
fins de l’application des dispositions de la convention des Nations Unies
sur le droit de la mer du 10 décembre 1982 relatives à la conservation et
à la gestion des stocks de poissons dont les déplacements s’effectuent tant
à l’intérieur qu’au-dela de zones économiques exclusives (stocks chevau-
chants) et des stocks de poissons grands migrateurs». Je suis donc entié-
rement d’accord avec la critique qui est faite aussi dans d’autres opinions
dissidentes de la conclusion de la majorité sur le sens 4 attribuer en droit
international à l’expression «mesures de gestion et de conservation» des
ressources biologiques de la haute mer. Les références que l’arrêt fait à ce
propos à l’article 62 de la convention sur le droit de la mer de 1982, à
certains autres accords et conventions et à certains textes de l’Union
européenne et de POPANO ne sauraient être acceptées comme preuve de
la pratique internationale ni comme constatation de l’opinio juris des
Etats en la matière.

277
706 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

340. Pour arriver à sa conclusion sur le sens de ladite notion en droit
international — et aussi dans la réserve de l’alinéa d) de la déclaration
canadienne compte tenu du silence de celle-ci à cet égard —, l’arrét fait
intervenir une fois encore la question de la licéité des mesures (voir le para-
graphe 70). Mais, il admet que la question de l’existence et du contenu de
la notion en droit international est une question de définition quoique,
d’après lui, rechercher si une action déterminée, incluse dans le champ
d'application de la notion, enfreint les prescriptions normatives dudit
ordre juridique, serait toujours une question de licéité. C’est bien sur le
terrain de la définition de la notion qu’il faut se placer pour interpréter
l'expression considérée dans le présent incident préliminaire sur la com-
pétence mais il arrive souvent, comme pour ce qui est de la définition des
«mesures de gestion et de conservation» en droit international de la mer,
que la définition de la notion comporte des éléments ou des critères juri-
diques et pas seulement techniques, factuels ou scientifiques. Et il arrive
aussi que la question de la licéité puisse faire partie de la définition même
d’une notion juridique déterminée. Dans des situations de ce genre, la
conclusion dans un incident préliminaire pourrait bien être qu’une objec-
tion ou exception donnée n’a pas un caractère exclusivement prélimi-
naire. En fait, c’est pour écarter cette possibilité que larrêt s’efforce
d’exclure de la notion des «mesures de gestion et de conservation» tout
critère juridique en tant qu’élément relatif à l’existence ou au contenu de
la notion, c’est-à-dire de sa définition.

*+

341. Reprenons mes propres considérations sur la question à l’exa-
men. Le recours au droit international pour interpréter l’expression
«mesures de gestion et de conservation» se trouve facilité en l’espèce par
le contexte de l’expression même dans la réserve de l’alinéa d) de la décla-
ration du Canada, car il ressort de celle-ci qu’il s’agit de mesures de ges-
tion et de conservation adoptées par le Canada pour des navires pêchant
dans la zone de réglementation de l'OPANO et de l'exécution de telles
mesures. Le contexte place ainsi l’interprète dans le cadre d’un domaine
déterminé du droit international, à savoir celui du droit de la mer et, à
l’intérieur du droit international de la mer, dans le régime juridique appli-
cable à une seule zone d’un espace maritime bien déterminé, à savoir la
zone de réglementation de POPANO en haute mer.

342. Nous ne sommes pas devant le texte d’une réserve qui renvoie à
deux ou à plusieurs espaces maritimes. La réserve de l’alinéa d) n’exclut
pas, par exemple, de la juridiction obligatoire de la Cour des différends
concernant des mesures de gestion et de conservation adoptées par le
Canada pour sa zone économique exclusive. Cela facilite aussi beaucoup
la tâche de l’interprète parce que, contrairement à ce que le Canada et
Varrét affirment, les mesures de gestion et de conservation des ressources
biologiques de la mer ne sont pas définies de la méme maniére pour tous
les espaces maritimes reconnus par le droit international. Et pourquoi en

278
707 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

est-il ainsi? Parce que le droit international tient compte a cet égard du
régime juridique général de l’espace maritime en cause, de l’auteur des
mesures en question et de la nature des mesures adoptées.

343. Certes, il y a des mesures de gestion et de conservation en haute
mer, mais elles ne se définissent pas de maniére similaire a celles, par
exemple, applicables dans la zone économique exclusive d’un Etat. La
gestion et la conservation des ressources biologiques sont un objectif du
droit de la mer, une valeur sociale, protégée par l’ordre juridique inter-
national, qui s’applique aux différents espaces maritimes reconnus, mais
les «mesures de gestion et de conservation» n’ont ni la même existence ni
le même contenu dans tous ces espaces du fait précisément des différences
existant entre leurs régimes juridiques respectifs. Une mesure qui en droit
international est une mesure de gestion et de conservation dans une zone
économique exclusive peut très bien ne point être une telle mesure en
haute mer. L'arrêt néglige ce qui pour moi est si évident, tombe sous le
sens, sans aucune démonstration véritable de la pratique internationale
des Etats et de leur opinio juris.

344. Le droit international — comme les ordres juridiques internes
d’ailleurs — est un système cohérent. Par exemple, si un agent canadien
adopte une mesure non prévue parmi les mesures que le droit canadien
reconnaît comme étant des mesures de gestion ou de conservation, la
mesure en question peut-elle être qualifiée de mesure de gestion et de
conservation dans ledit ordre juridique? Le Canada a affirmé le contraire
dans le présent incident. Par exemple, lorsqu'il a répondu aux arguments
sur l'application extraterritoriale de son code criminel ou sur l’usage de la
force. Les choses se passent mutatis mutandis de la même manière en
droit international. Celui-ci prend en considération l’auteur de la mesure,
l'espace maritime en cause, l’objet et la nature de la mesure et la manière
de l’exécuter au niveau de sa définition des «mesures de gestion et de
conservation» des ressources biologiques de la mer.

345. Voyons encore d’autres exemples en guise d'illustration. Lorsqu'un
agent de la paix d’un Etat déterminé et un terroriste privent une personne
de sa liberté, est-ce que la qualité ou condition de l’auteur de la mesure
n'intervient pas et peut-on toujours parler de «mesure de police»? Et lors-
que ledit agent de la paix poursuit et arrête un malfaiteur sur le territoire
d’un Etat voisin, ces actes sont-ils toujours une mesure rentrant dans la
définition de la notion «mesure de police»? Les systèmes juridiques ne
prennent pas en considération seulement l’objet factuel ou matériel de la
mesure, voire son but, lorsqu'ils définissent un type déterminé de mesures
admises. Ils font aussi intervenir, aux fins d’une telle définition, d’autres
critères qui, de ce fait, sont autant de critères juridiques de la définition
des mesures dont il s’agit. Le droit international fait de même.

+

346. Considérons maintenant les interprétations respectives que les
Parties ont données à l’expression «mesures de gestion et de conserva-

279
708 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

tion» dans la réserve de l’alinéa d) du Canada, en commençant par celle
du demandeur. L'Espagne affirme tout d’abord que la gestion et la conser-
vation de ressources ne concernent pas l’objet du différend qu'elle a soumis
à la Cour, a savoir le titre international du Canada pour exercer sa juridic-
tion en haute mer à l'égard des navires espagnols et de leurs équipages.
Pour l’Espagne, la prétention d’un Etat côtier à l’exercice unilatéral d’une
compétence sur les espaces maritimes internationaux de la haute mer ou
sur des navires étrangers se trouvant dans lesdits espaces ne saurait se
cacher derrière l’alibi de la gestion et de la conservation des ressources.
Or, la réserve de l’alinéa d) de la déclaration canadienne parle de «mesures
de gestion et de conservation pour les navires pêchant» et non pas de la
juridiction ou des droits du Canada en haute mer vis-à-vis d’autres Etats
ou des navires battant pavillon d’autres Etats se trouvant en haute mer.

347. Pour l'Espagne, derrière la législation canadienne sur la protec-
tion des pêches côtières se cacherait la prétention du Canada de vouloir
étendre sa souveraineté sur des espaces internationaux de la haute mer au
détriment des droits des autres Etats souverains dans ces espaces, en pro-
cédant même pour ce faire à une application extraterritoriale de sa légis-
lation pénale et en autorisant l’usage de la force.

348. D’après l'Espagne, le régime juridique de la haute mer fait qu’il
est impossible que le Canada soit en possession d’un titre international
Pautorisant à exercer sa juridiction sur des navires espagnols se trouvant
en haute mer. Un tel titre ne découlerait pas du droit général de la mer ni
non plus de la convention de POPANO de 1978 et il n’existe pas d’accord
bilatéral entre l'Espagne et le Canada permettant de tels agissements
canadiens à l'encontre de navires espagnols dans les eaux internationales.
Certes, le Canada invoque sa législation nationale mais celle-ci n’est pas
opposable aux autres Etats, y compris l'Espagne, car elle n’est pas fondée
sur un titre de droit international.

349. L'Espagne souligne aussi que, d’après son texte, la réserve de l’ali-
néa d) n’exclut de la juridiction obligatoire de la Cour qu’une seule caté-
gorie de mesures: les «mesures de gestion et de conservation». L'Espagne
n’admet pas pourtant que cette expression puisse être interprétée comme
englobant d’autres faits, licites ou illicites, ou d’autres catégories possibles
de mesures telles que, par exemple, celle de «mesures d’exécution».

350. L'Espagne estime aussi qu'ayant été formulées en termes d’une
catégorie objective non définie autrement dans la déclaration (par exemple,
par un renvoi à la législation canadienne), les mesures en question doivent
être de véritables «mesures de gestion et de conservation» en droit inter-
national pour pouvoir entrer dans le champ d’application de la réserve de
l'alinéa d). A l'égard du droit international et de la pratique internatio-
nale, d’après l'Espagne, les différentes mesures adoptées et exécutées par
le Canada en l’espèce n'étaient pas au regard de ce droit et de cette pra-
tique de véritables «mesures de gestion et de conservation». Elles ne
seraient pas en conséquence couvertes par la réserve de l’alinéa d). Elles
ne seraient que des simples comportements de fait, voire des faits illicites
internationaux.

280
709 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

351. La loi modifiée sur la protection des pêches côtières du Canada,
avec la prétention qu’elle comporte d’exercer la juridiction canadienne
sur des navires étrangers en haute mer, l’extension du droit pénal cana-
dien aux équipages des navires étrangers en haute mer et l’autorisation
d'utiliser la force contre ces équipages et navires, ne saurait être qualifiée
de «mesure de gestion et de conservation» dans le droit international de
la haute mer. Même l’article 73 de la convention sur le droit de la mer de
1982 relatif à la mise en application des lois et règlements de l'Etat côtier
dans sa zone économique exclusive n’envisage pas l’application du droit
pénal contre les navires étrangers et leur équipages se trouvant dans
ladite zone.

352. De l’emploi de l’expression «mesures de gestion et de conserva-
tion» dans le texte de la réserve de l’alinéa d) du paragraphe 2 de la
déclaration canadienne, l'Espagne tire deux conclusions principales, à
savoir: a) que l'effet utile de la réserve est plus limité que ne l’affirme le
Canada; et b) que /a réserve n'est pas susceptible d'application au diffé-
rend qu’elle a soumis à la Cour à la suite des événements de mars 1995.
Si Pintention du Canada avait été en 1994 celle qu’il affirme être dans le
présent incident préliminaire, le Canada aurait alors, selon l’Espagne,
commis une incohérence ou une erreur dans la rédaction de la réserve,
car celle-ci n’est pas objectivement susceptible d’application à des évé-
nements comme ceux qui ont eu lieu en mars/avril 1995. La réserve
n’était pas susceptible de s’appliquer à ces événements. Son propre texte
Pempécherait. A cet égard, des conseils de l'Espagne ont qualifié la
réserve de bancale. Il appartient au Canada d’assumer maintenant les
conséquences de son fait de 1994 lorsqu'il a rédigé et déposé sa déclara-
tion. Il n'appartient pas aux autres Etats déclarants, comme l'Espagne,
d’assumer les conséquences de ce qui ne serait que le résultat du seul fait
du Canada.

353. En ce qui concerne l’insistance du Canada sur le contenu ou
l’objet factuel des mesures comme critère privilégié pour l’interprétation
de expression «mesures de gestion et de conservation», l'Espagne a sou-
ligné que cette prise de position canadienne méconnaissait le principe
d’intégrité dans l’interprétation de la déclaration, l’instrument objet de
l'interprétation étant la déclaration et non pas seulement la réserve de
l'alinéa d). En d’autres termes, l'interprétation de cette réserve ne devrait
pas se faire sans tenir compte de la déclaration dans son ensemble, des
propos tenus en 1994 par les ministres responsables lors des débats par-
lementaires sur le projet de loi C-29 (navires dits « pirates») et de l’objet
du différend soumis à la Cour par l'Espagne («titre» du Canada).

354. Finalement, pour l'Espagne, les catégories juridiques ne peuvent
pas être arbitraires et leur capacité évolutive éventuelle ne doit pas être
confondue avec la volatilité du sens et de la portée des termes employés.
Les termes, y compris les génériques, s’adaptent aux circonstances, mais
ils ne sauraient dénaturer les catégories juridiques dont il s’agit. Ainsi, le
caractère générique éventuel de ladite expression dans la réserve dont
excipe le Canada ne saurait convertir celle-ci en un véritable trou noir,

281
710 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

d’autant plus que les mesures adoptées par le Canada en mars 1995
n’étaient méme pas des «mesures de gestion et de conservation» dans le
cadre de la convention de lOPANCO.

%

355. Partant de l’affirmation selon laquelle le mot «mesures» est un
terme large qui embrasse toutes sortes d’actions, y compris législatives,
visant à atteindre une fin ou un but, le Canada a affirmé le caractère large
et englobant des mots «de gestion et de conservation» dans la réserve de
l’alinéa d). Ces mots n’emporteraient aucune restriction particulière si ce
n’est que la mesure doit bien évidemment viser les ressources halieutiques
et leur exploitation rationnelle. Les termes qualificatifs «gestion et conser-
vation» recouvreraient toutes les mesures prises par l'Etat canadien
(législatives, réglementaires, administratives) relativement aux ressources
biologiques de la mer (protection des ressources, conservation propre-
ment dite, gestion des pêches).

356. Cette conception large des «mesures de gestion et de conserva-
tion» de la réserve de l’alinéa d) conduit en fait le Canada à assimiler
jusqu’à un certain point ces mesures à des mesures pour ou concernant la
gestion et la conservation. Une mesure serait, pour le Canada, une
mesure de gestion et de conservation si elle est conçue dans le but de gérer
et de conserver des pêcheries ou si, de par son contenu ou son objet, on
pourrait conclure qu’elle concerne la gestion et la conservation des pêche-
ries. Les mesures adoptées par le Canada n’auraient rien d’inhabituel en
matière de gestion et de conservation des pêcheries et elles se retrouve-
raient dans les accords internationaux et dans des législations nationales
sur la pêche de sorte qu’elles seraient des «mesures de gestio * et de
conservation» aux fins de la réserve de l’alinéa d). En tout état de cause,
contenu et objet factuels et but recherché seraient les éléments à retenir
pour définir les «mesures de gestion et de conservation» de la réserve.

Le Canada a quand même admis que l’expression «mesures de gestion
et de conservation» de la réserve renvoie à une catégorie générique de
mesures qui serait d’ailleurs ouverte à des évolutions futures, après avoir
reproché à l'Espagne de limiter la portée de l'expression à ce qui a été fait
à cet égard par le passé. Et il a aussi parlé de la «nature» des mesures en
question.

357. Le Canada soutient aussi que l'expression «mesures de gestion et
de conservation» de la réserve de l’alinéa d) englobe tant les mesures
conformes que celles contraires au droit international car — dit-il — une
mesure est une mesure qu’elle soit licite ou non (voir, par exemple,
CR 98/12, p. 11-14, 16). Si elle concerne la gestion et la conservation, la
mesure, même si elle est illicite, serait une mesure de gestion et de conser-
vation, car le libellé de la réserve ne parle pas de mesures autorisées ou de
mesures internationalement licites ou, encore, de mesures prises en vertu
d’un titre valable (il y a ici une tentative de renversement de la règle

282
711 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

d’interprétation concernant la présomption de régularité des actes juri-
diques en cas de silence de l’instrument objet de l’interprétation dont j’ai
déjà parlé dans la présente opinion). Quoi qu’il en soit, d’après le Canada,
la thèse espagnole selon laquelle les mesures ne sauraient, en l’absence de
titre, être considérées comme des «mesures de gestion et de conserva-
tion» serait contredite par le libellé de la réserve canadienne.

358. L’existence ou l’absence de titre et la licéité ou l’illicéité des mesures
adoptées ne permettraient nullement, d’après le Canada, de répondre à la
question de savoir si la réserve est applicable en l’espèce, car il s’agit là
d’une question sur laquelle la Cour aurait à se prononcer au stade du fond.
Faire passer le fond avant la compétence serait une absurdité selon le
Canada. Cet argument canadien ne répond qu’en partie à la thèse espa-
gnole, car cette dernière ne se fonde pas seulement sur l’i/licéité des mesures
adoptées par le Canada mais aussi sur leur inexistence en tant que «me-
sures de gestion et de conservation» dans le droit international de la haute
met.

*

359. C’est Pévidence même que le Canada a cherché, dans les thèses
et arguments qu’il a développés sur la définition de l’expression ici consi-
dérée, à surmonter l’obstacle considérable que représentait pour lui —
étant donné le libellé de la réserve — le régime juridique de la haute mer.
C’est pour cela que les conseils du Canada se sont trouvés dans la nécessité
de souligner maintes fois que, ce qui compte, c’est le contenu ou l’objet
factuel des mesures plutôt que les régimes ou les catégories juridiques.
On peut lire, par exemple, dans les comptes rendus des audiences que les
mesures adoptées et exécutées en 1995 à l’encontre des navires espagnols
étaient des mesures de gestion et de conservation parfaitement ordinaires à
ceci près qu'elles ont été appliquées dans une zone de la haute mer ou,
encore, que /a seule chose qui les distinguent est le lieu où le Canada les a
appliquées. Il y a donc quelque chose qui distingue lesdites mesures de
1995 des mesures de gestion et de conservation ordinaires et cela, le
Canada l’admet tout de même, quoique bien discrètement.

360. Ayant admis l’inévitable, le Canada a fait de son mieux pour
minimiser les effets de cette reconnaissance dans l'interprétation de
l'expression «mesures de gestion et de conservation» dans la réserve de
l'alinéa d). C’est alors qu’il accusera l'Espagne de confondre ce qui est
essentiel et ce qui est accessoire. La zone géographique ou le lieu de leur
application, voire l’auteur de la mesure, ne relèverait pas de essence des
mesures de gestion et de conservation. Ce seraient donc des éléments
accessoires. L’arrét suit à la lettre cette thèse canadienne (voir le para-
graphe 338 de la présente opinion). La distinction entre «notion» et
«essence de la notion» (ou «caractéristiques essentielles de la notion») de
la majorité est empruntée aux plaidoiries canadiennes et non pas au droit
international.

283
712 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

361. Pour le Canada, le régime juridique de l’espace maritime où les
mesures s’appliquent, ou qui les adopte ou à qui elles s’appliquent dans
un tel espace ou comment elles s’exécutent, seraient des éléments sans im-
portance pour la définition des «mesures de gestion et de conservation»
de la réserve. Il faut tout simplement lire la convention sur le droit de la
mer de 1982 (ou les accords mentionnés ci-dessus) pour se convaincre
du contraire. Mais, pour le Canada comme pour l'arrêt, les critères juri-
diques n’entreraient pas en ligne de compte pour linterprétation et l’ap-
plication de la réserve de l’alinéa d). Aux dires des conseils canadiens, ils
ne seraient pas des «éléments suffisamment objectifs»! Que les mesures
s’appliquent à l’intérieur ou à l’extérieur des 200 milles serait donc dénué
@importance, d’après le Canada et l’arrêt, aux fins de l’interprétation
de l’expression «mesures de gestion et de conservation» de la réserve.

362. Or, il faut dire que la réserve de l’alinéa d) de la déclaration cana-
dienne ne définit pas du tout l’expression «mesures de gestion et de
conservation» en fonction du contenu ou de l’objet factuel des mesures
adoptées ou exécutées par le Canada. Ces mots ne figurent que dans des
arguments avancés par le Canada dans le présent incident préliminaire.
Le Canada qualifie en effet la loi modifiée et ses règlements d’application
de mesures de gestion et de conservation en invoquant a cet égard leur
contenu ou objet factuel et leur but. Mais ces termes ne font pas partie du
texte de la réserve insérée dans la déclaration et ne se dégagent pas non
plus des moyens complémentaires d’interprétation de la déclaration sou-
mis à la Cour par les Parties. Je n’ai trouvé dans les comptes rendus par-
lementaires relatifs au projet de loi C-29 aucune définition par les respon-
sables canadiens de l’expression «mesures de gestion et de conservation»
de la réserve de l’alinéa d). Le Canada a reconnu que la loi modifiée sur
la protection des pêches côtières prévoit des sanctions en cas d’infractions
et qu’elle contient des dispositions consacrées à l’application du droit
pénal canadien dans la zone de réglementation de POPANO, quoique
strictement limitées, dit-il, aux cas où les infractions sont commises au
cours de application de la loi. Ainsi, directement liées à l’application des
mesures de gestion et de conservation adoptées par le Canada, les dispo-
sitions en question seraient alors couvertes par la réserve.

363. Les arguments initiaux canadiens concernant la définition des
mesures de la réserve de l’alinéa d) évolueront au cours de la phase orale.
A l’audience, les conseils du Canada chercheront des termes de référence
plus objectifs pour démontrer que les mesures adoptées et exécutées par
le Canada en mars 1995 à l’encontre des navires espagnols dans la zone
de réglementation de POPANO étaient bel et bien des «mesures de ges-
tion et de conservation» aux fins de Pinterprétation de la réserve. Ainsi,
les différents alinéas du paragraphe 4 de l’article 62 de la convention sur
le droit de la mer de 1982 ont été mentionnés (l’arrêt le fait aussi) comme
preuves du fait que les mesures appliquées aux navires espagnols figurant
dans le tableau V du règlement du 3 mars 1995 étaient des mesures de

284
713 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

gestion et de conservation. Il s’agit bien entendu d’une disposition rela-
tive à la zone économique exclusive et non pas à la haute mer, tout
comme les articles 61 et 73 de cette convention qui ont été aussi men-
tionnés par les conseils du Canada. Ceux-ci ont également indiqué que
Vaccord de 1995 sur les stocks chevauchants emploie l’expression «me-
sures de conservation et de gestion», que l’ensemble de cet accord
concerne la haute mer et que les mesures de gestion et de conservation de
lOPANDO s'appliquent dans une zone de la haute mer. Ils oublient cepen-
dant lessentiel, à savoir qu’il s’agit des mesures appliquées en zones de la
haute mer, qui sont prévues dans des accords internationaux conclus entre
les Etats intéressés! On est donc bien loin des mesures adoptées et exé-
cutées par le Canada en 1995 à l'encontre des navires battant pavillon
espagnol se trouvant en haute mer. La majorité va s’attacher à parache-
ver ces efforts canadiens par des recherches supplémentaires qui n’appor-
tent rien de nouveau, mais que l'arrêt présente comme s’il s'agissait de
véritables preuves de la pratique internationale des Etats et de leur opinio
juris pour ce qui est de la définition des «mesures de gestion et de conser-
vation».

364. Finalement, 4 ces ambiguités canadiennes, il faut ajouter celle
relative à la position du Canada dans la présente instance sur la conven-
tion de l’'OPANO de 1978 et son système. Or, on est ici devant des enga-
gements conventionnels du Canada applicables à la zone de la haute mer
où les événements de mars/avril 1995 se sont produits. Les conseils du
Canada se sont cependant opposés à ce que l’on définisse les «mesures de
gestion et de conservation» de la réserve de l’alinéa d) par rapport à la
convention de l'OPANO, malgré les références à POPANO et aux me-
sures adoptées par celle-ci dans la loi modifiée sur la protection des
pêches côtières du Canada. Est-ce que ces dispositions ne font pas par-
tie de l’intégrité de la loi que la réserve était censée protéger d’après le
ministre Ouellet?

*

365. Quels sont le sens et la portée de l’expression «mesures de gestion
et de conservation» dans le droit international en vigueur concernant la
haute mer? Pour répondre à la question, il faut se tourner vers certains
principes du nouvel ordre juridique de la mer que les Etats se sont donnés
a partir de la troisiéme conférence des Nations Unies sur le droit de la
mer et de la conclusion de la convention des Nations Unies sur le droit de
la mer du 10 décembre 1982. C’est dans cette convention que les tout der-
niers principes généraux concernant la gestion et la conservation des res-
sources biologiques de la haute mer se sont cristallisés.

366. La jurisprudence de la Cour a confirmé à plusieurs reprises, et
dans des contextes différents, que d’une maniére générale la convention
de 1982 refléte la pratique des Etats dans les relations internationales
contemporaines relatives au droit de la mer, ainsi que leur opinio juris a
cet égard. Il faut ajouter que la déclaration du Canada fut déposée le

285
714 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

10 mai 1994, c’est-a-dire environ douze ans aprés la conclusion de la
convention sur le droit de la mer et que le Canada fut un des Etats les
plus actifs au sein de la troisième conférence. Il convient aussi de rappeler
que le Canada a une zone économique exclusive de 200 milles et possède
d’autres droits en tant qu’Etat côtier en vertu du nouvel ordre juridique
de la mer que l'Espagne et d’autres Etats ont accepté. Au cours de la pré-
sente procédure incidente, tant l'Espagne que le Canada ont cité des dis-
positions de la convention sur le droit de la mer de 1982 à ’appui de leurs
thèses respectives sur l'interprétation de la réserve de l’alinéa d) de la
déclaration du Canada.

367. Aujourd’hui comme hier, le droit international proclame la liberté
de la haute mer et prévoit qu'aucun Etat ne peut légitimement prétendre
soumettre une partie quelconque de la haute mer à sa souveraineté. Cette
liberté de la haute mer comporte pour les Etats une série de droits et
notamment la liberté de navigation et la liberté de pêche. La liberté de la
haute mer s'exerce dans les conditions prévues par les dispositions de la
convention de 1982 et les autres règles du droit international, c’est-à-dire
qu'elle ne s’exerce pas dans les conditions prévues par la législation natio-
nale d’un Etat, quel qu’il soit. En outre, chaque Etat doit exercer les
libertés que comporte pour lui la liberté de la haute mer en tenant
dûment compte de l’intérêt que présente l’exercice de cette liberté pour les
autres Etats (articles 87 et 89 de la convention de 1982).

368. Conscient de la nécessité de protéger tous les droits et intérêts en
cause dans tous les différents espaces maritimes reconnus, le droit inter-
national exige même que les «lois et règlements de l'Etat côtier» en
matière de conservation applicables à sa propre zone économique exclu-
sive soient compatibles avec la convention sur le droit de la mer de 1982
(art. 62, par. 4). On voit ainsi que la nature des «mesures de gestion et de
conservation» n’est indifférente, tant s’en faut, ni a l’auteur des mesures
en question ni au régime général de l’espace maritime où elles sont
censées être appliquées. Affirmer le contraire, comme le fait l’arrêt, ne me
semble pas conforme au droit de la mer. En outre, le sens dit «technique»
ou «factuel» que l’arrêt attribue aux mesures de la réserve de l’alinéa d)
ne peut être dégagé par interprétation du texte de la réserve. Pour arriver
à une telle conclusion, il faut que l’interprète ajoute au texte des qualifi-
cations qui n’y figurent point et il faudrait aussi, à mon avis, écarter le
droit international dans l’interprétation de la réserve.

369. Tout Etat a le droit de faire naviguer en haute mer des navires
battant son pavillon. Ces derniers possèdent la nationalité de ’Etat dont
ils sont autorisés à battre le pavillon. Il doit exister un lien substantiel
entre l'Etat et le navire, mais chaque Etat fixe les conditions auxquelles il
soumet l’attribution de sa nationalité aux navires, les conditions d’imma-
triculation des navires sur son territoire et les conditions requises pour
qu'ils aient le droit de battre son pavillon. Les navires naviguent sous le
pavillon d'un seul Etat et sont soumis, sauf dans les cas exceptionnels
expressément prévus par des traités internationaux ou par la convention
de 1982, à sa juridiction exclusive en haute mer. Un navire qui navigue

286
715 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

sous les pavillons de plusieurs Etats, dont il fait usage à sa convenance,
ne peut se prévaloir cependant, vis-à-vis de tout Etat tiers, d’aucune de
ces nationalités et peut être assimilé à un navire sans nationalité (articles
90, 91 et 92 de la convention de 1982).

370. Tout Etat doit exercer effectivement sa juridiction et son contrôle
sur les navires battant son pavillon et doit lorsqu'il prend à leur égard les
mesures nécessaires en l’espèce, se conformer aux règles, procédures et
pratiques internationales généralement acceptées, ainsi que prendre tou-
tes les dispositions nécessaires pour en assurer le respect. Tout Etat qui a
des motifs sérieux de penser que la juridiction et le contrôle appropriés sur
un navire en haute mer n'ont pas été exercés peut signaler les faits à l'Etat
du pavillon. Une fois avisé, celui-ci procède à une enquête et prend, s’il y
a lieu, les mesures nécessaires pour remédier à la situation. Chaque Etat
a l'obligation d’ordonner l’ouverture d’une enquête sur tout comporte-
ment en mer dans lequel est impliqué un navire battant son pavillon et
qui a coûté la vie ou occasionné de graves blessures à des ressortissants
d’un autre Etat, ou des dommages importants à des navires ou des ins-
tallations d’un autre Etat ou au milieu marin. L'Etat du pavillon et l’autre
Etat doivent coopérer dans la conduite de l’enquête (article 94 de la
convention de 1982). Même en cas d’abordage ou de tout autre incident
de navigation maritime en haute mer, la juridiction pénale ou discipli-
naire est celle de l'Etat du pavillon ou de l'Etat dont l'intéressé a la natio-
nalité (article 97 de la convention de 1982).

*%

371. L'ensemble des dispositions générales du régime juridique inter-
national applicable à la haute mer est fondé sur deux principes de base, à
savoir celui de la juridiction exclusive de l’Etat du pavillon sur ses navires
en haute mer et celui de la coopération des Etats dans une série de ma-
tières concernant la haute mer présentant un intérêt commun (assistance
en mer; transport d’esclaves; répression de la piraterie; trafic illicite de
stupéfiants; diffusion d'émissions non autorisées; protection des câbles ou
des pipelines sous-marins). Cela explique que la saisie, le droit de visite et
le droit de poursuite d’un navire en haute mer par un Etat autre que celui
du pavillon soient des exceptions strictement réglementées par le droit
international général de la haute mer (articles 105, 110 et 111 de la
convention de 1982).

372. La conservation et la gestion des ressources biologiques de la
haute mer obéissent aux mêmes principes et considérations générales.
Certes, dans le nouvel ordre juridique de la mer, la liberté de pêche en
haute mer est soumise à la réserve. des conditions énoncées dans la sec-
tion 2 (articles 116 à 120) de la partie VII de la convention de 1982 et,
notamment, de leurs obligations conventionnelles et des droits et obliga-
tions ainsi que des intérêts des Etats côtiers énoncés aux articles 63 à 67
de la convention de 1982 concernant la zone économique exclusive et en
particulier le paragraphe 2 de l’article 63 sur les stocks chevauchants.

287
716 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

Mais, quelle est obligation générale des Etats en la matière? De prendre
les mesures, applicables à leurs ressortissants, qui peuvent être nécessaires
pour assurer la conservation des ressources biologiques de la haute mer et
de coopérer avec les autres Etats à la prise de telles mesures (article 117
de la convention de 1982).

373. Les mesures de gestion et de conservation des ressources biolo-
giques de la haute mer correspondent par leur nature à cette obligation
générale. Ainsi, l’article 118 de la convention dit que:

«Les Etats dont les ressortissants exploitent des ressources bio-
logiques différentes situées dans une même zone ou des ressources
biologiques identiques négocient en vue de prendre les mesures
nécessaires à la conservation des ressources concernées. A cette fin,
ils coopèrent, si besoin est, pour créer des organisations de pêche
sous-régionales ou régionales. »

L’OPANO est justement l’une de ces organisations.

374. L’article 119 de la convention de 1982 énonce des règles détaillées
relativement à l’organisation de la coopération des Etats intéressés dans
la conservation et la gestion des ressources de la haute mer, y compris en
ce qui concerne le volume admissible de captures et d’autres mesures de
conservation, ainsi que les critères objectifs, y compris scientifiques, sur
lesquels ces mesures doivent se fonder. En outre, l’article se termine par
un paragraphe 3 du plus haut intérêt concernant le principe de non-dis-
crimination. I est ainsi conçu:

«Les Etats concernés veillent 4 ce que les mesures de conservation
et leur application n’entrainent aucune discrimination de droit ou de
fait à ’encontre d’aucun pêcheur, quel que soit l’Etat dont il est res-
sortissant. »

La condition de non-discrimination des «mesures de gestion et de
conservation» adoptées pour une zone ou région de la haute mer n’est
pas nouvelle d’ailleurs. Elle figure déja dans la convention de 1958 sur la
péche et la conservation des ressources biologiques de la haute mer (voir
articles 5 et 7 de la convention). Elle découle nécessairement du régime de
res communis de la haute mer.

#

375. Les deux accords récemment conclus concernant spécifiquement la
gestion et la conservation des ressources biologiques de la haute mer défi-
nissent les mesures de gestion et de conservation en prenant dûment en
considération des critères d’ordre juridique et, en particulier, les règles per-
tinentes de la convention des Nations Unies sur le droit de la mer de 1982.
Ainsi, dans l’article I (définitions), alinéa b}), de l’accord de la FAO visant à
favoriser le respect par les navires de pêche en haute mer des mesures inter-
nationales de conservation et de gestion, il est dit qu’aux fins de l’accord:

«par «mesures internationales de conservation et de gestion» on

288
717 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

entend les mesures visant à conserver ou à gérer une ou plusieurs
espèces de ressources biologiques marines, qui sont adoptées et appli-
quées conformément aux règles pertinentes de droit international
telles que reflétées dans la convention des Nations Unies sur le droit
de la mer de 1982. Ces mesures peuvent être adoptées soit par des
organisations mondiales, régionales ou sous-régionales s’occupant
des pêches, sous réserve des droits et obligations de leurs membres,
soit par accord international.» (Les italiques sont de moi.)

Le Canada a accepté cet accord le 20 mai 1994 (dix jours après le dépôt
de sa déclaration), et la Communauté européenne le 6 août 1996.

376. L’accord aux fins de l’application des dispositions de la conven-
tion des Nations Unies sur le droit de la mer du 10 décembre 1982 rela-
tives à la conservation et à la gestion des stocks de poissons dont les
déplacements s’effectuent tant à l’intérieur qu’au-dela des zones écono-
miques exclusives (stocks chevauchants) et des stocks de poissons grands
migrateurs du 4 décembre 1995, se place aussi tout à fait, pour ce qui est
de la définition des «mesures de gestion et de conservation», dans le droit
fil des dispositions pertinentes du droit international de la mer codifié
dans la convention sur le droit de la mer de 1982. L'accord n’est pas
encore en vigueur, mais les Parties l’ont mentionné dans la présente pro-
cédure incidente dans certains contextes et l’arrêt le fait aussi.

377. L'arrêt affirme que sa conclusion sur la définition des «mesures
de gestion et de conservation» n’est nullement infirmée par l’alinéa b) du
paragraphe 1 de l’article premier de l’accord de 1995 mentionné ci-dessus
car, dit-il, cette disposition ne définit pas elle-même les mesures de
conservation et de gestion (ni non plus par l’accord de la FAO de 1993).
Je pense exactement le contraire car je lis, dans ladite disposition, qu’aux
fins du présent accord:

«On entend par «mesures de conservation et de gestion» les me-
sures visant à conserver et à gérer une ou plusieurs espèces de res-
sources biologiques marines qui sont adoptées et appliquées de ma-
nière compatible avec les règles pertinentes du droit international telles
qu’elles ressortent de la convention [sur le droit de la mer de 1982] et
du présent accord.» (AICONF.164/37; les italiques sont de moi.)

Cela est tout à fait conforme à la définition desdites mesures qui résulte
du droit international général de la mer et que la présente opinion
défend. La définition de l’accord de 1995 prouve autant que la conven-
tion sur le droit de la mer de 1982 (et que l’accord de la FAO de 1993)
que, pour le droit international en vigueur, le critère de la compatibilité
des mesures dont il s’agit avec les règles pertinentes du droit internatio-
nal applicables à l’espace maritime en question est un élément sine qua
non de la définition des «mesures de gestion et de conservation» des res-
sources biologiques de la mer dudit ordre juridique. Ajoutons que,
d’après l’article 4 de l’accord de 1995:

289
718 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

«Aucune disposition [dudit accord] ne porte atteinte aux droits, à
la juridiction et aux obligations des Etats en vertu de la convention
[de 19821. Le présent accord est interprété et appliqué dans le contexte
de la convention [de 1982] et d’une manière compatible avec celle-ci. »

378. De plus, l’article 5 de l’accord de 1995, intitulé «Principes géné-
raux», précise qu’en vue d’assurer la conservation et la gestion des stocks
visés par l’accord «les Etats côtiers et les Etats qui se livrent à la pêche en
haute mer, en exécution de l'obligation de coopérer que leur impose la
convention [de 1982]: a) adoptent des mesures...» (les italiques sont de
moi); et Particle 3 fait la distinction qui s’impose, d’après le droit inter-
national de la mer, entre, d’une part, les «zones relevant de la juridiction
nationale» et, d’autre part, les «zones au-delà de la juridiction natio-
nale». Ajoutons que, dans l’accord de 1995, comme dans la convention
de 1982, il n’existe pas de «mesures de gestion et de conservation» en
haute mer adoptées par un Etat côtier à I’encontre des navires battant le
pavillon d’un autre Etat se trouvant dans un tel espace maritime sauf par
voie d’accord entre les Etats intéressés.

379. La majorité fait de son mieux au paragraphe 70 de l’arrêt pour
échapper aux conclusions sus-énoncées sur la définition des «mesures de
gestion et de conservation» en haute mer du droit international général et
des accords internationaux, mais les définitions juridiques ont la vie dure.
Ce n’est pas par cette sorte de considérations que l’arrét peut modifier ou
renverser le droit international positif en vigueur en la matiére. L’auteur,
l'espace maritime, la nature des mesures, etc. — et non pas seulement le
contenu ou l’objet factuel des mesures —, sont autant d’éléments inhé-
rents à la définition même des «mesures de gestion et de conservation»
des ressources biologiques de la mer en droit international et, partant,
dans la réserve de l'alinéa d) de la déclaration du Canada. Le Canada
lui-même a reconnu, dans le présent incident préliminaire, que les me-
sures de gestion et de conservation visées dans la réserve ne sont pas
nécessairement celles que le Canada affirme avoir un tel caractère.
C'était une façon pour le Canada, désireux de se tirer d’affaire, de laisser
à la Cour le soin de parler pour lui. Et une fois encore la majorité l’a
suivi.

Toutefois, la démonstration que fait l’arrêt de ce qu’il considère être le
sens et la portée de l’expression «mesures de gestion et de conservation»
en droit international est tout à fait insuffisante. C’est une autre grave
faiblesse de l’arrêt, pouvant avoir d’ailleurs des conséquences allant bien
au-delà du présent incident préliminaire. En fait, pour pouvoir conclure à
lincompétence, la majorité a d’une certaine façon adapté le droit inter-
national en la matière à la prétendue intention sous-jacente ou aux pré-
tendus motifs de la réserve de l’alinéa d) de la déclaration du Canada car,
comme il est dit expressément au paragraphe 71 de l’arrêt, «toute autre
interprétation de cette expression priverait la réserve de son effet
voulu»!

290
719 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

380. Dans la présente phase incidente, il n’est pas question de se pro-
noncer sur tel ou tel aspect de l’illicéité ou de la responsabilité relevant du
fond de l’affaire, ou sur les moyens de défense au fond dont le Canada
pourra exciper le moment venu, mais tout simplement d'interpréter la
déclaration dans le cadre de la compétence de la compétence de la Cour
(paragraphe 6 de l’article 36 du Statut), car le Canada conteste la com-
pétence de la Cour en invoquant la réserve de l’alinéa d) de sa déclara-
tion. C’est donc en rapport avec l’objet de la présente procédure incidente
que je conclus, compte tenu des considérations ci-dessus:

a) que le sens à attribuer à l’expression «mesures de gestion et de
conservation» dans la réserve de l’alinéa d) du paragraphe 2 de la
déclaration canadienne, étant celui du droit international général de
la haute mer, ne saurait être déterminé en fonction seulement du
contenu ou de l’objet factuel ou matériel des mesures en question,
qui, d’ailleurs, demanderait à être apprécié in casu“;

b) que les mesures adoptées par le Canada, objet de la présente affaire,
en invoquant sa législation interne, ne sont pas pour le droit interna-
tional général de la haute mer des «mesures de gestion et de conserva-
tion»: elles n'existent pas comme telles dans le droit international
gouvernant un tel espace maritime.

381. Cette deuxième conclusion est fondée sur des considérations par-
faitement compatibles avec l’exercice par la Cour de sa compétence de la
compétence. Les mesures adoptées en l’espèce par le Canada ne sont pas
dans le droit général de la haute mer — ni partant dans la réserve de
l'alinéa d) — des «mesures de gestion et de conservation» pour des rai-
sons trés simples, a savoir:

a) elles ont été adoptées pour des bateaux se trouvant en haute mer et
ayant une nationalité et un pavillon réguliers non pas du Canada,
mais d’autres Etats souverains comme |’Espagne;

b) elles ont été adoptées d’une maniére unilatérale sans égard au prin-
cipe de coopération entre les Etats concernés, n’étant le résultat
d’aucune négociation, entente ou accord entre ces Etats (dont l’Es-
pagne);

c) elles ont été adoptées malgré les compétences conventionnelles exer-
cées en la matière par l'OPANO pour les bateaux des Etats péchant
dans sa zone de réglementation (dont le Canada et Espagne); et, en
outre,

4 J'ai déjà mentionné plus haut que les mesures adoptées et exécutées en l’espèce par le
Canada en mars 1995 à l’encontre des navires espagnols et portugais pêchant dans la zone
de réglementation de l'OPANO n'avaient pas une finalité de «conservation», leur objet et
leur but factuels étant ceux de faire changer la position de l’Union européenne et de se
faire reconnaître par celle-ci certains droits préférentiels dans ladite zone.

291
720 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

d) elles ont entraîné, en Pespéce, une discrimination à l’encontre de
l'Espagne et du Portugal ainsi que des pêcheurs espagnols et portu-
gais.

Le caractère discriminatoire des mesures adoptées par le Canada
en mars/avril 1995 à l’encontre de bateaux espagnols est un fait prouvé
dans la présente procédure incidente, car il est inscrit dans le règlement
canadien sur la protection des pêcheries côtières du 3 mars 1995 soumis à
la Cour (mémoire de l'Espagne, annexes, vol. I, annexe 19, p. 311). A lui
seul ce fait enlève aux mesures adoptées en l’espèce par le Canada toute
possibilité juridique de pouvoir être considérées en droit international
comme étant des «mesures de gestion et de conservation» de ressources
biologiques de la haute mer et ainsi, pour les raisons indiquées, empêche
de leur attribuer ce sens dans l’interprétation de la réserve de l'alinéa d)
du paragraphe 2 de la déclaration du Canada.

*

382. Ces conclusions ne sauraient étre ni plus ni moins restrictives que
le texte même de la réserve de lalinéa d) de la déclaration du Canada du
10 mai 1994. Et elles ne s’opposent pas non plus à ce que l'expression
«mesures de gestion et de conservation» puisse être interprétée dans une
déclaration déterminée comme ayant un autre sens ou une autre portée;
par exemple, celui d’une loi ou d’un règlement national quelconque. Cela
pourrait parfaitement se produire car le consentement à la juridiction de
la Cour ne saurait être confondu avec les principes et les règles du droit
international matériel. Et il se pourrait également qu’une cour de justice
soit censée donner effet à un instrument juridictionnel qui ne soit pas à
l’aune du droit international du fait des termes mêmes dans lesquels
PEtat en question a donné son consentement à la juridiction (voir par
exemple paragraphes 66-68 de l’arrét). Mais aucune de ces hypothèses
n’est à considérer en l’espèce, car l’Etat déclarant n’a pas donné, directe-
ment ou indirectement, une définition particulière des mesures en ques-
tion, ni dans la réserve ni dans la déclaration dans son ensemble ni
ailleurs, avant l’introduction de l'instance.

383. L'arrêt n’invoque apparemment comme motif principal de sa
conclusion sur le point considéré qu’un seul élément interprétatif ayant
en outre un caractère complémentaire, à savoir la référence faite dans la
déclaration au Sénat du ministre Ouellet à la protection de l'intégrité de
la loi canadienne, en oubliant que le ministre des affaires étrangères et du
commerce international du Canada a également insisté sur d’autres
aspects comme par exemple les bases solides de droit de la loi en ques-
tion. Si l’on invoque comme preuve d’une intention sous-jacente un tel
moyen complémentaire d'interprétation, il faudrait, au moins, le prendre
aussi dans son intégralité. Sans parler que le ministre Ouellet renvoie le
lecteur aux navires dits «pirates» et au précédent de la déclaration cana-
dienne de 1970.

384. Que la question de la «conformité» d’un acte au droit internatio-

292
721 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

nal soit une question de «licéité» (paragraphe 68 de J’arrét), donc de
fond, je suis d'accord. Mais dans les deux sens bien sûr, à savoir celui de
la «licéité» ou de l’«illicéité» de l’acte en question, et la présente procé-
dure n’est qu’une procédure incidente préliminaire. En outre, la question
différente de l’«existence» ou non de la mesure dont il s’agit, sa réalité en
tant que «mesure de gestion et de conservation» en droit international
(étant donné sa non-définition dans le texte de la déciaration), n’est pas
une question de fond. Je n’estime pas que les mesures que le demandeur
reproche au défendeur en l’espèce, et que celui-ci admet, aient d’exis-
tence, de réalité juridique dans le droit international général de la mer en
tant que «mesures de gestion et de conservation», d’où il découle pour
moi qu’elles ne peuvent pas être qualifiées in casu de mesures de «gestion
et de conservation» comme le fait l'arrêt aux fins de l’interprétation de la
réserve de l’alinéa d) du paragraphe 2 de la déclaration du Canada.

385. Ma prise en considération, dans le présent contexte, du droit
international de la mer n’a pas de finalités relevant du fond, à savoir la
conformité ou non des mesures canadiennes audit droit. C’est seulement
aux fins de l’interprétation de la réserve et du fait de son silence en la
matière, que j’ai tourné mon attention vers le droit international général
et que j’ai eu la réponse que cet ordre juridique ne connaît pas, en tant
que «mesure de gestion et de conservation», des mesures comme celles
adoptées par le Canada en l’espèce en 1995 à l’encontre des navires espa-
gnols dans la zone de réglementation de l'OPANO.

386. Le droit international général nous dit aussi que le contenu ou
l’objet factuel des mesures n’est pas le seul critère qui entre en ligne de
compte pour déterminer l’existence d’une «mesure de gestion et de conser-
vation» en droit international. D’autres critères interviennent au même
titre, à savoir: l’espace maritime en question, le caractère unilatéral ou
non des mesures, sa nature discriminatoire ou non, la finalité de conser-
vation ou non des mesures concrètes adoptées, etc. L’accord de la FAO
et celui des Nations Unies mentionnés ci-dessus ne font que confirmer le
droit international général de la mer en la matière.

387. Je ne saurais donc accepter les conclusions de l’arrêt sur la ques-
tion considérée comme représentant une manière naturelle et raisonnable
de lire le texte de la réserve dans le contexte de la déclaration et eu égard
aussi à l'intention de l'Etat déclarant telle qu’elle se dégage des moyens
complémentaires d’interprétation soumis à la Cour par les Parties.

d) Les mots « l'exécution de telles mesures» dans la réserve et le silence
sur l’usage de la force dans les matières réservées par la déclara-
tion

388. Ayant conclu que les «mesures» adoptées par le Canada in casu
n'étaient pas des «mesures de gestion et de conservation» au sens de la
réserve de l’alinéa d) du paragraphe 2 de la déclaration du Canada du

293
722 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

10 mai 1994, il est évident pour l’auteur de la présente opinion que l’exé-
cution de telles mesures par le Canada est un aspect du différend qui ne
rentre pas non plus dans le champ d’application de ladite réserve. Mais
comme l’arrêt donne une autre interprétation de l’expression «mesures de
gestion et de conservation», il convient que je prenne également position
sur l'interprétation des mots «l’exécution de telles mesures» en tant que
tels dans la réserve canadienne, c’est-à-dire indépendamment de l’interpré-
tation des mesures adoptées par le Canada en l’espèce et de leur qualifica-
tion comme mesures de gestion et de conservation en droit international.

389. Pour interpréter les mots «l'exécution de telles mesures», il
convient en premier lieu d’avoir présent à l’esprit la distinction entre
«mesures» et leur «exécution». La réserve de l’alinéa d) du paragraphe 2
de la déclaration du Canada ne traite que d’une seule catégorie de me-
sures, à savoir les «mesures de gestion et de conservation» adoptées par
le Canada pour les navires pêchant dans la zone de réglementation de
POPANO. L’«exécution» n’est pas dans la réserve une mesure ou une
catégorie autonome de mesures. Il ne s’agit que de ia mise en œuvre des-
dites «mesures de gestion et de conservation». L’arrêt par contre, en sui-
vant une fois de plus les thèses canadiennes, arrive à une conclusion
contraire. En effet, il parle «des mesures d’exécution à des fins de conser-
vation» (voir par exemple paragraphe 82 de l'arrêt).

390. Pour l’auteur de la présente opinion, le terme «exécution» ne
peut cependant pas être interprété dans la réserve de l’alinéa d) indépen-
damment des «mesures de gestion et de conservation», auxquelles il est
subordonné. Sans l’existence de cette dernière catégorie de mesures, il n’y
a pas d’«exécution» dans la réserve de la déclaration du Canada. Ainsi, à
partir du moment où, dans les circonstance de l’espèce, le Canada aurait
adopté des mesures d’un type différent, l'exécution de ce type différent de
mesures n’entre pas dans le champ d’application de la réserve de la décla-
ration du Canada ni au titre de l’«adoption» ni au titre de «exécution»
des mesures.

*

391. L’Espagne a insisté a plusieurs reprises sur la distinction opérée
ci-dessus. Cette distinction est en effet à la base de son deuxième argu-
ment principal en faveur de la compétence de la Cour dans l'affaire, à
savoir que ’emploi de la force par le Canada contre des navires en haute
mer battant pavillon espagnol ne peut étre considéré, raisonnablement,
comme l’exécution de mesures relatives a la gestion et à la conservation
de stocks de poissons. Pour Espagne, le droit international ayant inter-
dit l'emploi de la force, celle-ci ne peut pas être comprise dans la réserve
de l’alinéa d) étant donné le silence du texte de la réserve et de la déclara-
tion du Canada dans son ensemble sur l’usage de la force dans les
matières exclues par les réserves figurant dans la déclaration.

392. Pour l'Espagne, il est clair que l’usage de la force n’est pas com-
pris dans la réserve de l’alinéa d) parce que celle-ci ne le dit pas et parce

294
723 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

que l’emploi de la force, prévu dans la législation canadienne, contre des
navires étrangers en haute mer est un comportement contraire au droit
international, selon lequel les déclarations du système de la clause facul-
tative établissant la compétence de la Cour doivent être interprétées.
Ainsi, l’arraisonnement par la force de l’Estai en haute mer le 9 mars
1995 n’était pas en soi un acte d’exécution d’une mesure de gestion et de
conservation en droit international, mais tout autre chose.

393. Selon l'Espagne, la force interdite par le droit international n’est
pas seulement l’agression armée. La force interdite serait l’usage de la
force armée d’un Etat à l’encontre d’un autre Etat, qu'il s'agisse du ter-
ritoire ou des personnes ou des objets placés sous la souveraineté ou la
juridiction exclusive de ce dernier Etat, y compris s’ils se trouvent en
haute mer. L’usage de la force en haute mer contre un navire battant le
pavillon d’un autre Etat est contraire, d’après l’Espagne, à la Charte des
Nations Unies, au droit international général et au droit de la haute mer
et, en tant que tel, ne peut étre couvert par une interprétation de la
réserve de l’alinéa d) du paragraphe 2 de la déclaration du Canada sans
une référence explicite dans le texte de cette dernière dans son ensemble
ou de la réserve dont le Canada excipe.

394. Quant aux faits, l'Espagne a souligné l’usage de la force prévu par
la législation canadienne pertinente en vigueur contre des bateaux battant
pavillon d’un autre Etat en haute mer; l’ampleur du conflit de 1995; la
gravité des incidents; le degré de force utilisé par les patrouilleurs cana-
diens lors de la poursuite et de l’arraisonnement de l’Esfai à environ
245 milles des côtes canadiennes; le harcèlement, les jours suivants,
d’autres bateaux de pêche espagnols dans la zone de réglementation de
POPANO, et l’envoi dans ladite zone d’unités de la marine de guerre
espagnole.

395. En ce qui concerne la législation canadienne, l'Espagne a souligné
l'extension du droit pénal canadien à la zone de réglementation de
l’'OPANO, ce qui permettait aux agents de la paix canadiens d'employer
la force en haute mer contre des bateaux étrangers avec le risque de cau-
ser la mort ou des lésions corporelles graves. Elle a ainsi rejeté à cet égard
les arguments canadiens selon lesquels il s’agissait de limiter le recours à
la force aux cas graves et dans des situations de légitime défense. L’Es-
pagne a aussi insisté sur le fait que la législation canadienne incriminée et
le théâtre des actions canadiennes concernent la haute mer (la zone de
réglementation de l'OPANO) et sur le fait que les rapports entre Etats en
haute mer sont régis par le droit international de la haute mer et non pas
par les normes du droit de la mer relatives à la zone économique exclu-
sive des Etats côtiers ou par la législation nationale de ces derniers. Ainsi,
elle a rejeté l'application à la haute mer du régime juridique des espaces
nationaux comme justification pour exercer certains pouvoirs coercitifs
de l'Etat côtier à l’encontre des navires étrangers se trouvant en haute
mer.

396. Pour l'Espagne, le Canada n’a pas de titre international pour

295
724 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

employer la force contre des bateaux battant pavillon espagnol dans la
zone de réglementation de POPANO, ni dans aucune autre zone de la
haute mer. A ce propos, l'Espagne s’est demandé où se trouve cette pra-
tique, même coutumière, classique, bien connue, qui permet le recours à
la force en haute mer à l’encontre des bateaux étrangers, en marge des
dispositions restrictives imposées par les articles 110 et 111 de la conven-
tion des Nations Unies sur le droit de la mer de 1982. Finalement, elle a
rappelé que l’accord des Nations Unies de 1995 sur les stocks chevau-
chants n’est pas en vigueur et ne lie aucun Etat et que le Canada n’est pas
encore devenu partie à la convention de 1982 sur le droit de la mer,
Paccord de 1995 étant un accord d’application de certaines dispositions
de celle-ci.

*

397. Le Canada a eu des difficultés 4 répondre 4 ces arguments de
l'Espagne. Il a essayé de le faire d’une façon indirecte, Il a tout d’abord
essayé de contourner la relation établie dans la réserve de l’alinéa d) entre
«les mesures de gestion et de conservation ... et l'exécution de telles me-
sures» en élaborant une nouvelle catégorie de mesures, à savoir celle des
«mesures d'exécution», inconnue dans le texte de la réserve. D’une
manière générale, le contre-mémoire canadien s’inspire d’un tel critère, et
il en est de même de quelques-unes des interventions canadiennes à
l’audience. Des conseils du Canada ont dit, par exemple, que l’expression
«mesures d'exécution» utilisée dans la réserve (sic!) ne saurait désigner
que les pouvoirs et procédures expressément énoncés dans la foi modifiée
sur la protection des pêches côtières de 1994. Mais la réserve ne parle pas
de «mesures» d'exécution.

398. Parfois, le Canada a évité l'emploi du mot «exécution» ou s’est
référé au sens ordinaire dudit terme d’une façon isolée de son contexte
dans la réserve. Parfois, ses conseils ont parlé aussi de «mesures liti-
gieuses» pour se référer tant aux «mesures de gestion et de conservation»
de la réserve qu’à «l'exécution de telles mesures» ou ont eu recours à des
formules descriptives telles que «mesures qui sont nécessaires pour pro-
céder...» Toutes ces présentations du Canada cherchaient à éliminer ou
réduire dans interprétation de la réserve l’effet utile du mot «telles» ou
à isoler ce mot du contexte des «mesures de gestion et de conservation»
qui le précède dans la réserve. Le Canada en est arrivé à dire que si
l'emploi de la force n’est pas expressément exclu, il doit être inclus dans
toute définition raisonnable et logique du terme «exécution». C’est-à-dire
qu’il a voulu renverser le principe général de droit et de la jurisprudence
de la Cour qui est celui de la présomption de régularité des actes juri-
diques mentionné dans la présente opinion (arrêt dans l’affaire du Droit
de passage).

399. Pour le Canada, la force employée à l’encontre de l’Estai le
9 mars 1995 en haute mer (le Canada ne parle pas du harcèlement à
l’époque d’autres bateaux de pêche espagnols dans la zone de réglemen-

296
725 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

tation de POPANO) est une «exécution» des «mesures de gestion et de
conservation» adoptées par lui pour les bateaux péchant dans la zone
de réglementation de l'OPANO conformément au règlement canadien
de 1995 de mise en œuvre de la loi modifiée sur la protection des pêches
côtières. En conséquence, tous ces agissements canadiens tomberaient
dans le champ d’application de la réserve. Cela n’empêcha cependant pas
les conseils du Canada de mentionner aussi quelques moyens de défense
au fond, tels que la nécessité et l'urgence d’agir en 1995 à cause de la sur-
pêche pratiquée par les pêcheurs espagnols, ainsi que le caractère nor-
mal et habituel des actions adoptées, encore qu’ils admettront que la
Cour ne saurait, dans la présente procédure préliminaire sur la compé-
tence, se prononcer sur la question du degré de force utilisé in casu.

400. Les conseils canadiens ont insisté sur le fait que les mesures adop-
tées en 1995 par le Canada à l’encontre des navires espagnols et portugais
étaient des mesures de gestion et de conservation «classiques», comparant
à ce propos lesdites mesures canadiennes à celles énumérées au para-
graphe 4 de l’article 61 de la convention sur le droit de la mer de 1982
concernant la «zone économique exclusive», selon une position générale
adoptée par le Canada dans la présente procédure incidente d’après laquelle
l’espace maritime en cause ne présente aucune pertinence. Comme il a été
dit à l’audience, la seule différence concerne l’endroit où le Canada a
appliqué ces mesures: la zone de réglementation de l'OPANO désignée de
façon précise par la réserve! Les conseils canadiens ont mentionné aussi
d’autres législations nationales mais sans en donner des exemples précis.

401. Le Canada a accusé l'Espagne de dramatiser à propos du degré
de la force employée par les garde-côtes canadiens à l'encontre de l’Estai
lors de son arraisonnement le 9 mars 1995. Le bateau n’avait jamais été
pris pour cible et l’arraisonnement s'était déroulé sans perte de vies
humaines et sans lésions corporelles graves. Il s’agissait d’une force rai-
sonnable employée dans le seul but d’arraisonner un navire de pêche qui
résistait et était soupçonné d’avoir enfreint des mesures de conservation
et de gestion prévues dans la législation canadienne. En d’autres termes,
il ne s'agissait que d’employer une force visant à faire appliquer la loi
canadienne et qu'il fut nécessaire de recourir à la force dans l’exécution
des lois était une évidence dictée par le bon sens. Que le navire soit espa-
gnol, la loi canadienne et l’espace maritime une zone de Ja haute mer sont
de menus détails qui, de surcroît ne seraient ni pertinents n1 objectifs, aux
fins de l’interprétation de la réserve de l’alinéa d) du paragraphe 2 de la
déclaration du Canada.

402. Le Canada a affirmé que les mesures appliquées à l’Estai n’avaient
rien à voir avec le recours à la force dans les relations entre Etats dont il
est question dans la Charte des Nations Unies, tout en ajoutant qu’il
reconnaissait que l’interdiction de l’emploi de la force prévu au para-
graphe 4 de l’article 2 de la Charte des Nations Unies était une norme
impérative (jus cogens). En même temps ses conseils ont souligné que,
aux fins d'interprétation de la réserve, la licéité ou l’illicéité de l’«exécu-
tion» des mesures est une circonstance indifférente en s’abstenant de qua-

297
726 COMPÉTENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

lifier à cet égard les propres actes du Canada (adoption du règlement du
3 mars 1995; arraisonnement de l’Esfai; harcèlement d’autres bateaux de
pêche espagnols).

403. La loi canadienne permettait l’utilisation de la force pour arrai-
sonner l’Estai, mais seulement en dernier ressort et de la façon la plus
limitée possible. Car, la législation pénale canadienne est une législation
générale qui aurait: «un but entièrement humanitaire et louable ... la
force de nature à causer la mort ou les lésions corporelles n’est pas jus-
tifiée, sauf si elle est nécessaire pour protéger la vie de qui applique cette
force ou celle d’autrui, c’est-à-dire sauf en cas de légitime défense»
(CR 98/14, p. 46-47; les italiques sont de moi). Qui donc a attaqué les
garde-côtes ou les patrouilleurs canadiens qui ont arraisonné l’Estai? Qui
a mis ces garde-côtes et ces patrouilleurs dans une situation de «légitime
défense»? Le Canada n’a pas répondu a ces questions, dés lors son argu-
ment fondé sur la légitime défense ne tient pas. Malgré l’invocation de la
législation canadienne (qui n’est pour la Cour qu’un fait dans le présent
incident et non le droit applicable), les conseils du Canada vont se tour-
ner quand même, autant qu’ils le pourront, vers le droit international
pour essayer de justifier l’usage de la force prévu dans la législation cana-
dienne et son application en haute mer au navire espagnol l’Estai le
9 mars 1995.

*

404. Les arguments du Canada sur l’usage de la force incorporé à sa
législation et/ou sur la force utilisée à l’encontre de l’Estai ne trouvent de
fondement ni dans le texte de la réserve de l’alinéa d) de sa déclaration ni
dans sa prétendue intention sous-jacente. En ce qui concerne le texte de la
réserve, le mot «exécution» (enforcement en anglais) ne vise pas dans son
sens ordinaire ou naturel des «mesures coercitives». De plus, en anglais,
on ne saurait confondre enforcement avec «enforcement action». Il est
très significatif à cet égard que dans leurs interventions les conseils cana-
diens ont parlé d’enforcement et d’enforcement action comme s’il s’agis-
sait de la même chose. Ainsi, ces arguments canadiens ajoutent au texte
de la réserve des mots qui n’y sont pas. C’est le moment de se demander
si la grammaire s’applique seulement à l’interprétation des mots «navires
péchant» dans la réserve. Plus significatif encore est le fait que le Canada
parle, certes, de sa législation nationale, mais non pas de ce qui intéresse
vraiment l’interprétation de la réserve du point de vue de l’«intention
sous-jacente» maintes fois évoquée à d’autres sujets. Pas un mot, par
exemple, des déclarations de M. Ouellet ou de M. Tobin. Cela est tout de
même surprenant, car le premier a parlé de «représailles» dans sa décla-
ration au Sénat du 12 mai 1995. Or le terme «représailles» est un terme
de droit international qui a un sens bien précis et généralement accepté
dans cet ordre juridique.

405. Pour ce qui est des faits, le Canada, on vient de le dire, les pré-
sente comme des mesures dites de gestion et de conservation prévues par

298
727 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

sa législation nationale ou comme l’exécution de telles mesures. Mais la
question mérite une étude beaucoup plus approfondie des «faits généra-
teurs» du présent différend tel que soumis par l'Espagne à la Cour le
28 mars 1995 (voir chapitre II de la présente opinion). Si on analyse ces
faits, on voit clairement apparaître que tant l’adoption du règlement du
3 mars 1995 que l’arraisonnement de l’Estai par la force ne sont pas des
actes concernant véritablement la conservation des ressources biolo-
giques de la mer, mais des actes de rétorsion dirigés contre des mesures
adoptées pour la zone de réglementation de POPANO par un tiers,
l’Union européenne.

*

406. Et que fait l’arrét en ce qui concerne l’interprétation des mots «et
l’exécution de telles mesures» figurant dans la réserve de l'alinéa d) de la
déclaration du Canada? Il rejette l’un après l’autre, dans ses para-
graphes 78 à 84, les arguments de l'Espagne qu’il identifie, à savoir: l’exé-
cution contraire au droit international; l’application extraterritoriale du
droit pénal canadien; le silence de la déclaration et de sa réserve de
l'alinéa d) sur l'emploi de la force; et l’irrégularité par rapport au droit
international des dispositions pertinentes de la législation canadienne.

407. Malgré les dispositions de la convention sur le droit de la mer de
1982, l'arrêt ne voit, apparemment, rien d’anormal dans la législation
nationale canadienne, en tout cas aux fins de l'interprétation de la réserve
de la déclaration canadienne dont il s’agit. Il affirme en fait qu’un certain
emploi de la force à l’encontre des navires étrangers én haute mer est
admis dans les relations entre Etats souverains pour ce qui est de la
conservation et de la gestion des ressources biologiques de la haute mer.
C’est un autre infléchissement jurisprudentiel de l’arrêt d’une portée
générale, aux conséquences imprévisibles, que je n’accepte point, sauf
accord entre les Etats concernés.

408. Quelles sont les preuves de la pratique des Etats et de leur opinio
juris avancées à cet égard par l'arrêt? Les mêmes que le Canada, à savoir
la législation canadienne, d’autres législations nationales non identifiées
ni analysées et l’alinéa c) du paragraphe 1 de l’article 22 de la convention
de décembre 1995 sur les stocks chevauchants (paragraphe 81 de l’arrêt).
L'auteur de la présente opinion ne saurait admettre sans preuve concrète
de la pratique des Etats et de leur opinio juris que la disposition citée de
la convention sur les stocks chevauchants est «une pratique générale
acceptée comme étant le droit» (paragraphe 1 b) de l’article 38 du Statut
de la Cour), ni en mars 1995 ni aujourd’hui. En tout cas, il ne partage pas
la conclusion, pour lui surprenante, du paragraphe 84 de l’arrêt, d’après
laquelle l'emploi de la force en haute mer prévu dans la législation cana-
dienne à l’encontre des navires battant pavillon d’un Etat étranger est,
aujourd'hui, «communément considéré comme l'exécution de mesures de

299
728 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

gestion et de conservation» de façon à faire entrer, à tout prix, certains
comportements du Canada à l’égard de l’Espagne dans le champ d’appli-
cation de la réserve de l’alinéa d) du paragraphe 2 de sa déclaration du
10 mai 1994.

409. Je ne trouve ni «naturel» ni «raisonnable» que l’on puisse affir-
mer, comme le fait l’arrêt, que l’usage de la force (minimal ou non) à
l'encontre des navires étrangers se trouvant en haute mer soit désormais
inclus par le droit international général dans la notion d’«exécution» des
mesures de gestion et de conservation des ressources biologiques de la
haute mer. A mon avis, pour un tel usage de la force, le droit internatio-
nal général exige toujours l'accord des Etats concernés. Il n’est pas sans
intérêt de reproduire ici, à ce propos, le point 6 des déclarations interpré-
tatives concernant la signature par la Communauté européenne et ses Etats
membres de l’accord des Nations Unies de 1995 sur les stocks chevau-
chants:

«La Communauté européenne et ses Etats membres réaffirment
que tous les Etats doivent s’abstenir, dans leurs relations, de recourir
à la menace ou a l’usage de la force, conformément aux principes
généraux du droit international, de la Charte des Nations Unies et
de la convention des Nations Unies sur le droit de la mer.

Par ailleurs, la Communauté européenne et ses Etats membres
soulignent que l’usage de la force visé à l’article 22 [de l’accord sur
les stocks chevauchants] constitue une mesure exceptionnelle qui
doit être fondée sur le respect le plus strict du principe de propor-
tionnalité et que tout abus engagera la responsabilité internationale
de l'Etat d’inspection. Tout cas de non-observation doit se régler par
des moyens pacifiques, conformément aux procédures applicables en
matière de règlement des différends.

En outre, la Communauté européenne et ses Etats membres consi-
dèrent que lélaboration des conditions appropriées d’arraisonne-
ment et d'inspection doit se poursuivre conformément aux principes
applicables du droit international dans le cadre des organismes et
accords appropriés de gestion des pêcheries régionaux ou sous-régio-
naux.» (Union européenne, extrait du projet de procès-verbal de la
1935° session du Conseil (pêche), tenue à Luxembourg, le 10 juin
1996, point ii) à Pannexe I de Pextrait du compte rendu; le Royaume-
Uni a fait une déclaration interprétative 4 cet égard.)

*

410. Il est aussi évident, en tout cas pour moi, que dans les circons-
tances de fait et de droit de l’espèce, l’arrêt aborde une question impor-
tante divisant les Parties sur le fond de l’affaire. Par sa présentation de la
question, l’arrêt préjuge en fait le fond au-delà de ce qui est admissible
dans une procédure préliminaire sur la compétence de la Cour. Le para-
graphe 7 de l’article 79 du Règlement de la Cour pourrait donc être une

300
729 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

autre victime du présent arrét. L’arrét fait entrer en effet, on vient de le
voir, ’emploi de la force de la législation canadienne dans la définition de
ce qui, d’après lui, est «communément» considéré comme «!’exécution de
mesures de gestion et de conservation», mais les Parties sont divisées au
fond sur le degré de la force employée par le Canada en l’espèce, ce qui
pose aussi la question de la qualification des actes précis du Canada.
L’arrét ne répond pas à cette dernière question. Il va de soi que l'arrêt
garde, en outre, le silence le plus total sur la question de savoir si ’emploi
de la force qu’il admet peut se concilier avec la règle de la juridiction
exclusive de l’Etat du pavillon sur ses navires en haute mer.

411. L'arrêt néglige aussi la question de l’adoption du règlement cana-
dien du 3 mars 1995 et cherche toujours à se placer seulement ou princi-
palement sur le terrain des actes d'exécution en cause relatifs à l’arraison-
nement par la force de l’Estai. Mais la première demande de la requête
espagnole est justement la non-opposabilité de la législation canadienne
donc, avant tout, l'adoption du règlement du 3 mars 1995 en tant que
telle. Les actes relatifs à l’Estai ne sont qu’une conséquence de l’adoption
d’un tel règlement. C’est cela la mesure par excellence dont il devrait être
question dans le présent incident aux fins de l’interprétation de la réserve
canadienne.

*

412. Pour ce qui est de ’emploi de la force, tout comme pour les autres
aspects du différend, dans le présent incident, il s’agit de déterminer si
une telle forme d’exécution des mesures de gestion et de conservation est
ou n’est pas exclue par la réserve de la déclaration du Canada, car cette
derniére garde le silence le plus absolu sur la force et son emploi. De plus,
la déclaration dans son ensemble nous dit que le Canada a donné, en
1994, son consentement a la juridiction pour tous les différends autres
que ceux énumérés dans les réserves figurant dans la. déclaration elle-
même (alinéas a) à d) du paragraphe 2).

413. Dans ces circonstances, l’exécution par la force des mesures visées
dans la réserve de l’alinéa d) ne peut pas être interprétée comme allant de
soi, car l’ordre juridique international comporte une interdiction générale
du recours à la force par les Etats dans les relations internationales. On
trouve une formulation de cette interdiction générale du recours à la
force, que le Canada lui-même a reconnue comme étant une règle impé-
rative, dans l’avis consultatif concernant la Licéité de la menace ou de
l'emploi d'armes nucléaires (C.I.J. Recueil 1996, p. 247, par. 48). Le
défendeur n’a pas expliqué de façon adéquate son silence sur l'usage de la
force dans sa déclaration du 10 mai 1994, y compris dans la réserve de
l'alinéa d).

414. A cette première contribution à l'interprétation de la réserve
canadienne, le droit international en ajoute une autre qui procède direc-
tement du droit général de la mer. La haute mer est un espace maritime

301
730 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

affecté a des fins pacifiques (article 88 de la convention de Montego Bay)
où n’est pas reconnue l’exécution par la force des mesures de gestion et de
conservation des ressources biologiques par un Etat à l’encontre de navi-
res battant le pavillon d’un autre Etat dans cet espace. Il n’y a pas une
seule disposition de ladite convention qui autorise une conclusion
contraire. Or, il s’agit là de règles de droit international qui, à titre de
droit coutumier ou général, sont applicables entre le Canada et l’Es-
pagne.

415. Un Etat déclarant peut exclure par une réserve des principes et
régles du droit international dans n’importe quel domaine des relations
internationales aux fins de son consentement a la juridiction de la Cour,
mais il faut évidemment qu’il l'indique dans sa déclaration, expressément
ou par implication nécessaire, car le silence de la déclaration déposée ne
joue pas à l'encontre mais en faveur du droit international en vigueur,
malgré les conclusions contraires à cet égard du présent arrêt.

Dans le cas d’espèce, il existe aussi dans la zone de la haute mer en
question un régime multilatéral conventionnel concernant la gestion et la
conservation des ressources biologiques de la zone, celui de la convention
de lOPANO de 1978, auquel sont soumis les bateaux de pêche des deux
Parties, convention que la réserve canadienne mentionne expressément
aux fins de la délimitation de son champ d’application géographique. Or
ce régime conventionnel particulier ne connaît pas non plus l’exécution
par la force des mesures de gestion et de conservation des ressources à
l'encontre des navires étrangers, sauf accord des parties concernées (c’est
le cas du document NAFO/FC Doc. 96/1 mentionné au paragraphe 70 de
larrêt).

416. En outre, les déclarations relevant du paragraphe 2 de l’article 36
du Statut doivent être faites, interprétées et appliquées de bonne foi. Les
Etats déclarants dans le cadre du système de la clause facultative — qui
est un système dans le domaine public — ont le droit de connaître la
portée du consentement à la juridiction obligatoire de la Cour donné
par chacun d’eux, ainsi que l’évolution éventuelle dudit consentement
après le dépôt de la déclaration originale. Les silences, les demi-mots, les
faux-semblants, etc., ne correspondent ni à la lettre ni à l’esprit du sys-
tème de la clause facultative et la Cour ne doit pas les encourager dans
l'interprétation des déclarations. D’autant plus qu’il y a, en l’espèce,
plusieurs déclarations en vigueur qui excluent expressément par voie de
réserves des différends ou des situations où il est question de l’usage de
la force.

La Cour a déclaré maintes fois, et dans des contextes différents, que le
système de la clause facultative tout entier est fondé sur la bonne foi et la
confiance mutuelle entre Etats déclarants. Je l’ai dit et répété dans la pré-
sente opinion. En outre, la réciprocité dans l’application des réserves
contenues dans les déclarations fait aussi partie du système. Tout cela
s'oppose à ce qu'on reconnaisse comme allant de soi le silence ou les
réserves mentales de l'Etat déclarant sur l’usage de la force dans Pinter-
prétation des déclarations.

302
731 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

417. Lorsqwun Etat déclarant fait et dépose une déclaration pour tous
les différends autres que ceux spécifiquement soustraits à la compétence
de la Cour comme c’est le cas de la déclaration du Canada et que, dans
aucune des réserves insérées dans la déclaration, usage de la force n’est
exclu par le texte, prétendre par la suite que le silence du texte sur l’usage
de la force doit être interprété, à cause d’une législation nationale interne,
comme excluant de la juridiction acceptée un différend (ou un aspect
d’un différend) avec un autre Etat déclarant relatif à l'usage de la force
m'est une interprétation ni acceptable ni conforme au droit international.

*

418. Voyons maintenant plus concrétement ce que le ministre Ouellet
a dit au Sénat le 12 mai 1994. Il a certes déclaré que la Canada avait, afin
de protéger sa loi modifiée sur la protection des pêches côtières, fait une
réserve dans la nouvelle déclaration du 10 mai 1994, mais sans analyser le
texte de celle-ci en tant que tel. Ce texte n’a pas été lu ou commenté non
plus au Sénat. En outre, il a déclaré que la réserve ne s’appliquerait «que
pour la période de temps que nous jugeons nécessaire d’exercer des repré-
sailles contre ceux qui s’adonnent à la surpêche» et que les bateaux visés
étaient les «bateaux pirates» irresponsables (bateaux apatrides et bateaux
battant pavillon de complaisance). Ce dernier aspect des choses a déjà été
examiné dans la présente opinion, mais pas encore la mention par le mi-
nistre de l'exercice de «représailles ».

419. Le contexte s’y prête bien pour le faire, car du point de vue
conceptuel les propos du ministre Ouellet renvoient le lecteur à la notion
d’«exécution» de mesures. Or, il est fort intéressant de relever que le mi-
nistre lui-même nous renvoie à cet égard au droit international, car les
représailles sont une institution du droit international coutumier que
Particle 30 du projet d’articles sur la responsabilité des Etats de la Com-
mission du droit international appelle «contre-mesures» (Annuaire de la
CDI, 1979, vol. IL, deuxième partie, p. 128-135).

420. Indépendamment du fait qu’elles soient ou non armées, et de la
question du rapport des représailles dites «armées » avec la norme du para-
graphe 4 de l’article 2 de la Charte des Nations Unies, il est certain qu’il
y a unanimité sur la définition des représailles ou contre-mesures. Cette
définition a été formulée dans la sentence arbitrale du 31 juillet 1928 dans
l'affaire en responsabilité entre l’Allemagne et le Portugal relative à
l’Incident de Naulilaa dans les termes suivants:

«La représaille est un acte de propre justice (Selbshilfehandlung)
de l'Etat lésé, acte répondant —- après sommation restée infructueuse
— à un acte contraire au droit des gens de l'Etat offenseur. Elle a
pour effet de suspendre momentanément, dans les rapports des deux
Etats, l'observation de telle ou telle régie du droit des gens. Elle est
limitée par les expériences de ’humanité et les règles de la bonne foi,
applicables dans les rapports d’Etat à Etat. Elle serait illégale si

303
732 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

un acte préalable, contraire au droit des gens, n'en avait fourni le
motif.» (Nations Unies, Recueil des sentences arbitrales, vol. II,
p. 1026; les italiques sont dans le texte original de la sentence
arbitrale.)

Le ministre Ouellet lui-même nous renvoie donc, comme il se doit, au
droit international et non pas a la législation canadienne ou 4 ses régle-
ments d’application pour ce qui est de la définition de l’«exécution» des
mesures visées par la réserve de l’alinéa d) de Ja déclaration canadienne.
Or, si l’on admet, en interprétant les propos du ministre, que même les
représailles armées sont effectivement incluses dans la réserve, en tant
qu’exécution des mesures adoptées, il faut tout de suite se demander quel
acte préalable contraire au droit des gens en haute mer le Canada repro-
chait à l'Espagne lorsqu'il a adopté le règlement du 3 mars 1995 et arrai-
sonné lEstai le 9 mars 1995? Le défendeur n’a pas plaidé, et encore
moins prouvé, dans la présente procédure incidente l’existence d’un fait
internationalement illicite préalable imputable à l'Espagne. Il a seulement
parlé en général de surpêche dans une zone de la haute mer. Ce n’est pas
suffisant en droit international pour exercer des représailles.

421. La conclusion ne peut donc être plus claire. Les moyens complé-
mentaires d'interprétation invoqués par le défendeur ne font que confir-
mer dans les circonstances de l'espèce l'interprétation des mots «l’exécu-
tion de telles mesures», de la réserve canadienne, à laquelle je suis arrivé
sur la base de la bonne foi, du texte, du contexte et du droit international
applicable entre les Parties. La Cour est donc aussi compétente — selon
l’auteur de la présente opinion — pour connaître de cet aspect de la
requête de l'Espagne, que les mesures adoptées in casu par le Canada
soient ou non des «mesures de gestion et de conservation» en droit inter-
national.

*

422. Finalement, il y a lieu de souligner que l’arrét garde le silence le
plus complet sur le harcèlement par les garde-côtes canadiens en parti-
culier des navires de pêche espagnols autres que l’Estai. L’arrét ne souffle
pas mot non plus de la question de savoir si la «menace» de F’emploi de
la force militaire par le Gouvernement canadien, après l’arraisonnement
de l’Estai, afin que l’ensemble des bateaux de pêche espagnols cessent
leurs activités dans la zone de réglementation de l'OPANO), doit être
considérée, en tant que telle, comme procédant de lexécution des me-
sures de gestion et de conservation au sens de la réserve de l’alinéa d) du
paragraphe 2 de la déclaration du Canada du 10 mai 1994. Est-ce que ces
menaces de l’emploi de la force relèvent aussi communément de l’exécu-
tion des mesures de gestion et de conservation des ressources biologiques
de la haute mer en droit international? L'arrêt ne répond pas à cette
question.

304
733 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

e) L'expression «différends auxquels pourraient donner lieu les me-
sures...» de la réserve et l’objet du différend soumis par l'Espagne

423. Comme je l’ai exposé tout au long de la présente opinion, en par-
ticulier au chapitre III, l’objet du différend soumis par l'Espagne à la
Cour concerne le titre ou le défaut de titre du Canada pour exercer cer-
taines juridictions, certains droits ou certaines prétentions en haute mer à
l'égard des navires battant pavillon espagnol se trouvant dans un tel
espace maritime et ledit différend, en conséquence, n’est pas exclu du
consentement à la juridiction de la Cour exprimé par le Canada dans sa
déclaration de 1994 malgré la réserve de l’alinéa d) du paragraphe 2 qui
fait partie de la déclaration. Dans cette réserve, il ne s’agit que des
«mesures de gestion et de conservation» adoptées par le Canada et de
«l'exécution de telles mesures» et non pas du titre de droit international
du Canada pour pouvoir adopter et exécuter les mesures en question à
l'égard de Espagne et de ses navires en haute mer. La réserve de la
déclaration canadienne en vigueur ne soustrait pas à la compétence de la
Cour le titre et les mesures, comme ce fut le cas de la réserve de l’alinéa d)
du paragraphe 2 de la déclaration canadienne de 1970.

424. Il s’ensuit pour moi que l’adoption par le Canada des mesures de
gestion et de conservation et l'exécution de telles mesures — même si cela
correspondait aux faits et au droit — ne pourraient pas donner lieu à un
différend dont l’objet est le titre ou le défaut de titre du Canada pour
précisément adopter et/ou exécuter les mesures en question. Juridique-
ment et logiquement, le titre ou le défaut de titre du Canada est un prius
par rapport aux mesures adoptées et/ou exécutées par le Canada.

425. Cette première conclusion écarterait déjà l’objection à la compé-
tence du Canada fondée sur la réserve de l’alinéa d) de sa déclaration
de 1994. En d’autres termes, les mesures de la réserve ne pourraient pas
donner lieu («arising out of or concerning») à un différend comme celui
soumis à la Cour par la requête de l'Espagne du 28 mars 1995. Ainsi, les
mots employés dans la réserve ne sauraient, d'emblée, jouer un rôle d’ex-
clusion dans les circonstances de la présente affaire. I] faut noter que,
dans la déclaration de 1970 du Canada, la réserve de l’alinéa d) contenait
les mêmes mots et, cependant, ceux qui les suivaient englobaient des juri-
dictions, des droits et des prétentions du Canada aussi bien que des mesu-
res adoptées par le Canada. Ce n’est pas le cas de la présente réserve, où
il n’est question, après les mots en cause, que des mesures adoptées et
exécutées par le Canada.

426. La conclusion qui précède correspond à celle défendue par l’Es-
pagne tout au long du présent incident préliminaire. La position du
Canada sur ce point a été d’abord, comme je l’ai dit, celle de Pidentité de
l’objet du différend et de l’objet de la réserve de l’alinéa d) de sa déclara-
tion. Cet argument sera remplacé à la phase orale par celui selon lequel
l’objet du différend serait aussi la gestion et la conservation des pêches. A
partir de ce moment, tous les efforts canadiens vont viser à démontrer que

305
734 COMPETENCE PECHERIES (OP. DISS. TORRES BERNARDEZ)

les différends de la réserve concernent un concept plus large que celui du
différend ayant pour objet des «mesures de gestion et de conservation».
Pour le Canada, il y aurait donc certains aspects ou éléments communs
entre le différend et la réserve qui seraient suffisants pour faire tomber le
différend dans le champ d’application de la réserve. C’est dans ce contexte
que le Canada va se souvenir de l’expression «différends auxquels pour-
raient donner lieu les mesures...», surtout dans sa formulation anglaise
(«arising out of or concerning»). Ainsi, toute question soulevée par les me-
sures adoptées directement ou indirectement par le Canada relativement
à un point quelconque tel que le titre, la nécessité, l'opportunité, la méthode
d’exécution, etc. (arising out of or concerning), serait couverte par la
réserve. Arising out of viserait l’origine et concerning l’objet du différend.

427. À première vue, cette interprétation du Canada semblerait
s’appuyer sur le texte de la réserve de l’alinéa d). Ce n’est toutefois qu’un
mirage. Outre le fait que les mots «directement ou indirectement» ne
sont pas mentionnés dans le texte de la réserve, les arguments canadiens
abandonneront vite les formulations française et anglaise du texte de la
réserve pour d’autres. Cela équivaut à une reconnaissance du fait que le
texte de la réserve ne conforte pas la thèse canadienne de l’aussi. Les
conseils du Canada vont se tourner alors vers l’«ayant trait» de la
réserve grecque dans l’affaire du Plateau continental de la mer Egée
(CL. JT. Recueil 1978, p. 3).

428. Le défendeur a ainsi pris tout de suite des libertés avec son propre
texte de la réserve. Dans les interventions canadiennes à l’audience, on
note une véritable cascade de termes nouveaux, se substituant à l’expres-
sion «auxquels pourraient donner lieu» (arising out of or concerning) de
la réserve. Tout ne s’arréte pas à l'ayant trait. Parfois cette formule
s'accompagne d’une autre formule, à savoir «se rapporter à». Mais il y
en a beaucoup d’autres, malgré les affirmations rassurantes que le texte
est clair et que l’intention qui se cache derrière le texte ne l’est pas moins.
Jai noté, par exemple, les formules suivantes: « se rapporte aussi»; «qu'il
ait été occasionné par»; «qu'il soit en relation avec»; «mettre en cause»;
«mettre en jeu», « être né», etc.

429. Au terme de ce parcours, on ne peut que constater, une fois de
plus, que pour le Canada la réserve n’a pas de texte ou, tout au moins,
qu'il se considère autorisé à le modifier selon le moment ou les besoins de
l'argumentation. On n’est plus dans l'interprétation d’une déclaration
relevant du système de la clause facultative. Il faut le dire. Il est clair que
l’invocation initiale de l’expression «auxquels pourraient donner lieu»
(arising out of or concerning) n’était qu’une question de stratégie judi-
claire. C’est encore l’intention sous-jacente du Canada qui préside et gou-
verne le tout. :

430. Pour l'arrêt, les formulations employées dans la réserve de l’alinéa
d) donneraient à l’exclusion établie par la réserve un caractère plus large
et plus englobant. L’arrét adopte donc l’argument canadien et, tout
comme le Canada, se met aussi à utiliser d’autres formules pour expliquer
ce qui serait autrement parfaitement clair (voir paragraphes 62 et 63 de

306
735 COMPETENCE PÊCHERIES (OP. DISS. TORRES. BERNARDEZ)

l'arrêt). Or, à ce moment-là de son raisonnement, l’arrêt avait déjà pris
soin d’écarter la question du titre ou du défaut de titre du Canada en tant
qu objet du présent différend. L’arrét ne s’est donc pas vu dans la néces-
sité de prendre position sur le prius, c’est-à-dire sur la contradiction juri-
dique et logique que j'ai mentionnée ci-dessus. En outre, l'arrêt ne se
donne pas la peine de procéder ici à la comparaison des termes des deux
déclarations, méthode qu'il reconnaît et applique à d’autres fins aux para-
graphes 50 et autres. Comme je l’ai déjà dit, la réserve de l’alinéa d) du
paragraphe 2 de la déclaration de 1970 du Canada n’est pas du tout men-
tionnée dans l’arrêt, seulement celle de 1985.

431. Disons pour conclure que l’expression «différends auxquels pour-
raient donner lieu les mesures...» qu’emploie la réserve de l’alinéa d) de
la déclaration du Canada de 1994 ne semble jouer qu'un rôle bien secon-
daire dans les motifs de l’arrêt et pour les mêmes raisons que dans la pré-
sente opinion dissidente, bien que l’on arrive à des conclusions différentes
sur l'existence de la compétence. Ayant conclu que les mesures adoptées
et exécutées par le Canada en mars/avril 1995 à l’encontre des navires
espagnols ne sont pas pour moi des mesures de gestion et de conserva-
tion, ou l'exécution de telles mesures, au sens que revêtent ces termes
dans la réserve, expression susmentionnée «différends auxquels pour-
raient donner lieu les mesures...» n’a plus de rôle majeur à jouer dans
l'interprétation de Ja réserve. Cette conclusion vient donc s’ajouter à la
conclusion à laquelle je suis arrivé dans les premiers paragraphes de la
présente section. Ainsi, ni le terme «différends» qui précède les formules
en question, ni expression «mesures de gestion et de conservation...»
qui les suit, ne modifient en rien l’interprétation qui est faite de la réserve
canadienne dans la présente opinion compte tenu de mes considérations
et conclusions sur ledit terme et sur ladite expression.

CHAPITRE V. AUTRES QUESTIONS

1. La compétence de la compétence de la Cour

432. En réponse à des arguments de l'Espagne, les conseils du Canada
ont répété maintes fois que celui-ci ou celui-là relevait du «fond» et non
pas de la «compétence», sans se soucier du caractère «préliminaire» de la
présente procédure incidente. Or, c’est faire erreur que d’affirmer que
compétence/fond est synonyme de préliminaire/non préliminaire. La ques-
tion de la compétence doit toujours être tranchée en premier lieu, mais
cela peut se faire tant dans une phase incidente préliminaire que lors de la
phase sur le fond. Le fait qu’une exception ou objection soit présentée
sous une forme préliminaire, comme la fait le Canada, ne veut pas dire
qu’elle soit véritablement préliminaire ou qu’il soit possible de la trancher
dans une phase incidente préliminaire. _

Comme la jurisprudence le confirme, en qualifiant certaines exceptions
de préliminaires, l’article 79 du Règlement de la Cour montre bien que:

307
736 COMPÉTENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

«lorsqu'elles présentent exclusivement ce caractère, les exceptions
doivent être tranchées sans délai, mais que, dans le cas contraire, et
notamment lorsque ce caractère n’est pas exclusif puisqu'elles com-
portent à la fois des aspects préliminaires et des aspects de fond, elles
devront être réglées au stade du fond. Ce procédé tend d’autre part
à décourager toute prolongation inutile de la procédure au stade de
la compétence.» (Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), C.LJ.
Recueil 1986, p. 31, par. 41.)

Ainsi, en déclarant, par exemple, que l’objection du Canada fondée sur la
réserve de l’alinéa d) n’a pas, dans les circonstances de l’espèce, un carac-
tère exclusivement préliminaire, la Cour ne trancherait point la question
de la licéité des mesures de gestion et de conservation de la réserve ou de
leur exécution. Une telle déclaration signifierait tout simplement que la
Cour ne statuerait sur ces questions qu’au stade du fond. L'arrêt semble-
rait s'inspirer de considérations d’un autre ordre, à savoir de la fameuse
«intention sous-jacente» du Canada qui entendait exclure par la réserve
tout examen au fond que ce soit à la phase de la compétence ou par la
suite.

2. Les objections ou exceptions
n'ayant pas un caractère exclusivement préliminaire

433. Le paragraphe 7 de l’article 79 du Règlement de la Cour prévoit
que celle-ci, après avoir entendu les parties, statue dans un arrêt par
lequel eile retient l'exception, la rejette ou déclare que cette exception n’a
pas dans les circonstances de l’espèce un caractère exclusivement prélimi-
naire. L'Espagne, dans son mémoire et lors des audiences, a invoqué cette
disposition réglementaire à l'égard de certaines interprétations de la
réserve canadienne avancées par le défendeur. L’arrêt écarte toute décla-
ration de caractère non exclusivement préliminaire. Il le fait en établis-
sant une distinction entre l’interprétation de la réserve et la question de la
licéité des actes visés a l’alinéa d) du paragraphe 2 de la déclaration du
Canada (paragraphe 85 de l’arrêt).

434. Pour l’arrêt, cela serait possible même lorsqu'il s’agit d'interpréter
des ambiguïtés, des obscurités et des silences des réserves insérées dans les
déclarations. Les paragraphes 54 et 79 de l’arrêt — que je rejette — sont
absolument clairs à cet égard. La bonne foi n’aurait aucun rôle à jouer
dans l’interprétation des réserves! L’arrêt semble se plaire à le souligner,
par exemple, lorsqu'il affirme:

«La Cour n’a jamais donné à entendre, dans sa jurisprudence,
qu’une interprétation privilégiant la conformité au droit interna-
tional des actes exclus de la compétence de Ja Cour est la règle qui
s’impose pour l'interprétation de telles réserves.» (Paragraphe 54 de
l'arrêt.)

308
737 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

435. Cette conclusion incroyable de l’arrêt me semble toutefois insuf-
fisante pour que l’on puisse écarter dans l'interprétation d’une réserve
toute déciaration de caractère non exclusivement préliminaire. Malgré la
redéfinition par l’arrét de l’objet du différend (exclusion par exemple du
titre ou du défaut de titre du Canada ou de l’opposabilité ou de la non-
opposabilité à l'Espagne de la législation canadienne), je suis loin de pou-
voir conclure avec l'arrêt qu'aucune des questions qu'il traite n’a en
l'espèce un caractère non exclusivement préliminaire, notamment pour ce
qui est de la définition des «mesures de gestion et de conservation» et des
mots «exécution de telles mesures» dans la réserve ainsi que de l’appré-
ciation de l’usage de la force par le Canada in casu à l’encontre des na-
vires espagnols et de ses menaces ultérieures en haute mer. En tout cas,
Parrét passe outre à la troisième alternative offerte par le paragraphe 7 de
l’article 79 du Règlement de la Cour pour des procédures incidentes sur
des objections ou exceptions préliminaires.

3. La portée de la res judicata du présent arrêt

436. Tous les arrêts de la Cour, et partant le présent arrêt, sont obli-
gatoires pour les parties, définitifs et sans recours (articles 59 et 60 du
Statut), sans préjudice évidemment des demandes en interprétation ou en
revision telles que prévues aux articles 60 et 61 du Statut respectivement.
Il va de soi que la res judicata du présent arrêt ne concerne que la ques-
tion préliminaire de la compétence de la Cour pour statuer sur le diffé-
rend, l’objet du différend de la requête ayant été d’autre part reformulé
par l’arrêt lui-même. En outre, adopté dans une procédure incidente pré-
liminaire, l'arrêt n’est pas susceptible de par sa nature même de trancher
ou de préjuger en rien que ce soit des questions ayant trait au fond du
différend qui divise les Parties et cela quoique ses motifs puissent dire à ce
sujet. Ainsi donc, toutes les questions relevant du fond du différend entre
l'Espagne et le Canada soumis à la Cour par la requête de l'Espagne du
28 mars 1995 restent tout à fait en dehors de la portée de la res judicata
du présent arrêt sur la compétence.

CONCLUSION GÉNÉRALE

437. A la lumière de l’ensemble des considérations sus-énoncées, je
conclus que la Cour est parfaitement compétente pour statuer sur le dif-
férend porté devant elle par la requête que l’Espagne a déposée le 28 mars
1995.

Les motifs essentiels sur lesquels la présente opinion dissidente se fonde
sont au nombre de trois. Tout d’abord, le rôle fondamental du principe
de la bonne foi tant dans le modus operandi du système de la clause facul-

309
738 COMPETENCE PÊCHERIES (OP. DISS. TORRES BERNARDEZ)

tative que dans l'interprétation et l’application par la Cour des décla-
rations faites par les Etats conformément au paragraphe 2 de l’article 36
du Statut de la Cour. En deuxième lieu, la distinction tout aussi fonda-
mentale que l’on doit toujours faire entre, d’une part, le principe du
consentement des Etats en cause à la juridiction de la Cour et, d’autre
part, l'interprétation, conformément aux règles d'interprétation du droit
international, du consentement manifesté objectivement dans les décla-
rations lors de leur dépôt auprès du Secrétariat général des Nations Unies.
Enfin, l'exigence non moins fondamentale de la procédure internationale
que, dans l’intérêt du principe de l’égalité des parties, le droit souverain
de l'Etat demandeur de définir l’objet du différend qu’il soumet à la Cour
soit tout autant respecté que le droit souverain de l'Etat défendeur de
s’opposer à la juridiction de la Cour par la présentation d’objections ou
d’exceptions préliminaires ou de déposer à son tour une demande recon-
ventionnelle.

Chacun de ces motifs fondamentaux est en lui-même suffisant pour que
je ne puisse pas souscrire à un arrêt dont je crains les effets particulière-
ment négatifs, au-delà même de la présente affaire, pour le développe-
ment du système de la clause facultative en tant que moyen d’acceptation
par les Etats de la juridiction obligatoire de la Cour, tel qu’il est prévu à
l’article 36 du Statut de la Cour.

{Signé) Santiago TORRES BERNARDEZ.

310
